                                                                                     III II OII II IID III II II III II II
                                                                                                  *20000161054*

 CEIILU FIN    F       I
 JIJ\f\f       \IRON1S
                   ERIDA




ORLANDO CHINESE EVANGELICAL CHRISTIAN                               CASE #:     2020CA001438
CHURCH, INC.                                                        COURT:      CIVIL
                                                                    COUNTY: SEMINOLE
PLAINTIFF(S)                                                        DFS-SOP #: 20-000161054

VS.

FIRST NATIONAL INSURANCE COMPANY OF
AMERICA

DEFENDANT(S)
                                                    /
SUMMONS, COMPLAINT, DISCOVERY




                                 NOTICE OF SERVICE OF PROCESS
NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by ELECTRONIC DELIVERY on Tuesday,
June 16, 2020 and a copy was forwarded by ELECTRONIC DELIVERY on Wednesday, June 24, 2020 to
the designated agent for the named entity as shown below.


              FIRST NATIONAL INSURANCE COMPANY OF AMERICA
              LYNETTE COLEMAN
              1201 HAYS STREET
              TALLAHASSEE, FL 32301




*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080




                                                                       Jimmy Patronis
                                                                       Chief Financial Officer



DAVID HElL
DAVID R. HElL, P.A.
2324 LEE ROAD
WINTER PARK, FL 32789
                                                                                                        DR1




                                       Office of the General Counsel Service of Process Section
                                                                   -



                           200 East Gaines Street P.O. Box 6200- Tallahassee, FL 32314-6200 (850)413-4200
                                                -                                            -
      Filing # 108813908 E-Filed 06/12/2020 04:30:21 PM



                                      IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
                                                IN AND FOR SEMINOLE COUNTY, FLORIDA

                                                                               CASE NO.: 2020-cA-001438-15-K

                 ORLANDO CHINESE
                 EVANGELICAL CHRISTIAN CHURCH, INC.,

                         Plaintiff,
                 vs.

                 FIRST NATIONAL
                 INSURANCE COMPANY OF AMERICA,

                         Defendant.

      04
      04                                                          SUMMONS

      .          THE STATE OF FLORIDA:
                 TO ALL SINGULAR THE SHERIFFS OF SAID STATE:
ZCU)
                         YOU ARE HEREBY COMMANDED to serve this Summons, a copy of the Complaint,
                 Interrogatories, Expert Interrogatories, Request to Produce and Request for Admissions in this action on
      MW
      O.Cl)      Defendant, by serving their registered agent,

                                          FIRST NATIONAL INSURANCE COMPANY OF AMERICA
                                                  do Florida Department of Insurance
w                                                        Civil Process Section
      4
           0                                              Post Office Box 6200
>-    C4
                                                    Tallahassee, Florida 32314-6200

                          Each Defendant is required to serve written defenses to the Complaint on David R. Heil, Plaintiffs'
           CL
                 attorney, whose address is David R. Heil, P.A., 2324 Lee Road, Winter Park, Florida 32789, within twenty
Cl)   .          (20) days after service of this Summons on that Defendant, exclusive of the day of service, and to file the
                 original of the defenses with the Clerk of this Court either before service on Plaintiffs' attorney or
           0     immediately thereafter. If a Defendant fails to do so, a default will be entered against that Defendant for the
W          U-    relief demanded in the Complaint.
m mm
LU 04                    DATED on                           JUNE     12    ,   2020.
D0
 04
                                                                                                   Grant Maloy
                                                                                       As Clerk of said Court And Comptroller

                                                                                                         c9c4
                                                                               BY:
                                                                                       AS DEPUTY CLERK

                 If you are a person with a disability who needs any accommodation in order to participate in this proceeding,
                 you are entitled, at no cost to you, to the provision of certain assistance. Please contact Court Administration
                 at The Seminole Civil Courthouse, 301 North Park Avenue, Suite 301, Sanford, Florida 32771-1292,
                 telephone (407)665-4227, within 2 working days of your receipt of this notice. If hearing impaired, (TDD) 1-
                 800-955-8771, or Voice (V) 1-800-955-8770 via Florida Relay Service




                E-FILED: GRANT MALOY, CLERK OF CIRCUIT COURT SEMINOLE COUNTY, FL 06/12/2020 04:30:18 PM.****
                      IN THE CIRCUIT COURT OF THE EIGHTEENTH JUDICIAL CIRCUIT
                                IN AND FOR SEMINOLE COUNTY, FLORIDA

                                                             CASE NO.:

ORLANDO CHINESE
EVANGELICAL CHRISTIAN CHURCH, INC.,

        Plaintiff,
vs.

FIRST NATIONAL
INSURANCE COMPANY OF AMERICA,

        Defendant.


                                                   COMPLAINT

        Plaintiff, Orlando Chinese Evangelical Christian Church, Inc. sues First National Insurance

Company of America, and alleges:

        1.           This is an action for damages in excess of $30,000.00 exclusive of interest, attorney fees

and costs.

        2.           That at all times material hereto First National Insurance Company of America was and is

licensed to do and doing business in Seminole County, Florida.

        3.           On September 10, 2017, First National Insurance Company of America had in full force

and effect a policy of insurance providing coverage to its insured, Orlando Chinese Evangelical Christian

Church, Inc. on its property located at 2610 South US 17-92, Casselberry, Florida. This policy provided

benefits for storm loss. A copy of the policy of insurance is attached.

        4.           On September 10, 2017 Orlando Chinese Evangelical Christian Church, Inc. suffered

damage as the result of Hurricane Irma.

        5.           Orlando Chinese Evangelical Christian Church, Inc. has filed all necessary forms and

performed all conditions precedent to be entitled to recover under the policy of insurance issued by the First

National Insurance Company of America

        6.           First National Insurance Company of America has refused to fully pay the claim which

constitutes a breach of the contract.
          7.     It has been necessary for Orlando Chinese Evangelical Christian Church, Inc. to retain the

services of the David R. Heil, P.A. and has agreed to pay a reasonable fee for his services. Orlando

Chinese Evangelical Christian Church, Inc. is entitled to recover all attorney fees and costs incurred in this

action pursuant to Florida Statute 627.428.

          WHEREFORE, Orlando Chinese Evangelical Christian Church, Inc. demands judgment against

First National Insurance Company of America, for damages, interest, costs and attorney fees and demands

trial by jury.



                                                           /s/David R. Heil
                                                           DAVID R. HElL, ESQUIRE
                                                           Florida Bar No, 435422
                                                           DAVID R. HElL, PA.
                                                           2324 Lee Road
                                                           Winter Park, Florida 32789
                                                           (407) 599-2100
                                                           Facsimile No. (407) 599-7733
                                                           Pleadinps(ätheil-Iaw.com
                                                           Davidtheil-law.com
                                                           Attorney for Plaintiff
                                      AFFIDAVIT
State of Indiana

County of Hamilton


NAME OF INSURED: ORLANDO CHINESE EVANGELICAL
                  CHRISTIAN CHURCH

POLICY NUMBER:            25-CC-396770-1O

POLICY DATES:             06-29-17 TO: 06-29-18




Ashleigh Corwin, archivist of

First National Insurance Company of America has compared the attached copies of

the insurance policy number listed above and its endorsements with the original

records of the policy of insurance and endorsements contained in the Company's files

and that the same is a true and exact recital of all the provisions in the said original

policy and endorsements attached thereto.




                                     Ashleigh Corwin

                                     Policy Copy Archivist

                                     June 1, 2020
                     BB&T INSURANCE SERVICES INC
                     414 GALLIMORE DAIRY RD STE F
                     GREENSBORO, NC 27409
                                                                                      ORLANDO CHINESE EVANGELICAL
                                                                                      CHRISTIAN CHURCH
                                                                                      2610 5 US 17-92
                                                                                      CASSELBERRY, FL 32707
Thank you for placing your business with Liberty Mutual Insurance.
6-2413(2-91) NORTHEAST               25 ( -888). CB INSURED COPY                 PREPARED 05-08-17
                                                              ZS Z82 17 0 1706   03HSV2Z00000
                                                                                               LUL   III III 111111111111111111111111111 1 111111 1 11111111111111 111111111
AFP-META2-08-PRINTOO1 -0577-0002-D
                                                                                                           C 43 55 01 05



                   NOTICE TO POLICYHOLDERS              -   POTENTIAL REDUCTION IN COVERAGE


                                WINDSTORM OR HAIL PERCENTAGE DEDUCTIBLE
                                                          AND/OR
                                          WINDSTORM OR HAIL EXCLUSION

      Your policy includes one or both of the following endorsements, and may represent a change from the expiring
      policy:

      WINDSTORM OR HAIL PER..                   DEDUCTIBLE CP 03 21         -if attached to your policy,Windstorm or
      Hail losses are subject to a percentage deductible for one or more locations The deductible percentage(s) apply
      separately to each building personi property in each building and personal property in the open if such
      property is covered on your           Examples of how the percentage deductibles apply are included in the
      deductible endorsement. Please review this endorsement and your policy declarations carefully to determine
      which location(s) are subject to the percentagQwind/hail deductible and the applicable percentage(s).

      WINDSTORM OR HAIL EXCLUSION CID 10 54             - if attached to your policy,Windstorm or Hail are not covered
      causes of loss at one or more locations Please review this endorsement and your policy declarations to
      determine which location(s) if any,are subject to this wind/hail exclusion
00
U-
      No coverage is provided by this policyholder notice, nor can it be construed to replace any provisions of your
00
c\J   policy. If there is any conflict between the policy and this not. :::--t-be. provisions of the policy shall prevail.
0
      If you have any questions your independent agent will be happy to assist you
0
o1
c\J
tJ-
LX
0


Cl)
cc
c\J

0
0
0
0
0




      0435501 05                                                                                                             EP


                                                                                                          AFP-META2-08-PRINTOO1 -0577-0003-D
AFP-META2-08-PRINTOO1 -0577-0004-D
                                                                                                                     6-4625
                                                                                                                      (2-01)


                               ADVISORY NOTICE TO POLICYHOLDERS

This is a summary of the major changes in your Commercial Property Coverage Part. No coverage is provided
by this summary nor can it be construed to replace any provision of your policy. You should read your policy
and review your declaration page for complete information on the coverages you are provided. If there is any
conflict between the policy and this summary, THE PROVISIONS OF THIS POLICY SHALL PREVAIL.

Some of the language of the new policy has been restated and repunctuated for clarity and readability but with
no change in coverage intent.

The areas within the policy that broaden reduce or clarify coverage are highlighted below. The material is
organized by individual coerage forms and endorsements; however, not all coverage forms or
endorsements are included in a particular policy.

    PROPERTY DAMAGE COVERAGE FORMS                                    •   LIMITED LIABILITY COMPANIES (CP 00 10,
                                                                          CP 00 17, CP 00 18, CP 00 40, CP 00 70,
     CLARIFICATION OR PROCEDURAL CHANGES                                  CP 00 99, CP 10 30)
    •    REPLACEMENT COST OPTIONAL                                        In various coverage forms the Personal
         COVERAGE                                                         Effects and Property of Others coverage
         In form CP00 10, this Optional Coverage is                       extension are revised to recognize members,
         revised to clarify that replacement cost                         managers and Limited Liability Companies.
         coverage applies to tenants' improvements                          ditionally, in CP 00 40 and CP 00 70 the
         and betterments if the conditions of                             Additional Insureds and Newly Acquired
         coverage are met.                                                Organizations coverage extensions are
         In form CP 00 17, this Optional Coverage is                      revised to recognize Limited Liability
         revised to clarify that replacement cost                         Companies.
         coverage applies to personal property owned                  •   LOSS PAYMENT CONDITION (CP 00 10,
         indivisibly by all unit owners, and to fixtures,                 CP 00 17, CP 00 18, CP 00 20, CP 00 80,
         improvements, alterations and appliances                         CP 00 99):
         within a unit if such property is covered in
         the policy.                                                      Language i added to the Loss Payment
                                                                          Loss Conditi.00.0 to clarify that determination
         In forms CP 00 10, CP 00 17 and CP 00 18,                        of value is sibject to the applicable Valuation
         this Optional Coverage is revised to more                        Condition or any provision which amends or
         explicitly convey that the insured is not                        supersedes it.
         required to rebuild on the original premises,
         but the replacement cost is limited to the                   •   VACANCY PROVISION (CP 00 10, CP 00
         cost that would have been incurred in                            17, CP 00 18, CP 00 70, CP 00 99)
         rebuilding at the original location.                             The language of the Vacancy Condition is
         DEBRIS REMOVAL LIMIT OF INSURANCE                                revised to:
         (CP 00 10, CP 00 17, CP 00 18, CP 00 20,                         •   Clarify that rented space must be used
         CP 00 80, CP 00 99)                                                  to conduct customary operations, if a
         The Debris Removal Additional Coverage is                            condition of vacancy is to be avoided.
         revised to clarify the provisions governing                      •   Restate the percentage threshold for
         the amount of coverage, and to incorporate                           vacancy under an owner's policy, with
         the excess limit which is currently found in                         no change in the actual threshold.
         the Limits of Insurance clause. Examples are
         added to illustrate how the amount of                            •   Add reference to the total square
         coverage is determined.                                              footage.


                                  Copyright, Insurance Services Office, Inc., 2000


6-4625 02 01                                          Page 1   of 7                                                        EP


                                                                                                        AFP-META2-08-PRINTOO1 -0577-0005-D
          •   Add references to a general lessee,                        with building codes following covered
              lessee, sub-lessee and building owner,                     damage to a building that is insured on a
              in various parts of the provision which                    Replacement Cost basis. The ICC provides
              relates to an owner's policy.                              a limit of $10,000 or 5% of the Limit of
                                                                         Insurance applicable to the building,
      •   DEDUCTIBLE CLAUSE (CP 00 10, CP 00
                                                                         whichever is less. For buildings insured
          17, CP 00 18, CP 00 20, CP 00 80, CP 00
                                                                         under a blanket Limit, the 5% is applied to
          99)
                                                                         the value of the building as of time of loss.
          The first paragraph of the Deductible clause                   ICC coverage applies only to the repair,
          is revised to elaborate on the interaction                     rebuilding or replacement of damaged parts
          between this clause and the Coinsurance                        of the building. NOTE: More comprehensive
          Condition in determining loss payment.                         coverage for Ordinance Or Law exposures
                                                                         can be provided by means of an optional
          The second paragraph of the Deductible
                                                                         endorsement, CP 04 05.
          clause, which deals with losses to more than
          one item of insurance in one occurrence, is                •   REPLACEMENT COST OPTIONAL
          revised to clarify that the losses will not be                 COVERAGE    PERSONAL PROPERTY OF
                                                                                      -



          combined in determining application of the                     OTHERS (CP 00 10, CP 00 17, CP 00 18)
          Deductible. But the Deductible will be
                                                                         An option is added to extend Replacement
          applied only once per occurrence.
                                                                         Cost coverage to the personal property of
      •   INSPECTION AND SURVEYS CONDITION                               others. The extension may be selected only
          (CP 00 99)                                                     when Replacement Cost coverage also
                                                                         applies to the Building and/or Business
          The Inspection And Surveys Condition in CP
                                                                         Personal Property insured under the policy.
          00 99, the Standard Property Policy, is
          revised to clarify that the condition does not             •   NEWLY ACQUIRED OR CONSTRUCTED
          apply to inspections, surveys, reports or                      PROPERTY COVERAGE EXTENSION (CP
          recommendations made relative to                               00 10, CP 00 17, CP 00 18, CP 00 99)
          certification of boilers, pressure vessels or
                                                                         The Newly Acquired or Constructed Property
          elevators under state or municipal statutes,
                                                                         Coverage Extension is revised to:
          ordinances or regulations.
                                                                         •   equate the state of the 30-day coverage
      •   NEWLY ACQUIRED PROPERTY (CP 00 40)
                                                                             period (and the inception date for
          The phrase "the total of all" is deleted from                      calculation of premium) with the start of
          the Newly Acquired Property Coverage                               construction of covered property;
          Extension, thus clarifying the intent that there
                                                                         •   add coverage for business personal
          is building coverage up to $250,000 at each
                                                                             property at a newly constructed or
          building covered under the Extension, and
                                                                             acquired building at the insured location;
          coverage up to $100,000 for personal
          property at each building.                                     •   specify that the business personal
                                                                             property itself may be insured property
II.   BROADENING OF COVERAGE                                                 or newly acquired property (e.g.,
      •   SUPPLEMENTARY PAYMENTS           LOSS-
                                                                             acquisition of another firm's inventory);
          OF EARNINGS (CP 00 40, CP 00 70)                                   and

          The maximum daily payment for loss of                          •   add coverage for newly acquired
          earnings under the Supplementary                                   business personal property at the
          Payments provision is being increased from                         described building insured under the
          the current $100 to $250 to more adequately                        policy.
          recognize the earnings of many professions.                    CAUTION: The Extension does not apply to:
      •   ADDITIONAL COVERAGE    INCREASED
                                        -
                                                                         •   property at a fair, trade show or
          COST OF CONSTRUCTION (CP 00 10, CP                                 exhibition; or
          00 17)
                                                                         •   personal property temporarily in the
          A new coverage, Increased Cost of                                  insured's possession either in the
          Construction (ICC), is added under                                 course of installing or performing work
          Additional Coverages. The ICC is a limited                         on such property or in the course of
          coverage for the increased cost of complying                       manufacturing or wholesaling activities.



                                                       Page 2 of 7


                                                                                                       AFP-META2-08-PRINTOO1 -0577-0006-D
            •   NON-OWNED DETACHED TRAILERS (CP                                  manufacturing risks, net income includes the
                00 10, CP 00 17, CP 00 18, CP 00 99)                             net sales value of production.
                This new Coverage Extension provides                       •     EDITORIAL CHANGE TO CP 00 30 and CP
                limited coverage on non-owned detached                           0032
                trailers. Coverage is based on contractual
                                                                                 The text of the Extended Period of Indemnity
                responsibility and is provided in the amount
                                                                                 option is revised to make reference to
                of $5,000, unless a higher limit is shown in
                                                                                 subparagraphs (1)(b) and (2)(b) of the
                the Declarations. The Coverage Extension is
                                                                                 Extended Business Income grant since the
                subject to the Causes of Loss Form that
                                                                                 Extended Period of Indemnity option is
                applies to the insured's business personal
                                                                                 intended to apply to both rental value ((2)(b))
                property (therefore, theft is covered only if
                                                                                 and other-than-rental-value ((1)(b)).
                the Special Causes of Loss Form applies,
                provided such Form has not been endorsed           II.     BROADENING OF COVERAGE
                to exclude theft).
                                                                           •     TENANTS' PREMISES (CP 00 32, CP 00
            •   PROPERTY OFF-PREMISES (CP 00 10, CP                              50)
                0017, CP 0018, OIFI00 99)••
                                                                                 With respect to insureds who occupy part of
                The Property OffPrmises Coverage                                 a building, the meaning of premises is
                Extension is revised to include limited                          expanded to include any area within the
                coverage for stock, property at a storage                        building or on the site at which the tenant's
                location leased mid-term and property at a                       premises are located, if that area services,
                fair,trade show or exhibition                                    or is used to gain access to, the tenant's
                                                                                 premises.
      III   POTENTIAL REDUCTION OF COVERAGE
                                                                           •     ALTERATIONS, NEW BUILDINGS AND
CD          •   COLLAPSE COVERAGE (CP 00 20,CP 00
                                                                                 NEW LOCATIONS CP 00 30)
                70, CP 10 20, CP 10 30)
00                                                                       •:.:.:.:.:.:.:.:.:.:.:.:TI1e following are extended to apply to Extra
c\J             Under the Additional Coverage     -   Collapse,
                                                                                                 Expenses coverage Additional Coverage       -

0
                a definition of collapse is introduced to
                                                                                                  c}terations And New Buildings and Coverage
                explicitly set forth the intended coverage.
0                                                                                               -              Newly Acquired Locations.
o1
c\J             The definition requires an abrupt falling down
tJ-
                                                                   III.REDUCTION OF COVERAGE
LX
                or caving in of the building or part of the
0               building. The definition affects losses caused             •     MAXIMUM PERIOD OF INDEMNITY
                by hidden decay, hidden insect or vermin                         OPTIONAL COVERAGE (CP 00 30)
Cl)             damage, or use of defective materials or                                    ::
cc                                                                               When this option is made applicable to the
c\J             methods in construction, remodeling or
                                                                                 policy, reco1ry for loss of business income
0
                renovation. Other causes of loss named in
                                                                                 and extra exnse is limited to the amount
0               the Collapse Additional Coverage are not
0                                                                                of such loss 1r. expense sustained during the
0               affected by the definition of collapse
0                                                                                120 days following property damage, subject
                because they are covered by the policy
                                                                                 to the Limit of Insurance. Previously, this
                irrespective of whether there is a collapse.
                                                                                 option applied only to business income loss.
      BUSINESS INTERRUPTION COVERAGE FORMS                                           CHANGES IN GLASS COVERAGE
                                                                           •     The Commercial Property Coverage Part
            CLARIFICATION OR PROCEDURAL CHANGES
                                                                                 includes coverage for glass that is part of a
            •   TIME ELEMENT       SUSPENSION OF
                                     -                                           building or part of business personal
                OPERATIONS (CP 00 30, CP 00 32, CP 00                            property, if the building or business personal
                50)                                                              property qualifies as Covered Property. The
                                                                                 covered causes of loss for such property are
                A definition of the term suspension is
                                                                                 determined by the Causes of Loss Form that
                introduced. Suspension of operations
                                                                                 applies to Covered Property.
                includes the slowdown or cessation of your
                business activities.                                             •     If your previous policy did not include
                                                                                       Glass Coverage Form CP 00 15, then
            •   BUSINESS INCOME    SALES VALUE OF
                                       -

                                                                                       either explanation (A) or (B) applies:
                PRODUCTION (CP 00 30, CP 00 32)
                                                                                       (A) If the Covered Property is subject to
                The coverage grant in the business income
                                                                                       the Causes of Loss     Basic Form (CP
                                                                                                                    -
                forms is revised to state explicitly that, for


      6-4625 02 01                                          Page 3 of 7                                                                     EP


                                                                                                                         AFP-META2-08-PRINT001 -0577-0007-D
    10 10) or Causes of Loss         -Broad               •   WATER DAMAGE NAMED PERIL (CP
    Form (CP 10 20), coverage is                              10 20)
    broadened in that the vandalism
                                                              The Water Damage peril is revised to
    causes of loss no longer contains an
                                                              clarify that it is intended to respond only
    exception for glass property. Under CP
                                                              to losses which involve the breaking
    10 20, coverage is also reduced, in
                                                              apart or cracking of an on-premises
    that the $500 Additional Coverage       -

                                                              system or on-premises appliance. The
    Breakage of Glass (applicable to causes
                                                              description of water damage under the
    of loss not otherwise covered under CP
                                                              Additional Coverage      -      Collapse is
    10 20) is eliminated.
                                                              revised to follow suit.
    (B) If the Covered Property is subject to
                                                              This peril is also revised to specify that
    the Causes of Loss      -  Special Form
                                                              coverage does not include discharge or
    (CP 10 30), coverage on glass is
                                                              leakage from roof drains, gutters,
    broadened. Coverage under CP 10 30
                                                              downspouts or similar fixtures or
    is expanded to include glass breakage
                                                              equipment. Such equipment is not
    caused by a cause of loss that is not
                                                              considered to be a covered system
    otherwise excluded, and damage
                                                              under the terms of this peril.
    caused by chemicals applied to glass.
    [The coverage for glass breakage is                   •   SPECIFIED CAUSES OF LOSS (CP 10
    accomplished by removal of a previous                     30)
    limitation.] The new edition of CP 10 30
                                                              In the Causes of Loss    -Special Form,
    also includes an Additional Coverage
                                                              the definition of "specified causes of
    Extension pertaining to temporary plates
                                                              loss" (named perils which apply under
    and removal of obstructions.
                                                              certain circumstances) is revised to
•   If your previous policy included Glass                    clarify that water damage relates to the
    Coverage Form CP 00 15 and Covered                        breaking apart or cracking of an
    Property is subject to the Causes of                      on-premises system or on-premises
    Loss  -  Special Form (CP 10 30) under                    appliance.
    your new policy, the following disclosure
                                                          •   SPECIAL FORM LIMITATION ON
    applies: Coverage for glass breakage is
                                                              VALUABLE PAPERS AND RECORDS
    reduced in that CP 10 30 does not cover
                                                              CP 10 30)
    earthquake or flood. But if your policy is
    endorsed to cover earthquake and flood                    This limitation does not apply to
    (separate endorsements), then glass                       prepackaged software programs.
    coverage under the new policy is
    substantially equivalent to the old.                  •   EXCLUSIONS (CP 1010, CP 1020, CP
                                                              10 30, CP 00 70, CP 00 99)
NOTE: The Broken Or Cracked Glass
Exclusion Form is editorially revised to                      Language is added in the section of the
accommodate the new means of writing                          form pertaining to exclusions, to
coverage on glass.                                            emphasize that exclusions apply
                                                              whether the loss event results in
     CAUSES OF LOSS FORMS                                     widespread damage or affects a
                                                              substantial area.
CLARIFICATION OR PROCEDURAL
CHANGES                                                   •   EXCLUSION OF NEGLECT (CP 10 10,
                                                              CP 10 20, CP 10 30, CP 00 70, CP 00
•   EARTH MOVEMENT EXCLUSION (CP
    10 10, CP 1020, CP 10 30, CP 00 70,                       99)
    CP 00 99)                                                 To complement and reinforce the Duties
                                                              In The Event of Loss Or Damage
    The Earth Movement Exclusion is
                                                              condition in the coverage forms, which
    revised to separate the various types of
                                                              requires the insured to take all
    earth      movement       into    different
                                                              reasonable steps to protect the Covered
    paragraphs, and to provide some detail
                                                              Property from further damage, an
    on the terms earth sinking, rising and
                                                              exclusion pertaining to neglect is
    shifting, including explicit reference to
                                                              introduced.
    soil conditions, the action of water, and
    settling.



                                            Page 4 of 7


                                                                                        AFP-META2-08-PRINTOO1 -0577-0008-D
                •   CORPORATIONS      AND     LIMITED                        Underwriters Laboratories classification
                    LIABILITY COMPANIES (CP 10 30)                           system. Further, the endorsement no
                                                                             longer    refers      to      Underwriters
                    The exclusion pertaining to dishonest
                                                                             Laboratories certification since there are
                    and criminal acts is revised to recognize
                                                                             many organizations that evaluate alarm
                    members, officers and managers.
                                                                             systems.
          II.   BROADENING OF COVERAGE
                                                                         •   CP 11 20 BUILDERS RISK                       -



                •   WEIGHT OF ICE, SNOW AND SLEET                            COLLAPSE DURING CONSTRUCTION
                    (CP 10 20, CP 10 30)
                                                                             Paragraph references are revised due to
                    Coverage is no longer precluded for loss                 Format changes in the Causes of Loss
                    or damage to gutters and downspouts                      forms.
                    caused by the weight of ice, snow or
                                                                         •   CP    01   53   COLLAPSE       CHANGES
                    sleet.
                                                                             (WITHDRAWN)
                •   PROPERTY lN.:N1f (CP 10 30)
                                                                             This endorsement corrects paragraph
                    Named perils overage for personal                        references in the 1995 edition of CP 00
                    property in transit in or on a motor                     20 and CP 00 70 It is not applicable to
                    vehicle owned, lëàsed or operated by                     the new edition of the forms.
                    the insured, is increased to $5,000.
                                                                         •   CP    10    37            RADIOACTIVE
                •   TIME   ELEMENT    PERIOD.::::::::::::::::-0F             CONTAMINATION
                    INDEMNITY  CANCELLATION
                                                                             The   ord "or" in paragraphs      A.1.    and
                    CONTRACT (CP 10 10, CP 10 20, O
                                                                                   f the endoemenHs replaced by
                         )                                                   the     word     "including",   thereby
                    An exception (applicable to Business                     appropriately       connecting      the
                    Income     coverage     forms)     allows                sub-paragraph on "resultant" damage to
00
                    coverage for loss of business income                     the description which precedes it
CD                  related   to   suspension     lapse or
                                                                             CP DS 04 REPORTED ACQUIRED
                    cancellation of a license lease or
CD                                                                           INCIDENTAL LOCATIONS SCHEDULE
01                  contract, if the suspension, lapse or
                                                                             (replaces CP 19 13 07 88
Ln                  cancellation was directly caused by a
                    covered suspension of the insured's                      CP     DS      05 LEGAL LIABILITY
0
                    operations. The exception is revised to                  COVERAGE SCHEDULE (replaces CP
                    extend coverage to apply during an                       19 40.1.1 85).
cc                  Extended Business Income period and
r\j                                                                          CP  t     06   EARTHQUAKE                    -
                    any applicable optional extension.
CD
                                                                             VOLCAH     ERUPTION COVERAGE
D                            ENDORSEMENTS                                    SCHED.E (replaces CP 19 45 08 99)
          I.    CLARIFICATION         OR       PROCEDURAL                    CP DS 07 LEASEHOLD INTEREST
                CHANGES                                                      COVERAGE SCHEDULE (replaces CP
                                                                             1960 11 85)
                •   CP 04 15 ENDORSEMENT: DEBRIS
                    REMOVAL ADDITIONAL INSURANCE                             A new forms naming convention (prefix
-                                                                            "DS") is introduced to identify forms
                    In the underlying coverage forms, the
                                                                             which are in the category of declarations
                    language concerning debris removal is
                                                                             or schedules
-                   deleted from the Limits of Insurance
                    clause and incorporated into the Debris              •   CP 15 24 MINING PROPERTIES                   -



-                   Removal Additional Coverage. This                        BUSINESS INCOME
-
-
                    change in format necessitates editorial
                                                                             A Schedule and accompanying footnote
                    changes to optional endorsement CP 04
=                                                                            are added to the endorsement. The
                    15 which allows an increase in the
-
                                                                             Schedule enables selection of the
                    amount of debris removal coverage.
=                                                                            appropriate coverage option provided by
-               •   CP 12 11 BURGLARY AND ROBBERY                            the endorsement: No Underground
                    PROTECTIVE SAFEGUARDS                                    Coverage,       Limited   Underground
                                                                             Coverage     or    Broad  Underground
-                   The endorsement is revised to eliminate
                                                                             Coverage.
                    information pertaining to an obsolete


      6-46250201                                             Page 5of7                                                   EP

                                                                                                      AFP-META2-08-PRINTOO1 -0577-0009-D
      •   CP 15 08 BUSINESS INCOME FROM                             property or in the course of
          DEPENDENT PROPERTIES    BROAD-                            manufacturing or wholesaling activities.
          FORM
                                                                •   CP 04 01 BRANDS AND LABELS
          CP 15 09 BUSINESS INCOME FROM
          DEPENDENT PROPERTIES                 -
                                                                    Under the terms of this optional
          LIMITED FORM                                              endorsement, the insured may stamp
                                                                    "salvage" on merchandise that is being
          CP 15 31 ORDINANCE OR LAW            -

                                                                    taken by the insurer, or remove the
          INCREASED      PERIOD     OF
                                                                    brands or labels, subject to certain
          RESTORATION
                                                                    conditions.
          CP 15 34 EXTRA EXPENSE FROM
                                                                    CP 04 01 is revised to include coverage
          DEPENDENT PROPERTIES
                                                                    for costs incurred by the insured in
          To recognize that the term suspension                     performing the aforementioned activity.
          is not a defined term, these                              This coverage does not increase the
          endorsements are revised to add                           applicable Limit of Insurance.
          quotation marks to the word suspension
                                                                •   CP 15 32 ENDORSEMENT: CIVIL
          (in the phrase suspension of
                                                                    AUTHORITY (TIME ELEMENT)
          operations).
                                                                    This new, optional endorsement
II.   BROADENING OF COVERAGE
                                                                    pertains to Business Income and Extra
      . CP 04 60 VACANCY CHANGES                                    Expense coverage. The endorsement
                                                                    provides the option of replacing the
          This new, optional endorsement enables
                                                                    three-week Civil Authority coverage
          modification of the threshold for
                                                                    period with a coverage period of 60, 90
          determining vacancy of a premises.
                                                                    or 180 days.
      •   CP 17 98      CONDOMINIUM
                                                                •   CP 15 25 BUSINESS INCOME                     -
          COMMERCIAL UNIT OWNERS
                                                                    EDUCATIONAL INSTITUTIONS
          CHANGES STANDARD PROPERTY
                     -


          POLICY                                                    An Extension of Recovery Period Option
                                                                    is added to CP 15 25, triggered via the
          The Newly Acquired Property Coverage
                                                                    Schedule. This option covers loss of
          Extension in endorsement CP 17 98 is
                                                                    business income sustained during "X"
          being revised to:
                                                                    months following physical restoration of
          •   revise the provision which currently                  the property. This option is presented in
              limits coverage at each building to                   Endorsement CP 15 25 as an alternative
              the lesser of 10% of the Business                     to the endorsement's more limited
              Personal Property Limit or                            Extended Business Income coverage.
              $100,000. Instead, coverage will be
                                                                    In addition:
              provided up to $100,000 at each
              building;                                             •   The Schedule is expanded to
          •   specify that the business personal                        accommodate entry of a description
              property at the newly acquired                            of each school term in an annual
              location may be insured property                          period, to clarify intended coverage;
              that has been relocated to that                           and
              location, or newly acquired                           •   The term suspension, now a
              business personal property (e.g.,                         defined term when used in the
              acquisition of another firm's                             phrase suspension of operations, is
              inventory); and                                           enclosed in quotation marks.
          •   add coverage for newly acquired
                                                             III. POTENTIAL REDUCTION OF COVERAGE
              business personal property at the
              described premises.                               •   CP 1430 OUTDOOR TREES, SHRUBS
                                                                    AND PLANTS
          CAUTION: This Coverage Extension
          does not apply to personal property of                    CP 14 40 OUTSIDE SIGNS
          others that is temporarily in the                         CP 14 50 RADIO OR TELEVISION
          insured's possession in the course of                     ANTENNAS
          installing or performing work on such
                                                                    These endorsements are revised to
                                                                    emphasize that applicable policy


                                               Page 6 of 7


                                                                                             AFP-META2-08-PRINTOO1 -0577-001 0-D
               provisions affect coverage provided               damage losses. Property damage may
               under the endorsements. Particularly              involve both covered causes of loss and
               relevant exclusions from the underlying           excluded causes of loss. As revised,
               forms are incorporated into the                   these endorsements include a section
               endorsements.                                     outlining the circumstances under which
                                                                 Ordinance or Law coverage is and is not
    IV. POTENTIAL CHANGE IN COVERAGE
                                                                 triggered.     Further,   the    revised
         •     CP 04 05 ORDINANCE OR LAW                         endorsements describe proportionate
               COVERAGE                                          loss payment for Ordinance or Law
               CP 04 38 FUNCTIONAL BUILDING                      losses for the situation where the
               VALUATION ENDORSEMENTS                            underlying property damage losses were
                                                                 caused by covered and excluded
               Under these endorsements, Ordinance               causes of loss.
               or Law coverage is related to property




6-4625 02 01                                       Page 7 of 7                                             EP


                                                                                         AFP-META2-08-PRINT001-0577-0011-D
AFP-META2-08-PRINTOO1 -0577-0012-D
                                                                                                      C 48 1604 10




                                            GENERAL LIABILITY

                                      NOTICE TO POLICYHOLDERS

This notice has been prepared in conjunction with the implementation of changes to your policy. It contains a
brief summary of the endorsement listed. No coverage is provided by this policyholder notice, nor can it be
construed to replace any provisions of your policy. If there is any conflict between the policy and this summary,
the provisions of the policy shall prevail.

Please read your policy, and       fldpr5emeh1t5 attached to your policy, carefully.

                                      FUNGI OR BACTERIA EXCLUSION

When this endorsement is attaohd:to your policy:
•    Coverage is restricted to exclude bodily injury or property damage arising, directly or indirectly, out of any
     fungi including but not limited to mold or bacteria on or in a building or structure This exclusion applies
     whether or not any other cause event, matnal or product contributed in any sequence to the injury or
     damage

•    Coverage is clarified to exclude persona..::::4ftd advertising injury arising, directly or indirectly, out of any
     fungi, including but not limited to mold, or bacteria on or in a building or structure. This exclusion applies
     whether or not any other cause, event, material or product contributed in any sequence to the injury.

•    Coverage is restricted to exclude clean-up costs assocted with fungi or bacteria

This exclusion does not apply to fungi or bacteria intended for consumption such as mushrooms




048 1604 10                                                                                                             EP




                                                                                                     AFP-META2-08-PRINTOO1 -0577-0013-D
AFP-META2-08-PRINTOO1 -0577-0014-D
                                                                                                            C49 38 01 15



      25-CC-396770-10


          POLICYHOLDER DISCLOSURE NOTICE OF TERRORISM INSURANCE COVERAGE


      This notice contains important information about the Terrorism Risk Insurance Act and its effect on
      your policy. Please read it carefully.

      THE TERRORISM RISK INSURANCE ACT

      The Terrorism Risk lnsuranc Act, including all amendments ("TRIA" or the "Act"), establishes a program to
      spread the risk of catastrcphic losses from certain acts of terrorism between insurers and the federal
      government If an individual insurers losses from certified acts of terrorism exceed a specified deductible
      amount, the government will gëñèrally reimburse the insurer for a percentage of losses (the "Federal Share")
      paid in excess of the deductible, but only if aggregate industry losses from such acts exceed the "Program
      Trigger     An insurer that has met its insurer deductible is not liable for any portion of losses in excess of $100
      billion per year. Similarly,the federal government is riot liable for any losses covered by the Act that exceed this
      amount If aggregate insured losses exceed $10 billion losses up to that amount may be pro rated as
      determined by the Secretary of the Treasury

      The Federal Share and Program Trigger by calendar year are:
00
c\J
                 Calendar Year                      Federal Share               Program Trigger
0
0                      2015                              85%                        $100000000
o1
c\J
tJ-                    2016                              84%                        $120,000,000
LX
0                      2017                              83%                        $140,000,000
Cl)
cc
                       2018                              82%                        $160.,:PO0.,000
c\J
                       2019                              81%                        $180:.00,000
0
0
0                      2020                              80%                        $200,b:0,000
0
CD

      MANDATORY OFFER OF COVERAGE FOR "CERTIFIED ACTS OF TERRORISM" AND DISCLOSURE OF
      PREMIUM

      TRIA requires insurers to make coverage available for any loss that occurs within the United States (or outside
      of the U.S. in the case of U.S. missions and certain air carriers and vessels), results from a "certified act of
      terrorism" AND that is otherwise covered under your policy.

      A "certified act of terrorism" means:
          [A]ny act that is certified by the Secretary [of the Treasury], in consultation with the Secretary of Home-
          land Security, and the Attorney General of the United States
           (i) to be an act of terrorism;




                                                ©   2015 Liberty Mutual Insurance

      049380115                                             Page 1 of 2                                                      EP


                                                                                                          AFP-META2-08-PRINTOO1 -0577-0015-D
    (ii) to be a violent act or an act that is dangerous to    -




          (I) human life;
         (II) property; or
         (III) infrastructure;
    (iii) to have resulted in damage within the United States, or outside of the United States in the case of         -




          (I) an air carrier (as defined in section 40102 of title 49, United States Code) or United States flag
              vessel (or a vessel based principally in the United States, on which United States income tax is
              paid and whose insurance coverage is subject to regulation in the United States); or
         (II) the premises of a United States mission; and
    (iv) to have been committed by an individual or individuals as part of an effort to coerce the civilian popu-
         lation of the United States or to influence the policy or affect the conduct of the United States Gov-
         ernment by coercion.

The premium charge for "certified acts of terrorism" under the program is presented on the declarations page
of your policy. If we are providing you with a quote, the premium charge will also appear on your quote as a
separate line item charge.

"Certified Acts of Terrorism" Coverage does not apply for any Commercial Auto, burglary and theft (i.e. Com-
mercial Crime), or professional liability coverages quoted and a premium charge has not been included for these
lines of business.

In certain states (currently CA, GA, IA, IL, ME, MO, NY, NC, NJ, OR, RI, WA, WI and WV), there is an ex-
ception in the terrorism exclusion (and thereby coverage) for fire losses resulting from an act of terrorism.
Therefore, if you reject the offer of terrorism coverage and the policy covers property(s) in those states, that
rejection does not apply for fire losses resulting from a "certified act of terrorism" in those states, and a reduced
charge will continue to apply for such fire losses.

If you choose to reject this coverage, you must notify your agent of this decision. For new policies, notification
must be made within 30 days of receipt of this policy. For renewal policies, notification must be made prior to its
effective date or within 30 days of receipt of this notice, whichever is later. An exclusion of certain terrorism
losses will be made part of this policy.




                                          ®   2015 Liberty Mutual Insurance
                                                       Page 2 of 2


                                                                                                    AFP-META2-08-PRINTOO1 -0577-0016-D
                                                                                                       C 49 45 06 16




               Risk Control Services        -   Important Information for Florida Policyholders


      Through its Risk Control Services department, Liberty Mutual Insurance has safety consultation services that
      are available to policyholders. We have found that some of these services are consistent with your workplace
      hazards. These services may be available to you as our policyholder at no additional cost.

      To obtain further information about our safety consultation services, please contact our Risk Control Consulting
      Center at 1-866-757-7324 or email RCConsultingCenter©LibertyMutual.com.




tJ-


00
c\J

0

0
o1
c\J
tJ-
LX
0


Cl)
cc
c\J

0
0
0
0
0




                                               @2016 Liberty Mutual Insurance

      0494506 16                                         Page 1 of 1                                                     EP



                                                                                                      AFP-META2-08-PRINT001-0577-001 7-D
AFP-META2-08-PRINTOO1 -0577-0018-D
                                                                                                                 6-4656
                                                                                                                  (4-01)



                                  ADVISORY NOTICE TO POLICYHOLDERS

                                    Your Commercial General Liability Coverage

      CG 21 46 Abuse or Molestation Exclusion Endorsement
      CG 26 46 Texas Abuse/Molestation Exclusion

      Your policy has changed. The CG 21 46 Abuse or Molestation Exclusion or the CG 26 46 Texas
      Abuse/Molestation Exclusion end rment is now attached to your policy. Please read your policy form carefully.


      6-4656 04 01                                                                                                      EP




00
c\J

0

0
o,
c\J
tJ-
LX
0


Cl)
cc
c\J

0
0
0
0
0




                                                                                                    AFP-META2-08-PRINT001 -0577-001 9-D
AFP-META2-08-PRINTOO1 -0577-0020-D
    Your Independent Liberty Mutual Insurance Agent:
    BB&T INSURANCE SERVICES INC
    414 GALLIMORE DAIRY RD STE F
    GREENSBORO, NC 27409

    (877) 538-1920




-


-

-
-
                         FIRST NATIONAL INSURANCE CO. OF AMERICA


-                               A Stock Company
                                Sateco Plaza
                                Seattle, WA 98185-0001



-   Coverl 0903                                                                         EP

                                                                   AFP-META2-08-PRINTOO1 -0577-0021 -D
AFP-META2-08-PRINTOO1 -0577-0022-D
                                                Thank you for renewing with
                                            BB&T INSURANCE SERVICES INC
                                                            and
                                               Liberty Mutual Insurance


      We appreciate your business and thank you for renewing your commercial insurance with us. We look forward
      to helping you succeed in your business.

      The Commercial Service Center...is. available from 8 a.m. to 9 p.m. Eastern for policy changes, billing inquiries
      or assistance and issuing Cerfifoates of Insurance For all of your service needs please contact the
      Commercial Service Center :'41' 1-877-538-1920

      We are a premier insurance carrier offering business products in Business Owner Policies (BOP) Property
      Automobile, General Liability, Workers Compensation, and Umbrella. For more information on our products and
      services, please contact us or your independent agent.

      We recommend that you visit our website at www libertymutualgroup com               to take advantage of our
      resources to help you protect your employees and your business You'll learn about our loss prevention
      programs and consultations and you'll find our Workers Compensation Toolkit to be a valuable resource in
00    providing you with critical state forms and helpmngetting injured workers back to work.

00    Your enclosed policy was created based on information from the application you completed. Since businesses
c\J
      change over time please review this policy carefully and call us if you have questions or would like to make
0     changes.
0
o1
c\J
      The questions below are designed to assist you in reviewing your business compared to your policy. Answering
tJ-   "yes" to any of the following questions may indicate inappropriate or inadequate coverage in the event of a loss.
LX
0     Please contact us or your independent agent to review your coverage.

Cl)   1.   Do parties you do business with require certificates of insurance e.g. n:prtgagees, landlords, state
cc
c\J        contractors boards lien holders? (Please see Reminder below)
0     2.   Have you started an operation in any other state or country?
0
0
0     3.   Have you or do you intend to purchase new properties or locations?
0

      4.   Have there been any changes to your business e.g. introduction of new services or products?

      5.   Have you installed a safe or burglar alarm, or replaced the roof, plumbing, heating system or electrical
           wiring?

      6.   Have you or has a building owner had any change in tenants, upgrades to your premises or any
           renovations?

      7.   Has your business grown in the last year?

      8.   Have you made any capital expenditures or disposed of any capital assets?

      9.   Have there been any changes in ownership control or legal structure?

      10. Have you acquired any new business?

      11. Have you entered into any new job/contracts that require certificates of insurance involving (e.g.
          hold-harmless agreements, clauses and specific insurance requirements)?




      0484909 10                                          Page 1 of 2                                                     EP


                                                                                                       AFP-META2-08-PRINT001 -0577-0023-D
12. Have you purchased any additional property e.g. tools, fine art or computer equipment?

13. Have you or do you plan to take equipment off premises?

14. Have you added or deleted any vehicles or drivers?

15. Do you wish to review your account; do you have any general questions about your coverage?


Reminder: While some interested parties such as mortgagees will receive evidence of coverage, Certificates of
Insurance are not automatically renewed and issued with your policy. Please contact us with your Authorization
if you need a Certificate of Insurance to be issued with this renewal policy.




                                                  Page 2 of 2


                                                                                              AFP-META2-08-PRINTOO1 -0577-0024-D
                                              FIRST NATIONAL INSURANCE CO. OF AMERICA



                                                   SEATTLE, WASHINGTON
                                                 PEAK PACKAGE POLICY

      NAMED       ORLANDO CHINESE EVANGELICAL                          I                      DECLARATIONS                                         I
      INSURED     CHRISTIAN CHURCH
      AND
      MAILING     2610 5 US 17-92                                      POLICY NUMBER 25—CC-396770-1
      ADDRESS     CASSELBERRY, FL 32707                                RENEWAL OF   25—CC-163174-0                             06-07



                                                                       AGENT        BB&T INSURANCE SERVICES INC
                                                                       NAME         414 GALLIMORE DAIRY RD STE F
                                                                       AND
      POLICY PERIOD FROM    06-29-17 1:..      0 . -:29-18    12:01 AM ADDRESS      GREENSBORO, NC 27409
                  STANDARD TIME AT YOUR MAF     ThDRESS SHOWN ABOVE.
                                                                                    0923413                       (877) 538-1920


         THE TOTAL PREMIUM DUE FOR THE PC                          CY TERM IS       $6,722.71.
         YOU WILL BE BILLED THROUGH!.OUR                           STOMER ACCOUNT #713-6205-606-01.
         YOU NEED NOT PAY ANY PREMIUM T                            IS TIME. WE WILL SEND A BILLING
o.       STATEMENT IN A SEPARATE MAILING.
10

00
c\J

0

0
ol
c\J
tJ-
LX        IN RETURN FOR THE PAYMENT OF THE PREMIUM, AND SUBJECT TO ALL THE TERMS OF THIS POLICY, THE COMPANIES
0
          INDICATED ON THE SPECIFIC COVERAGE PART DECLARATIONS AGREE WITH YOU TO PROVIDE THE INSURANCE AS
          STATED IN THIS POLICY.
Cl)
cc
c\J
                                 COMMERCIAL PROPERTY COVERAGE PART                                        $          6,154 17
                        COMMERCIAL GENERAL LIABILITY COVERAGE PART                               +        $            53054
0
0
0
0
                                                                                                                     6,684.71
0                          PREMIUM FOR CERTIFIED ACTS OF TERRORISM                                        $             38.00
                                              TOTAL POLICY PREMIUM                                        $          6,722.71




                                                      BY
                                 (DATE)                                             (AUTHORIZED REPRESENTATIVE)



          9-CC (0207)                                            COMPANY USE ONLY

          NORTHEAST                  25 (NAOQUA)CB      INSURED COPY                      PREPARED 05-08-17
                                                                           Page 1
                                                                                                                   AFP-META2-08-PRINT001 -0577-0025-D
AFP-META2-08-PRINTOO1 -0577-0026-D
                                    FIRST NATIONAL INSURANCE CO. OF AMERICA



                                         SEATTLE, WASHINGTON



      PREMISES ADDRESSES                                                          PAGE PR         1


      NAMED INSURED: ORLANDO CHINESE EVANGELICAL                    POLICY NUMBER: 25-CC-396770-1



      PREMISES 1
      2610 17-92 5
      CASSELBERRY, FL 32707




0


00
c\J

0

0
ol
c\J
tJ-
LX
0


Cl)
cc
c\J

0
0
0
0
0




-



-

-




-
-
-




      9-CC(PR) (0207)   NORTHEAST                              (NAoQuA)            PREPARED 05-08-17


                                                                                            AFP-META2-08-PRINTOO1 -0577-0027-D
AFP-META2-08-PRINTOO1 -0577-0028-D
                              FIRST NATIONAL INSURANCE COMPANY OF AMERICA
                                          SEATTLE, WASHINGTON




      COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS                                  PAGE CP 1


      NAMED INSURED: ORLANDO CHINESE EVANGELICAL                    POLICY NUMBER: 25-CC-396770-1



                             MAXIMUM LIMIT OF INSURANCE:     $          986,350**
       **   THIS MAXIMUM LIMIT MAY INCLUDE CERTAIN "ON-PREMISES INLAND MARINE" COVERAGE(S).
            IF FORM CP7547--ACTUAL LOSS SUSTAINED BUSINESS INCOME COVERAGE IS INCLUDED, IT
            IS AN ADDITIONAL AMOUNT OF INSURANCE AND NOT INCLUDED IN THE MAXIMUM LIMIT.
            REFER TO THE PEAK PROGRAM LIMITS SUMMARY FORM(S) FOR A COMPLETE DEFINITION OF
            "MAXIMUM LIMIT".




      PREMISES      1   2610 17-92S
                        CASSELBERRY, FL 32707
      BUILDING      1   FIRST NATIONAL           CO. OF AMERICA
                        OCCUPANCY:     CH1m.CHES:CR OTHER HOUSES OF WO

      APPLICABLE TO THIS BUILDING                   LIMIT OF      DEDUCTIBLE        RATE               PREMIUM
                                                   INSURANCE
      ------------------------------------------------------------------------------------
      BUILDING                                   INCLUDED IN        $   1,000
00                                               MAXIMUM.. .LMT
c\J
         SPECIAL CAUSES OF LOSS                                                 $    592 $           4,809 00
0        CERTIFIED ACTS OF TERRORISM                          :                     .003                24.00
         REPLACEMENT COST
0        DEDUCTIBLE EXCEPTION:
ol         WINDSTORM OR HAIL DEDUCTIBLE                                    2%
c\J
tJ-
LX    BUSINESS INCOME (W/o EXTRA EXPENSE)       $    100,000            1,000
0                                                INCLUDED IN
                                                 MAXIMUM LMT
Cl)
         1/6 MONTHLY LIMIT
cc       SPECIAL CAUSES OF LOSS                                                     702                   702.00
c\J      CERTIFIED ACTS OF TERRORISM                                                003                     3.00
0     PERSONAL PROPERTY OF INSURED               INCLUDED IN            1,0
0
0                                                MAXIMUM LMT
0           SPECIAL CAUSES OF LOSS                                                  .856                 633.00
0           CERTIFIED ACTS OF TERRORISM                                             .003                   2.00
         REPLACEMENT COST
         DEDUCTIBLE EXCEPTION:
           WINDSTORM OR HAIL DEDUCTIBLE                                    2%


      OTHER INTERESTS SUBJECT TO PROVISIONS OF CLAUSE(S) DESIGNATED BELOW:

      MORTGAGE          FIRST COMMERCIAL BANK
      HOLDER            2750 TAYLOR AVENUE STE A
      CLAUSE:           ORLANDO FL 32806
                        ACCT.#34940 (LoC. 1-BLDG. 1)




      9-CC(CP) (0207)       NORTHEAST           (NAOQU)           PREPARED 05-08-17 CMD40 SEQ.0001


                                                                                           AFP-META2-08-PRINTOO1 -0577-0029-D
COMMERCIAL PROPERTY COVERAGE PART DECLARATIONS                      PAGE CP 2


NAMED INSURED: ORLANDO CHINESE EVANGELICAL          POLICY NUMBER: 25-CC-396770-1




PREMIUM ADJUSTMENTS:
   FLORIDA SURCHARGE                                                   $                6.17
   FLORIDA EMERGENCY FUND                                              $                 4 .00
COMMERCIAL PROPERTY TOTAL                                              $ ------------
                                                                             6,183.17

A PREMIUM OF $    29.00 IS INCLUDED IN THE TOTAL ABOVE FOR CERTIFIED ACTS OF
TERRORISM.




9-CC(CP) (0207)   NORTHEAST          (NAOQU)     PREPARED 05-08-17 CMD40 SEQ.0001


                                                                      AFP-META2-08-PRINTOO1 -0577-0030-D
                                  FIRST NATIONAL INSURANCE CO. OF AMERICA
                                           SEATTLE, WASHINGTON




      COMMERCIAL GENERAL LIABILITY COVERAGE PART DECLARATIONS                  PAGE CG 1


      NAMED INSURED: ORLANDO CHINESE EVANGELICAL              POLICY NUMBER: 25-CC-396770-1
      FORM OF BUSINESS: ORGANIZATION OTHER THAN A PARTNERSHIP OR JOINT VENTURE



      -----------------------------------------------------------------------------------
                            LIMITS        OF    INSURANCE
      -----------------------------------------------------------------------------------
      COMMERCIAL GENERAL LIABILITY
         GENERAL AGGREGATE        (OTHER THAN PRODUCTS-COMPLETED OPERATIONS)            $2,000,000
         PRODUCTS-COMPLETE1ERTIONS AGGREGATE LIMIT                                      $2, 000, 000
         PERSONAL AND ADVERTISING INJURY LIMIT                                          $1,000,000
         EACH OCCURRENCE LIMIT                                                          $1,000,000
         DAMAGE TO PREMISES RENTh:fl TO YOU (ANY ONE PREMISES)                          $1,000,000
         MEDICAL EXPENSE LIMY ONE PERSON)                                               $    101 000
      -------------------------------------------------------------------------

      CODE    CLASSIFICATION-PREMIUM BASIS                  EXPOSURE         RATE              PREMIUM

      COMMERCIAL GENERAL LIABILITY OTH       THAN PRODUCTS-COMPLETED OPERATIONS
c\J
      PREMISES    1
00
      41650   CHURCHES OR OTHER HOUSES OF WORSHIP
              PRODUCTS-COMPLETED OPERATIONS ARE SUBECT :
              TO THE GENERAL AGGREGATE LIMIT
CD             AREA (PER 1000 SQUARE FEET)                     6,098     86.8970 $               530.00
ol
ul


      PREMIUM ADJUSTMENTS:
         CERTIFIED ACTS OF TERRORISM                                                $                9.00
N—       FLORIDA SURCHARGE                                                          $                0.54
0
      COMMERCIAL GENERAL LIABILITY TOTAL                                            $            539.54
0
0




—

—
—




-
-
—


      9-CC(GL) (0207) NORTHEAST            (NAOQU)         PREPARED    05-08-17 CMD40 SEQ.0001


                                                                                    AFP-META2-08-PRINTOO1 -0577-0031 -D
AFP-META2-08-PRINTOO1 -0577-0032-D
                                        FIRST NATIONAL INSURANCE CO. OF AMERICA



                                              SEATTLE, WASHINGTON



      POLICY FORMS                                                                    PAGE PF       1


      NAMED INSURED: ORLANDO CHINESE EVANGELICAL                        POLICY NUMBER: 25-CC-396770-1


      THE FOLLOWING FORMS APPL.Y..TO THIS POLICY:


      COMMERCIAL PROPERTY

      CM0001(0904)      -   COMMERCIAL INLAND MARINE CONDITIONS
      CM0066(0904)      -   ACCOUNTS RECEIVABLE COVERAGE FORM
      CM0116(0212)      -   FL CHANGES
      CM7809(1188)      -   PROCESSORS COVERAGE
      CM7840(0198)      -   ELECTRONIC DATA P16CESSIG
      CM7841(0198)      -   ELECTRONIC DATA PROCES8ING    MECHANICAL
                                                             -



rn    CM7850(0198)      -   MOTOR TRUCK CARGO OWNERS COVERAGE FORM
      CM7856(0198)      -   TRANSPORTATION COVERAGE FORM
00    CM7870(1098)      -   PEAK PROGRAM EXHIBITION RISKS c.:.:.: .PRM
c\J
      CM7871(1098)      -   PEAK PROGRAM IM EXTENSION ENDOP$EMET
0
      CM7872(1188)      -   SALESPERSONS SAMPLES COVERAGE
0     CM7878(1098)      -   PEAK PROGRAM REPLACEMENT COST    DT
ol
c\J   CM7881(1188)      -   COMMERCIAL FINE ARTS COVERAGE .:RM
tJ-
LX    CP0010(0402)      -   BLDG & PERSONAL PROPERTY COVERAGE FORM
0     CP0032(0402)      -   BUS INCOME W/O EXTRA EXPENSE COV FORM
      CP0090(0788)      -   COMMERCIAL PROPERTY CONDITIONS
Cl)
cc    CP0140(0706)      -   EXCL OF LOSS DUE TO VIRUS OR BACTERIA
c\J   CP0321(0695)      -   WIND/HAIL PERCENTAGE DEDUCTIBLE
0     CP1030(0402)      -   CAUSE OF LOSS    SPECIAL FORM
                                              -

0
0
      CP7515(1102)      -   PEAK PROPERTY
0     CP7534(1098)      -   TIME ELEMENT COV CHANGES-PEAK PROGRAM
0
      CP7536(1202)      -   PEAK PROGRAM LIMITS SUMMARY
      CP7577(1000)      -   ORDINANCE OR LAW COVERAGE
      CP7849(0212)      -   FL CHANGES
      C4945 (0616)      -   FL RISK CONTROL SVCS INFO
      IL0017(1198)      -   COMMON POLICY CONDITIONS
      IL0175(0907)      -   LEGAL ACTION AGAINST US
      IL0255(0316)      -   FL CHANGES    CANCELLATION AND NONRENEWAL
                                          -



      IL0401(0212)      -   FL SINKHOLE LOSS COVERAGE
      IL0935(0702)      -   EXCL OF CERTAIN COMPUTER-RELATED LOSSES
      IL0952(0115)      -   CAP ON LOSSES CERTIFIED ACTS TERRORISM
      IL7201(0392)      -   COMPANY COMMON POL CONDITIONS

      COMMERCIAL GENERAL LIABILITY
      ----------------------------
      CG0001(1207)      -   COMMERCIAL GENERAL LIABILITY COV FORM
      CG0068(0509)      -   RECORDING AND DISTRIBUTION
      CG0220(1207)      -   FL CHANGES   CANCELLATION
                                          -



      CG2022(1001)      -   ADDL INSD   CHURCH MEMBERS & OFFICERS
                                         -




      9-CC(PF) (0207)       NORTHEAST                               (NAOQUA)           PREPARED 05-08-17



                                                                                                AFP-META2-08-PRINT001 -0577-0033-D
                                  FIRST NATIONAL INSURANCE CO. OF AMERICA



                                       SEATTLE, WASHINGTON



POLICY FORMS                                                                    PAGE PF 2-LAST


NAMED INSURED: ORLANDO CHINESE EVANGELICAL                        POLICY NUMBER: 25-CC-396770-1


THE FOLLOWING FORMS APPLY TO THIS POLICY:


COMMERCIAL GENERAL LIABILITY

CG2146(0798)      -   ABUSE OR MOLESTATION EXCLUSION
CG2147(1207)      -   EMPLOYMENT-RELATED PRACTICES EXCLUSION
CG2167(1204)      -   FUNGI OR BACTERIA EXCLUSIO
CG2170(0115)      -   CAP ON LOSSES CERTIFIED ACTS TERRORISM
CG7635(0207)      -   LIABILITY PLUS ENDORSEMENT
CG8613(1001)      -   EXCLUSION    -ASBESTOS
C4945 (0616)      -   FL RISK CONTROL SVCS INFO
IL0017(1198)      -   COMMON POLICY CONDITIONS
IL0021(0702)      -   NUCLEAR ENERGY LIABILITY ENDORSEMENT
IL7201(0392)      -   COMPANY COMMON POL CONDITIONS




9-CC(PF) (0207)       NORTHEAST                               (NAOQUA)           PREPARED 05-08-17


                                                                                       AFP-META2-08-PRINTOO1 -0577-0034-D
                                                                                                                               6-2814
                                                                                                                               (11-92)




      Dear Florida Policyholder:

      RE: Premium Surcharge

      On your policy declarations attached, you will see a new heading titled "Florida Surcharge. This .1% surcharge is the result
      of recent legislation passed in the state of Florida, effective July 1, 1992. The surcharge applies to all premiums on your
      policy, except automobile premiums.

      All money collected under the new surcharge will be forwarded to the Florida Department of Revenue. When the surcharge
      is received and audited by the Dep       it will be deposited into the Fire College Trust Fund.

      If you have any questions regarding this surcharge on your policy, please contact your Independent Agent

                                                                 AMERICAN STATES INSURANCE COMPANIES




00
c\J

0
0
o1
c\J
tJ-
LX
0

Cl)
cc
c\J

0
0
0
0
CD




                                                                                                               AFP-META2-08-PRINTOO1 -0577-0035-D
AFP-META2-08-PRINTOO1 -0577-0036-D
                coj
                                                                                         COMMERCIAL PROPERTY
                                                                                                 CP 7536 1202


                                       PEAK PROGRAM LIMITS SUMMARY

      The following is a summary of many of the Coverage Extensions, Additional Coverages and other limits found
      in the PEAK PROGRAM. Those coverages and limits shown below are only a summary. You must refer to all
      coverage Declarations, coverage parts, forms, endorsements and terms of this policy for complete information
      about the property covered, property not covered, covered causes of loss, coverage conditions, coverages
      provided, coverage limitations...çovrage limits and coverage exclusions. If limits shown in the Declarations or
      in endorsements are different than th limits shown in the following those limits replace the limits shown below

      MAXIMUM LIMIT OF INSUF                   Our aggregate limit of Insurance for all loss resulting from a single
      occurrence shall not exceed,             cation of all deductibles, the Maximum Limit of Insurance shown in the
      Declarations.

      COVERAGE EXTENSIONS
      Brand and Label                                                            $10,000 or refer to the Declarations
      Inflation Guard                                                            4% or refer to the Declarations
      Lawn Coverage                                                              $2,000
tJ-   Money and Securities                                                       $500 (different limits may apply to
                                                                                 Ultra Series programs)
00    Premises Limitation                                                        1000 feet
c\J
      Inventory or Appraisals                                                    $10,000 or $
0     Consequential Damage                                                       $10,000 or refer to the Declarations
0
o1
c\J
      ADDITIONAL COVERAGES
tJ-   Arson Reward*                                                              $5,000
LX
0
      Fire Extinguisher Recharge                                                 Actual Loss Sustained
      Money Orders and Counterfeit Paper Currency                                $1,000
Cl)   Extra Expense                                                              $.1:Q00O:or refer to the Declarations
cc
c\J
                                                                                 ($2Q :0 for Ultra Series Programs)
      Forgery or Alteration
0     Ordinance or Law      - Coverage A                                         To bt'Hding limit
0
0            Coverages B and C   -  Combined Limit                               $50,00 or refer to the Declarations
0
0
             Coverages B and C   -  Combined Limit    -                          $150,000 or refer to the Declarations
                  Ultra Peak Religious Institutions
      Utility Services  -  Direct Damage                                         $10,000 or refer to the Declarations
      Spoilage   -  Direct Damage                                                $10,000 or refer to the Declarations

      INLAND MARINE COVERAGES
      Accounts Receivable                                                        $25,000 or refer to the Declarations
      Electronic Data Processing Coverage, including Mechanical                  $50,000 or refer to the Declarations
           and Electrical Breakdown Coverage
           Extra Expense                                                         $5,000 or refer to the Declarations
      Exhibition Risks                                                           $10,000 or refer to the Declarations
      Commercial Fine Arts                                                       $10,000 or refer to the Declarations
      Motor Truck Cargo     -Owners Form                                         $10,000 or refer to the Declarations
      Transportation                                                             $10,000 or refer to the Declarations
      Salesperson Samples                                                        $10,000 or refer to the Declarations
      Processors Coverage                                                        $25,000 or refer to the Declarations

      *
          This may not be included in some states.


      CP 7536 1202                                        Page 1 of 2                                                   EP


                                                                                                      AFP-META2-08-PRINTOO1 -0577-0037-D
OTHER COVERAGES
Building property includes plate glass, fences, signs and antennas
Business personal property includes patterns, dies, molds and forms
Fire Department Service Charge                                        Actual Loss Sustained
Pollutant Clean Up and Removal     - including transit                $25,000
Newly Acquired or Constructed Property     - Building                 $1,000,000 or refer to the
                                                                           Declarations
     Business Personal Property                                       $500,000 or refer to the Declarations
     Insurance will end                                               90 days (180 days for Ultra Series)
Personal Effects and Property of Others                               $10,000 or refer to the Declarations
Valuable Papers and Records    - Other than Electronic Data           $25,000 or refer to the Declarations
Property Off-Premises                                                 $25,000
Outdoor Property  -  including additional perils in causes of loss    $10,000/$2,500 tree, shrub or plant
                                                                           or refer to the Declarations
Debris Removal Additional Limits                                      $25,000 or refer to the Declarations
Coinsurance   -  Additional Condition deleted
Back up of water from sewer, drain or sump is a covered peril
Theft loss to furs, fur garments                                      $5,000
Theft loss to jewelry, watches, precious stones and metals            $5,000
Theft loss to stamps, tickets and letters of credit                   $500 Ultra Series programs




CP 7536 1202                                        Page 2 of 2                                             EP

                                                                                          AFP-META2-08-PRINTOO1 -0577-0038-D
                                                                                                                         COMMERCIAL PROPERTY
                                                                                                                                 CP 00 10 04 02



                                                   BUILDING AND PERSONAL
                                                  PROPERTY COVERAGE FORM

       Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
       what is and is not covered.

       Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
       words "we", "us" and "our" refer to the Company providing this insurance.

       Other words and phrases that appear in quotation marks have special meaning Refer to Section H                                                      -


       Definitions.

        A. Coverage                     :.....:                                                                (d) Appliances used for refrigerat-
                                                                                                                   ing, ventilating, cooking, dish-
            We will pay for direct physical loss of or damage
                                                                                                                   washing or laundering;
            to Covered Property at the premises descnbe.d in
            the Declarations caused by or resulting from any                                             (5) If not covered by other insurance
            Covered Cause of Loss
                                                                                                               (a) Additions under construction,
            1. Covered Property                                                                                    alterations and repairs to the
                                                                                                                   building or structure;
                Covered Property, as used in this Coverage
                Part, means the type of property described                                                     (b) Materials, equipment, supplies
 00
 c\J
                in this Section, A.1., and limited in A.2.,                :::::::::::::::::::::::::.:             and temporary structures, on or
                Property Not Covered if a Limit of Insurance                                                       within 100 feet of the described
 0
                is shown in the Declarations for that type of                                                      premises used for making ad
 0              property                                                                                           ditions, alterations or repairs to
 o1
 c\J                                                                                                               the building or structure.
 tJ-              a. Building, meaning the building or
 LX
 0                   structure described in the Declarations,                                     b. Your Business Personal Property lo-
                     including:                                                                      cated in or on the building described in
 Cl)                                                                                                 the Decl  arations or in the open (or in a
 cc
                        (1) Completed additions;                                                            :•::.

 c\J
                                                                                                     vehicle):w!thrn 100 feet of the described
                        (2) Fixtures, including outdoor fixtures;                                    premise      consisting of the following
  0                                                                                                  unless otherwise specified in the Decla-
  0
  0                     3, Permanently installed,                                                    rations or.bn the Your Business Per-
  0
; 0                         (a) Machinery and                                                        sonal Property            -Separation of
                                                                                                     Coverage form:
                            (b) Equipment;
                                                                                                         (1) Furniture and fixtures;
                        (4) Personal property owned by you
                            that is used to maintain or service                                          (2) Machinery and equipment;
                            the building or structure or its                                             l3    "Stock"
                            premises, including:                                                         ' /
                                                                                                         (4) All other personal property owned
                            (a) Fire extinguishing equipment
                                                                                                             by you and used in your business;
                            (b) Outdoor furniture;
                                                                                                         (5) Labor, materials or services fur-
                            (c) Floor coverings; and                                                         nished or arranged by you on per-
                                                                                                             sonal property of others;




                                                       ©   ISO Properties, Inc., 2001


       OP 00 10 04 02                                           Page 1 of 15                                                                              EP


                                                                                                                                       AFP-META2-08-PRINTOO1 -0577-0039-D
       (6) Your use interest as tenant in im-                 h. Land (including land on which the prop-
           provements and betterments. Im-                       erty is located), water, growing crops or
           provements and betterments are                        lawns;
           fixtures, alterations, installations or
                                                               i. Personal property while airborne or wa-
           additions:
                                                                  terborne;
           (a) Made a part of the building or
                                                               j. Bulkheads, pilings, piers, wharves or
               structure you occupy but do not
                                                                  docks;
               own; and
                                                              k. Property that is covered under another
           (b) You acquired or made at your
                                                                 coverage form of this or any other policy
               expense but cannot legally re-
                                                                 in which it is more specifically de-
               move;
                                                                 scribed, except for the excess of the
       (7) Leased personal property for which                    amount due (whether you can collect on
           you have a contractual responsibility                 it or not) from that other insurance;
           to insure, unless otherwise provided
                                                               I. Retaining walls that are not part of a
           for under Personal Property of Oth-
                                                                  building;
           ers.
                                                              m. Underground pipes, flues or drains;
    c. Personal Property Of Others that is:
                                                              n. Electronic data, except as provided un-
       (1) In your care, custody or control; and
                                                                 der Additional Coverages    -   Electronic
       (2) Located in or on the building de-                     Data. Electronic data means informa-
           scribed in the Declarations or in the                 tion, facts or computer programs stored
           open (or in a vehicle) within 100 feet                as or on, created or used on, or trans-
           of the described premises.                            mitted to or from computer software (in-
                                                                 cluding systems and applications
       However, our payment for loss of or
                                                                 software), on hard or floppy disks, CD-
       damage to personal property of others
                                                                 ROMs, tapes, drives, cells, data pro-
       will only be for the account of the owner
                                                                 cessing devices or any other
       of the property.
                                                                 repositories of computer software which
2. Property Not Covered                                          are used with electronically controlled
                                                                 equipment. The term computer pro-
   Covered Property does not include:
                                                                 grams, referred to in the foregoing de-
    a. Accounts, bills, currency, food stamps                    scription of electronic data, means a set
       or other evidences of debt, money,                        of related electronic instructions which
       notes or securities. Lottery tickets held                 direct the operations and functions of a
       for sale are not securities;                              computer or device connected to it,
                                                                 which enable the computer or device to
    b. Animals, unless owned by others and
                                                                 receive, process, store, retrieve or send
       boarded by you, or if owned by you,
                                                                 data. This paragraph, n., does not apply
       only as "stock" while inside of buildings;
                                                                 to your "stock" of prepackaged soft-
    c. Automobiles held for sale;                                ware.
    d. Bridges, roadways, walks, patios or                    o. The cost to replace or restore the infor-
       other paved surfaces;                                     mation on valuable papers and records,
                                                                 including those which exist as electronic
    e. Contraband, or property in the course
                                                                 data. Valuable papers and records in-
       of illegal transportation or trade;
                                                                 clude but are not limited to proprietary
    f. The cost of excavations, grading, back-                   information, books of account, deeds,
       filling or filling;                                       manuscripts, abstracts, drawings and
                                                                 card index systems. Refer to the Cov-
    g. Foundations of buildings, structures,                     erage Extension for Valuable Papers
       machinery or boilers if their foundations
                                                                 And Records (Other Than Electronic
       are below:
                                                                 Data) for limited coverage for valuable
       (1) The lowest basement floor; or                         papers and records other than those
                                                                 which exist as electronic data.
       (2) The surface of the ground, if there
           is no basement;




                                               Page 2 of 15


                                                                                            AFP-META2-08-PRINTOO1 -0577-0040-D
                 p. Vehicles or self-propelled machines (in-                 (2) Debris Removal does not apply to
                    cluding aircraft or process watercraft)                      costs to:
                    that:
                                                                                (a) Extract "pollutants" from land
                       (1) Are licensed for use on public                           or water; or
                           roads; or
                                                                                (b) Remove, restore or replace pol-
                       (2) Are operated principally away from                       luted land or water.
                           the described premises.
                                                                             (3) Subject to the exceptions in Para-
                       This paragraph does not apply to:                         graph (4), the following provisions
                                                                                 apply:
                           (a) Vehicles or self-propelled ma-
                               chines or autos you manufac-                     (a) The most we will pay for the to-
                               ture, process or warehouse;                          tal of direct physical loss or
                                                                                     damage plus debris removal
                           (b) Vehicles. çwE            ma-
                                                                                    expense is the Limit of Insur-
                                                                                    expense
                               chines,.otherthan autos, you
                                                                                    ance applicable to the Covered
                               hold fo sale;
                                                                                    Property that has sustained loss
                           (c) Rowboats or oanoes out of wa                          or damage
                               ter at thedëscribed premises;
                                                                                (b) Subject to (a) above, the
                               or
                                                                                    amount we will pay for debris
                           (d) Trailers but only to the extent                      removal expense is limited to
                               provided for in the Coverage                         25% of the sum of the deduct
                               Extension for Non Owned De                           ible plus the amount that we pay
                               tached Trailers                                      for direct physical loss or dam
                                                                                    age to the Covered Property
                 q. The following property while outside of
                                                                                    that has sustained loss or dam-
                    buildings:
00                                                                                  age.
c\J
                       (1) Grain hay,straw or other crops
0                                                                                We will pay up to an additional
                       (2) Fences radio or television antennas                   $10 000 for debris removal ex
0
o1                         (including satellite dishes) and their                pense, for each location, in any one
c\J
tJ-
                           lead-in wiring, masts or towers,                      occurrence of physical loss or dam-
LX                         signs (other than signs attached to                   age to Covered Property, if one or
0
                           buildings), trees, shrubs, or plants                  both of the following circumstances
                           (other than "stock" of trees, shrubs                  apply:
Cl)
cc                         or plants) all except as provided in
c\J                                                                             (a) The total of the actual debris
                           the Coverage Extensions.                                   ::i:bval expense plus the
0
0          3. Covered Causes Of Loss                                                aIr1Ount we pay for direct phys-
0
0                                                                                   ical loss or damage exceeds the
               See applicable Causes of Loss Form as
CD                                                                                  Limit of Insurance on the Cov-
                                                                                    ered Property that has sus-
           4. Additional Coverages                                                  tamed loss or damage.
                 a. Debris Removal                                              (b) The actual debris removal ex-
                                                                                     pense exceeds 25% of the sum
                       (1) Subject to Paragraphs (3) and (4),
                                                                                     of the deductible plus the
                           we will pay your expense to remove
                                                                                     amount that we pay for direct
                           debris of Covered Property caused
                                                                                     physical loss or damage to the
                           by or resulting from a Covered                            Covered Property that has sus-
                           Cause of Loss that occurs during
                                                                                     tamed loss or damage
                           the policy period. The expenses will
                           be paid only if they are reported to                  Therefore, if (4)(a) and/or (4)(b) ap-
                           us in writing within 180 days of the                  ply, our total payment for direct
                           date of direct physical loss or dam-                  physical loss or damage and debris
                           age.                                                  removal expense may reach but will
                                                                                 never exceed the Limit of Insurance
                                                                                 on the Covered Property that has




      OP 00 10 04 02                                          Page 3 of 15                                                 EP


                                                                                                        AFP-META2-08-PRINTOO1 -0577-0041 -D
                  sustained loss or damage, plus                           in accordance with the terms of
                  $10,000.                                                 Paragraph (4), because the debris
                                                                           removal expense ($30,000) ex-
             (5) Examples
                                                                           ceeds 25% of the loss payable plus
                  The following examples assume that                       the deductible ($30,000 is 37.5% of
                  there is no coinsurance penalty.                         $80,000), and because the sum of
                                                                           the loss payable and debris removal
Example #1                                                                 expense ($79,500 + $30,000 =
                                                                           $109,500) would exceed the Limit
 Limit of Insurance                        $ 90,000
                                                                           of Insurance ($90,000). The addi-
 Amount of Deductible                      $    500                        tional amount of covered debris re-
 Amount of Loss                            $ 50,000                        moval expense is $10,000, the
 Amount of Loss Payable                    $ 49,500                        maximum payable under Paragraph
                                                                           (4). Thus the total payable for debris
                                   ($50,000   -   $500)
                                                                           removal expense in this example is
 Debris Removal Expense                    $ 10,000                        $20,500; $9,500 of the debris re-
 Debris Removal Expense                                                    moval expense is not covered.
 Payable                                   $ 10,000                 b. Preservation Of Property
 ($10,000 is 20% of $50,000)                                           If it is necessary to move Covered
                  The debris removal expense is less                   Property from the described premises to
                  than 25% of the sum of the loss                      preserve it from loss or damage by a
                  payable plus the deductible. The                     Covered Cause of Loss, we will pay for
                  sum of the loss payable and the                      any direct physical loss or damage to
                  debris removal expense ($49,500                      that property:
                   + $10,000 = $59,500) is less than                  (1) While it is being moved or while
                  the Limit of Insurance. Therefore                       temporarily stored at another lo-
                  the full amount of debris removal                       cation; and
                  expense is payable in accordance
                  with the terms of Paragraph (3).                    (2) Only if the loss or damage occurs
                                                                          within 30 days after the property is
Example #2                                                                first moved.

 Limit of Insurance                        $ 90,000                 c. Fire Department Service Charge
 Amount of Deductible                      $    500                    When the fire department is called to
 Amount of Loss                           $ 80,000                     save or protect Covered Property from
                                                                       a Covered Cause of Loss, we will pay
 Amount of Loss Payable                   $ 79,500
                                                                       up to $1,000 for your liability for fire de-
                                   ($80,000 $500)
                                              -
                                                                       partment service charges:
 Debris Removal Expense                    $ 30,000
                                                                      (1) Assumed by contract or agreement
 Debris Removal Expense                                                   prior to loss; or
 Payable                                                              (2) Required by local ordinance.
               Basic Amount                $ 10,500
               Additional Amount           $ 10,000                    No Deductible applies to this Additional
                                                                       Coverage.
                  The basic amount payable for de-
                  bris removal expense under the                    d. Pollutant Clean Up And Removal
                  terms of Paragraph (3) is calculated                 We will pay your expense to extract
                  as follows: $80,000 ($79,500 +                       "pollutants" from land or water at the
                  $500) x .25 = $20,000; capped at                     described premises if the discharge,
                  $10,500. The cap applies because                     dispersal, seepage, migration, release
                  the sum of the loss payable                          or escape of the "pollutants" is caused
                  ($79,500) and the basic amount                       by or results from a Covered Cause of
                  payable for debris removal expense                   Loss that occurs during the policy pe-
                  ($10,500) cannot exceed the Limit                    riod. The expenses will be paid only if
                  of Insurance ($90,000).                              they are reported to us in writing within
                  The additional amount payable for                    180 days of the date on which the Cov-
                  debris removal expense is provided                   ered Cause of Loss occurs.


                                                     Page 4 of 15


                                                                                                   AFP-META2-08-PRINTOO1 -0577-0042-D
                       This Additional Coverage does not apply                       contamination by "pollutants"
                       to costs to test for, monitor or assess                       or due to the presence, growth,
                       the existence, concentration or effects                       proliferation, spread or any ac-
                       of "pollutants". But we will pay for                          tivity of "fungus", wet or dry rot
                       testing which is performed in the course                      or bacteria; or
                       of extracting the "pollutants" from the
                                                                                 (b) Any costs associated with the
                       land or water.
                                                                                     enforcement of an ordinance or
                       The most we will pay under this Addi-                         law which requires any insured
                       tional Coverage for each described                            or others to test for, monitor,
                       premises is $10,000 for the sum of all                        clean up, remove, contain,
                       covered expenses arising out of Coy-                          treat, detoxify or neutralize, or in
                       ered Causes of Loss occurring during                          any way respond to, or assess
                       each separate 12 month period of this                         the effects of "pollutants",
                       policy.                                                        "fungus", wet or dry rot or bac-
                                                                                     teria.
                 e. Increased CostOf Ccnstruction
                                                                             (6) The most we will pay under this
                       (1) This Addittønal Coverage applies
                                                                                 Additional Coverage, for each de-
                           only to buiIdn . :.:.to which the Re-
                                                                                 scribed building insured under this
                           placement Cost Optional Coverage
                                                                                 Coverage Form, is $10,000 or 5%
                           applies.
                                                                                 of the Limit of Insurance applicable
                       (2) In the event of damage b a Cv                         to that building whichever is less If
                            ered Cause of Loss to         building               a damaged building is covered un
                            that is Covered Property we wI1                      der a blanket Limit of Insurance
                            pay the increased costs ir: :to                      which applies to more than one
00
                            comply with law enforcement of an                    building or item of property, then the
                            ordinance or law in the course of                    most we will pay under this Addi-
00
c\J                         repair, rebuilding or replacement of                 tional Coverage, for that damaged
0
                            damaged parts of that property,                      building is the lesser of $10,000 or
                            subject to the limitations stated in                 5% times the value of the damaged
0
o1                          e.(3) through e.(9) of this Additional               building as of the time of loss times
c\J
tJ-
                            Coverage.                                            the applicable coinsurance percent-
LX                                                                               age.
0                      (3) The ordinance or law referred to in
                           e.(2) of this Additional Coverage is                  The amount payable under this Ad-
Cl)                        an ordinance or law that regulates                    ditional :: .0vege is additional in-
cc
c\J                        the construction or repair of build                   suratc
                           ings or establishes zoning or land
0                                                                            (7) With respect to this Additional Coy-
0                          use requirements at the described
0                                                                                erage..
0                          premises, and is in force at the time
0                          of loss.                                              (a) We will not pay for the In-
                                                                                     creased Cost of Construction:
                       (4) Under this Additional Coverage, we
                           will not pay any costs due to an or-                       (i) Until the property is actually
                           dinance or law that:                                           repaired or replaced, at the
                                                                                          same or another premises;
                           (a) You were required to comply
                                                                                          and
                               with before the loss, even when
                               the building was undamaged;                            (ii) Unless the repairs or re-
                               and                                                         placement are made as
                                                                                           soon as reasonably possi-
                           (b) You failed to comply with.
                                                                                           ble after the loss or dam-
                       (5) Under this Additional Coverage, we                              age, not to exceed two
                           will not pay for:                                               years. We may extend this
                                                                                           period in writing during the
                           (a) The enforcement of any ordi-
                                                                                           two years.
                               nance or law which requires
                               demolition, repair, replacement,                  (b) If the building is repaired or re-
                               reconstruction, remodeling or                         placed at the same premises,
                               remediation of property due to                        or if you elect to rebuild at



      OP 00 10 04 02                                          Page 5 of 15                                                  EP


                                                                                                         AFP-META2-08-PRINT001 -0577-0043-D
          another premises, the most we                      (a) If the Causes of Loss    - Special
          will pay for the Increased Cost                        Form applies, coverage under
          of Construction, subject to the                        this Additional Coverage             -


          provisions of e.(6) of this Addi-                      Electronic Data is limited to the
          tional Coverage, is the                                 "specified causes of loss" as
          increased cost of construction                         defined in that Form, and Col-
          at the same premises.                                  lapse as set forth in that Form.
      (c) If the ordinance or law requires                   (b) If the Causes of Loss      -Broad
           relocation to another premises,                       Form applies, coverage under
           the most we will pay for the In-                      this Additional Coverage             -



           creased Cost of Construction,                         Electronic Data includes Col-
           subject to the provisions of e.(6)                    lapse as set forth in that Form.
           of this Additional Coverage, is
                                                             (c) If the Causes of Loss Form is
           the increased cost of con-
                                                                 endorsed to add a Covered
           struction at the new premises.
                                                                 Cause of Loss, the additional
  (8) This Additional Coverage is not                            Covered Cause of Loss does
      subject to the terms of the Ordi-                          not apply to the coverage pro-
      nance or Law Exclusion, to the ex-                         vided under this Additional Cov-
      tent that such Exclusion would                             erage  - Electronic Data.
      conflict with the provisions of this
                                                             (d) The Covered Causes of Loss
      Additional Coverage.
                                                                 include a virus, harmful code or
  (9) The costs addressed in the Loss                            similar instruction introduced
      Payment and Valuation Conditions,                          into or enacted on a computer
      and the Replacement Cost Optional                          system (including electronic
      Coverage, in this Coverage Form,                           data) or a network to which it is
      do not include the increased cost                          connected, designed to damage
      attributable to enforcement of an                          or destroy any part of the sys-
      ordinance or law. The amount pay-                          tem or disrupt its normal opera-
      able under this Additional Coverage,                       tion. But there is no coverage
      as stated in e.(6) of this Additional                      for loss or damage caused by
      Coverage, is not subject to such                           or resulting from manipulation
      limitation.                                                of a computer system (including
                                                                 electronic data) by any em-
f. Electronic Data
                                                                 ployee, including a temporary
  (1) Under this Additional Coverage,                            or leased employee, or by an
      electronic data has the meaning de-                        entity retained by you or for you
      scribed under Property Not Covered                         to inspect, design, install, mod-
      -  Electronic Data.                                        ify, maintain, repair or replace
                                                                 that system.
  (2) Subject to the provisions of this Ad-
      ditional Coverage, we will pay for                 (4) The most we will pay under this
      the cost to replace or restore elec-                   Additional Coverage    -    Electronic
      tronic data which has been de-                         Data is $2,500 for all loss or dam-
      stroyed or corrupted by a Covered                      age sustained in any one policy
      Cause of Loss. To the extent that                      year, regardless of the number of
      electronic data is not replaced or                     occurrences of loss or damage or
      restored, the loss will be valued at                   the number of premises, locations
      the cost of replacement of the me-                     or computer systems involved. If
      dia on which the electronic data was                   loss payment on the first occur-
      stored, with blank media of sub-                       rence does not exhaust this
      stantially identical type.                             amount, then the balance is avail-
                                                             able for subsequent loss or damage
  (3) The Covered Causes of Loss appli-
                                                             sustained in but not after that policy
      cable to Your Business Personal
                                                             year. With respect to an occurrence
      Property apply to this Additional
                                                             which begins in one policy year and
       Coverage   -    Electronic Data, sub-
                                                             continues or results in additional
      ject to the following:
                                                             loss or damage in a subsequent



                                          Page 6 of 15


                                                                                    AFP-META2-08-PRINTOO1 -0577-0044-D
                          policy year(s), all loss or damage is                          described in the Declara-
                          deemed to be sustained in the pol-                             tions; or
                          icy year in which the occurrence
                                                                                    (iii) Business personal property
                          began.
                                                                                           that you newly acquire,
           5. Coverage Extensions                                                          located at the described
                                                                                           premises.
               Except as otherwise provided, the following
               Extensions apply to property located in or on                         The most we will pay for loss
               the building described in the Declarations or                         or damage under this Extension
               in the open (or in a vehicle) within 100 feet                         is $100,000 at each building.
               of the described premises.
                                                                                (b) This Extension does not apply
               If a Coinsurance percentage of 80% or more                           to:
               or, a Value Reporting period symbol, is
                                                                                      (i) Personal property of others
               shown in the Declarations, you may extend
                                                                                          that is temporarily in your
               the insurance providGd by this Coverage Part
                                                                                           possession in the course
               as follows
                                                                                          of installing or performing
                 a Newly Acquired Or Constructed                                          work on such property; or
                    Property
                                                                                     (ii) Personal property of others
                       (1) Buildings                                                       that is temporarily in your
                                                                                           possession in the course
                          If this policy covers Builduig yQtJ
                                                                                           of your manufacturing or
                          may extend that insurance to apply
                                                                                           wholesaling activities.
                          to:
                                                                             (3) Period Of Coverage
o.                        (a) Your new buildings whilebeing
                              built on the described premises;                   With respect to insurance on or at
00                            and                                                each newly acquired or constructed
c\J
                                                                                 property,coverage will end when
                          (b) Buildings you acquire at lo-
0                                                                                any of the following first occurs
                              cations, other than the de-
0
o1                            scribed premises, intended for:                   (a) This policy expires;
c\J
tJ-                            (i) Similar use as the building                  (b) 30 days expire after you acquire
LX
0                                  described in the Declara-                         the property or begin con-
                                   tions; or                                         struction of that part of the
Cl)                                                                                 :b.uilcThg that would qualify as
cc                            (ii) Use as a warehouse.
c\J                                                                                  covered property or
                          The most we will pay for loss or
0                                                                               (c) Y     report values to us.
0                         damage under this Extension is
0
0                         $250,000 at each building.                             We wifi charge you additional pre-
0                                                                                mium for values reported from the
                       (2) Your Business Personal Property
                                                                                 date you acquire the property or
                          (a) If this policy covers Your Busi-                   begin construction of that part of the
                               ness Personal Property, you                       building that would qualify as cov-
                               may extend that insurance to                      ered property.
                               apply to:
                                                                           b. Personal Effects And Property Of
                               (i) Business personal prop-                    Others
                                   erty, including such prop-
                                                                             You may extend the insurance that ap-
                                   erty that you newly acquire,
                                                                             plies to Your Business Personal Prop-
                                   at any location you acquire
                                                                             erty to apply to:
                                   other than at fairs, trade
                                   shows or exhibitions;                     (1) Personal effects owned by you,
                                                                                 your officers, your partners or
                              (ii) Business personal prop-
                                                                                 members, your managers or your
                                   erty, including such prop-
                                                                                 employees. This extension does not
                                   erty that you newly acquire,
                                                                                 apply to loss or damage by theft.
                                   located at your newly
                                   constructed or acquired                   (2) Personal property of others in your
                                   buildings at the location                     care, custody or control.


      OP 00 10 04 02                                        Page 7 of 15                                                   EP


                                                                                                        AFP-META2-08-PRINT001 -0577-0045-D
   The most we will pay for loss or damage                     (b) In storage at a location you
   under this Extension is $2,500 at each                          lease, provided the lease was
   described premises. Our payment for                             executed after the beginning of
   loss of or damage to personal property                          the current policy term; or
   of others will only be for the account of
                                                               (c) At any fair, trade show or exhi-
   the owner of the property.
                                                                   bition.
c. Valuable Papers And Records (Other
                                                           (2) This Extension does not apply to
   Than Electronic Data)
                                                               property:
  (1) You may extend the insurance that
      applies to Your Business Personal                        (a) In or on a vehicle; or
      Property to apply to the cost to re-                     (b) In the care, custody or control
      place or restore the lost information                        of your salespersons, unless
      on valuable papers and records for                           the property is in such care,
      which duplicates do not exist. But                           custody or control at a fair,
      this Extension does not apply to                             trade show or exhibition.
      valuable papers and records which
      exist as electronic data. Electronic                 (3) The most we will pay for loss or
      data has the meaning described                           damage under this Extension is
      under Property Not Covered          -                    $10,000.
      Electronic Data.
                                                         e. Outdoor Property
  (2) If the Causes of Loss      -  Special
      Form applies, coverage under this                    You may extend the insurance provided
      Extension is limited to the "specified               by this Coverage Form to apply to your
      causes of loss" as defined in that                   outdoor fences, radio and television an-
      Form, and Collapse as set forth in                   tennas (including satellite dishes), signs
      that Form.                                           (other than signs attached to buildings),
                                                           trees, shrubs and plants, (other than
  (3) If the Causes of Loss       Broad
                                  -
                                                           "stock" of trees, shrubs or plants), in-
      Form applies, coverage under this
                                                           cluding debris removal expense, caused
      Extension includes Collapse as set
                                                           by or resulting from any of the following
      forth in that Form.
                                                           causes of loss if they are Covered
  (4) Under this Extension, the most we                    Causes of Loss:
      will pay to replace or restore the lost
      information is $2,500 at each de-                    (1) Fire;
      scribed premises, unless a higher                    (2) Lightning;
      limit is shown in the Declarations.
      Such amount is additional insur-                     (3) Explosion;
      ance. We will also pay for the cost                  (4) Riot or Civil Commotion; or
      of blank material for reproducing the
      records (whether or not duplicates                   (5) Aircraft.
      exist), and (when there is a dupli-
                                                           The most we will pay for loss or damage
      cate) for the cost of labor to tran-
                                                           under this Extension is $1,000, but not
      scribe or copy the records. The
                                                           more than $250 for any one tree, shrub
      costs of blank material and labor are
      subject to the applicable Limit of In-               or plant. These limits apply to any one
      surance on Your Business Personal                    occurrence, regardless of the types or
      Property and therefore coverage of                   number of items lost or damaged in that
      such costs is not additional insur-                  occurrence.
      ance.                                              f. Non-Owned Detached Trailers
d. Property Off-Premises                                   (1) You may extend the insurance that
  (1) You may extend the insurance pro-                        applies to Your Business Personal
      vided by this Coverage Form to                           Property to apply to loss or damage
      apply to your Covered Property                           to trailers that you do not own, pro-
      while it is away from the described                      vided that:
      premises, if it is:
                                                               (a) The trailer is used in your busi-
      (a) Temporarily at a location you do                         ness;
           not own, lease or operate;



                                          Page 8 of 15


                                                                                      AFP-META2-08-PRINTOO1 -0577-0046-D
                          (b) The trailer is in your care, cus-         Payments under the Preservation of Property
                              tody or control at the premises           Additional Coverage will not increase the appli-
                              described in the Declarations;            cable Limit of Insurance.
                              and
                                                                    D. Deductible
                          (c) You have a contractual respon-
                              sibility to pay for loss or damage        In any one occurrence of loss or damage (here-
                              to the trailer.                           inafter referred to as loss), we will first reduce the
                                                                        amount of loss if required by the Coinsurance
                       (2) We will not pay for any loss or              Condition or the Agreed Value Optional Cover-
                           damage that occurs:                          age. If the adjusted amount of loss is less than
                          (a) While the trailer is attached to          or equal to the Deductible, we will not pay for that
                              any motor vehicle or motorized            loss. If the adjusted amount of loss exceeds the
                              conveyance, whether or not the            Deductible, we will then subtract the Deductible
                              motor vehk4e.or motorized con-            from the adjusted amount of loss, and will pay
                              veyance i in rotion                       the resulting amount or the Limit of Insurance,
                                                                        whichever is less.
                          (b) DuringThitching or unhitching
                              operation or when a trailer be            When the occurrence involves loss to more than
                              comes accidentally unhitched              one item of Covered Property and separate Lim-
                              from a motor vehicle or motor-            its of Insurance apply, the losses will not be
                              ized conveyance.                          combined in determining application of the De-
                                                                        ductible. But the Deductible will be applied only
                       (3) The most we will pay for loss".'or
                                                           ',           once per occurrence.
                           damage under this Extension s
                           $5,000, unless a higher limit s         Example No. 1:
CD                         shown in the Declarations.
00
                       (4) This insurance is excess over the       (This example assumes there is no coinsurance pen-
00
c\J                        amount due (whether you can col-        alty.:)::::::::::::::::::::::.:..
0
                           lect on it or not) from any other in-    Deductible                                        $         250
                           surance covering such property.
0                                                                   Lirrfnsurance       -   Bldg. 1:                  $     60,000
o1
c\J        Each of these Extensions is additional insurance         Lirntof Insurance   -   Bldg. 2:                  $     80,000
tJ-        unless otherwise indicated. The Additional Con-
LX                                                                  Loss to Bldg. 1:                                  $     60,100
0          dition, Coinsurance, does not apply to these Ex-
           tensions.                                                Loss to Bldg. 2:                                  $     90,000
Cl)
cc
                                                                        The amount of             Bldg. 1 ($60,100) is less
       B. Exclusions And Limitations
c\J                                                                     than the sum ($60't'.2.50) of the Limit of Insurance
0          See applicable Causes of Loss Form as shown                  applicable to Bldg1 plus the Deductible.
0
           in the Declarations.
0                                                                       The Deductible wJl be subtracted from the
0
0      C. Limits Of Insurance                                           amount of loss in calculating the loss payable for
                                                                        Bldg. 1:
           The most we will pay for loss or damage in any
           one occurrence is the applicable Limit of Insur-             $60,100
           ance shown in the Declarations.                              -    250
                                                                        $ 59,850 Loss Payable     -    Bldg. 1
           The most we will pay for loss or damage to out-
           door signs attached to buildings is $1,000 per               The Deductible applies once per occurrence and
           sign in any one occurrence.                                  therefore is not subtracted in determining the
                                                                        amount of loss payable for Bldg. 2. Loss payable
           The limits applicable to the Fire Department Ser-            for Bldg. 2 is the Limit of Insurance of $80,000.
           vice Charge and Pollutant Clean Up and Removal
           Additional Coverages are in addition to the Limits           Total amount of loss payable: $59,850           +   80,000
                                                                        = $139,850
           of Insurance.




      OP 00 10 04 02                                         Page 9 of 15                                                           EP


                                                                                                                 AFP-META2-08-PRINT001 -0577-0047-D
Example No. 2:                                                           (2) Give us prompt notice of the loss
                                                                             or damage. Include a description of
(This example, too, assumes there is no coinsurance                          the property involved.
penalty.)
                                                                         (3) As soon as possible, give us a de-
The Deductible and Limits of Insurance are the same                          scription of how, when and where
as those in Example No. 1.                                                   the loss or damage occurred.

Loss to Bldg. 1:                          $70,000                        (4) Take all reasonable steps to protect
                                                                             the Covered Property from further
    (exceeds Limit of Insurance plus Deductible)
                                                                             damage, and keep a record of your
Loss to Bldg. 2:                          $90,000                            expenses necessary to protect the
    (exceeds Limit of Insurance plus Deductible)                             Covered Property, for consideration
Loss Payable  -   Bldg. 1:                $60,000                            in the settlement of the claim. This
    (Limit of Insurance)                                                     will not increase the Limit of
                                                                             Insurance. However, we will not
Loss Payable  -   Bldg. 2:                $80,000
                                                                             pay for any subsequent loss or
    (Limit of Insurance)                                                     damage resulting from a cause of
Total amount of loss payable:                                                loss that is not a Covered Cause of
                                              $140,000                       Loss. Also, if feasible, set the dam-
                                                                             aged property aside and in the best
 E. Loss Conditions                                                          possible order for examination.
    The following conditions apply in addition to the                    (5) At our request, give us complete in-
    Common Policy Conditions and the Commercial                              ventories of the damaged and un-
    Property Conditions.                                                     damaged        property.    Include
     1. Abandonment                                                          quantities, costs, values and
                                                                             amount of loss claimed.
        There can be no abandonment of any prop-
        erty to us.                                                      (6) As often as may be reasonably re-
                                                                             quired, permit us to inspect the
     2. Appraisal
                                                                             property proving the loss or damage
        If we and you disagree on the value of the                           and examine your books and rec-
        property or the amount of loss, either may                           ords.
        make written demand for an appraisal of the
                                                                             Also permit us to take samples of
        loss. In this event, each party will select a
        competent and impartial appraiser. The two                           damaged and undamaged property
        appraisers will select an umpire. If they can-                       for inspection, testing and analysis,
        not agree, either may request that selection                         and permit us to make copies from
        be made by a judge of a court having juris-                          your books and records.
        diction. The appraisers will state separately                    (7) Send us a signed, sworn proof of
        the value of the property and amount of loss.                        loss containing the information we
        If they fail to agree, they will submit their dif-                   request to investigate the claim.
        ferences to the umpire. A decision agreed to
                                                                             You must do this within 60 days af-
        by any two will be binding. Each party will:
                                                                             ter our request. We will supply you
         a. Pay its chosen appraiser; and                                    with the necessary forms.
         b. Bear the other expenses of the ap-                           (8) Cooperate with us in the investi-
            praisal and umpire equally.                                      gation or settlement of the claim.
        If there is an appraisal, we will still retain our            b. We may examine any insured under
        right to deny the claim.                                         oath, while not in the presence of any
     3. Duties In The Event Of Loss Or Damage                            other insured and at such times as may
                                                                         be reasonably required, about any mat-
         a. You must see that the following are                          ter relating to this insurance or the
            done in the event of loss or damage to                       claim, including an insured's books and
            Covered Property:                                            records. In the event of an examination,
             (1) Notify the police if a law may have                     an insured's answers must be signed.
                 been broken.




                                                      Page 10 of 15


                                                                                                   AFP-META2-08-PRINTOO1 -0577-0048-D
           4. Loss Payment                                                    5. Recovered Property
                 a. In the event of loss or damage covered                      If either you or we recover any property after
                    by this Coverage Form, at our option,                       loss settlement, that party must give the
                    we will either:                                             other prompt notice. At your option, the
                                                                                property will be returned to you. You must
                       (1) Pay the value of lost or damaged                     then return to us the amount we paid to you
                           property;                                            for the property. We will pay recovery
                       (2) Pay the cost of repairing or replac-                 expenses and the expenses to repair the re-
                           ing the lost or damaged property,                    covered property, subject to the Limit of In-
                                                                                surance.
                           subject to b. below;
                                                                              6. Vacancy
                       (3) Take all or any part of the property
                           at an agreed or appraised value; or                    a. Description Of Terms
                       (4) Repair, rebuilci:or:.:yeplace the prop-                  (1) As used in this Vacancy Condition,
                           erty with other property of like kind                        the term building and the term
                           and quality,'`::Object to b. below,                          vacant have the meanings set forth
                                                                                        in (1)(a) and (1)(b) below
                       We will determwe the value of lost or
                       damaged proper ty,or the cost of its re-                         (a) When this policy is issued to a
                       pair or replacement, in accordance with                              tenant, and with respect to that
                       the applicable terms of the Valuation                                tenant's interest in Covered
                       Condition in this Coverage Foöry                                     Property, building means the
                       applicable provision which amends                                    unit or suite rented or leased to
                                                                                            the tenant. Such building is va-
                       supersedes the Valuation Corition.
                                                                                            cant when it does not contain
                 b. The cost to repair, rebuild or replace                                  enough      business     personal
00                                                                                          property to conduct customary
                    does not include the increased cost at-
00                  tributable to enforcement of any ordi-                                  operations.
c\J
                    nance     or    law    regulating   the
                                                                                        (b) When this policy is issued to the
0                   construction use or repair of any prop                                  owner or general lessee of a
0                   ert y.                                                                  building, building means the en-
o1
c\J
                 c. We will give notice of our intentions                                   tire building. Such building is
tJ-
LX                  within 30 days after we receive the                                     vacant unless at least 31% of
0
                    sworn proof of loss,                                                    its total square footage is:

                                                                                                    .:       ted to a lessee or sub -
Cl)              d. We will not pay you more than your fi-
cc                                                                                                       lessee and used by the
c\J                 nancial interest in the Covered Property                                             lessee or sub-lessee to
0                e. We may adjust losses with the owners                                                 conduct its customary op-
0
0                   of lost or damaged property if other than                                            erations; and/or
0
                    you. If we pay the owners, such pay-
0                                                                                            (ii)        Used by the building owner
                    ments will satisfy your claims against us                                            to conduct customary op-
                    for the owners' property. We will not pay
                    the owners more than their financial in-
                    terest in the Covered Property.                                 (2) Buildings under construction or ren-
                                                                                        ovation are not considered vacant.
                 f. We may elect to defend you against
                    suits arising from claims of owners of                       b. Vacancy Provisions
                    property. We will do this at our expense.                       If the building where loss or damage
                 g. We will pay for covered loss or damage                          occurs has been vacant for more than
                    within 30 days after we receive the                             60 consecutive days before that loss or
                                                                                    damage occurs:
                    sworn proof of loss, if you have com-
                    plied with all of the terms of this Cover-                      (1) We will not pay for any loss or
                    age Part and:                                                       damage caused by any of the fol-
                                                                                        lowing even if they are Covered
                       (1) We have reached agreement with
                                                                                        Causes of Loss:
                           you on the amount of loss; or
                                                                                        (a) Vandalism;
                       (2) An appraisal award has been made.




      OP 00 10 04 02                                          Page 11 of 15                                                             EP


                                                                                                                      AFP-META2-08-PRINT001 -0577-0049-D
           (b) Sprinkler leakage, unless you                      (2) A proportion of your original cost if
               have protected the system                              you do not make repairs promptly.
               against freezing;                                      We will determine the proportionate
                                                                      value as follows:
           (c) Building glass breakage;
                                                                      (a) Multiply the original cost by the
           (d) Water damage;
                                                                          number of days from the loss
           (e) Theft; or                                                  or damage to the expiration of
                                                                          the lease; and
            (f) Attempted theft.
                                                                      (b) Divide the amount determined
       (2) With respect to Covered Causes of
                                                                          in (a) above by the number of
           Loss other than those listed in
                                                                          days from the installation of im-
           b.(1)(a) through b.(1)(f) above, we
                                                                          provements to the expiration of
           will reduce the amount we would
           otherwise pay for the loss or dam-                             the lease.
           age by 15%.                                                If your lease contains a renewal op-
7. Valuation                                                          tion, the expiration of the renewal
                                                                      option period will replace the expi-
   We will determine the value of Covered                             ration of the lease in this procedure.
   Property in the event of loss or damage as
   follows:                                                       (3) Nothing if others pay for repairs or
                                                                      replacement.
    a. At actual cash value as of the time of
       loss or damage, except as provided in          F. Additional Conditions
       b., c., d., e. and f. below.
                                                         The following conditions apply in addition to the
    b. If the Limit of Insurance for Building            Common Policy Conditions and the Commercial
        satisfies the Additional Condition, Coin-        Property Conditions.
        surance, and the cost to repair or re-
        place the damaged building property is            1. Coinsurance
        $2,500 or less, we will pay the cost of
                                                              If a Coinsurance percentage is shown in the
        building repairs or replacement.
                                                              Declarations, the following condition applies.
       The cost of building repairs or replace-
                                                               a. We will not pay the full amount of any
       ment does not include the increased
                                                                  loss if the value of Covered Property at
       cost attributable to enforcement of any
       ordinance or law regulating the con-                       the time of loss times the Coinsurance
       struction, use or repair of any property.                  percentage shown for it in the Declara-
       However, the following property will be                    tions is greater than the Limit of Insur-
       valued at the actual cash value even                       ance for the property.
       when attached to the building:                             Instead, we will determine the most we
       (1) Awnings or floor coverings;                            will pay using the following steps:

       (2) Appliances for refrigerating, ventilat-                (1) Multiply the value of Covered Prop-
           ing, cooking, dishwashing or laun-                         erty at the time of loss by the Coin-
           dering; or                                                 surance percentage;
       (3) Outdoor equipment or furniture.                        (2) Divide the Limit of Insurance of the
                                                                      property by the figure determined in
    c. "Stock" you have sold but not delivered
                                                                      Step (1);
        at the selling price less discounts and
        expenses you otherwise would have                         (3) Multiply the total amount of loss,
        had.                                                          before the application of any de-
    d. Glass at the cost of replacement with                          ductible, by the figure determined in
       safety glazing material if required by                         Step (2); and
       law.                                                       (4) Subtract the deductible from the
    e. Tenant's Improvements and Better-                              figure determined in Step (3).
       ments at:                                                  We will pay the amount determined in
       (1) Actual cash value of the lost or                       Step (4) or the limit of insurance, whi-
           damaged property if you make re-                       chever is less. For the remainder, you
           pairs promptly.                                        will either have to rely on other insur-
                                                                  ance or absorb the loss yourself.


                                              Page 12 of 15


                                                                                             AFP-META2-08-PRINTOO1 -0577-0050-D
      Example No. 1 (Underinsurance):                                   Step (1):      $250,000 x 90% = $225,000
      When:            The value of prop-                                              (the minimum amount of insurance to
                       erty is                    $ 250,000                            meet your Coinsurance requirements
                       The Coinsurance per-                                            and to avoid the penalty shown below)
                       centage for it is               80%              Step (2):      $180,000 - $225,000 = .80
                       The Limit of Insurance                           Step (3):      $50,000 x .80 = $40,000
                       for it is                  $ 100,000             Step (4):      $40,000 -$1,000 = $39,000
                       The Deductible is          $     250
                       The amount of loss is     $ 40,000              We will pay no more than $39,000. The remaining
                                                                       $11,000 is not covered.
      Step (1):        $250,000 x 80% = $200,000
                       (the minimum amount of insurance to                       2. Mortgageholders
                       meet your Coinsurance requirements)
      Step (2):        $100,000 - $200,000 = .50                                    a. The term mortgageholder includes trus-
      Step (3):        $40,000 x .50 = $20,000                                         tee.
      Step (4):        $20,000 $250::750
                                -                                                   b. We will pay for covered loss of or dam-
                                                                                       age to buildings or structures to each
      We will pay no more than $19,750. The remaining                                  mortgageholder shown in the Declara-
      $20 250 is not covered                                                           tions in their order of precedence as
                                                                                       interests may appear.
      Example No. 2 (Adequate Insurance):
                                                                                     c. The mortgageholder has the right to re-
      When:            The value of prop-                                               ceive loss payment even if the mort-
                       erty is                     $.60,00 :                            gageholder has started foreclosure or
                       The Coinsurance per                                              similar action on the building or struc
                       centage for it is                80%                             ture
                       The Limit of Insurance                .
c\J                                                                     d. If we deny your claim because of your
                       for it is                   $200 000
00                                                                         acts or because you have failed to
                       The Deductible is           $    250
00                                                                         comply with the terms of this Coverage
                       The amount of loss is       $ 40,000
c\J                                                                        Part the mortgageholder will still have
0              The minimum amount of insurance to meet                     the right to receive loss payment if the
               your Coinsurance requirement is $200,000                    mortgageholder
0
o1             ($250,000 x 80%). Therefore, the Limit of
c\J                                                                                     (1) Pays any premium due under this
               Insurance in this Example is adequate and
tJ-                                                                                         Coverage Part at our request if you
LX             no penalty applies. We will pay no more than
                                                                                            have failed to do so,
0              $39,750 ($40,000 amount of loss minus the
               deductible of $250).                                                     (2) Submits a signed, sworn proof of
Cl)
                                                                                            loss within 60 days after receiving
cc         b   If one Limit of Insurance applies to two or
c\J                                                                                         notic..:Jr:om us of your failure to do
               more separate items, this condition will apply
                                                                                            50, ai)d
0              to the total of all property to which the limit
0
0              applies.                                                                 (3) Has fltified us of any change in
0
0
                                                                                            ownership, occupancy or substan-
      Example No. 3:                                                                        tial change in risk known to the
                                                                                            mortgageholder.
      When:            The value of property is:
                       Bldg. at Location No. 1     $ 75,000                             All of the terms of this Coverage Part
                       Bldg. at Location No. 2     $ 100,000                            will then apply directly to the mortgage-
                       Personal Property at                                             holder.
                       Location No. 2              $ 75,000
                                                                        e. If we pay the mortgageholder for any
                                                   $250 000
                                                         ,
                                                                           loss or damage and deny payment to
                       The Coinsurance per-
                                                                           you because of your acts or because
                       centage for it is                90%
                                                                           you have failed to comply with the terms
                       The Limit of Insurance
                                                                           of this Coverage Part:
                       for Buildings and Per-
                       sonal Property at Loca-                                          (1) The mortgageholder's rights under
                       tion Nos. 1 and 2 is        $ 180,000                                the mortgage will be transferred to
                       The Deductible is           $ 1,000                                  us to the extent of the amount we
                       The amount of loss is:                                               pay; and
                       Bldg. at Location No. 2     $   30,000
                                                                                        (2) The mortgageholder's right to re-
                       Personal Property at
                                                                                            cover the full amount of the
                       Location No. 2              $   20,000
                                                   $   50,000


      OP 00 10 04 02                                             Page 13 of 15                                                        EP

                                                                                                                   AFP-META2-08-PRINT001 -0577-0051 -D
               mortgageholder's claim will not be              2. Inflation Guard
               impaired.
                                                                   a. The Limit of Insurance for property to
           At our option, we may pay to the mort-                     which this Optional Coverage applied
           gageholder the whole principal on the                      will automatically increase by the annual
           mortgage plus any accrued interest. In                     percentage shown in the Declarations.
           this event, your mortgage and note will
                                                                   b. The amount of increase will be:
           be transferred to us and you will pay
           your remaining mortgage debt to us.                        (1) The Limit of Insurance that applied
                                                                          on the most recent of the policy in-
         f. If we cancel this policy, we will give
                                                                          ception date, the policy anniversary
             written notice to the mortgageholder at
                                                                          date, or any other policy change
             least:
                                                                          amending the Limit of Insurance,
           (1) 10 days before the effective date of                       times
               cancellation if we cancel for your
                                                                      (2) The percentage of annual increase
               nonpayment of premium; or
                                                                          shown in the Declarations, ex-
           (2) 30 days before the effective date of                       pressed as a decimal (example: 8%
               cancellation if we cancel for any                          is .08), times
               other reason.
                                                                      (3) The number of days since the be-
        g. If we elect not to renew this policy, we                       ginning of the current policy year or
            will give written notice to the mortgage-                     the effective date of the most recent
            holder at least 10 days before the expi-                      policy change amending the Limit
            ration date of this policy.                                   of Insurance, divided by 365.

G. Optional Coverages                                   Example:
   If shown as applicable in the Declarations, the       If:            The applicable Limit of
   following Optional Coverages apply separately to                     Insurance is                 $ 100,000
   each item.                                                           The annual percentage
   1. Agreed Value                                                      increase is                             8%
                                                                        The number of days
        a. The Additional Condition, Coinsurance,                       since the beginning of
           does not apply to Covered Property to                        the policy year (or last
           which this Optional Coverage applies.                        policy change) is                       146
           We will pay no more for loss of or dam-
                                                                        The amount of increase
           age to that property than the proportion
                                                                        is $100,000 x .08 x 146
           that the Limit of Insurance under this
                                                                         + 365 =                $ 3,200
           Coverage Part for the property bears to
           the Agreed Value shown for it in the                3. Replacement Cost
           Declarations.
                                                                   a. Replacement Cost (without deduction
        b. If the expiration date for this Optional                   for depreciation) replaces Actual Cash
           Coverage shown in the Declarations is                      Value in the Loss Condition, Valuation,
           not extended, the Additional Condition,                    of this Coverage Form.
           Coinsurance, is reinstated and this Op-
                                                                   b. This Optional Coverage does not apply
           tional Coverage expires.
                                                                      to:
        c. The terms of this Optional Coverage
                                                                      (1) Personal property of others;
           apply only to loss or damage that oc-
           curs:                                                      (2) Contents of a residence;
           (1) On or after the effective date of this                 (3) Works of art, antiques or rare arti-
               Optional Coverage; and                                     cles, including etchings, pictures,
                                                                          statuary, marbles, bronzes, porce-
           (2) Before the Agreed Value expiration                         lains and bric-a-brac; or
               date shown in the Declarations or
               the policy expiration date, whichever                  (4) "Stock", unless the Including
                                                                          "Stock" option is shown in the
               occurs first.
                                                                          Declarations.




                                                 Page 14 of 15

                                                                                                   AFP-META2-08-PRINTOO1 -0577-0052-D
                       Under the terms of this Replacement                           If a building is rebuilt at a new premises,
                       Cost Optional Coverage, tenants'                              the cost described in e.(2) above is lim-
                       improvements and betterments are not                          ited to the cost which would have been
                       considered to be the personal property                        incurred if the building had been rebuilt
                       of others.                                                    at the original premises.
                 c. You may make a claim for loss or dam-                         f. The cost of repair or replacement does
                     age covered by this insurance on an                              not include the increased cost attribut-
                     actual cash value basis instead of on a                          able to enforcement of any ordinance
                     replacement cost basis. In the event                             or law regulating the construction, use
                     you elect to have loss or damage settled                         or repair of any property.
                     on an actual cash value basis, you may
                                                                             4. Extension Of Replacement Cost To Per-
                     still make a claim for the additional cov-
                                                                                sonal Property Of Others
                     erage this Optional Coverage provides
                     if you notify us of your intent to do so                    a. If the Replacement Cost Optional Cov-
                     within 180 days ....fter....the loss or dam-                   erage is shown as applicable in the
                     age.                                                           Declarations, then this Extension may
                                                                                    also be shown as applicable. If the
                 d. We will not pa on a replacement cost
                                                                                    Declarations show this Extension as ap-
                    basis for any loss or damage
                                                                                    plicable, then Paragraph 3.b.(1) of the
                       (1) Until the lost or damaged property                       Replacement Cost Optional Coverage is
                           is actually repaired or replaced; and                    deleted and all other provisions of the
                                                                                    Replacement Cost Optional Coverage
                       (2) Unless the repairs or repamnt
                                                                                    apply to replacement cost on personal
                           are made as soon as reasonably
                                                                                    property of others.
                           possible after the loss or damage
                                                                                 b. With respect to replacement cost on the
                       With respect to tenant's imprOints
1,
 41                                                                                 personal property of others, the follow-
                       and betterments, the following also ap-
 00                                                                                 ing limitation applies:
                       ply:
00
c\J                                                                                  If an item(s) of personal property of oth-
                       (3) If the conditions in d.(1) and d.(2)
                                                                                     ers is subject to a written contract which
0                          above are not met, the value of
                                                                                     governs your liability for loss or damage
                           tenants' improvements and better-
0                                                                                    to that item(s), then valuation of that
o1                         ments will be determined as a pro-
c\J                                                                                  item(s) will be based on the amount for
                           portion of your original cost, as set
tJ-                                                                                  which you are liable under such con-
LX                         forth in the Valuation Condition of
0                                                                                    tract, but not to exceed the lesser of the
                           this Coverage Form; and
                                                                                     replacement cost of the property or the
Cl)                    (4) We will not pay for loss or damage                        applicab.!e Li4T.jt of Insurance.
cc
c\J                        to tenants' improvements and bet-
                           terments if others pay for repairs or     H. Definitions
0
0
                           replacement.                                      1. "Fungus" mearls any type or form of fungus,
0
0                e. We will not pay more for loss or damage                     including mold::::.Or mildew, and any mycotox-
0
                    on a replacement cost basis than the                        ins, spores, scents or by-products produced
                    least of (1), (2) or (3), subject to f. be-                 or released by fungi.
                    low:                                                     2. "Pollutants" means any solid, liquid, gas-
                       (1) The Limit of Insurance applicable to                 eous or thermal irritant or contaminant, in-
                           the lost or damaged property;                        cluding smoke, vapor, soot, fumes, acids,
                                                                                alkalis, chemicals and waste. Waste includes
                       (2) The cost to replace the lost or                      materials to be recycled, reconditioned or
                           damaged property with other prop-                    reclaimed.
                           erty:
                                                                             3. "Stock" means merchandise held in storage
                          (a) Of comparable material and                        or for sale, raw materials and in-process or
                              quality; and                                      finished goods, including supplies used in
                          (b) Used for the same purpose; or                     their packing or shipping.

                       (3) The amount actually spent that is
                           necessary to repair or replace the
                           lost or damaged property.




      OP 00 10 04 02                                         Page 15 of 15                                                         EP


                                                                                                                 AFP-META2-08-PRINTOO1 -0577-0053-D
                                                                                            COMMERCIAL PROPERTY
                                                                                                    CP 00 32 04 02

                         BUSINESS INCOME (WITHOUT EXTRA EXPENSE)
                                      COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.

Throughout this policy the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section G.                           -


Definitions.

 A. Coverage                                                        the Declarations and for which a Business
                                                                    Income Limit of Insurance is shown in the Decla-
      1. Business Income
                                                                    rations. The loss or damage must be caused by
         Business Income means the:                                 or result from a Covered Cause of Loss. With
                                                                    respect to loss of or damage to personal property
           a. Net Income (Net Profit or Loss before                 in the open or personal property in a vehicle, the
              income taxes) that would have been
                                                                    described premises include the area within 100
              earned or incurred; and                               feet of the site at which the described premises
           b. Continuing normal operating expenses                  are located.
              incurred, including payroll.                          With respect to the requirements set forth in the
         For manufacturing risks, Net Income in-                    preceding paragraph, if you occupy only part of
         cludes the net sales value of production.                  the site at which the described premises are lo-
                                                                    cated, your premises means:
     Coverage is provided as described and limited
     below for one or more of the following options for                  a. The portion of the building which you
     which a Limit of Insurance is shown in the Dec-                        rent, lease or occupy; and
     larations:                                                          b. Any area within the building or on the
           a. Business Income including "Rental                             site at which the described premises are
              Value".                                                       located, if that area services, or is used
                                                                            to gain access to, the described prem-
           b. Business Income other than "Rental                            ises.
              Value".
                                                                    2. Covered Causes Of Loss, Exclusions
           c. "Rental Value".                                          And Limitations
     If option a. above is selected, the term Business                  See applicable Causes of Loss Form as
     Income will include "Rental Value". If option c.                   shown in the Declarations.
     above is selected, the term Business Income will
     mean "Rental Value" only.                                      3. Additional Limitation     -   Interruption of
                                                                       Computer Operations
     If Limits of Insurance are shown under more than
     one of the above options, the provisions of this                    a. Coverage for Business Income does not
     Coverage Part apply separately to each.                                 apply when a "suspension" of
                                                                             "operations" is caused by destruction
     We will pay for the actual loss of Business In-                         or corruption of electronic data, or any
     come you sustain due to the necessary                                  loss or damage to electronic data, ex-
      "suspension" of your "operations" during the                           cept as provided under the Additional
      "period of restoration". The "suspension" must                         Coverage   -  Interruption of Computer
     be caused by direct physical loss of or damage                          Operations.
     to property at premises which are described in




                                             @   ISO Properties, Inc., 2001


OP 00 32 04 02                                        Page 1 of 8                                                         EP


                                                                                                       AFP-META2-08-PRINTOO1 -0577-0054-D
          b. Electronic data means information, facts             c. Alterations And New Buildings
              or computer programs stored as or on,
                                                                    We will pay for the actual loss of Busi-
              created or used on, or transmitted to or
                                                                    ness Income you sustain due to direct
              from computer software (including sys-
                                                                    physical loss or damage at the de-
              tems and applications software), on
                                                                    scribed premises caused by or resulting
              hard or floppy disks, CD-ROMs, tapes,
                                                                    from any Covered Cause of Loss to:
              drives, cells, data processing devices
              or any other repositories of computer                 (1) New     buildings or structures,
              software which are used with electron-                    whether complete or under con-
              ically controlled equipment. The term                     struction;
              computer programs, referred to in the
                                                                    (2) Alterations or additions to existing
              foregoing description of electronic data,
                                                                        buildings or structures; and
              means a set of related electronic in-
              structions which direct the operations                (3) Machinery, equipment, supplies or
              and functions of         mputer or device                 building materials located on or
              connected to iwhichenable the com-                        within 100 feet of the described
              puter or devke. to receive, process,                      premises and:
              store, retrieve or:::send:1àta.
                                                                        (a) Used in the construction, alter-
      4. Additional Coverages                                               ations or additions; or
          a. Expenses To Reduce Loss                                    (b) incidental to the occupancy of
                                                                             new buildings.
             In the event of a covered loS$of BU
             ness Income we will pay necessary e                    If such direct physical loss or damage
             penses you incur,except the cost of                    delays the start of "operations", the
             extinguishing a fire, to avoid furthorlbss             "period of restoration" will begin on the
00           of Business Income. The total of our                   date "operations" would have begun if
00           payment for Business Income loss and                   the direct physical loss or damage had
c\J




                                                            U
             Expenses to Reduce Loss will not be                    not occurred.
0            more than the Business Income loss
                                                                    Extended Business Income
0            that would have been payable under this
o1
c\J          Coverage Form (after application of any                (1) Business Income Other Than
tJ-          Coinsurance penalty) if the Expenses to                    "Rental Value"
LX
0            Reduce Loss had not been incurred.
                                                                        If the necessary "suspension" of
             This coverage does not increase the
                                                                        your. "operations" produces a Busi-
Cl)          Limit of Insurance.
cc                                                                      nes.s lriome loss payable under
c\J
             The Coinsurance condition does not                         this pohcy we will pay for the actual
0            apply specifically to such Expenses to                     loss     Business Income you incur
0
0            Reduce Loss, but it is used as de-                         durinhe period that:
0            scribed above to determine the total
CD                                                                      (a) Begins on the date property
             amount payable.
                                                                            (except "finished stock") is ac-
          b. Civil Authority                                                tually repaired, rebuilt or re-
                                                                            placed and "operations" are
             We will pay for the actual loss of Busi-
                                                                            resumed; and
             ness Income you sustain caused by ac-
             tion of civil authority that prohibits                     (b) Ends on the earlier of:
             access to the described premises due
                                                                             (i) The date you could restore
             to direct physical loss of or damage to
                                                                                 your "operations", with
             property, other than at the described
                                                                                 reasonable speed, to the
             premises, caused by or resulting from
                                                                                 level which would generate
             any Covered Cause of Loss. This cov-
                                                                                 the business income
             erage begins 72 hours after the time of
                                                                                 amount that would have
             that action, and will apply for a period
                                                                                 existed if no direct physical
             of up to three consecutive weeks from
                                                                                 loss or damage had oc-
             the date on which the coverage begins.
                                                                                 curred; or




                                                    Page 2 of 8


                                                                                               AFP-META2-08-PRINTOO1 -0577-0055-D
                    (ii) 30 consecutive days after              e. Interruption of Computer Operations
                         the date determined in
                                                                  (1) Under this Additional Coverage,
                         (1)(a) above.                                electronic data has the meaning de-
                However, Extended Business In-                        scribed under Additional Limitation
                come does not apply to loss of                        -   Interruption of Computer Oper-
                Business Income incurred as a re-                     ations.
                sult of unfavorable business condi-               (2) Subject to all provisions of this Ad-
                tions caused by the impact of the                     ditional Coverage, you may extend
                Covered Cause of Loss in the area                     the insurance that applies to Busi-
                where the described premises are                      ness Income to apply to a
                located.                                              "suspension"      of    "operations"
                                                                      caused by an interruption in com-
                Loss of Business Income must be
                                                                      puter operations due to destruction
                caused by direct physical loss or
                                                                      or corruption of electronic data due
                damage at the described premises                      to a Covered Cause of Loss.
                caused by or resulting from any
                Covered Cause of Loss.                            (3) With respect to the coverage pro-
                                                                      vided under this Additional Cover-
             (2) "Rental Value"                                       age, the Covered Causes of Loss
                If the necessary "suspension" of                      are subject to the following:
                your "operations" produces a                          (a) If the Causes of Loss    - Special
                "Rental Value" loss payable under                         Form applies, coverage under
                this policy, we will pay for the actual                   this Additional Coverage       In-
                                                                                                         -


                loss of "Rental Value" you incur                          terruption of Computer Oper-
                during the period that:                                   ations is limited to the
                                                                           "specified causes of loss" as
                (a) Begins on the date property is
                                                                          defined in that form, and Col-
                    actually repaired, rebuilt or
                                                                          lapse as set forth in that form.
                    replaced and tenantability is re-
                    stored; and                                       (b) If the Causes of Loss    Broad
                                                                                                    -


                                                                          Form applies, coverage under
                (b) Ends on the earlier of:                               this Additional Coverage    In--



                     (i) The date you could restore                       terruption of Computer Oper-
                         tenant occupancy, with                           ations includes Collapse as set
                         reasonable speed, to the                         forth in that form.
                         level which would generate                   (c) If the Causes of Loss Form is
                         the "Rental Value" that                          endorsed to add a Covered
                         would have existed if no di-                     Cause of Loss, the additional
                         rect physical loss or dam-                       Covered Cause of Loss does
                         age had occurred; or                             not apply to the coverage pro-
                                                                          vided under this Additional Cov-
                    (ii) 30 consecutive days after                        erage     -    Interruption of
                         the date determined in                           Computer Operations.
                         (2)(a) above.
                                                                      (d) The Covered Causes of Loss
                However, Extended Business In-                            include a virus, harmful code or
                come does not apply to loss of                            similar instruction introduced
                 "Rental Value" incurred as a result                      into or enacted on a computer
                of unfavorable business conditions                        system (including electronic
                caused by the impact of the Cov-                          data) or a network to which it is
                ered Cause of Loss in the area                            connected, designed to damage
                where the described premises are                          or destroy any part of the sys-
                located.                                                  tem or disrupt its normal opera-
                                                                          tion. But there is no coverage
                Loss of "Rental Value" must be                            for an interruption related to
                caused by direct physical loss or                         manipulation of a computer
                damage at the described premises                          system (including electronic
                caused by or resulting from any                           data) by any employee,
                Covered Cause of Loss.                                    including a temporary or leased
                                                                          employee, or by an entity


0P00320402                                          Page 3of8                                                   EP


                                                                                             AFP-META2-08-PRINTOO1 -0577-0056-D
                     retained by you or for you to in-               This Extension is additional insurance. The
                     spect, design, install, maintain,               Additional Condition, Coinsurance, does not
                     repair or replace that system.                  apply to this Extension.
         (4) The most we will pay under this Addi-
                                                         B. Limits of Insurance
             tional Coverage  -  Interruption of Com-
             puter Operations is $2,500 for all loss             The most we will pay for loss in any one occur-
             sustained in any one policy year, re-               rence is the applicable Limit of Insurance shown
             gardless of the number of interruptions             in the Declarations.
             or the number of premises, locations or
             computer systems involved. If loss pay-             The limit applicable to the Coverage Extension is
             ment relating to the first interruption             in addition to the Limit of Insurance.
             does not exhaust this amount, then the              Payments under the following Additional Cover-
             balance is available for loss sustained             ages will not increase the applicable Limit of In-
             as a result of subsequent interruptions             surance:
             in that policy year A balance remaining
             at the end of apolicyear does not in-               1. Alterations and New Buildings;
             crease the arnunt of insurance in the
                                                                 2. Civil Authority;
             next policy yeà, With'espect to any in-
             terruption whicI:ens in one policy                  3. Extended Business Income;
             year and continues or results in addi-
             tional loss in a subsequent policy                  4. Expenses to Reduce Loss.
             year(s) all loss is deemed to be us
                                                         C. Loss Conditions
             tamed in the policy year in whiih the vi
             terruption began                                    The following conditions apply in addition to the
                                                                 Common Policy Conditions and the Commercial
         (5) This Additional Coverage   -lnpton
tJ-
             in Computer Operations does not apply               Property Conditions.
00
             to loss sustained after the end of the              1. Appraisal
00
c\J          "period of restoration", even if the
             amount of insurance stated in (4) above                      and you disagree on the amount of Net
0                                                                    Inxme and operating expense or the
             has not been exhausted.
0                                                                             of loss, either may make written de-
o1    5. Coverage Extension
c\J                                                                  mand for an appraisal of the loss. In this
tJ-
        If a Coinsurance percentage of 50% or more                   event, each party will select a competent and
LX
0       is shown in the Declarations, you may ex-                    impartial appraiser.
        tend the insurance provided by this Cover-
                                                                     The two appraisers will select an umpire. If
Cl)     age Part as follows:
cc                                                                   they cannot gre either may request that
c\J
        NEWLY ACQUIRED LOCATIONS                                     selection be made by a judge of a court
0                                                                    having jurisdkt:Ion. The appraisers will state
0         a. You may extend your Business Income
0
             Coverage to apply to property at any lo-                separately the àmount of Net Income and
0
0            cation you acquire other than fairs or                  operating expense or amount of loss. If they
             exhibitions.                                            fail to agree, they will submit their differences
                                                                     to the umpire. A decision agreed to by any
         b. The most we will pay for loss under this                 two will be binding. Each party will:
            Extention is $100,000 at each location.
                                                                      a. Pay its chosen appraiser; and
          c. Insurance under this Extension for each
             newly acquired location will end when                    b. Bear the other expenses of the ap-
             any of the following first occurs:                          praisal and umpire equally.
             (1) This policy expires;                                If there is an appraisal, we will still retain our
                                                                     right to deny the claim.
             (2) 30 days expire after you acquire or
                 begin to construct the property; or             2. Duties In The Event Of Loss
             (3) You report values to us.                             a. You must see that the following are
                                                                         done in the event of loss:
             We will charge you additional premium
             for values reported from the date you                        (1) Notify the police if a law may have
             acquire the property.                                            been broken.




                                                   Page 4 of 8


                                                                                                       AFP-META2-08-PRINTOO1 -0577-0057-D
             (2) Give us prompt notice of the direct           3. Loss Determination
                 physical loss or damage. Include a
                                                                   a. The amount of Business Income loss
                 description of the property involved.
                                                                      will be determined based on:
             (3) As soon as possible, give us a de-
                                                                      (1) The Net Income of the business
                 scription of how, when, and where
                                                                          before the direct physical loss or
                 the direct physical loss or damage
                                                                          damage occurred;
                 occurred.
                                                                      (2) The likely Net Income of the busi-
             (4) Take all reasonable steps to protect
                                                                          ness if no physical loss or damage
                 the Covered Property from further
                                                                          had occurred, but not including any
                 damage, and keep a record of your
                                                                          Net Income that would likely have
                 expenses necessary to protect the
                                                                          been earned as a result of an in-
                 Covered Property, for consideration
                                                                          crease in the volume of business
                 in the settlement of the claim. This
                                                                          due to favorable business condi-
                 will not increase the Limit of Insur-
                                                                          tions caused by the impact of the
                 ance. However, we will not pay for
                                                                          Covered Cause of Loss on custom-
                 any subsequent loss or damage re-
                                                                          ers or on other businesses;
                 sulting from a cause of loss that is
                 not a Covered Cause of Loss. Also,                   (3) The operating expenses, including
                 if feasible, set the damaged prop-                       payroll expenses, necessary to re-
                 erty aside and in the best possible                      sume "operations" with the same
                 order for examination.                                   quality of service that existed just
                                                                          before the direct physical loss or
             (5) As often as may be reasonably re-
                                                                          damage; and
                 quired, permit us to inspect the pro-
                 perty proving the loss or damage                     (4) Other relevant sources of informa-
                 and examine your books and re-                           tion, including:
                 cords.
                                                                          (a) Your financial records and ac-
                 Also permit us to take samples of                            counting procedures;
                 damaged and undamaged property
                                                                          (b) Bills, invoices and other vouch-
                 for inspection, testing and analysis,
                                                                              ers; and
                 and permit us to make copies from
                 your books and records.                                  (c) Deeds, liens or contracts.
             (6) Send us a signed, sworn proof of                  b. Resumption Of Operations
                 loss containing the information we
                                                                      We will reduce the amount of your
                 request to investigate the claim.
                                                                      Business Income loss to the extent you
                 You must do this within 60 days af-
                                                                      can resume your "operations", in whole
                 ter our request. We will supply you
                                                                      or in part, by using damaged or undam-
                 with the necessary forms.
                                                                      aged property (including merchandise
             (7) Cooperate with us in the investi-                    or stock) at the described premises or
                 gation or settlement of the claim.                   elsewhere.
             (8) If you intend to continue your busi-              C. If you do not resume "operations", or
                 ness, you must resume all or part                    do not resume "operations" as quickly
                 of your "operations" as quickly as                   as possible, we will pay based on the
                 possible.                                            length of time it would have taken to re-
                                                                      sume "operations" as quickly as possi-
       b. We may examine any insured under
                                                                      ble.
          oath, while not in the presence of any
          other insured and at such times as may               4. Loss Payment
          be reasonably required, about any mat-
                                                                 We will pay for covered loss within 30 days
          ter relating to this insurance or the
                                                                 after we receive the sworn proof of loss, if
          claim, including an insured's books and
                                                                 you have complied with all of the terms of
          records. In the event of an examination,
                                                                 this Coverage Part and:
          an insured's answers must be signed.
                                                                   a. We have reached agreement with you
                                                                      on the amount of loss; or




0P00320402                                         Page 5of8                                                       EP


                                                                                                AFP-META2-08-PRINTOO1 -0577-0058-D
              b. An appraisal award has been made                       3. Collection expenses;

      D. Additional Condition                                           4. Cost of raw stock and factory supplies con-
                                                                           sumed (including transportation charges);
         COINSURANCE
                                                                        5. Cost of merchandise sold (including trans-
         If a Coinsurance percentage is shown in the                       portation charges);
         Declarations, the following condition applies in
         addition to the Common Policy Conditions and                   6. Cost of other supplies consumed (including
         the Commercial Property Conditions.                               transportation charges);

         We will not pay the full amount of any loss if the             7. Cost of services purchased from outsiders
         Limit of Insurance for Business Income is less                    (not employees) to resell, that do not con-
         than:                                                             tinue under contract;

              a. The Coinsurance percentage shown for               8.     Power, heat and refrigeration expenses that
                 Business lncorn::the Declarations;                        do not continue under contract (if Form CP
                 times                                                     15 11 is attached);

              b. The sum of:                                        9.     All ordinary payroll expenses or the amount
                                                                           of payroll expense excluded (if Form CP 15
                  (1) The Net lncà:E(Net Profit or Loss                    10 is attached); and
                      before income taxes), and
                                                                    10. Special deductions for mining properties
                  (2) Operating expenses, includip.y-                   (royalties unless specifically included in cov-
                      roll expenses                                     erage; actual depletion commonly known as
                  that would have been earned or incurred               unit or cost depletion    -not percentage de-
                  (had no loss occurred) by your                        pletion; welfare and retirement fund charges
10                "operations" at the described premises                based on tonnage; hired trucks).
00
                  for the 12 months following the incep-
00
                  tion, or last previous anniversary date,    Examp!e::No. 1 (Underinsurance):
c\J
                  of this policy (whichever is later).        Wheti            The Net Income and operating expenses
0
         Instead, we will determine the most we will pay                       for the 12 months following the inception
0
o1       using the following steps:                                            or last previous anniversary date, of this
c\J
tJ-
                                                                               policy at the described premises would
LX       1. Multiply the Net Income and operating ex-                          have been $400,000
0           pense for the 12 months following the in-
                                                                               The Coinsurance percentage
            ception, or last previous anniversary date, of
Cl)                                                                            is                                        50%
cc          this policy by the Coinsurance percentage;
c\J                                                                            The Limit Gf Insurance             $150,000
         2. Divide the Limit of Insurance for the de-
0                                                                              The amount of loss is       $ 80,000
0           scribed premises by the figure determined in
0           Step 1; and                                       Step 1:          $400,000 i150% = $200,000 (the mini-
0
0
                                                                               mum amoUnt of insurance to meet your
         3. Multiply the total amount of loss by the figure                    Coinsurance requirements)
            determined in Step 2.
                                                          Step 2:     $150,000 + $200,000 = .75
         We will pay the amount determined Step 3 or the Step 3:      $80,000 x .75 = $60,000
         limit of insurance, whichever is less. For the
         remainder, you will either have to rely on other         We will pay no more than $60,000. The re-
         insurance or absorb the loss yourself.                   maining $20,000 is not covered.

         In determining operating expenses for the pur-       Example No. 2 (Adequate Insurance):
         pose of applying the Coinsurance condition, the
         following expenses, if applicable, shall be de-      When:            The Net Income and operating expenses
         ducted from the total of all operating expenses:                      for the 12 months following the inception,
                                                                               or last previous anniversary date, of this
         1. Prepaid freight   -   outgoing;                                    policy at the described premises would
         2. Returns and allowances;                                            have been $400,000
                                                                               The Coinsurance percentage
         3. Discounts;
                                                                               is                                        50%
         4. Bad debts;                                                         The Limit of Insurance is          $200,000
                                                                               The amount of loss is             $ 80,000


                                                        Page 6   of 8

                                                                                                           AFP-META2-08-PRINT001 -0577-0059-D
   The minimum amount of insurance to meet your                           We will pay:
   Coinsurance requirement is $200,000 ($400,000                          Days 1-30                        $30,000
   x 50%). Therefore, the Limit of Insurance in this                      Days 31-60                        20,000
   Example is adequate and no penalty applies. We                         Days 61-90                        30,000
   will pay no more than $80,000 (amount of loss).                                                         $80,000
 F. Optional Coverages                                                      The remaining $10,000 is not cov-
                                                                            ered.
   If shown as applicable in the Declarations, the
   following Optional Coverages apply separately to             3. Business Income Agreed Value
   each item.
                                                                    a. To activate this Optional Coverage:
    1. Maximum Period Of Indemnity
                                                                        (1) A Business Income Report/Work
           a. The Additional Condition, Coinsurance,                        Sheet must be submitted to us and
              does not apply to this Coverage Form                          must show financial data for your
              at the described premises to which this                       "operations":
              Optional Coverage applies.
                                                                            (a) During the 12 months prior to
           b. The most we will pay for loss of Busi-                            the date of the Work Sheet; and
              ness Income is the lesser of:
                                                                            (b) Estimated for the 12 months
              (1) The amount of loss sustained during                           immediately following the incep-
                   the 120 days immediately following                           tion of this Optional Coverage.
                   the beginning of the "period of
                                                                        (2) The Declarations must indicate that
                   restoration"; or
                                                                            the Business Income Agreed Value
              (2) The Limit of Insurance shown in the                       Optional Coverage applies, and an
                  Declarations.                                             Agreed Value must be shown in the
                                                                            Declarations. The Agreed Value
    2. Monthly Limit Of Indemnity
                                                                            should be at least equal to:
           a. The Additional Condition, Coinsurance,
                                                                            (a) The Coinsurance percentage
              does not apply to this Coverage Form
                                                                                shown in the Declarations; mul-
              at the described premises to which this
                                                                                tiplied by
              Optional Coverage applies.
                                                                            (b) The amount of Net Income and
           b. The most we will pay for loss of Busi-
                                                                                 operating expenses for the fol-
              ness Income in each period of 30 con-
                                                                                 lowing 12 months you report on
              secutive days after the beginning of the
                                                                                 the Work Sheet.
               "period of restoration" is:
                                                                b. The Additional Condition, Coinsurance, is
              (1) The Limit of Insurance, multiplied by
                                                                   suspended until:
              (2) The fraction shown in the Declara-
                                                                    (1) 12 months after the effective date of this
                  tions for this Optional Coverage.
                                                                        Optional Coverage; or
Example:                                                            (2) The expiration date of this policy;
 When:          The Limit of Insurance is $120,000                 Whichever occurs first.
                The fraction shown in the                       c. We will reinstate the Additional Condition,
                Declarations for this                              Coinsurance, automatically if you do not
                Optional Coverage is            1/4                submit a new Work Sheet and Agreed Value:
                The most we will pay for
                                                                    (1) Within 12 months of the effective date
                loss in each period of 30
                                                                        of this Optional Coverage; or
                consecutive days is:
                $120,000 x 1/4 = $30,000                            (2) When you request a change in your
                                                                        Business Income Limit of Insurance.
                If, in this example, the
                actual amount of loss is:                       d. If the Business Income Limit of Insurance is
                Days 1-30                  $40,000                 less than the Agreed Value, we will not pay
                Days 31-60                  20,000                 more of any loss than the amount of loss
                Days 61-90                  30,000                 multiplied by:
                                              $90,000               (1) The Business Income Limit of Insur-
                                                                        ance; divided by
                                                                    (2) The Agreed Value.



0P00320402                                          Page 7of8                                                         EP


                                                                                                   AFP-META2-08-PRINTOO1 -0577-0060-D
      Example:                                                                      "Period of restoration" does not include
                                                                                    any increased period required due to
       When:            The Limit of Insurance is $100,000
                                                                                    the enforcement of any ordinance or law
                        The Agreed Value is       $200,000
                                                                                    that:
                        The amount of loss is      $80,000
       Step (a):        $100,000 - $200,000 = .50                                   (1) Regulates the construction, use or
       Step (b):        .50 x $80,000 = $40,000                                         repair, or requires the tearing down
                                                                                        of any property; or
                      We will pay $40,000. The remaining
                      $40,000 is not covered.                                       (2) Requires any insured or others to
                                                                                        test for, monitor, clean up, remove,
           4. Extended Period Of Indemnity                                              contain, treat, detoxify or neutralize,
                Under Paragraph A.4.d., Extended Busi-                                  or in any way respond to, or assess
                ness Income, the number "30" in Subpara-                                the effects of "pollutants".
                graphs (1)(b) and (2)(b) is replaced by the                         The expiration date of this policy will not
                number shown in th::DOClaratiOn5 for this                           cut short the "period of restoration".
                Optional Coverage
                                                                            4. "Pollutants" means any solid, liquid, gas-
       F. Definitions                                                           eous or thermal irritant or contaminant, in-
                                                                                cluding smoke, vapor, soot, fumes, acids,
           1.    Finished Stock               stock you have                    alkalis, chemicals and waste. Waste includes
                manufactured.                                                   materials to be recycled, reconditioned or
                 "Finished stock" also includes whiskey.:.:and                  reclaimed.
                alcoholic products being aged unless there                  5. "Rental Value" means Business Income that
                is a Coinsurance percentage Shown fo                            consists of:
                Business Income in the Declarations
                                                                                a. Net Income (Net Profit or Loss before
                 "Finished stock" does not include stck:ybu                        income taxes) that would have been
00              have manufactured that is held for sale on                         earned or incurred as rental income
                the premises of any retail outlet insured un-                      from tenant occupancy of the premises
00
c\J             der this Coverage Part.                                            described in the Declarations as fur
0          2. "Operations" means:                                                  nished and equipped by you including
0
                                                                                   fair rental value of any portion of the
o1                 a. Your business activities occurring at the                    described premises which is occupied
c\J                   described premises; and                                      by you; and
tJ-
LX
0
                 b. The tenantability of the described prem-                    b. Continuing normal operating expenses
                    ises, if coverage for Business Income                          incurred in connection with that prem-
Cl)
                    including "Rental Value" or "Rental                            ises, inudin9:
cc                  Value" applies.
c\J                                                                                 (1) Payroll, and
0
           3. "Period of Restoration" means the period of
0              time that:                                                           (2) The : 0uh1t of charges which are
0                                                                                       the legal obligation of the tenant(s)
0                  a. Begins 72 hours after the time of direct
CD                                                                                      but would otherwise be your obli-
                      physical loss or damage caused by or                              gations.
                      resulting from any Covered Cause of
                      Loss at the described premises; and                   6. "Suspension" means:

                 b. Ends on the earlier of:                                     a. The slowdown or cessation of your
                                                                                   business activities; or
                      (1) The date when the property at the
                          described premises should be re-                      b. That a part or all of other described
                          paired, rebuilt or replaced with rea-                    premises is rendered untenantable, if
                          sonable speed and similar quality;                       coverage for Business Income including
                          or                                                       "Rental Value" or "Rental Value" ap-
                                                                                   plies.
                      (2) The date when business is resumed
                          at a new permanent location.




                                                            Page 8   of 8

                                                                                                                AFP-META2-08-PRINTOO1 -0577-0061-D
                                                                                       COMMERCIAL PROPERTY
                                                                                               CP 00 90 07 88



                               COMMERCIAL PROPERTY CONDITIONS
This Coverage Part is subject to the following conditions, the Common Policy Conditions and applicable Loss
Conditions and Additional Conditions in Commercial Property Coverage Forms.

 A. CONCEALMENT, MISREPRESENTATION OR                             additional premium within 45 days prior to or
    FRAUD                                                         during the policy period, the broadened coverage
                                                                  will immediately apply to this Coverage Part.
     This Coverage Part is void in any case of fraud
     by you as it relates to this Coverage Part at any       F. NO BENEFIT TO BAILEE
     time. It is also void if you or any other insured,
     at any time, intentionally conceal or misrepresent           No person or organization, other than you, having
     a material fact concerning:                                  custody of Covered Property will benefit from this
                                                                  insurance.
     1. This Coverage Part;
                                                            G. OTHER INSURANCE
     2. The Covered Property;
                                                                  1. You may have other insurance subject to the
     3. Your interest in the Covered Property; or
                                                                     same plan, terms, conditions and provisions
     4. A claim under this Coverage Part.                            as the insurance under this Coverage Part.
                                                                     If you do, we will pay our share of the cov-
 B. CONTROL OF PROPERTY                                              ered loss or damage. Our share is the pro-
     Any act or neglect of any person other than you                 portion that the applicable Limit of Insurance
     beyond your direction or control will not affect                under this Coverage Part bears to the Limits
     this insurance.                                                 of Insurance of all insurance covering on the
                                                                     same basis.
     The breach of any condition of this Coverage
     Part at any one or more locations will not affect            2. If there is other insurance covering the same
     coverage at any location where, at the time of                  loss or damage, other than that described in
     loss or damage, the breach of condition does not                1. above, we will pay only for the amount of
     exist.                                                          covered loss or damage in excess of the
                                                                     amount due from that other insurance,
 C. INSURANCE UNDER TWO OR MORE COW                                  whether you can collect on it or not. But we
     ERAGES                                                          will not pay more than the applicable Limit
                                                                     of Insurance.
     If two or more of this policy s coverages apply to
     the same loss or damage, we will not pay more          H. POLICY PERIOD, COVERAGE TERRITORY
     than the actual amount of the loss or damage.
                                                                  Under this Coverage Part:
 D. LEGAL ACTION AGAINST US
                                                                  1. We cover loss or damage commencing:
     No one may bring a legal action against us under
                                                                       a. During the policy period shown in the
     this Coverage Part unless:
                                                                          Declarations; and
     1. There has been full compliance with all of
                                                                       b. Within the coverage territory.
        the terms of this Coverage Part; and
                                                                  2. The coverage territory is:
     2. The action is brought within 2 years after the
        date on which the direct physical loss or                      a. The United States of America (including
        damage occurred.                                                  its territories and possessions);

 E. LIBERALIZATION                                                     b. Puerto Rico; and

     If we adopt any revision that would broaden the                   c. Canada.
     coverage under this Coverage Part without



                            Copyright, ISO Commercial Risk Services, Inc., 1983, 1987


OP 00 90 07 88                                      Page 1 of 2                                                        EP


                                                                                                    AFP-META2-08-PRINTOO1 -0577-0062-D
      I. TRANSFER OF RIGHTS OF RECOVERY                            2. After a loss to your Covered Property or
         AGAINST OTHERS TO US                                         Covered Income only if, at time of loss, that
                                                                      party is one of the following:
       If any person or organization to or for whom we
       make payment under this Coverage Part has                        a. Someone insured by this insurance;
       rights to recover damages from another, those
                                                                        b. A business firm:
       rights are transferred to us to the extent of our
       payment. That person or organization must do                         (1) Owned or controlled by you; or
       everything necessary to secure our rights and
                                                                            (2) That owns or controls you; or
       must do nothing after loss to impair them. But
       you may waive your rights against another party                  c. Your tenant.
       in writing:
                                                                   This will not restrict your insurance.




00
00

00
c\J

0
0
o1
c\J
tJ-
LX
0

Cl)
cc
c\J

0
0
0
0
0




                                                     Page 2 of 2


                                                                                                      AFP-META2-08-PRINT001 -0577-0063-D
                                                                                     COMMERCIAL PROPERTY
                                                                                             CP 01 40 07 06


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                      EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA

This endorsement modifies insurance provided under the following:

        COMMERCIAL PROPERTY COVERAGE PART
        STANDARD PROPERTY POLICY

 A. The exclusion set forth in Paragraph B. applies         C. With respect to any loss or damage subject to
    to all coverage under all forms and endorsements           the exclusion in Paragraph B., such exclusion
    that comprise this Coverage Part or Policy, in-            supersedes any exclusion relating to
    cluding but not limited to forms or endorsements           "pollutants".
    that cover property damage to buildings or per-
    sonal property and forms or endorsements that           D. The following provisions in this Coverage Part or
    cover business income, extra expense or action             Policy are hereby amended to remove reference
    of civil authority.                                        to bacteria:
                                                                1. Exclusion of "Fungus", Wet Rot, Dry Rot
 B. We will not pay for loss or damage caused by or
                                                                   And Bacteria; and
    resulting from any virus, bacterium or other mi-
    croorganism that induces or is capable of induc-            2. Additional Coverage   Limited Coverage for
                                                                                          -


    ing physical distress, illness or disease.                      "Fungus", Wet Rot, Dry Rot And Bacteria,
                                                                   including any endorsement increasing the
     However, this exclusion does not apply to loss
                                                                   scope or amount of coverage.
     or damage caused by or resulting from "fungus",
     wet rot or dry rot. Such loss or damage is             E. The terms of the exclusion in Paragraph B., or
     addressed in a separate exclusion in this Cover-          the inapplicability of this exclusion to a particular
     age Part or Policy.                                       loss, do not serve to create coverage for any loss
                                                               that would otherwise be excluded under this
                                                               Coverage Part or Policy.




                                           @   ISO Properties, Inc., 2006


OP 01 40 07 06                                                                                                        EP


                                                                                                   AFP-META2-08-PRINTOO1 -0577-0064-D
                                                                                                  COMMERCIAL PROPERTY
                                                                                                          CP 10 30 04 02



                                        CAUSES OF LOSS             -    SPECIAL FORM


      Words and phrases that appear in quotation marks have special meaning. Refer to Section F.              -   Definitions.



       A. Covered Causes Of Loss                                              b. Earth Movement
           When Special is shown in the Declarations, Coy-                           (1) Earthquake, including any earth
           ered Causes of Loss rneas Risks Of Direct                                     sinking, rising or shifting related to
           Physical Loss unless th loss s                                                such event
           1 Excluded in Section B, Exclusions or                                    (2) Landslide including any earth sink
                                                                                         ing rising or shifting related to such
           2. Limited in Section CL.i:mitations
                                                                                         event;
           that follow.
                                                                                     (3) Mine subsidence, meaning subsi-
       B Exclusions                                                                      dence of a man made mine
                                                                                         whether or not mining activity has
           1 We will not pay for loss or damage caused                                   ceased
             directly or indirectly by any of the fIlowifl.
             Such loss or damage is excluded rëd1ss                                  (4) Earth sinking (other than sinkhole
o.                                                                                       collapse), rising or shifting including
00           of any other cause or event that contributes
             concurrently or in any sequence to the loss,                                soil conditions which cause settling,
00
c\J                                                                                      cracking or other disarrangement of
                 a Ordinance Or Law                                                      foundations or other parts of realty.
0
                       The enforcement of any ordinance or                               Soil conditions include contraction
0
o1                     law:                                                              expansion, freezing, thawing, ero-
c\J                                                                                      sion, improperly compacted soil and
tJ-
LX
                       (1) Regulating the construction, use or                           the action of water under the ground
0                          repair of any property; or                                    surface.
Cl)                    (2) Requiring the tearing down of any                         But if.:::larth::::MOvement, as described in
cc                         property,including the cost of re                         b ( 1 ) thi.rough (4) above results in fire
c\J
                           moving its debris,                                        or explcdn, we will pay for the loss or
0
0                      This exclusion, Ordinance Or Law, ap-                         damage caused by that fire or explo-
0
0                      plies whether the loss results from:                          sion.
0
                       (1) An ordinance or law that is enforced                      (5) Volcanic eruption, explosion or effu-
                           even if the property has not been                             sion. But if volcanic eruption, explo-
                           damaged; or                                                   sion or effusion results in fire,
                                                                                         building glass breakage or Volcanic
                       (2) The increased costs incurred to                               Action, we will pay for the loss or
                           comply with an ordinance or law in                            damage caused by that fire, building
                           the course of construction, repair,                           glass breakage or Volcanic Action.
                           renovation, remodeling or demoli-
                           tion of property, or removal of its
                           debris, following a physical loss to
                           that property.




                                                    ©   ISO Properties, Inc., 2001


      OP 10 30 04 02                                          Page 1 of 9                                                          EP


                                                                                                                AFP-META2-08-PRINT001 -0577-0065-D
       Volcanic action means direct loss                  f. War And Military Action
       or damage resulting from the erup-
                                                            (1) War, including undeclared or civil
       tion of a volcano when the loss or
                                                                war;
       damage is caused by:
                                                            (2) Warlike action by a military force,
       (a) Airborne volcanic blast or air-
                                                                including action in hindering or de-
           borne shock waves;
                                                                fending against an actual or ex-
       (b) Ash, dust or particulate matter;                     pected attack, by any government,
           or                                                   sovereign or other authority using
                                                                military personnel or other agents;
       (c) Lava flow.
                                                                or
       All volcanic eruptions that occur
                                                            (3) Insurrection, rebellion, revolution,
       within any 168 hour period will con-
                                                                usurped power, or action taken by
       stitute a single occurrence.
                                                                governmental authority in hindering
       Volcanic action does not include the                     or defending against any of these.
       cost to remove ash, dust or particu-
                                                          g. Water
       late matter that does not cause di-
       rect physical loss or damage to the                  (1) Flood, surface water, waves, tides,
       described property.                                      tidal waves, overflow of any body of
                                                                water, or their spray, all whether
c. Governmental Action
                                                                driven by wind or not;
   Seizure or destruction of property by
                                                            (2) Mudslide or mudflow;
   order of governmental authority.
                                                            (3) Water that backs up or overflows
   But we will pay for loss or damage
                                                                from a sewer, drain or sump; or
   caused by or resulting from acts of de-
   struction ordered by governmental au-                    (4) Water under the ground surface
   thority and taken at the time of a fire to                   pressing on, or flowing or seeping
   prevent its spread, if the fire would be                     through:
   covered under this Coverage Part.
                                                                (a) Foundations, walls, floors or
d. Nuclear Hazard                                                   paved surfaces;
    Nuclear reaction or radiation, or radio-                    (b) Basements, whether paved or
   active contamination, however caused.                            not; or
   But if nuclear reaction or radiation, or                     (c) Doors, windows or other
   radioactive contamination, results in fire,                      openings.
   we will pay for the loss or damage
                                                            But if Water, as described in g.(1)
   caused by that fire.
                                                            through g.(4) above, results in fire, ex-
e. Utility Services                                         plosion or sprinkler leakage, we will pay
                                                            for the loss or damage caused by that
   The failure of power or other utility ser-
                                                            fire, explosion or sprinkler leakage.
   vice supplied to the described premises,
   however caused, if the failure occurs                  h. "Fungus", Wet Rot, Dry Rot And
   away from the described premises. Fai-                    Bacteria
   lure includes lack of sufficient capacity
                                                            Presence, growth, proliferation, spread
   and reduction in supply.
                                                            or any activity of "fungus", wet or dry
   But if the failure of power or other utility             rot or bacteria.
   service results in a Covered Cause of
                                                            But if "fungus", wet or dry rot or bacte-
   Loss, we will pay for the loss or damage
                                                            ria results in a "specified cause of loss",
   caused by that Covered Cause of Loss.
                                                            we will pay for the loss or damage
   This exclusion does not apply to the                     caused by that "specified cause of
   Business Income coverage or to Extra                     loss".
   Expense coverage. Instead, the Special
                                                            This exclusion does not apply:
   Exclusion in paragraph B.4.a.(1) applies
   to these coverages.                                       1. When "fungus", wet or dry rot or
                                                                bacteria results from fire or light-
                                                                ning; or


                                            Page 2 of 9


                                                                                      AFP-META2-08-PRINTOO1 -0577-0066-D
                       2. To the extent that coverage is pro-                   But if an excluded cause of loss that is
                          vided in the Additional Coverage     -                listed in 2.d.(1) through (7) results in a
                          Limited Coverage For "Fungus, Wet                      "specified cause of loss" or building
                          Rot, Dry Rot And Bacteria with re-                    glass breakage, we will pay for the loss
                          spect to loss or damage by a cause                    or damage caused by that "specified
                          of loss other than fire or lightning.                 cause of loss" or building glass break-
                                                                                age.
               Exclusions B.1.a. through B.1.h. apply
               whether or not thE loss event results in                      e. Explosion of steam boilers, steam pipes,
               widespread damage or affects a substantial                       steam engines or steam turbines owned
               area.                                                            or leased by you, or operated under
                                                                                your control. But if explosion of steam
           2. We will not pay for loss or damage caused
                                                                                boilers, steam pipes, steam engines or
              by or resulting from any of the following:
                                                                                steam turbines results in fire or com-
                 a. Artificially generated:....electrical current,              bustion explosion, we will pay for the
                     including electg arcuig that disturbs                      loss or damage caused by that fire or
                     electrical devices appliances or wires                     combustion explosion. We will also pay
                                                                                for loss or damage caused by or result-
                       But if artificially gonerated electrical
                                                                                ing from the explosion of gases or fuel
                       current results infIre,we will pay for the
                                                                                within the furnace of any fired vessel or
                       loss or damage caused by that fire.
                                                                                within the flues or passages through
                 b Delay,loss of use or loss of market                          which the gases of combustion pass.
                 c Smoke vapor or gas from aricultur1                        f. Continuous or repeated seepage or
                    smudging or industrial operatioiis                          leakage of water, or the presence or
                                                                                condensation of humidity, moisture or
CD               d. (1) Wear and tear;
o.                                                                              vapor, that occurs over a period of 14
                       (2) Rust, or other corrosion, decay, de-                 days or more.
00
c\J                        terioration, hidden or latent defect
                                                                             g Water,other liquids powder or molten
                           or any quality in property that
0                                                                              material that leaks or flows from plumb
                           causes it to damage or destroy it-
0                                                                              ing, heating, air conditioning or other
o1                         self;
c\J                                                                            equipment (except fire protective sys-
tJ-                    (3) Smog;                                               tems) caused by or resulting from
LX
0                                                                              freezing, unless:
                       (4) Settling, cracking, shrinking or ex-
                           pansion;                                             (1) You do your best to maintain heat in
Cl)
cc                                                                                  th building or structure or
c\J                    (5) Nesting or infestation, or discharge
0
                           or release of waste products or se-                  (2) Yoüthain the equipment and shut
0                          cretions, by insects, birds, rodents                     off th..e supply if the heat is not
0
0                          or other animals.                                        mairtäined.
0
                       (6) Mechanical breakdown, including                   h. Dishonest or criminal act by you, any of
                           rupture or bursting caused by cen-                    your partners, members, officers, man-
                           trifugal force. But if mechanical                     agers, employees (including leased em-
                           breakdown results in elevator colli-                  ployees), directors, trustees, authorized
                           sion, we will pay for the loss or                     representatives or anyone to whom you
                           damage caused by that elevator                        entrust the property for any purpose:
                           collision.
                                                                                (1) Acting alone or in collusion with
                       (7) The following causes of loss to per-                     others; or
                           sonal property:
                                                                                (2) Whether or not occurring during the
                          (a) Dampness or dryness of at-                            hours of employment.
                              mosphere;
                                                                                This exclusion does not apply to acts of
                          (b) Changes in or extremes of tem-                    destruction by your employees (includ-
                              perature; or                                      ing leased employees); but theft by em-
                                                                                ployees (including leased employees) is
                          (c) Marring or scratching.
                                                                                not covered.




      OP 10 30 04 02                                           Page 3 of 9                                                   EP


                                                                                                          AFP-META2-08-PRINT001 -0577-0067-D
     i. Voluntary parting with any property by                           renovation, remodeling, grading,
        you or anyone else to whom you have                              compaction;
        entrusted the property if induced to do
                                                                     (3) Materials used in repair       con-,
         so by any fraudulent scheme, trick, de-
                                                                         struction, renovation or remodeling;
         vice or false pretense.
                                                                         or
        Rain, snow, ice or sleet to personal
                                                                     (4) Maintenance;
        property in the open.
                                                                     of part or all of any property on or off the
     k. Collapse, except as provided below in
                                                                     described premises.
        the Additional Coverage for Collapse.
        But if collapse results in a Covered                  4. Special Exclusions
        Cause of Loss at the described prem-
                                                                 The following provisions apply only to the
        ises, we will pay for the loss or damage
                                                                 specified Coverage Forms.
        caused by that Covered Cause of Loss.
                                                                  a. Business Income (And Extra Ex-
        Discharge, dispersal, seepage, mi-
                                                                     pense) Coverage Form, Business In-
        gration, release or escape of
                                                                     come (Without Extra Expense)
        "pollutants" unless the discharge, dis-
                                                                     Coverage Form, or Extra Expense
        persal, seepage, migration, release or
                                                                     Coverage Form
        escape is itself caused by any of the
        "specified causes of loss". But if the                       We will not pay for:
        discharge, dispersal, seepage, mi-
                                                                     (1) Any loss caused directly or indi-
        gration, release or escape of
                                                                         rectly by the failure of power or
        "pollutants" results in a "specified
                                                                         other utility service supplied to the
        cause of loss", we will pay for the loss
                                                                         described premises, however
        or damage caused by that "specified
                                                                         caused, if the failure occurs outside
        cause of loss".
                                                                         of a covered building. Failure in-
        This Exclusion, I., does not apply to                            cludes lack of sufficient capacity
        damage to glass caused by chemicals                              and reduction in supply.
        applied to the glass.
                                                                         But if the failure of power or other
    m. Neglect of an insured to use all reason-                          utility service results in a Covered
       able means to save and preserve prop-                             Cause of Loss, we will pay for the
       erty from further damage at and after                             loss resulting from that Covered
       the time of loss.                                                 Cause of Loss.
3. We will not pay for loss or damage caused                         (2) Any loss caused by or resulting
   by or resulting from any of the following, 3.a.                       from:
   through 3.c. But if an excluded cause of loss
                                                                         (a) Damage or destruction of
   that is listed in 3.a. through 3.c. results in a
                                                                             "finished stock"; or
   Covered Cause of Loss, we will pay for the
   loss or damage caused by that Covered                                 (b) The time required to reproduce
   Cause of Loss.                                                            "finished stock".
     a. Weather conditions. But this exclusion                           This exclusion does not apply to
        only applies if weather conditions con-                          Extra Expense.
        tribute in any way with a cause or event
                                                                     (3) Any loss caused by or resulting
        excluded in Paragraph 1. above to pro-
                                                                         from direct physical loss or damage
        duce the loss or damage.
                                                                         to radio or television antennas (in-
     b. Acts or decisions, including the failure                         cluding satellite dishes) and their
        to act or decide, of any person, group,                          lead-in wiring, masts or towers.
        organization or governmental body.
                                                                     (4) Any increase of loss caused by or
     c. Faulty, inadequate or defective:                                 resulting from:
        (1) Planning, zoning, development, sur-                          (a) Delay in rebuilding, repairing or
            veying, siting;                                                  replacing the property or re-
                                                                             suming "operations", due to in-
        (2) Design, specifications, workman-
                                                                             terference at the location of the
            ship,    repair,     construction,
                                                                             rebuilding,       repair       or


                                                Page 4 of 9


                                                                                                AFP-META2-08-PRINTOO1 -0577-0068-D
                               replacement by strikers or other                        (2) The following additional exclusions
                               persons; or                                                 apply to insurance under this Cov-
                                                                                           erage Form:
                          (b) Suspension, lapse or cancella-
                              tion of any license, lease or                                (a) Contractual Liability
                              contract. But if the suspension,
                                                                                               We will not defend any claim or
                              lapse or cancellation is directly
                                                                                               "suit", or pay damages that you
                              caused by the suspension of
                                                                                               are legally liable to pay, solely
                               "operations", we will cover
                                                                                               by reason of your assumption
                              such loss that affects your
                                                                                               of liability in a contract or
                              Business Income during the
                                                                                               agreement. But this exclusion
                               "period of restoration" and any
                                                                                               does not apply to a written lease
                              extension of the "period of
                                                                                               agreement in which you have
                              restoration" in accordance with
                                                                                               assumed liability for building
                              the terms.:Df:::the Extended Busi-
                                                                                               damage resulting from an actual
                              ness lnc,me Additional Cover
                                                                                               or attempted burglary or rob-
                              age arid the Extended Period of
                                                                                               bery, provided that:
                              Indemnity Optional Coverage or
                              any varik.nfthese.                                                (i) Your assumption of liability
                                                                                                    was executed prior to the
                       (5) Any Extra Expense caused by or
                                                                                                    accident; and
                           resulting from suspension, jagsp
                           cancellation of any licens 1ase or                                   (ii) The building is Covered
                           contract beyond the Period of                                             Property under this Cover-
                           restoration".                                                             age Form.
                       (6) Any other consequential loss,"""',                              (b) Nuclear Hazard
o.
                 b. Leasehold Interest Coverage Form                                           We will not defend any claim or
00
c\J                                                                                            "suit", or pay any damages,
                       (1) Paragraph 113.1.a., Ordinance Or
                                                                                               loss expense or obligation re
0                          Law, does not apply to insurance
                                                                                               suiting from nuclear reaction or
0                          under this Coverage Form.
o1                                                                                             radiation, or radioactive con-
c\J
tJ-
                       (2) We will not pay for any loss caused                                 tamination, however caused.
LX                         by:
0                                                                       C. Limitations
                           (a) Your cancelling the lease;
Cl)                                                                           The following IimitatLQns apply to all policy forms
cc                        (b) The suspension, lapse or can-                   and endorsements unless otherwise stated
c\J
                              cellation of any license; or
0                                                                             1. We will notpày for loss of or damage to
0                          (c) Any other consequential loss.                     property, as:.escribed and limited in this
0
0
                 c. Legal Liability Coverage Form                                section. In addition, we will not pay for any
0
                                                                                 loss that is a consequence of loss or dam-
                       (1) The following exclusions do not ap-                   age as described and limited in this section.
                           ply to insurance under this Cover-
                           age Form:                                               a. Steam boilers, steam pipes, steam en-
                                                                                      gines or steam turbines caused by or
                           (a) Paragraph B.1.a, Ordinance Or                          resulting from any condition or event in-
                               Law;                                                   side such equipment. But we will pay for
                           (b) Paragraph B.1.c, Governmental                          loss of or damage to such equipment
                               Action;                                                caused by or resulting from an explo-
                                                                                      sion of gases or fuel within the furnace
                           (c) Paragraph 113.1.d., Nuclear Haz-                       of any fired vessel or within the flues or
                               ard;                                                   passages through which the gases of
                          (d) Paragraph 113.1.e., Utility Ser-                        combustion pass.
                              vices; and
                           (e) Paragraph 113.1.f., War And Mili-
                               tary Action.




      OP 10 30 04 02                                            Page 5 of 9                                                         EP


                                                                                                                 AFP-META2-08-PRINT001 -0577-0069-D
    b. Hot water boilers or other water heating                     (2) Containers of property held for sale.
        equipment caused by or resulting from
                                                                 c. Builders' machinery, tools, and equip-
        any condition or event inside such boil-
                                                                    ment owned by you or entrusted to you,
        ers or equipment, other than an explo-
                                                                    provided such property is Covered
        sion.
                                                                    Property.
    c. The interior of any building or structure,
                                                                    However, this limitation does not apply:
        or to personal property in the building
        or structure, caused by or resulting from                   (1) If the property is located on or within
        rain, snow, sleet, ice, sand or dust,                           100 feet of the described premises,
        whether driven by wind or not, unless:                          unless the premises is insured un-
                                                                        der the Builders Risk Coverage
       (1) The building or structure first sus-
                                                                        Form; or
           tains damage by a Covered Cause
           of Loss to its roof or walls through                     (2) To Business Income coverage or to
           which the rain, snow, sleet, ice,                            Extra Expense coverage.
           sand or dust enters; or
                                                            3. The special limit shown for each category,
       (2) The loss or damage is caused by                     a. through d., is the total limit for loss of or
           or results from thawing of snow,                     damage to all property in that category. The
           sleet or ice on the building or struc-               special limit applies to any one occurrence
           ture.                                                of theft, regardless of the types or number
                                                                of articles that are lost or damaged in that
    d. Building materials and supplies not at-
                                                                occurrence. The special limits are:
       tached as part of the building or struc-
       ture, caused by or resulting from theft.                  a. $2,500 for furs, fur garments and gar-
                                                                    ments trimmed with fur.
        However, this limitation does not apply
        to:                                                      b. $2,500 for jewelry, watches, watch
                                                                    movements, jewels, pearls, precious
       (1) Building materials and supplies held
                                                                    and semiprecious stones, bullion, gold,
           for sale by you, unless they are in-
                                                                    silver, platinum and other precious al-
           sured under the Builders Risk Cov-
                                                                    loys or metals. This limit does not apply
           erage Form; or
                                                                    to jewelry and watches worth $100 or
       (2) Business Income coverage or Extra                        less per item.
           Expense coverage.
                                                                 c. $2,500 for patterns, dies, molds and
    e. Property that is missing, where the only                     forms.
        evidence of the loss or damage is a
                                                                 d. $250 for stamps, tickets, including lot-
        shortage disclosed on taking inventory,
                                                                    tery tickets held for sale, and letters of
        or other instances where there is no
                                                                    credit.
        physical evidence to show what hap-
        pened to the property.                                 These special limits are part of, not in addi-
                                                               tion to, the Limit of Insurance applicable to
     f. Property that has been transferred to a
                                                               the Covered Property.
         person or to a place outside the de-
         scribed premises on the basis of unau-                This limitation, C.3., does not apply to Busi-
         thorized instructions.                                ness Income coverage or to Extra Expense
                                                               coverage.
2. We will not pay for loss of or damage to the
   following types of property unless caused by             4. We will not pay the cost to repair any defect
   the "specified causes of loss" or building                  to a system or appliance from which water,
   glass breakage:                                             other liquid, powder or molten material es-
                                                               capes. But we will pay the cost to repair or
    a. Animals, and then only if they are killed
                                                               replace damaged parts of fire extinguishing
       or their destruction is made necessary.
                                                               equipment if the damage:
    b. Fragile articles such as statuary, mar-
                                                                 a. Results in discharge of any substance
       bles, chinaware and porcelains, if bro-
                                                                    from an automatic fire protection sys-
       ken. This restriction does not apply to:
                                                                    tem; or
       (1) Glass; or
                                                                 b. Is directly caused by freezing.




                                              Page 6 of 9


                                                                                              AFP-META2-08-PRINTOO1 -0577-0070-D
               However, this limitation does not apply to                           after construction, remodeling or reno-
               Business Income coverage or to Extra Ex-                             vation is complete and is caused in part
               pense coverage.                                                      by a cause of loss listed in 2.a. through
                                                                                    2.e., we will pay for the loss or damage
      D. Additional Coverage       -   Collapse                                     even if use of defective material or
           The term Covered Cause of Loss includes the                              methods, in construction, remodeling or
           Additional Coverage    -  Collapse as described                          renovation, contributes to the collapse.
           and limited in D.l. through D.5. below.                             The criteria set forth in l.a. through l.d. do
           1. With respect to buildings:                                       not limit the coverage otherwise provided
                                                                               under this Causes of Loss Form for the
                 a. Collapse means an abrupt falling down                      causes of loss listed in 2.a., 2.d. and 2.e.
                    or caving in of a building or any part of
                    a building with the result that the                     3. With respect to the following property:
                    building or part of .the building cannot be                  a. Outdoor radio or television antennas
                    occupied for its rtndsd purpose                                 (including satellite dishes) and their
                 b. A building or any part of a building that                       lead-in wiring, masts or towers;
                    is in danger of taIling down or caving in                    b. Awnings, gutters and downspouts;
                    is not considered t b in a state of col-
                    lapse;                                                       c. Yard fixtures;

                 c. A part of a building that is 5t?cth:::.i5                    d. Outdoor swimming pools;
                    not considered to be in a state of 66''1.-                   e. Fences;
                    lapse even if it has separated from an
                    other part of the building                                   f. Piers, wharves and docks;
c\J              d. A building that is standing or any part of                   g. Beach or diving platforms or appurte-
o.
                    a building that is standing is not consid-                      nances;
00
c\J                 ered to be in a state of collapse even if                       Retaining walls; and
                    it shows evidence of cracking, bulging,
0
                    sagging, bending, leaning, settling,                         i Walks roadways and other paved sur
0                   shrinkage or expansion.                                         faces;
o1
c\J
tJ-        2. We will pay for direct physical loss or dam-                     if the collapse is caused by a cause of loss
LX
              age to Covered Property, caused by collapse                      listed in 2.b. through 2.f., we will pay for loss
0
              of a building or any part of a building that is                  or damage to that property only if:
Cl)           insured under this Coverage Form or that                           a. Suchio.ss:: damage is a direct result
cc            contains Covered Property insured under
c\J                                                                                 of the oUapse of a building insured un-
              this Coverage Form, if the collapse is caused                         der this :verage Form; and
0
0             by one or more of the following:
0                                                                                b. The property is Covered Property under
0                a. The "specified causes of loss" or                               this Coverage Form.
0
                    breakage of building glass, all only as
                    insured against in this Coverage Part;                  4. If personal property abruptly falls down or
                                                                                caves in and such collapse is not the result
                 b. Decay that is hidden from view, unless                      of collapse of a building, we will pay for loss
                    the presence of such decay is known to                      or damage to Covered Property caused by
                    an insured prior to collapse;                               such collapse of personal property only if:
                 c. Insect or vermin damage that is hidden                       a. The collapse was caused by a Cause
                    from view, unless the presence of such                          of Loss listed in 2.a. through 2.f. above;
                    damage is known to an insured prior to
                    collapse;                                                    b. The personal property which collapses
                                                                                    is inside a building; and
                 d. Weight of people or personal property;
                                                                                 c. The property which collapses is not of
                 e. Weight of rain that collects on a roof;                         a kind listed in 3. above, regardless of
                 f. Use of defective material or methods in                         whether that kind of property is consid-
                    construction, remodeling or renovation                          ered to be personal property or real
                    if the collapse occurs during the course                        property.
                    of the construction, remodeling or reno-                   The coverage stated in this Paragraph 4.
                    vation. However, if the collapse occurs                    does not apply to personal property if


      OP 10 30 04 02                                          Page 7 of 9                                                        EP


                                                                                                               AFP-META2-08-PRINT001-0577-0071-D
      marring and/or scratching is the only damage                 bacteria, we will not pay more than a total of
      to that personal property caused by the col-                 $15,000 even if the "fungus", wet or dry rot
      lapse.                                                       or bacteria continues to be present or active,
                                                                   or recurs, in a later policy period.
      Collapse of personal property does not mean
      cracking, bulging, sagging, bending, leaning,             4. The coverage provided under this Limited
      settling, shrinkage or expansion.                            Coverage does not increase the applicable
                                                                   Limit of Insurance on any Covered Property.
   5. This Additional Coverage, Collapse, will not
                                                                   If a particular occurrence results in loss or
      increase the Limits of Insurance provided in
                                                                   damage by "fungus", wet or dry rot or bac-
      this Coverage Part.
                                                                   teria, and other loss or damage, we will not
E. Additional Coverage   Limited Coverage For
                          -
                                                                   pay more, for the total of all loss or damage,
   "Fungus", Wet Rot, Dry Rot And Bacteria                         than the applicable Limit of Insurance on the
                                                                   affected Covered Property.
   1. The coverage described in E.2. and E.6. only
      applies when the "fungus", wet or dry rot or                 If there is covered loss or damage to Coy-
      bacteria is the result of one or more of the                 ered Property, not caused by "fungus", wet
      following causes that occurs during the pol-                 or dry rot or bacteria, loss payment will not
      icy period and only if all reasonable means                  be limited by the terms of this Limited Coy-
      were used to save and preserve the property                  erage, except to the extent that "fungus",
      from further damage at the time of and after                 wet or dry rot or bacteria causes an increase
      that occurrence.                                             in the loss. Any such increase in the loss will
                                                                   be subject to the terms of this Limited Coy-
        a. A "specified cause of loss" other than                  erage.
           fire or lightning; or
                                                                5. The terms of this Limited Coverage do not
       b. Flood, if the Flood Coverage Endorse-                    increase or reduce the coverage provided
          ment applies to the affected premises.                   under Paragraph F.2. (Water Damage, Other
   2. We will pay for loss or damage by "fungus",                  Liquids, Powder Or Molten Material Damage)
      wet or dry rot or bacteria. As used in this                  of this Causes Of Loss Form or under the
      Limited Coverage, the term loss or damage                    Additional Coverage   -Collapse.
      means:                                                    6. The following 6.a. or 6.b., applies only if
        a. Direct physical loss or damage to Coy-                  Business Income and/or Extra Expense cov-
           ered Property caused by "fungus", wet                   erage applies to the described premises and
           or dry rot or bacteria, including the cost              only if the "suspension" of "operations" sat-
           of removal of the "fungus", wet or dry                  isfies all terms and conditions of the applica-
           rot or bacteria;                                        ble Business Income and/or Extra Expense
                                                                   coverage form.
       b. The cost to tear out and replace any
          part of the building or other property as                  a. If the loss which resulted in "fungus",
          needed to gain access to the "fungus",                        wet or dry rot or bacteria does not in it-
          wet or dry rot or bacteria; and                               self necessitate a "suspension" of
                                                                        "operations", but such "suspension" is
        c. The cost of testing performed after re-                      necessary due to loss or damage to
           moval, repair, replacement or restora-                       property caused by "fungus", wet or dry
            tion of the damaged property is                             rot or bacteria, then our payment under
            completed, provided there is a reason                       Business Income and/or Extra Expense
            to believe that "fungus", wet or dry rot                    is limited to the amount of loss and/or
            or bacteria are present.                                    expense sustained in a period of not
   3. The coverage described under E.2. of this                         more than 30 days. The days need not
      Limited Coverage is limited to $15,000. Re-                       be consecutive.
      gardless of the number of claims, this limit is               b. If a covered "suspension" of "oper-
      the most we will pay for the total of all loss                   ations" was caused by loss or damage
      or damage arising out of all occurrences of                      other than "fungus", wet or dry rot or
       "specified causes of loss" (other than fire to                  bacteria but remediation of "fungus",
      lightning) and Flood which take place in a                       wet or dry rot or bacteria prolongs the
      12-month period (starting with the beginning                     "period of restoration", we will pay for
      of the present annual policy period). With                       loss and/or expense sustained during
      respect to a particular occurrence of loss                       the delay (regardless of when such a
      which results in "fungus", wet or dry rot or


                                                  Page 8 of 9


                                                                                                  AFP-META2-08-PRINTOO1 -0577-0072-D
                       delay occurrs during the "period of                 3. Glass
                       restoration"), but such coverage is lim-
                                                                               a. We will pay for expenses incurred to put
                       ited to 30 days. The days need not be
                                                                                  up temporary plates or board up
                       consecutive.
                                                                                  openings if repair or replacement of
       F. Additional Coverage Extensions                                          damaged glass is delayed.

            1. Property In Transit                                             b. We will pay for expenses incurred to re-
                                                                                  move or replace obstructions when re-
               This Extension applies only to your personal                       pairing or replacing glass that is part of
               property to which this form applies.                               a building. This does not include re-
                 a. You may extend the insurance provided                         moving or replacing window displays.
                     by this Coverage Part to apply to your                   This Coverage Extension, F.3., does not in-
                     personal property (other than property in                crease the Limit of Insurance.
                    the care, custody...or control of your
                     salespersons) in transit more than 100          G. Definitions
                    feet from the d1scribed premises. Prop-
                                                                           1. "Fungus" means any type or form of fungus,
                    erty must be 41.or or..a motor vehicle
                                                                               including mold or mildew, and any mycotox-
                    you own lease or ierate while be-
                                                                               ins, spores, scents or by-products produced
                    tween points in the öoverage territory.
                                                                               or released by fungi.
                 b. Loss or damage must be cause.d::.:hy or
                                                                           2. "Specified Causes of Loss" means the fol-
                     result from one of the following causes
                                                                               lowing: Fire; lightning; explosion; windstorm
                     of loss
                                                                               or hail; smoke; aircraft or vehicles; riot or
                       (1) Fire lightning explosion wndstorm                   civil commotion; vandalism; leakage from fire
                           or hail, riot or civil commdti n:, or               extinguishing equipment; sinkhole collapse;
rn
o.                         vandalism.                                          volcanic action; falling objects; weight of
00                                                                             snow, ice or sleet; water damage.
c\J
                       (2) Vehicle collision, upset or overturn.
                           Collision means accidental contact                 X.b. Sinkhole collapse means the sudden
0
                           of your vehicle with another vehicle                    sinking or collapse of land into under
0
o1
                           or object. It does not mean your ve-                    ground empty spaces created by the
c\J                        hicle's contact with the road bed.                      action of water on limestone or dolo-
tJ-
LX                                                                                 mite. This cause of loss does not in-
                       (3) Theft of an entire bale, case or
0                                                                                  clude:
                           package by forced entry into a se-
Cl)                        curely locked body or compartment                       (1) The cotof filling sinkholes; or
cc                         of the vehicle. There must be visible
c\J                                                                                (2) Sirikin or collapse of land into
                           marks of the forced entry.
0                                                                                      mar1ade underground cavities.
0
                 c. The most we will pay for loss or damage
0                                                                              b. Falling objects does not include loss or
0                    under this Extension is $5,000.
0                                                                                  damage to:
               This Coverage Extension is additional insur-
                                                                                   (1) Personal property in the open; or
               ance. The Additional Condition, Coinsu-
               rance, does not apply to this Extension.                            (2) The interior of a building or struc-
                                                                                       ture, or property inside a building or
           2. Water Damage, Other Liquids, Powder
                                                                                       structure, unless the roof or an out-
              Or Molten Material Damage
                                                                                       side wall of the building or structure
               If loss or damage caused by or resulting from                           is first damaged by a falling object.
               covered water or other liquid, powder or
                                                                                c. Water damage means accidental dis-
               molten material damage loss occurs, we will
                                                                                   charge or leakage of water or steam as
               also pay the cost to tear out and replace any
                                                                                   the direct result of the breaking apart or
               part of the building or structure to repair
                                                                                   cracking of a plumbing, heating, air
               damage to the system or appliance from
                                                                                   conditioning or other system or appli-
               which the water or other substance escapes.
                                                                                   ance (other than a sump system includ-
               This Coverage Extension does not increase
                                                                                   ing its related equipment and parts), that
               the Limit of Insurance.
                                                                                   is located on the described premises
                                                                                   and contains water or steam.




      OP 10 30 04 02                                         Page 9 of 9                                                        EP


                                                                                                             AFP-META2-08-PRINTOO1 -0577-0073-D
                                                                                             CP 75 15 11 02



                                   PEAK PROPERTY ENDORSEMENT

This endorsement modifies insurance provided under the following:

        BUILDING AND PERSONAL PROPERTY COVERAGE FORM
        CONDOMINIUM ASSOCIATION COVERAGE FORM
        CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERS FORM
        CAUSES OF LOSS   SPECIAL FORM
                             -




SECTION A. BUILDING AND PERSONAL PROPERTY COVERAGE FORM
         CONDOMINIUM ASSOCIATION COVERAGE FORM
         CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE FORM

1.   The following items are amended as shown. All other text and provisions of the indicated item remain as
     written in the BUILDING AND PERSONAL PROPERTY COVERAGE FORM, CONDOMINIUM
     ASSOCIATION COVERAGE FORM, or CONDOMINIUM COMMERCIAL UNIT-OWNERS COVERAGE
     FORM.

                                                                                   The most we will pay is
     Description of item with amended material:                      Section       increased to:
       Building property includes fences, signs and antennas         A.1.a.(5)
       (including satellite dishes), if not covered by other
       insurance. This property is covered inside or outside
       of buildings.

       Your Business Personal Property includes:
          Machinery and equipment, patterns, dies, molds             A.1.b.(2)
          and forms;
          Building plate glass that you have a contractual           A.1.b.(8)
          responsibility to insure as a building tenant.

       Debris Removal                                                A.4.a.(4)     $25,000

       Fire Department Service Charge                                A.4.c.        Actual loss sustained

       Pollutant Clean Up and Removal The following is added:
                                          -                          A.4.d.        $25,000 for the sum of
       We will also pay your expense to extract "pollutants"                       all covered expenses
       from land or water away from the described premises if                      arising out of Covered
       the expense directly results from a Covered Cause of Loss                   Causes of Loss occurring
       that occurs during the policy period to covered property                    during each separate 12
       while in transit.                                                           month period of this
                                                                                   policy.

       Coverage Extensions If a loss is covered by both
                              -                                      A.5.
       a specific coverage form on this policy and a Coverage
       Extension, the coverage provisions of the specific coverage
       form apply to the loss.




 CP 75 15 11 02                                     Page 1 of 8                                                EP


                                                                                             AFP-META2-08-PRINTOO1 -0577-0074-D
                                                                                                                   The most we will pay is
           Description of item with amended material:                                          Section             increased to:
              Newly Acquired or Constructed Property:
              *
                  (1) Building                                                                 A.5.a.(1)           $1,000,000
              +   (2) Your Business Personal Property                                          A.5.a.(2)           $500,000
                  (3) Insurance will end: "30 days" is replaced by "90 days" A.5.a.(3)(b)
              Personal Effects and Property of Others:
                  (1) Personal Effects owned by you, your officers, your                       A.5.b.(1)           $10,000
                      partners or members, your managers or employees
                  (2) Personal Property of others in your care, custody                        A.5.b.(2)           $10,000
                      or control
              Valuable Papers and Records (Other than Electronic                               A.5.c.              $25,000
              Data)
                                            .
              Property Off-PremiseS                                                            A.5.d.(3)           $25,000
              Outdoor Property (6) Wind (7) Hail are added as causes                           A.5.e.              $10,000, but not more
              of loss. References to fëhces, antennas and signs are                                                $2,500 than on any one
              deleted.                                                                                             tree, shrub or plant
              Limits of Insurance the most we willayf:r:, loss or
                                        -                                                      C.
              damage in any one occurrence is the Maximum Limit of
              Insurance shown in the Declarations Lesser limits apply
              to coverages which have specific limit tatd in the
              Declarations or in forms or endorsements.
o.
00
                  Paragraph two reference to outdoor signs is deleted.
c\J
              Valuation If the cost to repair or replace the damagød                           E7b
0             building property is $5,000 or less we will pay the cost
0             of building repairs or replacement.
o1
c\J
tJ-
              Additional Condition Coinsurance This condition is
                                            -               -                                  F.1.
LX            deleted. Other references in this Coverage Part to
0
              coinsurance are deleted.
Cl)           Replacement Cost The reference to Personal Property
                                        -                                                      G.3.b.(1:)::
cc
c\J           of Others is deleted This Optional Coverage may apply
              to personal property of others.
0
0
0          The following Coverage Extensions are added. The limits applicable to Co'.ørage Extensions A.5.h., A.5.i.,
0
CD         and A.5.j. are in addition to the Limits of Insurance. Other Coverage Extensions shown in the following will
           not increase the applicable Limit of Insurance.
           Description                                                                         Section             The most we will pay is:
              Brand and Label If covered business personal property
                                    -                                                          A.5.g.              $10,000
              is damaged, we have the option to take all or any part of
              the property at an agreed or appraised value. When you
              do not want your damaged "stock" sold under your brand
              or label, you may extend the insurance that applies to
              Your Business Personal Property to cover the cost to:
                 (1) Remove the brand or label from "stock" or its
                     containers, and relabel the "stock" to comply with
                     the law; or
                 (2) Label the damaged "stock" as salvage but, in
                     doing so, you must cause no further damage to it.
      *
           Not applicable for Condominium Commercial Unit-Owners Coverage Form.
      +    Section is amended to read A.5.a.(1) on the Condominium Commercial Unit-Owners Coverage Form.
      **
           Section is amended to read E.8.b. on the Condominium Association Coverage Form. This amendment is not applicable for Condominium
           Commercial Unit-Owners Coverage Form.




                                                                     Page 2 of 8

                                                                                                                                 AFP-META2-08-PRINTOO1 -0577-0075-D
    Description                                                          Section         The most we will pay is:
       In either case, we will pay the difference between the
       salvage value of the damaged "stock" with the brand or
       label attached, and its salvage value with the brand or
       label removed. In addition, we will pay your expenses for
       removing the brands or labels and relabeling the damaged
        "stock".
       Inflation Guard If Building coverage is shown in the
                       -                                                 A.5.h.
       Declarations and the Replacement Cost Optional Coverage
       has been selected for the building coverage, then the
       Optional Coverage Inflation Guard as listed under
                               -


       section G of the Building and Personal Property Coverage
       Form, the Condominium Association Coverage Form
       or the Condominium Commercial Unit-Owners Coverage
       Form automatically applies to the building. The percentage
       increase is 4%. The insured may purchase a higher per-
       centage under the Inflation Guard Optional Coverage. If the
       insured chooses a higher percentage, we will charge the
       difference between the additional premium due for the
       higher percentage and 4%.
       Lawn Coverage You may extend the insurance that
                           -                                             A.5.i            $2,000 at each
       applies to Building to apply to your lawns on which the                            described premises
       property is located. The lawn exclusion in A.2.h. does
       not apply to this Extension of Coverage.
       Money and Securities You may extend the insurance that A.5.j
                                       -                                                  $500
       applies to Your Business Personal Property to apply to
       money and securities. The money and securities
       exclusion in A.2.a. does not apply to this Extension
       of Coverage. No deductible applies to this Extension
       of Coverage.
       Premises Limitation The premises limitation found
                                   -                                     A.5.k.
       anywhere in the Commercial Property Coverage Part is
       broadened from "within 100 feet" of the described
       premises to "within 1000 feet" of the described premises.
       Inventory or Appraisals You may extend the insurance
                                           -                             A.5.l.           $10,000
       that applies to Your Business Personal Property to pay
       the cost of any inventories or appraisals that we require
       when loss or damage occurs to insured property.
       Consequential Damage You may extend the insurance
                                           -                             A.5.m.           $10,000
       that applies to Your Business Personal Property to cover
       the consequential damage to your undamaged personal
       property. Consequential damage means a part or parts of
       your product are physically lost or damaged by a Covered
       Cause of Loss, causing the part or parts that are not
       damaged to be unmarketable as a complete product.
3. The following Additional Coverages are added. The limit provided for each of the Additional Coverages
    A.4.g., A.4.h., A.4.i., A.4.j., and A.4.k. is in addition to the Limits of Insurance. Other Additional Coverages
    shown in the following will not increase the applicable Limit of Insurance.
    Description                                                          Section         The most we will pay is:
       Arson Reward We will pay an arson reward for information A.4.g.
                       -                                                                  $5,000
       which leads to an arson conviction for loss or damage
       covered by this policy. This limit applies per occurrence,
       regardless of the number of persons providing information.
       No deductible applies to this Additional Coverage.


CP 75 15 11 02                                      Page 3 of 8                                                       EP

                                                                                                    AFP-META2-08-PRINTOO1 -0577-0076-D
           Description                                                       Section         The most we will pay is:
              Fire Extinguisher Recharge We will pay up to this
                                               -                             A.4.h.          Actual loss sustained
              amount for your expense of recharging portable fire
              extinguishers used to fight a fire at the premises
              described in the Declarations or at immediately
              adjacent premises which expose your property to
              loss. No deductible applies to this Additional
              Coverage.
              Money Orders and Counterfeit Paper Currency We  -              A.4.i.          $1,000
              will pay up to this amount in any one occurrence for
              loss caused by your accepting in good faith:
              (1) Any post office or express money orders which
                  are not paid upon presentation; or
              (2) Counterfeit paper cu.y;
              in exchange for merchandiseç services or money. No
              deductible applies to :Iis Additional Coverage.

      Extra Expense (Section A 4

           (1) We will pay the actual and necessary Extra Expense you sustain due to direct physical loss or damage
               to property at the premises described rn the Declarations including personal property in the open (or
               in a vehicle) within 1000 feet caused by or resulting from any Covered Cause of Loss If you are a
               tenant your premises is the portion of the building which you rent lease or occupy, including
                (a) All routes within the building to gain access to the described premises and
Ln              (b) Your personal property in the opën(Or in a vehicle) within 1000 feet.
011
           (2) Extra Expense means necessary expenses you incur during the "period of restoration" that you would
00             not have incurred if there had been no direct physical.:.Joss.or damage to property:
CD
                (a) To avoid or minimize the suspension of business and to continue operations
CD
                     (i) At the described premises or
011                  (ii) At replacement premises or temporary locations, including:
Ln                        (a) Relocation expenses; and
                          (b) Costs to equip and operate the replacement or temporary locations;
                (b) To minimize the suspension of business if you cannot continue "operations", or
                (c) (i) To repair or replace any property; or
rj                   (ii) To research, replace or restore the lost information on damà d valuable papers and records;
CD                         to the extent it reduces the amount of loss that otherwise wou!dhave been payable under this
CD                         Additional Coverage.
CD
CD         (3) Limits of Insurance
0
                The most we will pay for loss or damage under this Additional Coverage is $10,000.
           (4) Insurance Under Two or More Coverages
                If two or more of this policy's coverages apply to the same "loss", we will not pay more than the actual
                amount of "loss".
           (5) The provisions of this Additional Coverage are superseded if Extra Expense coverage is provided at
                limits equal to or greater than those provided by this Additional Coverage by another form attached to
                and made a part of this policy.

      Forgery or Alteration (Section A.4.k.)

           (1) We will pay for loss involving Covered Instruments resulting directly from the Covered Causes of Loss.
           (2) Covered Instruments: checks, drafts, promissory notes or similar written promises, orders or directions
                to pay a sum certain in "money" that are:
                (a) Made or drawn by or drawn upon you;
                (b) Made or drawn by one acting as your agent;
                that are purported to have been so made or drawn.
           (3) Covered Causes of Loss: forgery or alteration of, on or in any Covered Instrument.
           (4) Coverage Extension: Legal Expenses


-                                                        Page 4of8

                                                                                                        AFP-META2-08-PRINTOO1 -0577-0077-D
          If you are sued for refusing to pay any Covered Instrument on the basis that it has been forged or
          altered, and you have our written consent to defend against the suit, we will pay for any reasonable
          legal expenses that you incur and pay in that defense. The amount we will pay under this extension is
          in addition to the Limit of Insurance applicable to this Additional Coverage.
     (5) Exclusions
          (a) Section B., Exclusions, of the Causes of Loss Special Form does not apply to this Forgery or
                                                                  -



               Alteration Coverage, except for:
                (i) Paragraph B.1.c., Governmental Action;
                (ii) Paragraph B.1.d., Nuclear Hazard; and
                (iii) Paragraph B.1.f., War and Military Action.
          (b) We will not pay for loss caused by or resulting from any of the following:
                (i) Dishonest or criminal acts committed by any of your "employees", directors or trustees:
                       (a) Whether acting alone or in collusion with other persons; or
                       (b) Whether while performing services for you or otherwise.
                (ii) Loss that is an indirect result of any act or "occurrence" covered by this insurance, including,
                       but not limited to, loss resulting from:
                       (a) Your inability to realize income that you would have realized had there been no loss of,
                            or loss from damage to, Covered Instruments.
                       (b) Payment of damages of any type for which you are legally liable. But, we will pay
                            compensatory damages arising directly from a loss covered under this insurance.
                       (c) Payment of costs, fees or other expenses you incur in establishing either the existence
                            or the amount of loss under this Additional Coverage.
                (iii) Expenses related to any legal action, except as provided in paragraph A.4.k.(4) above.
     (6) Limits of Insurance
          The most we will pay for loss in any one "occurrence" is $5,000.
     (7) Insurance Under Two or More Coverages
          If two or more of this policy's coverages apply to the same loss, we will pay the lesser of:
          (a) The actual amount of loss; or
          (b) The sum of the Limits of Insurance applicable to those coverages.
     (8) Loss Sustained During Prior Insurance
          (a) If you, or any predecessor in interest, sustained loss during the period of any prior insurance that
               you or any predecessor in interest could have recovered under that insurance except that the time
               within which to discover loss had expired, we will pay for it under this insurance, provided:
                (i) This insurance became effective at the time of cancellation or termination of the prior
                       insurance; and
                (ii) The loss would have been covered by this insurance had it been in effect when the acts or
                       events causing the loss were committed or occurred.
          (b) The insurance under this Condition is part of, not in addition to, the Limit of Insurance applying to
               this Additional Coverage and is limited to the lesser of the amount recoverable under:
                (i) This insurance as of its effective date; or
                (ii) The prior insurance, had it remained in effect.
     (9) The provisions of this Additional Coverage are superseded if Forgery or Alteration coverage is provided
          under another coverage form attached to and made a part of this policy.

Utility Services   -   Direct Damage (Section A.4.1.)

     (1) We will pay for loss of or damage to Covered Property, other than "Perishable Stock", described in the
         Declarations, caused by the interruption of service to the covered premises. The interruption must
         result from direct physical loss or damage by a Covered Cause of Loss to the following property, not
         on the described premises:
          (a) Water Supply Services, meaning the following types of property supplying water to the covered
              premises:
               (i) Pumping stations; and
               (ii) Water mains.



CP 75 15 11 02                                          Page 5 of 8                                                   EP

                                                                                                    AFP-META2-08-PRINTOO1 -0577-0078-D
              (b) Communication Supply Services, meaning property supplying communication services, including
                   telephone, radio, microwave or television services to the covered premises, such as:
                   (i) Communication transmission lines, including optic fiber transmission lines;
                   (ii) Coaxial cables; and
                   (iii) Microwave radio relays except satellites.
              (c) Power Supply Services, meaning the following types of property supplying electricity, steam or gas
                   to the covered premises:
                   (i)     Utility generating plants;
                   (ii)    Switching stations;
                   (iii)   Substations;
                   (iv)    Transformers; and
                   (v)     Transmission lines.
          (2) Limits of Insurance
              (a) The most we wH pay for loss or damage under this Additional Coverage is $10,000 at each
                  covered buildiri
              (b) This Additional Coverage is included within the Limit of Insurance
          (3) The Utility Services ecIuion in B 1 e of the Causes of Loss Special Form does not apply to this
               Additional Coverage.
          (4) The provisions of this Additional Coverage are superseded if the Utility Services Direct Damage Form
                                                                                                 -


               is attached to and made a part of this policy

      Spoilage Due to Power Outage, Mechanical Breakdown, or Contamination Direct Damage (Section A 4 m)


10        (1) You may extend the insurance whichpplies to Your Business Personal Property to apply to spoilage
011            of "perishable stock" caused by:
              (a) Breakdown or Contamination, meaning:
r1i
                   (i)   Change in temperature or humidity caused by mechanical breakdown or failure of
                         refrigerating cooling or humidity control equpmnt and
CD
011                (ii) Contamination by the refrigerant.
Ln            (b) Power Outage, meaning change in temperaftfre or humidity caused by complete or partial
                  interruption of electrical power due to conditions beyond your control.
          (2) This coverage does not apply to loss to stock which is outside of a building or in or on a vehicle unless
              the stock is being moved to prevent or reduce loss covered by this.pQlicy:::
          (3) EXCLUSIONS
CD            (a) Only the following Exclusions contained in paragraph B.1. of the :äuses of Loss        -   Special Form
CD
CD                 apply to this Additional Coverage:
CD
CD                 (i) Earth Movement;
                   (ii) Government Action;
                   (iii) Nuclear Hazard;
                   (iv) War and Military Action;
                   (v) Water.
              (b) The following Exclusions are added:
                   We will not pay for loss or damage caused by:
                   (i)   The disconnecting of any refrigerating, cooling or humidity control system from the source of
-                        power.
                   (ii) Shutting off electrical power by turning off the switch that controls the flow of electricity.
                   (iii) The inability of an Electrical Utility Company or other power source to provide sufficient power
-                        due to:
                           (a) Lack of fuel; or
-                          (b) Governmental order.
                   (iv) A power source at the described premises not having enough power to meet demand due to
-
                        lack of generating capacity.




-                                                        Page 6of8

                                                                                                         AFP-META2-08-PRINTOO1 -0577-0079-D
    (4) The following is added to the DEFINITIONS section:
        "Perishable stock", with respect to this Additional Coverage, means personal property maintained
        under controlled conditions for its preservation and susceptible to loss or damage if the controlled
        conditions change.
    (5) The most we will pay under this Additional Coverage is $10,000 at each covered building. Payments
        under this Additional Coverage will not increase the applicable Limit of Insurance.
    (6) The provisions of this Additional Coverage are superseded if a Spoilage Coverage Form is attached to
        and made a part of this policy.
4. The following are added under H. Definitions:
    4. "Employees"
         a. "Employees" means
              (1) Any natural person
                   (a) While in your service (and for 30 days after termination of service); and
                   (b) Whom you compensate directly by salary, wages, or commissions; and
                   (c) Whom you have the right to direct and control while performing services for you; or
              (2) Any natural person employed by an employment contractor while that person is subject to
                   your direction and control and performing services for you, excluding, however, any such
                   person while having care and custody of property outside the "premises".
         b. But "employees" does not mean any
              (1) Agent, broker, factor, commission merchant, consignee, independent contractor or
                   representative of the same general character; or
              (2) Director or trustee, except while performing acts coming within the scope of the usual duties
                   of an employee.
    5. "Loss" means accidental loss or damage.
    6. "Money" means:
         a. Currency, coins and bank notes in current use and having a face value; and
         b. Travelers checks, register checks and money orders held for sale to the public.
    7. "Occurrence" means all loss caused by any person or in which that person is involved, whether the
         loss involves one or more instruments.
    8. "Operations" means the type of your business activities occurring at the described premises.
         "Period of Restoration" means the period of time that:
        a. Begins:
            (1) 72 hours after the time of direct physical loss or damage for Business Income coverage; or
            (2) immediately after the time of direct physical loss or damage for Extra Expense coverage;
            caused by or resulting from any Covered Cause of Loss at the described premises; and
        b. Ends on the earlier of:
             (1) The date when the property at the described premises should be repaired, rebuilt or replaced
                 with reasonable speed and similar quality; or
             (2) The date when business is resumed at a new permanent location.
             "Period of restoration" does not include any increased period required due to the enforcement of
             any ordinance or law that:
             (1) Regulates the construction, use or repair, or requires the tearing down of any property; or
             (2) Requires any insured or others to test for, monitor, clean up, remove, contain, treat, detoxify
                 or neutralize, or in any way respond to, or assess the effects of "pollutants".
             The expiration date of this policy will not cut short the "period of restoration".




CP 75 15 11 02                                     Page 7 of 8                                                      EP

                                                                                                  AFP-META2-08-PRINTOO1 -0577-0080-D
      SECTION B. CAUSES OF LOSS SPECIAL FORM
                                     -




         The following items are amended as shown. These amendments apply only if the CAUSES OF LOSS                                     -


         SPECIAL FORM applies to this policy. All other text and provisions of the indicated item remain as written
         in the CAUSES OF LOSS SPECIAL FORM.
                                     -




         Description of item with amended material:                                               Section     The most we will pay is:
           EXCLUSIONS Water that backs up or overflows from
                           -                                                                      B.1.g.(3)
           a sewer, drain or sump. This exclusion is deleted.
           LIMITATIONS Building materials and supplies not attached
                          -                                                                       C.1.d.
           as part of the building or structure. This limitation is deleted.
           LIMITATIONS Builders' machinery, tools and equipment.
                          -                                                                       C.2.c.
           This limitation is deleted.
           LIMITATIONS Furs, t9m.eh1t5 and garments trimmed
                          -                                                                       C.3.a.      $5,000
           with fur,for loss or damage by theft
           LIMITATIONS Jewefry, watches, watch movements,
                          -                                                                       C.3.b.      $5,000
           jewels pearls precious and semiprecious stones bullion
           gold, silver, platinum, andother precious alloys or metals,
           for loss or damage by theft.
           LIMITATIONS Patterns dies molds and forms for loss                                     C3c
           or damage by theft This limitation is deleted



o.
00
c\J

0                                                                   ....

                                                                    ...........................
0
o1
c\J
tJ-
LX
0



Cl)
cc
c\J

0
0
0
0
CD




-


-

-




-
-
-




                                                         Page 8 of 8

                                                                                                                        AFP-META2-08-PRINTOO1 -0577-0081 -D
                                                                                 COMMERCIAL PROPERTY
                                                                                         CP 7534 1098


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       PEAK PROGRAM
                              TIME ELEMENT COVERAGE CHANGES

This endorsement modifies insurance provided under the following:

       BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM
       BUSINESS INCOME (WITHOUT EXTRA EXPENSE) COVERAGE FORM
       VALUED BUSINESS INTERRUPTION COVERAGE FORM
       EXTRA EXPENSE COVERAGE FORM

 A. In the BUSINESS INCOME (AND EXTRA EXPENSE) COVERAGE FORM and the BUSINESS INCOME
    (WITHOUT EXTRA EXPENSE) COVERAGE FORM, paragraph E. ADDITIONAL CONDITIONS              Coin-        -


    surance is deleted. Any other references to coinsurance in the forms are also deleted.

B. The following is added:
    DEDUCTIBLE
     1. We will not pay for loss in any one occurrence until the amount of loss exceeds the Deductible shown
        in the Declarations. We will then pay the amount of loss in excess of the Deductible, up to the appli-
        cable Limit of Insurance.
     2. When the same occurrence involves loss to insurance under this coverage part and loss under the
        BUILDING AND PERSONAL PROPERTY COVERAGE FORM, only one deductible will be applied to
        the occurrence.


OP 7534 1098                                                                                                     EP




                                                                                              AFP-META2-08-PRINTOO1 -0577-0082-D
                                                                                              COMMERCIAL PROPERTY
                                                                                                      CP 78 49 02 12

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                   FLORIDA CHANGES

      This endorsement modifies insurance provided under the following:

             COMMERCIAL PROPERTY COVERAGE PART

       A. When this endorsement is attached to Standard                  2. Waterproofing material;
          Property Policy CP 00 , 29.: tbø.. term Coverage
                                                                         applied to the exterior of buildings unless the
          Part in this endorsemerfls re01àted by the term
                                                                         building to which such loss or damage occurs
          Policy.
                                                                         also sustains other loss or damage by windstorm
      B. The following provision    iswhen a Coinsu-                     in the course of the same storm event. But such
         rance percentage is shown in the Declarations:                  coverage applies only if windstorm is a Covered
                                                                         Cause of Loss.
          Florida law states as follows:
                                                                         When loss or damage to exterior paint or water-
          Coinsurance contract The rate charged in this                  proofing material is excluded, we will not include
          policy is based upon the use of the cOusurane                  the value of paint or waterproofing material to
          clause attached to this policy,with the onent                  determine:
00        of the Insured.
o.                                                                            a. The amount of the Windstorm or Hail
00    C. The following is added:                                                 Deductible; or
c\J

0
          If windstorm is a Covered Cause of Loss and loss                    b The value of Covered Property when
          or damage to Covered Property is caused by or                           applying the Coinsurance Condition.
0
o1        results from windstorm, the following exclusion
c\J       applies in:                                              D T h e Loss Payment Condition dealing with the
tJ-
LX                                                                   number of days within which we must pay for
0          1. Broward County;                                        covered loss or damage is replaced by the fol-
           2. Dade County;                                           lowing:
Cl)
cc                                                                       Provided you have complied with all the terms of
c\J        3. Martin County;
                                                                         this Coverage Pã:i.:we will pay for covered loss
0          4. Monroe County;                                             or damage upon the earliest of the following:
0
0
0          5. Palm Beach County; and                                              (1) Within 20 days after we receive the
0
           6. All the areas east of the west bank of the In-                          sworn proof of loss and reach writ-
              tracoastal Waterway in the counties of:                                 ten agreement with you;

               a. Indian River; and                                               (2) Within 30 days after we receive the
                                                                                      sworn proof of loss and:
               b. St. Lucie.
                                                                                      (a) There is an entry of a final
          Windstorm Exterior Paint And Waterproofing                                      judgment; or
          Exclusion
                                                                                      (b) There is a filing of an appraisal
          We will not pay for loss or damage caused by                                    award with us; or
          windstorm to:
           1. Paint; or




                                                  © 2014 Liberty Mutual Insurance.
                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.
       0P78490212                                            Page lof3                                                        EP

                                                                                                           AFP-META2-08-PRINTOO1 -0577-0083-D
           (3) Within 90 days of receiving notice               4. In the Mortgageholders Errors And Omis-
               of an initial, reopened or supple-                   sions Coverage Form, Sinkhole Collapse is
               mental claim, unless we deny the                     deleted from the Covered Causes of Loss
               claim during that time or factors be-                under Coverage B and from the "specified
               yond our control reasonably prevent                  causes of loss", and is no longer an excep-
               such payment. If a portion of the                    tion to the Earth Movement Exclusion.
               claim is denied, then the 90-day
                                                                Further, this Coverage Part does not insure
               time period for payment of claim re-
                                                                against Sinkhole Loss as defined in Florida law
               lates to the portion of the claim that
                                                                unless an endorsement for Sinkhole Loss is
               is not denied.
                                                                made part of this policy. However, if Sinkhole
               Paragraph (3) applies only to the                Loss causes Catastrophic Ground Cover Col-
               following:                                       lapse, coverage is provided for the resulting Cat-
                                                                astrophic Ground Cover Collapse even if an
               (a) A claim under a policy covering
                                                                endorsement for Sinkhole Loss is not made part
                   residential property;
                                                                of this policy.
               (b) A claim for building or contents
                   coverage if the insured struc-         F The following is added to this Coverage Part as
                   ture is 10,000 square feet or            a Covered Cause of Loss. In the Causes Of Loss
                   less and the policy covers only             Special Form and Mortgageholders Errors And
                                                                -



                   locations in Florida; or                 Omissions Coverage Form, the following is also
                                                            added as a "specified cause of loss". However,
               (c) A claim for contents coverage            as a "specified cause of loss", the following does
                   under a tenant's policy if the           not apply to the Additional Coverage      Collapse.
                                                                                                          -


                   rented premises are 10,000
                   square feet or less and the pol-             Catastrophic Ground Cover Collapse
                   icy covers only locations in Flo-            We will pay for direct physical loss or damage to
                   rida.                                        Covered Property caused by or resulting from
                                                                catastrophic ground cover collapse, meaning
E. Sinkhole Collapse Coverage Removed
                                                                geological activity that results in all of the follow-
  Sinkhole Collapse coverage is removed, as indi-               ing:
  cated in Paragraphs E.1. through E.4.; and cov-
                                                                1. The abrupt collapse of the ground cover;
  erage for Catastrophic Ground Cover Collapse is
  added instead as set forth in Paragraph F.                    2. A depression in the ground cover clearly vi-
                                                                   sible to the naked eye;
      In the Causes Of Loss    -Basic Form and in
      the Standard Property Policy, Sinkhole Col-               3. "Structural damage" to the building, includ-
      lapse is deleted from the Covered Causes                     ing the foundation; and
      of Loss and sinkhole collapse is no longer
                                                                4. The insured structure being condemned and
      an exception to the Earth Movement Exclu-
                                                                   ordered to be vacated by the governmental
      sion.
                                                                   agency authorized by law to issue such an
   2. In the Causes Of Loss   -  Broad Form, Sink-                 order for that structure.
       hole Collapse is deleted from the Covered
                                                                However, damage consisting merely of the settl-
       Causes of Loss and from the Additional
                                                                ing or cracking of a foundation, structure or
       Coverage  -   Collapse; and sinkhole collapse
                                                                building does not constitute loss or damage re-
       is no longer an exception to the Earth Move-
                                                                sulting from a catastrophic ground cover col-
       ment Exclusion.
                                                                lapse.
   3. In the Causes Of Loss        -Special Form,
                                                                The Earth Movement Exclusion and the Col-
       Sinkhole Collapse is deleted from the
                                                                lapse Exclusion do not apply to coverage for
       "specified causes of loss" and is no longer
                                                                Catastrophic Ground Cover Collapse.
       an exception to the Earth Movement Exclu-
       sion.




                                    © 2014 Liberty Mutual Insurance.
            Includes copyrighted material of Insurance Services Office, Inc., with its permission.
                                                  Page 2 of 3


                                                                                                     AFP-META2-08-PRINTOO1 -0577-0084-D
         Coverage for Catastrophic Ground Cover Col-                  1. Interior floor displacement or deflection in
         lapse does not increase the applicable Limit of                 excess of acceptable variances as defined in
         Insurance. Regardless of whether loss or dam-                   ACI 117-90 or the Florida Building Code,
         age attributable to catastrophic ground cover                   which results in settlement related damage
         collapse also qualifies as Sinkhole Loss or                     to the interior such that the interior building
         Earthquake (if either or both of those causes of                structure or members become unfit for ser-
         loss are covered under this Coverage Part), only                vice or represent a safety hazard as defined
         one Limit of Insurance will apply to such loss or               within the Florida Building Code;
         damage.
                                                                      2. Foundation displacement or deflection in ex-
      G. The following provisions are added to the Duties                cess of acceptable variances as defined in
         In The Event Of Loss Or Damage Loss Con-                        ACI 318-95 or the Florida Building Code,
          dition:                                                        which results in settlement related damage
                                                                         to the primary structural members or primary
              (1) A claim, supplemental claim or reo-                    structural systems that prevents those
                  pened claim for.:::,loss or damage caused              members or systems from supporting the
                  by hurricane r other windstorm is                      loads and forces they were designed to sup-
                  barred unless r.tice of..claim is given to             port to the extent that stresses in those pri-
                  us in accordane with the terms of this                 mary structural members or primary
                  policy within three years after the hurri-             structural systems exceed one and one-third
                  cane first made landfall or a windstorm                the nominal strength allowed under the Flo-
                  other than hurricane caused the coy                    rida Building Code for new buildings of simi-
                  ered damage (Supplemental daim or                      lar structure, purpose, or location;
                  reopened claim means an additiotial
                  claim for recovery from us fw loss                  3. Damage that results in listing, leaning, or
                  from the same hurricane or oth&wnd-                    buckling of the exterior load bearing walls or
o.
o.                storm which we have previously ad-                     other vertical primary structural members to
                  justed pursuant to the initial claim.)                 such an extent that a plumb line passing
00
c\J                                                                      t: .rough the center of gravity does not fall in-
                   This provision concerning time for sub-               side the middle one-third of the base as de
0
                   mission of claim, supplemental claim or               fined within the Florida Building Code
0                  reopened claim does not affect any lim-
o1
c\J                itation for legal action against us as             4. Damage that results in the building, or any
tJ-
                   provided in this policy under the Legal               portion of the building containing primary
LX
0                  Action Against Us Condition, including                structural members or primary structural
                   any amendment to that condition.                      systems, being significantly likely to immi-
Cl)                                                                      nently collapse because of the movement or
cc            (2) Any inspection or survey by us, or on
c\J                                                                      instability o th ground within the influence
                  our behalf, of property that is the subject            zone of thëüpporting ground within the
0
0                 of a claim, will be conducted with at                  sheer plane :::necessary for the purpose of
0                 least 48 hours' notice to you. The                     supporting sih building as defined within
0
0                 48-hour notice may be waived by you.                   the Florida Building Code; or
      H. The following definition of structural damage is             5. Damage occurring on or after October 15,
         added with respect to the coverage provided un-                 2005, that qualifies as substantial structural
         der this endorsement:                                           damage as defined in the Florida Building
                                                                         Code.
         "Structural damage" means a covered building,
         regardless of the date of its construction, has
         experienced the following.




                                           © 2014 Liberty Mutual Insurance.
                   Includes copyrighted material of Insurance Services Office, Inc., with its permission.
      0P78490212                                          Page 3of3


                                                                                                         AFP-META2-08-PRINT001 -0577-0085-D
AFP-META2-08-PRINTOO1 -0577-0086-D
                                                                                           COMMERCIAL PROPERTY
                                                                                                   CP 0321 0695


      POLICY NUMBER: 25-CC-396770-1

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                              WINDSTORM OR HAIL
                                            PERCENTAGE DEDUCTIBLE

      This endorsement modifies insurance provided under the following:

              BUILDING AND PER.ONAtPROPERTY COVERAGE FORM
              BUILDERS RISK COVERAGE FORM
              CONDOMINIUM ASØclATK:N COVERAGE FORM
              CONDOMINIUM COMMiAL UNIT-OWNERS COVERAGE FORM
              STANDARD PROPERTY POLICY
              TOBACCO SALES WAREHOUSES COVERAGE FORM

                                                        SCHEDULE*

      Premises                   Bldg                                 Windstorm or Hail
0     No.                        No                                   Deductible Percentage (enter 1%, 2% or 5%)
0
00
00
c\J

0

0     *Information required to complete this Schedule, if not sh1W.. On this endorsement, will be shown in the
o1
c\J   Declarations.
tJ-
LX
0
      The Windstorm or Hail Deductible, as shown in the         following meanings: Specific insurance covers each
Cl)
      Schedule, applies to loss or damage to Covered            item of insurance (for example, each building or
cc    Property caused directly or indirectly by Windstorm       personal property ri a building) under a separate Limit
c\J
      or Hail, regardless of any other cause or event that      of Insurance Blanket ulsurance covers two or more
0     contributes concurrently or in any sequence to the        items of insurance or example, a building and
0
0     loss or damage. If loss or damage from a covered          personal property in ttat building, or two buildings)
0
0
      weather condition other than Windstorm or Hail            under a single Limit Of Insurance. Items of insurance
      occurs, and that loss or damage would not have            and corresponding Limit(s) of Insurance are shown in
      occurred but for the Windstorm or Hail, such loss or      the Declarations.
      damage shall be considered to be caused by
      Windstorm or Hail and therefore part of the Windstorm     WINDSTORM OR HAIL DEDUCTIBLE CLAUSE
      or Hail occurrence.
                                                                 A. All Policies
      With respect to Covered Property at a location                   1. A Deductible is calculated separately for, and
      identified in the Schedule, no other deductible applies              applies separately to:
      to Windstorm or Hail.
                                                                           a. Each building, if two or more buildings
      The Windstorm or Hail Deductible applies whenever                       sustain loss or damage;
      there is an occurrence of Windstorm or Hail.                         b. The building and to personal property in
                                                                              that building, if both sustain loss or
      As used in this endorsement, the terms "specific                        damage;
      insurance" and "blanket insurance" have the



                                     Copyright, ISO Commercial Risk Services, Inc., 1995


      0P03210695                                          Page lof4                                                        EP


                                                                                                        AFP-META2-08-PRINTOO1 -0577-0087-D
        c. Personal property at each building, if                        percentage of the applicable Limit(s) of
           personal property at two or more build-                       Insurance.
           ings sustains loss or damage;
                                                            C. Calculation Of The Deductible      -   Blanket Insur-
        d. Personal property in the open.                      ance Other Than Builders Risk
    2. We will not pay for loss or damage until the               1. Property Not Subject To Value Reporting
       amount of loss or damage exceeds the ap-                      Forms
       plicable Deductible. We will then pay the
       amount of loss or damage in excess of that                    In determining the amount, if any, that we
       Deductible, up to the applicable Limit of In-                 will pay for loss or damage, we will deduct
       surance, after any reduction required by any                  an amount equal to 1%, 2% or 5% (as
       of the following: Coinsurance Condition,                      shown in the Schedule) of the value(s) of the
       Agreed Value Optional Coverage, Additional                    property that has sustained loss or damage.
       Condition  -   Need for Adequate Insurance                    The value(s) to be used are those shown in
       or Additional Condition  - Need for Full Re-                  the most recent Statement of Values on file
       ports.                                                        with us.

    3. When property is covered under the Cover-                  2. Property Subject To Value Reporting Forms
       age Extension for Newly Acquired or Con-                      In determining the amount, if any, that we
       structed Property: In determining the                         will pay for property that has sustained loss
       amount, if any, that we will pay for loss or                  or damage, we will deduct an amount equal
       damage, we will deduct an amount equal to                     to 1%, 2% or 5% (as shown in the Sched-
       a percentage of the value(s) of the property                  ule) of the value(s) of that property as of the
       at time of loss. The applicable percentage for                time of loss or damage.
       Newly Acquired or Constructed Property is
       the highest percentage shown in the Sched-           D. Calculation Of The Deductible      -   Builders Risk
       ule for any described premises.                         Insurance

B. Calculation Of The Deductible    -   Specific Insur-           1. Builders Risk Other Than Reporting Form
   ance Other Than Builders Risk                                     In determining the amount, if any, that we
    1. Property Not Subject To Value Reporting                       will pay for property that has sustained loss
       Forms                                                         or damage, we will deduct an amount equal
                                                                     to 1%, 2% or 5% (as shown in the Sched-
       In determining the amount, if any, that we                    ule) of the actual cash value(s) of that prop-
       will pay for loss or damage, we will deduct                   erty as of the time of loss or damage.
       an amount equal to 1%, 2%, or 5% (as
       shown in the Schedule) of the Limit(s) of In-              2. Builders Risk Reporting Form
       surance applicable to the property that has                   In determining the amount, if any, that we
       sustained loss or damage.                                     will pay for loss or damage, we will deduct
    2. Property Subject To Value Reporting Forms                     an amount equal to 1%, 2% or 5% (as
                                                                     shown in the Schedule) of the value(s) of the
       In determining the amount, if any, that we                    property that has sustained loss or damage.
       will pay for loss or damage, we will deduct                   The value(s) to be used are the actual cash
       an amount equal to 1%, 2%, or 5% (as                          value(s) shown in the most recent Report of
       shown in the Schedule) of the value(s) of the                 Values on file with us.
       property that has sustained loss or damage.
       The value(s) to be used are the latest                        However:
       value(s) shown in the most recent Report of                    a. If the most recent Report of Values
       Values on file with us.                                           shows less than the actual cash
       However:                                                          value(s) of the property on the report
                                                                         date, we will determine the deductible
        a. If the most recent Report of Values                           amount as a percentage of the actual
           shows less than the full value(s) of                          cash value(s) as of the report date.
           property on the report dates, we will
           determine the deductible amount as a                       b. If the first Report of Values is not filed
           percentage of the full value(s) as of the                     with us prior to loss or damage, we will
           report dates.                                                 determine the deductible amount as a
                                                                         percentage of the actual cash value(s)
        b. If the first Report of Values is not filed                    of the property as of the time of loss or
           with us prior to loss or damage, we will                      damage.
           determine the deductible amount as a



                                                    Page 2 of 4


                                                                                                   AFP-META2-08-PRINTOO1 -0577-0088-D
      EXAMPLES     -   APPLICATION OF DEDUCTIBLE:              Example #3    -   Blanket Insurance (C.1.)
      Example #1   -   Specific Insurance (B.1.)               The sum of the values of Building #1 ($500,000),
                                                               Building #2 ($500,000) and Building #3 ($1,000,000),
      The amount of loss to the damaged building is
                                                               as shown in the most recent Statement of Values on
      $60,000.
                                                               file with us, is $2,000,000.
      The value of the damaged building at time of loss is
                                                               The Coinsurance percentage shown in the Declara-
      $100,000. The Coinsurance percentage shown in the
                                                               tions is 90%; the minimum Blanket Limit of Insurance
      Declarations is 80%; the minimum Limit of Insurance
                                                               needed to meet the coinsurance requirement is
      needed to meet the coinsurance requirement is
                                                               $1,800,000 (90% of $2,000,000).
      $80,000 (80% of $100,000).
                                                               The actual Blanket Limit of Insurance covering Build-
      The actual Limit of Insurance on the damaged build-
                                                               ings #1, #2, and #3, shown in the Declarations, is
      ing is $70,000.
                                                               $1,800,000 (therefore no Coinsurance penalty).
      The Deductible is 1%.
                                                               Buildings #1 and #2 have sustained damage; the
      Step (1) : $70,000   $80,00.0: .87
                                    :"=                        amounts of loss to these buildings are $40,000
      Step (2) : $60,000 x .875 =$52,500                       (Building #1) and $20,000 (Building #2).
      Step (3) $70 000 x 1% = $700
                                                               The Deductible is 2%.
      Step (4) : $52,500 $700 =
                         -


                                                               Building #1
      The most we will pay is $51,800. The remainder of
      the loss $8,200,is not covered due to the Coinur         Step (1) : $500,000 x 2% = $10,000
      ance penalty for inadequate insurance (steps (1) avid    Step (2) : $40,000 $10,000 = $30,000
                                                                                   -


      (2)) and the application of the Deductible:::(steps (3
                                                               Building #2
      and (4))
                                                               Step (1) : $500,000 x 2% = $10,000
CD    Example #2   -   Specific Insurance (B.1.)
00
                                                               Step (2) : $20,000 $10,000 = $10,000
                                                                                   -


00    The amounts of loss to the damaged property are
c\J                                                            Th1:ost:::we will pay is $40,000. That portion of the
      $60,000 (building) and $40,000 (business personal
                                                               total loss riot covered due to application of the De
0     property in building).
                                                               dubIø$20,000
0
o1    The value of the damaged building at time of loss is
c\J                                                            Example #4    -   Blanket Insurance (C.1.)
tJ-
      $100,000. The value of the business personal prop-
LX    erty in that building is $80,000. The Coinsurance per-   The sum of the values of Building #1 ($500,000),
0
      centage shown in the Declarations is 80%; the            Building #2 ($500,000), Business Personal Property
Cl)
      minimum Limits of Insurance needed to meet the           at Building #1 ($250,000) and Business Personal
cc    coinsurance requirement are $80,000 (80% of              Property at Building 2 ($250 000) as shown in the
c\J
      $100,000) for the building and $64,000 (80% of           most recent StatemIof Values on file with us, is
0     $80,000) for the business personal property.             $1,500,000.
0
0
0     The actual Limits of Insurance on the damaged            The Coinsurance percentage shown in the Declara-
0     property are $80,000 on the building and $64,000 on      tions is 90%; the minimum Blanket Limit of Insurance
      the business personal property (therefore no             needed to meet the coinsurance requirement is
      Coinsurance penalty).                                    $1,350,000 (90% of $1,500,000).
      The Deductible is 2%.                                    The actual Blanket Limit of Insurance covering Build-
                                                               ings #1 and #2 and Business Personal Property at
      Building
                                                               Buildings #1 and #2, shown in the Declarations, is
      Step (1) : $80,000 x 2 = $1,600                          $1,350,000. Therefore there is no Coinsurance pen-
      Step (2) : $60,000 $1,600 = $58,400
                         -                                     alty.
      Business Personal Property                               Building #1 and Business Personal Property at Build-
                                                               ing #1 have sustained damage; the amounts of loss
      Step (1) : $64,000 x 2% = $1,280
                                                               are $95,000 (Building) and $5,000 (Business Personal
      Step (2) : $40,000 $1,280 = $38,720
                         -
                                                               Property).
      The most we will pay is $97,120. That portion of the
                                                               The Deductible is 5%.
      total loss not covered due to application of the De-
      ductible is $2,880.                                      Building
                                                               Step (1) : $500,000 x 5% = $25,000
                                                               Step (2) : $95,000 $25,000 = $70,000
                                                                                   -




      0P03210695                                         Page 3of4                                                      EP


                                                                                                     AFP-META2-08-PRINT001 -0577-0089-D
Business Personal Property                       The most we will pay is $70,000. The remainder of
                                                 the building loss, $25,000, is not covered due to ap-
Step (1) : $250,000 x 5% = $12,500 The loss,
                                                 plication of the Deductible. There is no loss payment
$5,000, does not exceed the deductible.
                                                 for the business personal property.




                                          Page 4 of 4


                                                                                      AFP-META2-08-PRINTOO1 -0577-0090-D
                                                                                              COMMERCIAL PROPERTY
                                                                                                      CP 7577 1000


      POLICY NUMBER: 25—CC-396770-1

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                            ORDINANCE OR LAW COVERAGE

      This endorsement modifies insurance provided under the following:

             BUILDING AND PERSONAL PROPERTY COVERAGE FORM
             CONDOMINIUM A55Q:i!ON COVERAGE FORM
             STANDARD PROPERTY POLICY

       A Each Coverage       -Coverage A, Coverage B and                         endorsement even if the building has
          Coverage C     - is providedUhder this endorse-                        also sustained covered direct physical
          ment only with respect to the building(s) de-                          damage.
          cr'rihcrI in fhc flpirfirnc
                     •••••••••••••••
                                       .                                 3. In the situation described in B.2.b. above,
      B Application Of Coverage(s)                                           we will not pay the full amount of loss other
                                                                             wise payable under the terms of Coverages
          The Coverage(s) provided by this endrsemn1                         A, B, and/or C of this endorsement Instead
          apply only if both B.1. and B.2. are satisfidand                   we will pay a proportion of such loss; mean-
c\J
0         are then subject to the qualifications set forth in                ing the proportion that the covered direct
00        B.3.                                                              nh,cir'i damane htrc to the total direct
00
c\J
           1. The ordinance or law:                                         physical damage
0
                 a. Regulates the demolition, construction                  (Section H of this endorsement provides an
0
                    or repair of buildings, or establishes                  ëxample of this procedure.)
o1
c\J
tJ-
                    zoning or land use requirements at the                  However, if the covered direct physical
LX                  described premises; and                                 damage, alone, would have resulted in en-
0
                 b. Is in force at the time of loss.                        forcement of the ordinance or law, then we
Cl)
                                                                            will pay the full amount of loss otherwise
cc        But coverage under this endorsement applies                       payable uhr:thë terms of Coverages A, B,
c\J       only in response to the minimum requirements                      and/or C of this endorsement
0         of the ordinance or law. Losses and costs in-
0         curred in complying with recommended actions              C. We will not pay Under this endorsement for the
0
0         or standards that exceed actual requirements are             costs associated :*.ith the enforcement of any or-
0
          not covered under this endorsement.                          dinance or law which requires any insured or
                                                                       others to test for, monitor, clean up, remove,
           2. a. The building sustains direct physical                 contain, treat, detoxify or neutralize, or in any
                   damage that is covered under this policy            way respond to, or assess the effects of
                  and such damage results in enforce-                  "pollutants".
                  ment of the ordinance or law; or
                 b. The building sustains both direct phys-         D. Coverage
                    ical damage that is covered under this               1. Coverage A   Coverage For Loss To
                                                                                              -


                    policy and direct physical damage that                  The Undamaged Portion Of The Building
                    is not covered under this policy, and the
                    building damage in its entirety results in              With respect to the building that has sus-
                    enforcement of the ordinance law.                       tained covered direct physical damage, we
                                                                            will pay under Coverage A for the loss in
                 c. But if the building sustains direct phys-               value of the undamaged portion of the build-
                    ical damage that is not covered under                   ing as a consequence of enforcement of an
                    this policy, and such damage is the                     ordinance or law that requires demolition of
                    subject of the ordinance or law, then                   undamaged parts of the same building.
                    there is no coverage under this

                                           Copyright, Insurance Services Office, Inc., 1999

      0P75771000                                             Page lof3                                                       EP


                                                                                                          AFP-META2-08-PRINT001 -0577-0091 -D
  Coverage A is included within the Limit of                         (4) Underground pipes, flues and
  Insurance shown in the Declarations as ap-                             drains.
  plicable to the covered building. Coverage A
                                                                     The items listed in b.(1) through b.(4)
  does not increase the Limit of Insurance.
                                                                     above are deleted from Property Not
2. Coverage B   -   Demolition Cost Coverage                         Covered, but only with respect to the
                                                                     coverage described in this provision,
  With respect to the building that has sus-
                                                                     3.b.
  tained covered direct physical damage, we
  will pay the cost to demolish and clear the          E. Loss Payment
  site of undamaged parts of the same build-
  ing, as a consequence of enforcement of an                 1. All following loss payment Provisions, E.2.
  ordinance or law that requires demolition of                  through E.3. are subject to the apportion-
  such undamaged property.                                      ment procedures set forth in Section B.3. of
                                                                this endorsement.
  The Coinsurance Additional Condition does
  not apply to Demolition Cost Coverage.                     2. When there is a loss in value of an undam-
                                                                aged portion of a building to which Coverage
3. Coverage C     -Increased Cost Of Con-                       A applies, the loss payment for that building,
   struction Coverage                                           including damaged and undamaged portions,
    a. With respect to the building that has                    will be determined as follows:
       sustained covered direct physical dam-                     a. If the Replacement Cost Coverage Op-
       age, we will pay the increased cost to:                        tion applies and the property is being
       (1) Repair or reconstruct damaged por-                         repaired or replaced, on the same or
           tions of that building; and/or                             another premises, we will not pay more
                                                                      than the lesser of:
       (2) Reconstruct or remodel undamaged
           portions of that building, whether or                     (1) The amount you would actually
           not demolition is required;                                   spend to repair, rebuild or recon-
                                                                         struct the building, but not for more
       when the increased cost is a conse-                               than the amount it would cost to re-
       quence of enforcement of the minimum                              store the building on the same
       requirements of the ordinance or law.                             premises and to the same height,
       However:                                                          floor area, style and comparable
                                                                         quality of the original property in-
       (1) This coverage applies only if the re-                         sured; or
           stored or remodeled property is in-
           tended for similar occupancy as the                       (2) The Limit of Insurance shown in the
           current property, unless such occu-                           Declarations as applicable to the
           pancy is not permitted by zoning or                           covered building.
           land use ordinance or law.                            b. If the Replacement Cost Coverage Op-
       (2) We will not pay for the increased                         tion applies and the property is not re-
           cost of construction if the building is                   paired or replaced, or if the
           not repaired, reconstructed or re-                        Replacement Cost Coverage Option
           modeled.                                                  does not apply, we will not pay more
                                                                     than the lesser of:
           The Coinsurance Additional Condi-
           tion does not apply to Increased                          (1) The actual cash value of the build-
           Cost of Construction Coverage.                                ing at the time of loss; or

    b. When a building is damaged or de-                             (2) The Limit of Insurance shown in the
       stroyed and Coverage C applies to that                            Declarations as applicable to the
       building in accordance with 3.a. above,                           covered building.
       coverage for the increased cost of con-               3. The most we will pay, for the total of all cov-
       struction also applies to repair or con-                  ered losses for Demolition Cost and In-
       struction of the following, subject to the                creased Cost of Construction, is the
       same conditions stated in 3.a.:                           combined limit of $50,000, applicable to the
       (1) The cost of excavations, grading,                     following loss payment provisions:
           backfilling and filling;                               a. For Demolition Cost, we will not pay
       (2) Foundation of the building;                               more than the amount you actually
                                                                     spend to demolish and clear the site of
       (3) Pilings; and                                              the described premises.



                                               Page 2 of 3


                                                                                               AFP-META2-08-PRINTOO1 -0577-0092-D
               b. With respect to the Increased Cost of                    Assume:
                  Construction:
                                                                            • Wind is a Covered Cause of Loss; Flood is
                     (1) We will not pay for the increased                    an excluded Cause of Loss
                         cost of construction:
                                                                            • The building has a value of $200,000
                         (a) Until the property is actually re-
                                                                            • Total direct physical damage to building:
                             paired or replaced, at the same
                                                                              $100,000
                             or another premises; and
                                                                            • The ordinance or law in this jurisdiction is
                         (b) Unless the repairs or replace-
                                                                              enforced when building damage equals or
                             ment are made as soon as rea-
                                                                              exceeds 50% of the building's value
                             sonably possible after the loss
                             or damage, not to exceed two                   • Portion of direct physical damage that is
                             years. We may extend this pe-                    covered (caused by wind): $30,000
                             riod in writing during the two
                             years.                                         • Portion of direct physical damage that is not
                                                                              covered (caused by flood): $70,000
                     (2) If the building is repaired or replaced
                           at the sar1e premises, or if you                 • Loss under Ordinance or Law Coverage C
                                                                              of this endorsement: $60,000
                           elect to rebwld t another premises
                           the most we will pay for the in-                    Step 1:
                           creased cost of construction is the
                           increased cost of constrw.kn:::.at                        Determine the proportion that the cov-
                           the same premises                                         ered direct physical damage bears to
                                                                                     the total direct physical damage.
                     (3) If the ordinance or law requires re
                          location to another premsa the                                  $30,000 I $100,000   =   .30
rn                        most we will pay for the increased                   Step 2.:
CD
00
                          cost of construction is the increased
00                        cost of construction at the new                            Apply that proportion to the Ordinance
c\J
                          premises.                                                  or Law loss
0
                                                                                          $60,000 x 30   =   $18000
       F. The terms of this endorsement apply separately
0
o1        to each building to which this endorsement ap-                       In this example the most we will pay under
c\J
tJ-
          plies.                                                               this endorsement for the Coverage C loss is
LX                                                                             $18,000, subject to the applicable Limit of
0     G. Under this endorsement we will not pay for loss                       Insurance and any other applicable pro-
         due to any ordinance or law that:                                     visions.
Cl)
cc         1. You were required to comply with before the                      NOTE Th same procedure applies to
c\J
              loss, even if the building was undamaged;                        losses und.:overage A and B of this en-
0             and                                                              dorsement.
0
0
0          2. You failed to comply with.
0
                                                                           The provisions of the coverage provided under
      H. Example of Proportionate Loss Payment for Or-                     this endorsement are superseded by CP 04 05
         dinance or Law Coverage Losses (procedure as                      Ordinance or Law Coverage form, if attached to
         set forth in Section B.3. of this endorsement)                    and made a part of this policy.




      OP 7577 1000                                           Page 3 of 3                                                          EP


                                                                                                               AFP-META2-08-PRINTOO1 -0577-0093-D
                                                                                                     IL 0401 02 12



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                             FLORIDA       -   SINKHOLE LOSS COVERAGE

This endorsement modifies insurance provided under the following:

        CAPITAL ASSETS (OUTPUT POLICY) COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        FARM COVERAGE PART

                                                    Schedule


                  Premises Number                                            Building Number

           All Premises in the State of Florida                             All Building Numbers




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


With respect to the location(s) indicated in the                  earth supporting the covered building, only if the
Schedule, the following provisions apply:                         settlement or systematic weakening results from
                                                                  contenporaneous movement or raveling of soils,
 A. When this endorsement is attached to the Stan-                sediments, or rock materials into subterranean
    dard Property Policy CP 00 99, the term Cover-                voids created by the effect of water on a lime-
    age Part in this endorsement is replaced by the               stone or similar rock formation.
    term Policy.
                                                                  Coverage for Sinkhole Loss includes stabilization
B. When this endorsement is attached to the Farm                  of the building (including land stabilization) and
   Livestock Coverage Form, reference to loss                     repair to the foundation, provided such work is in
   (other than in the term Sinkhole Loss itself)                  accordance with the requirements of Florida In-
   means "loss" as defined in that coverage form.                 surance Law and in accordance with the recom-
                                                                  mendation of a professional engineer and with
C. The following is added to this Coverage Part as                notice to you. The professional engineer must be
   a Covered Cause of Loss. In the forms which                    selected or approved by us. However, until you
   address "specified causes of loss", the following              enter into a contract for performance of building
   is also added as a "specified cause of loss".                  stabilization or foundation repair in accordance
   However, as a "specified cause of loss", the fol-              with the recommendations of the professional
   lowing does not apply to the Additional Coverage               engineer as set forth in a report from us:
    - Collapse.
                                                                  1. We will not pay for underpinning or grouting
    Sinkhole Loss, meaning loss or damage to                         or any other repair technique performed
    Covered Property when "structural damage" to                     below the existing foundation of the building;
    the building, including the foundation, is caused                and
    by settlement or systematic weakening of the


                                     ©   Insurance Services Office, Inc., 2012
L 0401 02 12                                        Page 1 of 3                                                        EP


                                                                                                    AFP-META2-08-PRINTOO1 -0577-0094-D
           2. Our payment for Sinkhole Loss to Covered              F. With respect to a claim for alleged Sinkhole Loss,
              Property may be limited to the actual cash               the following provision is added:
              value of the loss to such property.
                                                                       Following receipt by us of a report from a pro-
          You must enter into a contract for the perform-              fessional engineer or professional geologist on
          ance of building stabilization and/or foundation             the cause of loss and recommendations for land
          repair in accordance with the aforementioned re-             stabilization and repair of property, or if we deny
          commendations, within 90 days after we notify                your claim, we will notify you of your right to par-
          you that there is coverage for your Sinkhole                 ticipate in a neutral evaluation program adminis-
          Loss. After you have entered into such contract,             tered by the Florida Department of Financial
          we will pay the amounts necessary to begin and               Services (hereinafter referred to as the Depart-
          perform such repairs as the work is performed                ment). For alleged Sinkhole Loss to commercial
          and the expenses are incurred.                               residential or farm residential properties, this
                                                                       program applies instead of any mediation proce-
          However, if the professional engineer deter-
                                                                       dure set forth elsewhere in this policy, but does
          mines prior to your entr flto the aforemen-
                                                                       not invalidate the Appraisal Condition.
          tioned contract or prior tthe start of repair work,
          that the repairs will exceed the applicable Limit            You or we may file a request with the Department
          of Insurance we must either complete the re-                 for neutral evaluation; the other party must com-
          commended repairs or pa that Limit of Insur-                 ply with such request. We will pay reasonable
          ance upon such determination. If the                         costs associated with the neutral evaluation, re-
          aforementioned determination is made dujlflg:::the           gardless of which party makes the request. But
          course of repair work and we have began makmg                if a party chooses to hire a court reporter or ste-
          payments for the work performed we must either               nographer to contemporaneously record and do-
          complete the recommended repairs or pay only                 cument the neutral evaluation, that party must
          the remaining portion of the applicablëUi:i1of               bear the costs of those services. The neutral
 CD
          Insurance upon such determination. The most                  evaluator will be selected from a list maintained
 00       we will pay for the total of all Sinkhole Loss, in-          by the Department. The recommendation of the
 00
 c\J      cluding building and land stabilization and foun-                     evaluator will not be binding on you or us.
          dation repair, is the applicable Limit of Insurance
 0                                                                     Participation in the neutral evaluation program
          on the affected building.
 0                                                                            not change your right to file suit against us
 o1
 c\J      The stabilization and all other repairs to the Cov-          in accordance with the Legal Action Against Us
 tJ-      ered Property must be completed within 12                    Condition in this policy, except that the time for
 LX
 0        months after entering into the contract for the              filing suit is extended for a period of 60 days fol-
          performance of these repairs, unless:                        lowing the conclusion of the neutral evaluation
 Cl)                                                                   process or five:::years,: whichever is later.
 cc        1. There is a mutual agreement between you
 c\J
              and us;
 0                                                                  G. Coverage for Sinkhole Loss under this endorse-
 0         2. The claim is involved with the neutral evalu-            ment does not irease the applicable Limit of
 0
 0            ation process;                                           Insurance. Evenf loss or damage qualifies
gCD
           3. The claim is in litigation; or                           under, or includes, both Catastrophic Ground
                                                                       Cover Collapse (addressed elsewhere in this
           4. The claim is under appraisal or mediation.               Coverage Part) and Sinkhole Loss, only one Limit
                                                                       of Insurance will apply to such loss or damage.
       D. Sinkhole Loss does not include:
              Sinking or collapse of land into man-made             H. The following provision is added to the Duties In
              underground cavities; or                                 The Event Of Loss Or Damage Loss Condition:

           2. Earthquake.                                              A claim for Sinkhole Loss, including but not lim-
                                                                       ited to initial, supplemental and reopened claims
       E. With respect to coverage provided by this en-                is barred unless notice of claim is provided to us
          dorsement, the Earth Movement exclusion and                  in accordance with the terms of this policy within
          the Collapse Exclusion do not apply.                         two years after you knew or reasonably should
                                                                       have known about the Sinkhole Loss.




                                               ®   Insurance Services Office, Inc., 2012
                                                            Page 2 of 3


                                                                                                          AFP-META2-08-PRINTOO1 -0577-0095-D
    The following definitions are added with respect                     e. Damage occurring on or after October
    to the coverage provided under this endorse-                            15, 2005, that qualifies as substantial
    ment:                                                                   structural damage as defined in the Flo-
                                                                            rida Building Code.
     1. "Structural damage" means a covered
         building, regardless of the date of its con-               2. "Primary structural member" means a struc-
         struction, has experienced the following:                     tural element designed to provide support
                                                                       and stability for the vertical or lateral loads
          a. Interior floor displacement or deflection
                                                                       of the overall structure.
             in excess of acceptable variances as
             defined in ACI 117-90 or the Florida                   3. "Primary structural system" means an as-
             Building Code, which results in settle-                   semblage of "primary structural members".
             ment related damage to the interior
             such that the interior building structure         J. If we deny your claim for Sinkhole Loss without
             or members become unfit for service or               performing testing under section 627.7072, Flo-
             represent a safety hazard as defined                 rida Statutes, you may demand testing by com-
             within the Florida Building Code;                    municating such demand to us in writing within
                                                                  60 days after you receive our denial of the claim.
          b. Foundation displacement or deflection in             You are responsible for 50% of the testing costs,
             excess of acceptable variances as de-                or $2,500, whichever is less. If our professional
             fined in ACI 318-95 or the Florida Build-            engineer or geologist provides written certif-
             ing Code, which results in settlement                ication, pursuant to section 627.7073, that there
             related damage to the "primary struc-                is sinkhole loss, we will reimburse you for the
             tural members" or "primary structural                testing costs.
             systems" and that prevents those
             members or systems from supporting               K. You may not accept a rebate from any person
             the loads and forces they were de-                  performing repairs for Sinkhole Loss covered
             signed to support to the extent that                under this endorsement. If you receive a rebate,
             stresses in those "primary structural               coverage under this endorsement is void and you
             members" or "primary structural                     must refund the amount of the rebate to us.
             systems" exceed one and one-third the
             nominal strength allowed under the Flo-           L. If we deny your claim for Sinkhole Loss upon re-
             rida Building Code for new buildings of              ceipt of written certification from a professional
             similar structure, purpose, or location;             engineer or geologist, pursuant to section
                                                                  627.7073, that there is no sinkhole loss or that
          c. Damage that results in listing, leaning,             the cause of the damage was not sinkhole activ-
             or buckling of the exterior load bearing             ity, and if the sinkhole claim was submitted with-
             walls or other vertical "primary structural          out good faith grounds for submitting such claim,
             members" to such an extent that a                    you shall reimburse us for 50% of the actual
             plumb line passing through the center                costs of the analyses and services provided un-
             of gravity does not fall inside the middle           der sections 627.7072 and 627.7073, or $2,500,
             one-third of the base as defined within              whichever is less. You are not required to pay
             the Florida Building Code;                           such reimbursement unless you requested the
          d. Damage that results in the building, or              analysis and services and we, before ordering
             any portion of the building containing               the analysis, informed you in writing of the po-
             "primary structural members" or                      tential for reimbursement and gave you the op-
             "primary structural systems", being sig-             portunity to withdraw the claim.
             nificantly likely to imminently collapse
                                                              M. As a precondition to accepting payment for sink-
             because of the movement or instability
                                                                 hole loss, you must file with the county clerk of
             of the ground within the influence zone
                                                                 court, a copy of any sinkhole report regarding
             of the supporting ground within the
                                                                 your property which was prepared on behalf or
             sheer plane necessary for the purpose
                                                                 at your request. You will bear the cost of filing
             of supporting such building as defined
                                                                 and recording the sinkhole report.
             within the Florida Building Code; or




                                         ®   Insurance Services Office, Inc., 2012
L 0401 02 12                                          Page 3 of 3


                                                                                                      AFP-META2-08-PRINTOO1 -0577-0096-D
                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 00 01 1207



                           COMMERCIAL GENERAL LIABILITY COVERAGE FORM

      Various provisions in this policy restrict coverage.                       or settlements under Coverages A or B
      Read the entire policy carefully to determine rights,                      or medical expenses under Coverage
      duties and what is and is not covered.                                     C.
                                                                           No other obligation or liability to pay sums
      Throughout this policy the words "you" and "your"
                                                                           or perform acts or services is covered unless
      refer to the Named Insured shown in the Declarations,
                                                                           explicitly provided for under Supplementary
      and any other person or organization qualifying as a
                                                                           Payments    -  Coverages A and B.
      Named Insured under this poIicy:::The words "we",
       us and our refer to the.....Company providing this               b. This insurance applies to "bodily injury" and
      insurance                                                             "property damage" only if:
                                                                            (1) The "bodily injury" or "property
      The word "insured" meä.àfiy person or
                                                                                damage" is caused by an "occurrence"
      organization qualifying as such under Section II    -
                                                                                that takes place in the "coverage
      Who Is An Insured.
                                                                                territory";
      Other words and phrases that appear in uotati1                        (2) The "bodily injury" or "property
      marks have special meaning Refer to Section V -                           damage" occurs during the policy pe-
      Definitions                                                               riod; and
tJ-
0                                                                           (3) Prior to the policy period, no insured
00    SECTION I    -   COVERAGES
00
                                                                                listed under Paragraph 1. of Section II
c\J                                                                              -   Who Is An Insured and no
      COVERAGE A BODILY INJURY AND PROPERTY
0                                                                                 employee authorized by you to give
      DAMAGE LIABILITY
                                                                                or receive notice of an occurrence or
0
o1
       1. Insuring Agreement.                                                   claim, knew that the "bodily injury" or
c\J
tJ-                                                                             "property damage" had occurred, in
LX         a. We will pay those sums that the insured be-                       whole or in part. If such a listed insured
0
              comes legally obligated to pay as damages                         or authorized "employee" knew, prior to
              because of "bodily injury" or "property                           the p ..!ipy period, that the "bodily injury"
Cl)
cc            damage" to which this insurance applies.                          or prQperty damage occurred then
c\J
              We will have the right and duty to defend the                     any coiidation, change or resumption
0             insured against any "suit" seeking those                          of such"bodily injury" or "property
0
0             damages. However, we will have no duty to                         damage during or after the policy pe-
0             defend the insured against any "suit" seek-                       riod will be deemed to have been known
0
              ing damages for "bodily injury" or "property                      prior to the policy period.
              damage" to which this insurance does not
              apply. We may, at our discretion, investigate             c. "Bodily injury" or "property damage" which
              any "occurrence" and settle any claim or                      occurs during the policy period and was not,
               "suit" that may result. But:                                 prior to the policy period, known to have oc-
                                                                            curred by any insured listed under Paragraph
                (1) The amount we will pay for damages is                   1. of Section II -   Who Is An Insured or any
                    limited as described in Section III   -
                                                                             "employee" authorized by you to give or re-
                    Limits Of Insurance; and                                ceive notice of an "occurrence" or claim, in-
                (2) Our right and duty to defend ends when                  cludes any continuation, change or
                    we have used up the applicable limit of                 resumption of that "bodily injury" or
                    insurance in the payment of judgments                    "property damage" after the end of the pol-
                                                                            icy period.




                                                ©   ISO Properties, Inc., 2006


      CG 00 01 12 07                                     Page 1 of 17                                                         EP


                                                                                                            AFP-META2-08-PRINT001 -0577-0097-D
   d. "Bodily injury" or "property damage" will be                             also been assumed in the same
       deemed to have been known to have oc-                                   "insured contract"; and
       curred at the earliest time when any insured
                                                                          (b) Such attorney fees and litigation ex-
       listed under Paragraph 1. of Section II     -

                                                                               penses are for defense of that party
       Who Is An Insured or any "employee" au-
                                                                               against a civil or alternative dispute
       thorized by you to give or receive notice of
                                                                               resolution proceeding in which
       an "occurrence" or claim:
                                                                               damages to which this insurance
       (1) Reports all, or any part, of the "bodily                            applies are alleged.
           injury" or "property damage" to us or
                                                                  c. Liquor Liability
           any other insurer;
                                                                     "Bodily injury" or "property damage" for
       (2) Receives a written or verbal demand or
                                                                     which any insured may be held liable by
           claim for damages because of the
                                                                     reason of:
           "bodily injury" or "property damage";
           or                                                         (1) Causing or contributing to the intoxica-
                                                                          tion of any person;
       (3) Becomes aware by any other means
           that "bodily injury" or "property                          (2) The furnishing of alcoholic beverages to
           damage" has occurred or has begun to                           a person under the legal drinking age
           occur.                                                         or under the influence of alcohol; or
   e. Damages because of "bodily injury" include                      (3) Any statue, ordinance or regulation re-
       damages claimed by any person or organ-                            lating to the sale, gift, distribution or use
       ization for care, loss of services or death re-                    of alcoholic beverages.
       sulting at any time from the "bodily injury".
                                                                     This exclusion applies only if you are in the
2. Exclusions                                                        business of manufacturing, distributing, sell-
                                                                     ing, serving or furnishing alcoholic bever-
  This insurance does not apply to:                                  ages.
   a. Expected Or Intended Injury                                 d. Workers' Compensation And Similar
       "Bodily injury" or "property damage" ex-                      Laws
      pected or intended from the standpoint of the                  Any obligation of the insured under a work-
      insured. This exclusion does not apply to                      ers' compensation, disability benefits or un-
       "bodily injury" resulting from the use of rea-                employment compensation law or any similar
      sonable force to protect persons or property.                  law.
   b. Contractual Liability                                       e. Employer's Liability
       "Bodily injury" or "property damage" for                      "Bodily Injury" to:
      which the insured is obligated to pay dam-
      ages by reason of the assumption of liability                   (1) An "employee" of the insured arising
      in a contract or agreement. This exclusion                          out of and in the course of:
      does not apply to liability for damages:                            (a) Employment by the insured; or
       (1) That the insured would have in the ab-                         (b) Performing duties related to the
           sence of the contract or agreement; or                             conduct of the insured's business;
       (2) Assumed in a contract or agreement                                 or
           that is an "insured contract", provided                    (2) The spouse, child, parent, brother or
           the "bodily injury" or "property                               sister of that "employee" as a conse-
           damage" occurs subsequent to the ex-                           quence of Paragraph (1) above.
           ecution of the contract or agreement.
           Solely for the purposes of liability as-                  This exclusion applies whether the insured
           sumed in an "insured contract", rea-                      may be liable as an employer or in any other
           sonable attorney fees and necessary                       capacity and to any obligation to share dam-
           litigation expenses incurred by or for a                  ages with or repay someone else who must
           party other than an insured are deemed                    pay damages because of the injury.
           to be damages because of "bodily                          This exclusion does not apply to liability as-
           injury" or "property damage", provided:                   sumed by the insured under an "insured
           (a) Liability to such party for, or for the               contract".
                cost of, that party's defense has


                                                   Page 2 of 17


                                                                                                      AFP-META2-08-PRINTOO1 -0577-0098-D
            f. Pollution                                                            (i) Any insured; or
                (1) "Bodily injury" or "property damage"                            (ii) Any person or organization for
                    arising out of the actual, alleged or                                whom you may be legally re-
                    threatened discharge, dispersal, seep-                               sponsible; or
                    age, migration, release or escape of
                                                                                (d) At or from any premises, site or lo-
                     pollutants:
                                                                                    cation on which any insured or any
                       (a) At or from any premises, site or lo-                     contractors or subcontractors work-
                           cation which is or was at any time                       ing directly or indirectly on any in-
                           owned or occupied by, or rented or                       sured's behalf are performing
                           loaned to, any insured. However,                         operations if the "pollutants" are
                           this subparagraph does not apply to:                     brought on or to the premises, site
                                                                                    or location in connection with such
                           (u)     Bodily injury     if sustained
                                                                                    operations by such insured, con-
                                  within a building and caused by
                                                                                    tractor or subcontractor. However,
                                  smoke:umG:, vapor or soot
                                                                                    this subparagraph does not apply to:
                                  producsd by or originating from
                                  equipment that is used to heat                    (u)    Bodily injury       or   property
                                  cool or dehumfdify the building                        damage arising out of the es
                                  or equipment that is used to                           cape of fuels, lubricants or other
                                  heat water for personal use, by                        operating fluids which are
                                  the building's occupants or t .....                    needed to perform the normal
                                  guests;                                                electrical hydraulic or mechan-
                                                  ,,                                     ical functions necessary for the
                           (ii)     Bodily injury     or    P°P::Y                       operation          of       "mobile
                                  damage,, for which you:may::be
10                                                                                       equipment or its parts, if such
CD
                                  held liable, if you are a contrac-
                                                                                         fuels, lubricants or other oper-
00                                tor and the owner or lessee of
00                                                               •                       ating fluids escape from a vehi-
c\J                               such premises, site or location
                                                                  •                      cle part designed to hold, store
                                  has been added to your policy
0                                                                                        or receive them This exception
                                  as an additional insured with re
0                                                                                        does not apply if the bodily
o1                                spect to your ongoing oper-
c\J                                                                                      injury or property damage
                                  ations     performed for that
tJ-                                                                                      arises out of the intentional dis-
LX                                additional insured at that prem-
0                                                                                        charge, dispersal or release of
                                  ises, site or location and such
                                                                                         the fuels, lubricants or other
                                  premises, site or location is not
Cl)                                                                                      operating fluids, or if such fuels,
cc                                and never was owned or occu-
c\J                                                                                   :::::IU:bflcants or other operating flu-
                                  pied by, or rented or loaned to,
                                                                                        :d are brought on or to the
0                                      in
                                        nsured,
                                         sured, other than that ad-
0                                                                                        premises, site or location with
0                                 ditional insured; or
0                                                                                        the intent that they be dis-
0                         (iii) "Bodily injury" or "property                             charged, dispersed or released
                                damage" arising out of heat,                             as part of the operations being
                                smoke or fumes from a "hostile                           performed by such insured,
                                fire";                                                   contractor or subcontractor;
                       (b) At or from any premises, site or lo-                     (ii) "Bodily injury" or "property
                           cation which is or was at any time                            damage" sustained within a
                           used by or for any insured or others                          building and caused by the re-
                           for the handling, storage, disposal,                          lease of gases, fumes or vapors
                           processing or treatment of waste;                             from materials brought into that
                                                                                         building in connection with op-
                       (c) Which are or were at any time
                                                                                         erations being performed by
                           transported     handled      stored
                                                                                         you or on your behalf by a con-
                           treated, disposed of, or processed
                                                                                         tractor or subcontractor; or
                           as waste by or for:




      CG 00 01 12 07                                             Page 3 of 17                                                EP


                                                                                                           AFP-META2-08-PRINT001 -0577-0099-D
           (iii) "Bodily injury" or "property                   aircraft, "auto" or watercraft that is owned
                 damage" arising out of heat,                   or operated by or rented or loaned to any in-
                 smoke or fumes from a "hostile                 sured.
                 fire".
                                                                 This exclusion does not apply to:
       (e) At or from any premises, site or lo-
                                                                 (1) A watercraft while ashore on premises
           cation on which any insured or any
                                                                     you own or rent;
           contractors or subcontractors work-
           ing directly or indirectly on any in-                 (2) A watercraft you do not own that is:
           sured's behalf are performing
                                                                       (a) Less than 26 feet long; and
           operations if the operations are to
           test for, monitor, clean up, remove,                        (b) Not being used to carry persons or
           contain, treat, detoxify or neutralize,                         property for a charge;
           or in any way respond to, or assess
                                                                 (3) Parking an "auto" on, or on the ways
           the effects of, "pollutants".
                                                                     next to, premises you own or rent, pro-
   (2) Any loss, cost or expense arising out of                      vided the "auto" is not owned by or
       any:                                                          rented or loaned to you or the insured;
       (a) Request, demand, order or statutory                   (4) Liability assumed under any "insured
           or regulatory requirement that any                        contract" for the ownership, mainte-
           insured or others test for, monitor,                      nance or use of aircraft or watercraft; or
           clean up, remove, contain, treat,
                                                                 (5) "Bodily injury" or "property damage"
           detoxify or neutralize, or in any way
                                                                     arising out of:
           respond to, or assess the effects of,
           "pollutants"; or                                            (a) the operation of machinery or
                                                                           equipment that is attached to, or
       (b) Claim or "suit" by or on behalf of a
                                                                           part of, a land vehicle that would
           governmental authority for damages
                                                                           qualify under the definition of
           because of testing for, monitoring,
                                                                           "mobile equipment" if it were not
           cleaning up, removing, containing,
                                                                           subject to a compulsory or financial
           treating, detoxifying or neutralizing,
                                                                           responsibility law or other motor ve-
           or in any way responding to, or as-
                                                                           hicle insurance law in the state
           sessing the effects of, "pollutants".
                                                                           where it is licensed or principally
       However, this paragraph does not apply                              garaged; or
       to liability for damages because of
                                                                       (b) the operation of any of the machin-
       "property damage" that the insured
                                                                           ery or equipment listed in Paragraph
       would have in the absence of such re-
                                                                           f.(2) or f.(3) of the definition of
       quest, demand, order or statutory or re-
                                                                           "mobile equipment".
       gulatory requirement, or such claim or
       "suit" by or on behalf of a governmental               h. Mobile Equipment
       authority.
                                                                "Bodily injury" or "property damage" arising
g. Aircraft, Auto Or Watercraft                                 out of:
   "Bodily injury" or "property damage" arising                  (1) The     transportation    of    "mobile
   out of the ownership, maintenance, use or                         equipment" by an "auto" owned or op-
   entrustment to others of any aircraft, "auto"                     erated by or rented or loaned to any in-
   or watercraft owned or operated by or rented                      sured; or
   or loaned to any insured. Use includes oper-
                                                                 (2) The use of "mobile equipment" in, or
   ation and "loading or unloading".
                                                                     while in practice for, or while being pre-
   This exclusion applies even if the claims                         pared for, any prearranged racing,
   against any insured allege negligence or                          speed, demolition, or stunting activity.
   other wrongdoing in the supervision, hiring,
                                                              i. War
   employment, training or monitoring of others
   by that insured, if the "occurrence" which                   "Bodily injury" or "property damage", how-
   caused the "bodily injury" or "property                      ever caused, arising, directly or indirectly,
   damage" involved the ownership, mainte-                      out of:
   nance, use or entrustment to others of any
                                                                 (1) War, including undeclared or civil war;



                                               Page 4 of 17


                                                                                                AFP-META2-08-PRINTOO1 -0577-01 00-D
               (2) Warlike action by a military force, in-                  Paragraph (6) of this exclusion does not ap-
                   cluding action in hindering or defending                 ply to "property damage" included in the
                   against an actual or expected attack, by                 "products-completed operations hazard".
                   any government, sovereign or other au-
                                                                         k. Damage To Your Product
                   thority using military personnel or other
                   agents; or                                               "Property damage" to "your product" arising
                                                                            out of it or any part of it.
               (3) Insurrection,   rebellion,    revolution,
                   usurped power, or action by govern-                    I. Damage To Your Work
                   mental authority in hindering or defend-
                                                                            "Property damage" to "your work" arising
                   ing against any of these.
                                                                            out of it or any part of it and included in the
            j. Damage To Property                                           "products-completed operations hazard".
               "Property damage" to:                                        This exclusion does not apply if the damaged
                                                                            work or the work out of which the damage
               (1) Property you ow            or occupy, in-
                                                                            arises was performed on your behalf by a
                   cluding any cots or expenses incurred
                                                                            subcontractor.
                   by you, or any: ether person, organiza-
                   tion or entity,10.r reprr replacement                 m. Damage To Impaired Property Or Prop-
                   enhancement,        [tion or mainte-                     erty Not Physically Injured
                   nance of such property for any reason,
                                                                             "Property damage" to "impaired property"
                   including prevention of injury tQ:::a::per-
                                                                            or property that has not been physically in-
                   son or damage to another 's property
                                                                            jured, arising out of:
               (2) Premises you sell give away or abari
                                                                            (1) A defect, deficiency, inadequacy or
                   don if the property damage arises out
                                                                                dangerous condition in "your product"
                   of any part of those premises;
0                                                                               or "your work"; or
00             (3) Property loaned to you;
00                                                                   ............(2) A delay or failure by you or anyone act-
c\J
               (4) Personal property in the care, custody                            ing on your behalf to perform a contract
0                  or control of the insured;                                        or agreement in accordance with its
0                                                                                    terms.
o1             (5) That particular part of real property on
c\J
tJ-
                   which you or any contractors or sub-                     This exclusion does not apply to the loss of
LX                 contractors working directly or indirectly               use of other property arising out of sudden
0
                   on your behalf are performing oper-                      and accidental physical injury to "your
Cl)
                   ations, if the "property damage" arises                  product" or "your work" after it has been put
cc                 out of those operations; or                              to its intendsd use
c\J

0              (6) That particular part of any property that             n. Recall Of PIOducts, Work Or Impaired
0                  must be restored, repaired or replaced                   Property
0
0                  because "your work" was incorrectly
                                                                            Damages claimed for any loss, cost or ex-
CD                 performed on it.
                                                                            pense incurred by you or others for the loss
              Paragraphs (1), (3) and (4) of this exclusion                 of use, withdrawal, recall, inspection, repair,
              do not apply to "property damage" (other                      replacement, adjustment, removal or dis-
              than damage by fire) to premises, including                   posal of:
              the contents of such premises, rented to you
                                                                            (1) "Your product";
              for a period of 7 or fewer consecutive days.
              A separate limit of insurance applies to                      (2) "Your work"; or
              Damage To Premises Rented To You as
                                                                            (3) "Impaired property";
              described in Section III   - Limits Of Insur-
              ance.                                                         if such product, work, or property is with-
                                                                            drawn or recalled from the market or from
              Paragraph (2) of this exclusion does not ap-
                                                                            use by any person or organization because
              ply if the premises are "your work" and were
                                                                            of a known or suspected defect, deficiency,
              never occupied, rented or held for rental by
                                                                            inadequacy or dangerous condition in it.
              you.
                                                                         o. Personal And Advertising Injury
              Paragraphs (3), (4), (5) and (6) of this exclu-
              sion do not apply to liability assumed under                  "Bodily injury" arising out of "personal and
              a sidetrack agreement.                                        advertising injury".



      CG 00 01 1207                                       Page 5 of 17                                                         EP


                                                                                                            AFP-META2-08-PRINTOO1 -0577-0101 -D
   p. Electronic Data                                                  settle any claim or "suit" that may result.
                                                                       But:
       Damages arising out of the loss of, loss of
       use of, damage to, corruption of, inability to                  (1) The amount we will pay for damages is
       access, or inability to manipulate electronic                       limited as described in Section III             -



       data.                                                               Limits Of Insurance; and
       As used in this exclusion, electronic data                      (2) Our right and duty to defend end when
       means information, facts or programs stored                         we have used up the applicable limit of
       as or on, created or used on, or transmitted                        insurance in the payment of judgments
       to or from computer software, including sys-                        or settlements under Coverages A or B
       tems and applications software, hard or                             or medical expenses under Coverage
       floppy disks, CD-ROMS, tapes, drives, cells,                        C.
       data processing devices or any other media
                                                                       No other obligation or liability to pay sums
       which are used with electronically controlled
                                                                       or perform acts or services is covered unless
       equipment.
                                                                       explicitly provided for under Supplementary
   q. Distribution Of Material In Violation Of                         Payments   -   Coverages A and B.
      Statutes
                                                                   b. This insurance applies to "personal and ad-
       "Bodily injury" or "property damage" arising                    vertising injury" caused by an offense arising
       directly or indirectly out of any action or                     out of your business but only if the offense
       omission that violates or is alleged to violate:                was committed in the "coverage territory"
                                                                       during the policy period.
       (1) The Telephone Consumer Protection
           Act (TCPA), including any amendment               2. Exclusions
           of or addition to such law; or
                                                                   This insurance does not apply to:
       (2) The CAN-SPAM Act of 2003, including
           any amendment of or addition to such                    a. Knowing Violation Of Rights Of Another
           law; or                                                     "Personal and advertising injury" caused by
       (3) Any statute, ordinance or regulation,                       or at the direction of the insured with the
           other than the TCPA or CAN-SPAM Act                         knowledge that the act would violate the
           of 2003, that prohibits or limits the                       rights of another and would inflict "personal
           sending, transmitting, communicating or                     and advertising injury".
           distribution of material or information.                b. Material Published With Knowledge Of
   Exclusions c. through n. do not apply to damage                    Falsity
   by fire to premises while rented to you or tempo-                   "Personal and advertising injury" arising out
   rarily occupied by you with permission of the                       of oral or written publication of material, if
   owner. A separate limit of insurance applies to                     done by or at the direction of the insured
   this coverage as described in Section III   -Lim-                   with knowledge of its falsity.
   its Of Insurance.
                                                                   c. Material Published Prior To Policy Period
COVERAGE B PERSONAL AND ADVERTISING                                    "Personal and advertising injury" arising out
INJURY LIABILITY                                                       of oral or written publication of material
                                                                       whose first publication took place before the
1. Insurance Agreement
                                                                       beginning of the policy period.
   a. We will pay those sums that the insured be-
                                                                   d. Criminal Acts
      comes legally obligated to pay as damages
      because of "personal and advertising injury"                     "Personal and advertising injury" arising out
      to which this insurance applies. We will have                    of a criminal act committed by or at the di-
      the right and duty to defend the insured                         rection of the insured.
      against any "suit" seeking those damages.
                                                                   e. Contractual Liability
      However, we will have no duty to defend the
      insured against any "suit" seeking damages                       "Personal and advertising injury" for which
      for "personal and advertising injury" to which                   the insured has assumed liability in a con-
      this insurance does not apply. We may, at                        tract or agreement. This exclusion does not
      our discretion, investigate any offense and                      apply to liability for damages that the insured
                                                                       would have in the absence of the contract
                                                                       or agreement.


                                                    Page 6 of 17


                                                                                                       AFP-META2-08-PRINTOO1 -0577-0102-D
           f. Breach Of Contract                                          k. Electronic Chatrooms Or Bulletin Boards
              "Personal and advertising injury" arising out                   "Personal and advertising injury" arising out
              of a breach of contract, except an implied                     of an electronic chatroom or bulletin board
              contract to use another's advertising idea in                  the insured hosts, owns, or over which the
              your "advertisement".                                          insured exercises control.
           g. Quality Or Performance Of Goods         -   Fai-             I. Unauthorized Use Of Another's Name Or
              lure To Conform To Statements                                   Product
               "Personal and advertising injury" arising out                 "Personal and advertising injury" arising out
              of the failure of goods, products or services                  of the unauthorized use of another's name
              to conform with any statement of quality or                    or product in your e-mail address, domain
              performance made in your "advertisement".                      name or metatag, or any other similar tactics
                                                                             to mislead another's potential customers.
           h. Wrong Description Of Prices
                                                                          m. Pollution
              "Personal and                  arising out
              of the wrong desclription of the price of                       "Personal and advertising injury" arising out
              goods, products orervic. stated in your                        of the actual, alleged or threatened dis-
              "advertisement".                                               charge, dispersal, seepage, migration, re-
                                                                             lease or escape of "pollutants" at any time.
            i. Infringement Of Copyright, Patent,
               Trademark Or Trade Secret                                  n. Pollution-Related
                Personal and advertising injury ansing Out                   Any loss, cost or expense arising out of any:
              of the infringement of copyright patent
                                                                              (1) Request, demand, order or statutory or
              trademark trade secret or other inteliotual
                                                                                  regulatory requirement that any insured
00            property rights. Under this exclusion" 'such
0                                                                                 or others test for, monitor, clean up, re-
              other intellectual property rights do not in-
00                                                                                move, contain, treat, detoxify or neutral-
00            clude the use of another's advertising idea in
c\J                                                                               ize, or in any way respond to, or assess
              your "advertisement".
0
                                                                                  the effects of pollutants or
              However, this exclusion does not apply to
0                                                                                  Claim or suit by or on behalf of a gov-
o1            infringement, in your "advertisement", of
c\J                                                                                ernmental authority for damages be-
              copyright, trade dress or slogan.
tJ-                                                                                cause of testing for, monitoring,
LX
0             Insureds In Media And Internet Type                                  cleaning up, removing, containing,
              Businesses                                                           treating, detoxifying or neutralizing, or in
Cl)                                                                                any wy responding to, or assessing the
cc            "Personal and advertising injury" committed
c\J                                                                                effects      pollutants
              by an insured whose business is:
0                                                                         o. War
0              (1) Advertising, broadcasting, publishing or
0
0                  telecasting;                                              "Personal ard advertising injury", however
0                                                                            caused, arising, directly or indirectly, out of:
               (2) Designing or determining content of
                   websites for others; or                                    (1) War, including undeclared or civil war;
               (3) An Internet search, access, content or                     (2) Warlike action by a military force, in-
                   service provider.                                              cluding action in hindering or defending
                                                                                  against an actual or expected attack, by
              However, this exclusion does not apply to
                                                                                  any government, sovereign or other au-
              Paragraphs 14.a., b. and c. of "personal and
                                                                                  thority using military personnel or other
              advertising injury" under the Definitions
                                                                                  agents; or
              Section.
                                                                              (3) Insurrection,   rebellion,    revolution,
              For the purposes of this exclusion, the plac-
                                                                                  usurped power, or action taken by gov-
              ing of frames, borders or links, or advertis-
                                                                                  ernmental authority in hindering or de-
              ing, for you or others anywhere on the
                                                                                  fending against any of these.
              Internet, is not by itself, considered the busi-
              ness of advertising, broadcasting, publishing
              or telecasting.




      CG 00 01 1207                                        Page 7 of 17                                                          EP


                                                                                                              AFP-META2-08-PRINT001 -0577-01 03-D
    p. Distribution Of Material In Violation Of             2. Exclusions
       Statutes
                                                                  We will not pay expenses for "bodily injury":
       "Personal and advertising injury" arising di-
                                                                  a. Any Insured
       rectly or indirectly out of any action or omis-
       sion that violates or is alleged to violate:                   To any insured, except "volunteer workers".
       (1) The Telephone Consumer Protection                      b. Hired Person
           Act (TCPA), including any amendment
                                                                      To a person hired to do work for or on behalf
           of or addition to such law; or
                                                                      of any insured or a tenant of any insured.
       (2) The CAN-SPAM Act of 2003, including
                                                                  c. Injury On Normally Occupied Premises
           any amendment of or addition to such
           law; or                                                    To a person injured on that part of premises
                                                                      you own or rent that the person normally oc-
       (3) Any statute, ordinance or regulation,
                                                                      cupies.
           other than the TCPA or CAN-SPAM Act
           of 2003, that prohibits or limits the                  d. Workers Compensation And Similar Laws
           sending, transmitting, communicating or
                                                                      To a person, whether or not an "employee"
           distribution of material or information.
                                                                      of any insured, if benefits for the "bodily
                                                                      injury" are payable or must be provided un-
COVERAGE C MEDICAL PAYMENTS
                                                                      der a workers' compensation or disability
 1. Insuring Agreement                                                benefits laws or a similar law.

    a. We will pay medical expenses as described                  e. Athletics Activities
       below for "bodily injury" caused by an acci-                   To a person injured while practicing, in-
       dent:                                                          structing or participating in any physical ex-
       (1) On premises you own or rent;                               ercises or games, sports, or athletic tests.

        (2) On ways next to premises you own or                    f. Products-Completed Operations Hazard
            rent; or                                                  Included within the "products-completed op-
        (3) Because of your operations;                               erations hazard".

       provided that:                                             g. Coverage A Exclusions

           (a) The accident takes place in the                        Excluded Under Coverage A.
               "coverage territory" and during the
               policy period;                             SUPPLEMENTARY PAYMENTS                -   COVERAGES A
                                                          AND B
           (b) The expenses are incurred and re-
               ported to us within one year of the          1. We will pay, with respect to any claim we inves-
               date of the accident; and                       tigate or settle, or any "suit" against an insured
                                                               we defend:
           (c) The injured person submits to ex-
               amination, at our expense, by phy-                 a. All expenses we incur.
               sicians of our choice as often as we
                                                                  b. Up to $250 for cost of bail bonds required
               reasonably require.
                                                                     because of accidents or traffic law violations
    b. We will make these payments regardless of                     arising out of the use of any vehicle to which
       fault. These payments will not exceed the                     the Bodily Injury Liability Coverage applies.
       applicable limit of insurance. We will pay                    We do not have to furnish these bonds.
       reasonable expenses for:
                                                                  c. The cost of bonds to release attachments,
       (1) First aid administered at the time of an                  but only for bond amounts within the appli-
           accident;                                                 cable limit of insurance. We do not have to
                                                                     furnish these bonds.
       (2) Necessary medical, surgical, x-ray and
           dental services, including prosthetic de-              d. All reasonable expenses incurred by the in-
           vices; and                                                sured at our request to assist us in the in-
                                                                     vestigation or defense of the claim or "suit",
       (3) Necessary ambulance, hospital, profes-
                                                                     including actual loss of earnings up to $250
           sional nursing and funeral services.
                                                                     a day because of time off from work.



                                                   Page 8 of 17


                                                                                                    AFP-META2-08-PRINTOO1 -0577-0104-D
           e. All court costs taxed against the insured in                        (c) Notify any other insurer whose cov-
              the "suit". However, these payments do not                              erage is available to the indemnitee;
              include attorneys' fees or attorneys' ex-                               and
              penses taxed against the insured.
                                                                                  (d) Cooperate with us with respect to
           f. Prejudgment interest awarded against the                                coordinating other applicable insur-
              insured on that part of the judgment we pay.                            ance available to the indemnitee;
              If we make an offer to pay the applicable limit                         and
              of insurance, we will not pay any prejudg-
                                                                              (2) Provides us with written authorization to:
              ment interest based on that period of time
              after the offer.                                                    (a) Obtain records and other informa-
                                                                                      tion related to the "suit"; and
           g. All interest on the full amount of any judg-
              ment that accrues after entry of the judgment                       (b) Conduct and control the defense of
              and before we have paid, offered to pay, or                             the indemnitee in such "suit".
              deposited in court th part of the judgment
                                                                          So long as the above conditions are met, attor-
              that is within the apcableimit of insurance.
                                                                          neys' fees incurred by us in the defense of that
          These payments will nc educ.:::.the limits of in-               indemnitee, necessary litigation expenses in-
          surance                                                         curred by us and necessary litigation expenses
                                                                          incurred by the indemnitee at our request will be
       2. If we defend an insured against a "suit" and an                 paid as Supplementary Payments. Notwith-
           indemnitee of the insured is also named a a                    standing the provisions of Paragraph 2.b.(2) of
           party to the"suit" , we will defend that indemnitee            Section I  -    Coverage A  -  Bodily Injury and
           if all of the following conditions are met                     Property Damage Liability, such payments will
           a The suit against the indemnite eks                           not be deemed to be damages for "bodily injury"
o.            damages for which the insured has assumed                   and "property damage" and will not reduce the
0                                                                         limits of insurance.
00            the liability of the indemnitee in a contract or
00
c\J
              agreement that is an "insured contract";                      nhligation to defend an insured's indemnitee
0          b. This insurance applies to such liability as-              and to pay for attorney's fees and necessary liti
              sumed by the insured;                                     gaton expenses as Supplementary Payments
0
o1                                                                      ends when we have used up the applicable limit
c\J        c. The obligation to defend, or the cost of the           ::f insurance in the payment of judgments or set-
tJ-
LX            defense of, that indemnitee, has also been                tlements, or the conditions set forth above, or the
0             assumed by the insured in the same                        terms of the agreement described in Paragraph
              "insured contract";                                       f. above, are no longer met.
Cl)
cc
c\J
           d. The allegations in the "suit" and the infor-
              mation we know about the "occurrence" are            SECTION II     -   WHO IS AN INSURED
0
0             such that no conflict appears to exist be-
                                                                    1. If you are designated in the Declarations as:
0             tween the interests of the insured and the
0
0             interests of the indemnitee;                                a. An individual, you and your spouse are in-
                                                                             sureds, but only with respect to the conduct
           e. The indemnitee and the insured ask us to
                                                                             of a business of which you are the sole
              conduct and control the defense of that in-
                                                                             owner.
              demnitee against such "suit" and agree that
              we can assign the same counsel to defend                    b. A partnership or joint venture, you are an in-
              the insured and the indemnitee; and                            sured. Your members, your partners, and
                                                                             their spouses are also insureds, but only with
           f. The indemnitee:
                                                                             respect to the conduct of your business.
               (1) Agrees in writing to:
                                                                          c. A limited liability company, you are an in-
                      (a) Cooperate with us in the investi-                  sured. Your members are also insureds, but
                          gation, settlement or defense of the               only with respect to the conduct of your
                          "suit";                                            business. Your managers are insureds, but
                                                                             only with respect to their duties as your
                      (b) Immediately send us copies of any
                                                                             managers.
                          demands, notices, summonses or
                          legal papers received in connection             d. An organization other than a partnership,
                          with the "suit";                                   joint venture or limited liability company, you
                                                                             are an insured. Your "executive officers" and
                                                                             directors are insureds, but only with respect


      CG 00 01 1207                                        Page 9 of 17                                                        EP


                                                                                                            AFP-META2-08-PRINT001 -0577-01 05-D
       to their duties as your officers or directors.                      you, any of your "employees",
       Your stockholders are also insureds, but only                        "volunteer workers", any partner or
       with respect to their liability as stockholders.                    member (if you are a partnership or joint
                                                                           venture), or any member (if you are a
    e. A trust, you are an insured. Your trustees are
                                                                           limited liability company).
        also insureds, but only with respect to their
        duties as trustees.                                        b. Any person (other than your "employee" or
                                                                       "volunteer worker"), or any organization
2. Each of the following is also an insured:                           while acting as your real estate manager.
    a. Your "volunteer workers" only while per-                    c. Any person or organization having proper
       forming duties related to the conduct of your                   temporary custody of your property if you
       business, or your "employees", other than                       die, but only:
       either your "executive officers" (if you are
       an organization other than a partnership, joint                 (1) With respect to liability arising out of the
       venture or limited liability company) or your                       maintenance or use of that property;
       managers (if you are a limited liability com-                       and
       pany), but only for acts within the scope of                    (2) Until your legal representative has been
       their employment by you or while performing                         appointed.
       duties related to the conduct of your busi-
       ness. However, none of these "employees"                    d. Your legal representative if you die, but only
       or "volunteer workers" are insureds for:                        with respect to duties as such. That repre-
                                                                       sentative will have all your rights and duties
        (1) "Bodily injury" or "personal advertising                   under this Coverage Part.
             injury":
                                                            3. Any organization you newly acquire or form,
            (a) To you, to your partners or mem-
                                                               other than a partnership, joint venture or limited
                bers (if you are a partnership or joint
                                                               liability company, and over which you maintain
                venture), to your members (if you
                                                               ownership or majority interest, will qualify as a
                are a limited liability company), to a
                                                               Named Insured if there is no other similar insur-
                co-"employee" while in the course
                                                               ance available to that organization. However:
                of his or her employment or
                performing duties related to the                   a. Coverage under this provision is afforded
                conduct of your business, or to your                  only until the 90th day after you acquire or
                other "volunteer workers" while                       form the organization or the end of the policy
                performing duties related to the                      period, whichever is earlier;
                conduct of your business;
                                                                   b. Coverage A does not apply to "bodily injury"
            (b) To the spouse, child, parent,                         or "property damage" that occurred before
                brother or sister of that co-                         you acquired or formed the organization; and
                "employee" or "volunteer worker"
                                                                   c. Coverage B does not apply to "personal and
                as a consequence of Paragraph
                                                                      advertising injury" arising out of an offense
                (1)(a) above;
                                                                      committed before you acquired or formed
            (c) For which there is any obligation to                  the organization.
                share damages with or repay
                someone else who must pay dam-             No person or organization is an insured with respect
                ages because of the injury de-             to the conduct of any current or past partnership, joint
                scribed in Paragraphs (1)(a) or (b)        venture or limited liability company that is not shown
                above; or                                  as a Named Insured in the Declarations.
            (d) Arising out of his or her providing
                                                           SECTION III      -   LIMITS OF INSURANCE
                or failing to provide professional
                health care services.                       1. The Limits of Insurance shown in the Declara-
        (2) "Property damage" to property:                     tions and the rules below fix the most we will pay
                                                               regardless of the number of:
            (a) Owned, occupied or used by,
                                                                   a. Insureds;
            (b) Rented to, in the care, custody or
                control of, or over which physical                 b. Claims made or "suits" brought; or
                control is being exercised for any                 c. Persons or organizations making claims or
                purpose by                                            bringing "suits".



                                                   Page 10 of 17


                                                                                                      AFP-META2-08-PRINTOO1 -0577-0106-D
       2. The General Aggregate Limit is the most we will       SECTION IV   COMMERCIAL GENERAL LIABIL-
                                                                                 -


          pay for the sum of:                                   ITY CONDITIONS
           a. Medical expenses under Coverage C;                  1. Bankruptcy
           b. Damages under Coverage A, except dam-                     Bankruptcy or insolvency of the insured or of the
              ages because of "bodily injury" or "property              insured's estate will not relieve us of our obli-
              damage" included in the "products-                        gations under this Coverage Part.
              completed operations hazard"; and
                                                                  2. Duties In The Event Of Occurrence, Offense,
           c. Damages under Coverage B.
                                                                     Claim Or Suit
       3. The Products-Completed Operations Aggregate                   a. You must see to it that we are notified as
          Limit is the most we will pay under Coverage A                   soon as practicable of an "occurrence" or
          for damages because of "bodily injury" and                       an offense which may result in a claim. To
           "property damage" included. in the "products-                   the extent possible, notice should include:
          completed operations      ard .....
                                                                            (1) How, when and where the "occurrence"
       4. Subject to Paragraph 2.. above, the Personal and                      or offense took place;
          Advertising Injury Limit is th most we will pay
                                                                            (2) The names and addresses of any in-
          under Coverage B for thestirn of all damages
                                                                                jured persons and witnesses; and
          because of all "personal and advertising injury"
          sustained by any one person or organizatc:n,::.:..                (3) The nature and location of any injury or
                                                                                damage arising out of the "occurrence"
       5 Subject to Paragraph 2 or 3 above whichever                            or offense.
          applies the Each Occurrence Limit is the mo$t
          we will pay for the sum of                                    b. If a claim is made or "suit" is brought against
CD                                                                           any insured, you must:
           a. Damages under Coverage A; and
00                                                                          (1) Immediately record the specifics of the
00
c\J        b. Medical expenses under Coverage C                                 claim or ''suit" and the date received;
0         because of all "bodily injury" and "property                          and
0
          damage" arising out of any one "occurrence".                      (2) Notify us as soon as practicable
o1
c\J
tJ-
       6. Subject to Paragraph 5. above, the Damage To                      You must see to it that we receive written
LX        Premises Rented To You Limit is the most we                       notice of the claim or "suit" as soon as
0
          will pay under Coverage A for damages because                     practicable.
          of "property damage" to any one premises, while
Cl)                                                                     c. You and any. other involved insured must:
cc        rented to you, or in the case of damage by fire,
c\J
          while rented to you or temporarily occupied by                    (1) lmmedialy send us copies of any de-
0         you with permission of the owner.                                     mands, 11Ot5, summonses or legal
0
0                                                                               papers rEeived in connection with the
0      7. Subject to Paragraph 5. above, the Medical Ex-                        claim or"uit";
0
          pense Limit is the most we will pay under Cover-
          age C for all medical expenses because of                         (2) Authorize us to obtain records and other
          "bodily injury" sustained by any one person.                          information;
                                                                            (3) Cooperate with us in the investigation
      The Limits of Insurance of this Coverage Part apply                       or settlement of the claim or defense
      separately to each consecutive annual period and to                       against the "suit"; and
      any remaining period of less than 12 months, starting
      with the beginning of the policy period shown in the                  (4) Assist us, upon our request, in the en-
      Declarations, unless the policy period is extended af-                    forcement of any right against any per-
      ter issuance for an additional period of less than 12                     son or organization which may be liable
      months. In that case, the additional period will be                       to the insured because of injury or
      deemed part of the last preceding period for purposes                     damage to which this insurance may
      of determining the Limits of Insurance.                                   also apply.
                                                                        d. No insured will, except at that insured's own
                                                                            cost, voluntarily make a payment, assume
                                                                            any obligation, or incur any expense, other
                                                                            than for first aid, without our consent.




      CG 00 01 1207                                     Page 11 of 17                                                        EP


                                                                                                          AFP-META2-08-PRINT001 -0577-01 07-D
3. Legal Action Against Us                                                   (iv) If the loss arises out of the
                                                                                  maintenance or use of aircraft,
  No person or organization has a right under this
                                                                                  "autos" or watercraft to the ex-
  Coverage part:
                                                                                  tent not subject to Exclusion g.
   a. To join us as a party or otherwise bring us                                 of Section I  -  Coverage A           -



      into a "suit" asking for damages from an in-                                Bodily Injury And Property
      sured; or                                                                   Damage Liability.
   b. To sue us on this Coverage Part unless all                         (b) Any other primary insurance avail-
      of its items have been fully complied with.                            able to you covering liability for
                                                                             damages arising out of the premises
  A person or organization may sue us to recover
                                                                             or operations, or the products and
  on an agreed settlement or on a final judgment
                                                                             completed operations, for which you
  against an insured; but we will not be liable for
                                                                             have been added as an additional
  damages that are not payable under the terms
                                                                             insured by attachment of an en-
  of this Coverage Part or that are in excess of the
                                                                             dorsement.
  applicable limit of insurance. An agreed settle-
  ment means a settlement and release of liability                    (2) When this insurance is excess, we will
  signed by us, the insured and the claimant or the                       have no duty under Coverages A or B
  claimant's legal representative.                                        to defend the insured against any "suit"
                                                                          if any other insurer has a duty to defend
4. Other Insurance                                                        the insured against that "suit". If no
  If other valid and collectible insurance is available                   other insurer defends, we will undertake
  to the insured for a loss we cover under Cover-                         to do so, but we will be entitled to the
  ages A and B of this Coverage Part, our obli-                           insured's rights against all those other
  gations are limited as follows:                                         insurers.

   a. Primary Insurance                                               (3) When this insurance is excess over
                                                                          other insurance, we will pay only our
      This insurance is primary except when Para-                         share of the amount of the loss, if any,
      graph b. below applies. If this insurance is                        that exceeds the sum of:
      primary, our obligations are not affected un-
      less any of the other insurance is also pri-                       (a) The total amount that all such other
      mary. Then, we will share with all that other                          insurance would pay for the loss in
      insurance by the method described in Para-                             the absence of this insurance; and
      graph c. below.                                                    (b) The total of all deductible and self-
   b. Excess Insurance                                                       insured amounts under all that other
                                                                             insurance.
       (1) This insurance is excess over:
                                                                      (4) We will share the remaining loss, if any,
           (a) Any of the other insurance, whether                        with any other insurance that is not de-
                primary, excess, contingent or on                         scribed in this Excess Insurance pro-
               any other basis:                                           vision and was not bought specifically to
                (i) That is Fire, Extended Cover-                         apply in excess of the Limits of Insur-
                    age, Builder's Risk, Installation                     ance shown in the Declarations of this
                    Risk or similar coverage for                          Coverage Part.
                     "your work";                                  c. Method Of Sharing
               (ii). That is Fire insurance for prem-                If all of the other insurance permits contrib-
                      ises rented to you or temporarily              ution by equal shares, we will follow this
                      occupied by you with permis-                   method also. Under this approach each in-
                      sion of the owner;                             surer contributes equal amounts until it has
               (iii) That is insurance purchased by                  paid its applicable limit of insurance or none
                      you to cover your liability as a               of the loss remains, whichever comes first.
                      tenant for "property damage" to                If any of the other insurance does not permit
                      premises rented to you or tem-                 contribution by equal shares, we will contrib-
                      porarily occupied by you with                  ute by limits. Under this method, each insur-
                      permission of the owner; or                    er's share is based on the ratio of its
                                                                     applicable limit of insurance to the total ap-
                                                                     plicable limits of insurance of all insurers.


                                                   Page 12 of 17


                                                                                                    AFP-META2-08-PRINTOO1 -0577-0108-D
       5. Premium Audit                                            9. When We Do Not Renew
           a. We will compute all premiums for this Cov-                 If we decide not to renew this Coverage Part, we
              erage Part in accordance with our rules and                will mail or deliver to the first Named Insured
              rates.                                                     shown in the Declarations written notice of the
                                                                         nonrenewal not less than 30 days before the ex-
           b. Premium shown in this Coverage Part as
                                                                         piration date.
              advance premium is a deposit premium only.
              At the close of each audit period we will                  If notice is mailed, proof of mailing will be suffi-
              compute the earned premium for that period                 cient proof of notice.
              and send notice to the first Named Insured.
              The due date for audit and retrospective           SECTION V        -   DEFINITIONS
              premiums is the date shown as the due date
              on the bill. If the sum of the advance and           1. "Advertisement" means a notice that is broad-
              audit premiums paid for the policy period is             cast or published to the general public or specific
              greater than the earned premium we will re-              market segments about your goods, products or
              turn the excess to t!00 first Named Insured.             services for the purpose of attracting customers
                                                                       or supporters. For the purposes of this definition:
           c The first Named Insured must keep records
              of the information we need for premium                     a. Notices that are published include material
              computation, and send us copies at such                       placed on the Internet or on similar electronic
              times as we may request.                                      means of communication; and
                                                                         b. Regarding web-sites, only that part of a
       6 Representations
                                                                            web-site that is about your goods, products
          By accepting this policy,you agree                                or services for the purposes of attracting
                                                                            customers or supporters is considered an
           a. The statements in the Declarations àràc
                                                                            advertisement.
              curate and complete;
00
00
           b. Those statements are based upon represen-            2... "Auto" means:
c\J
              tations you made to us; and                                a   A land motor vehicle trailer or semitrailer
0
           c. We have issued this policy in reliance upon                    designed for travel on public roads including
0
o1            your representations.                                          any attached machinery or equipment; or
c\J
tJ-                                                                      b. Any other land vehicle that is subject to a
LX     7. Separation Of Insured
0                                                                            compulsory or financial responsibility law or
          Except with respect to the Limits of Insurance,                    other motor behicle insurance law in the
Cl)       and any rights or duties specifically assigned in                  state wher:.it .:i$.::, licensed or principally ga-
cc
c\J       this Coverage Part fo the first Named Insured,                    raged
          this insurance applies:
0                                                                        However, auto does not include mobile
0
0          a. As if each Named Insured were the only                     equipment".
0
0
              Named Insured; and
                                                                   3. "Bodily injury" means bodily injury, sickness or
           b. Separately to each insured against whom                 disease sustained by a person, including death
              claim is made or "suit" is brought.                     resulting from any of these at any time.
       8. Transfer Of Rights Of Recovery Against Oth-              4. "Coverage territory" means:
          ers To Us
                                                                         a. The United States of America (including its
          If the insured has rights to recover all or part of               territories and possessions), Puerto Rico and
          any payment we have made under this Coverage                      Canada;
          Part, those rights are transferred to us. The in-
          sured must do nothing after loss to impair them.               b. International waters or airspace, but only if
          At our request, the insured will bring "suit" or                  the injury or damage occurs in the course of
          transfer those rights to us and help us enforce                   travel or transportation between any places
          them.                                                             included in Paragraph a. above; or




      CG 00 01 1207                                      Page 13 of 17                                                           EP


                                                                                                              AFP-META2-08-PRINT001 -0577-01 09-D
    c. All other parts of the world if the injury or              c. Any easement or license agreement, except
        damage arises out of:                                        in connection with construction or demolition
                                                                     operations on or within 50 feet of a railroad;
        (1) Goods or products made or sold by you
            in the territory described in Paragraph               d. An obligation, as required by ordinance, to
            a. above;                                                indemnify a municipality, except in con-
                                                                     nection with work for a municipality;
        (2) The activities of a person whose home
            is in the territory described in Paragraph            e. An elevator maintenance agreement;
            a. above, but is away for a short time
                                                                  f. That part of any other contract or agreement
            on your business; or
                                                                     pertaining to your business (including an in-
        (3) "Personal and advertising injury" of-                    demnification of a municipality in connection
            fenses that take place through the In-                   with work performed for a municipality) under
            ternet or similar electronic means of                    which you assume the tort liability of another
            communication                                            party to pay for "bodily injury" or "property
                                                                     damage" to a third person or organization.
   provided the insured's responsibility to pay dam-
                                                                     Tort liability means a liability that would be
   ages is determined in a "suit" on the merits, in
                                                                     imposed by law in the absence of any con-
   the territory described in Paragraph a. above or
                                                                     tract or agreement.
   in a settlement we agree to.
                                                                     Paragraph f. does not include that part of any
5. "Employee" includes a "leased worker".                            contract or agreement:
   "Employee" does not include a "temporary
   worker".                                                           (1) That indemnifies a railroad for "bodily
                                                                          injury" or "property damage" arising out
6. "Executive officer" means a person holding any                         of construction or demolition operations,
    of the officer positions created by your charter,                     within 50 feet of any railroad property
    constitution, by-laws or any other similar govern-                    and affecting any railroad bridge or
    ing document.                                                         trestle, tracks, roadbeds, tunnel, under-
                                                                          pass or crossing;
7. "Hostile fire" means one which becomes uncon-
    trollable or breaks out from where it was intended                (2) That indemnifies an architect, engineer
    to be.                                                                or surveyor for injury or damage arising
                                                                          out of:
8. "Impaired property" means tangible property,
                                                                          (a) Preparing, approving, or failing to
    other than "your product" or "your work", that
                                                                              prepare or approve, maps, shop
    cannot be used or is less useful because:
                                                                              drawings, opinions, reports, sur-
    a. It incorporates "your product" or "your                                veys, field orders, change orders or
       work" that is known or thought to be defec-                            drawings and specifications; or
       tive, deficient, inadequate or dangerous; or
                                                                          (b) Giving directions or instructions, or
    b. You have failed to fulfill the terms of a con-                         failing to give them, if that is the
       tract or agreement;                                                    primary cause of the injury or dam-
                                                                              age; or
   if such property can be restored to use by the
   repair, replacement, adjustment or removal of                      (3) Under which the insured, if an architect,
    "your product" or "your work" or your fulfilling                      engineer or surveyor, assumes liability
   the terms of the contract or agreement.                                for an injury or damage arising out of the
                                                                          insured's rendering or failure to render
9. "Insured contract" means:                                              professional services, including those
    a. A contract for a lease of premises. However,                       listed in (2) above and supervisory, in-
        that portion of the contract for a lease of                       spection, architectural or engineering
        premises that indemnifies any person or or-                       activities.
        ganization for damage by fire to premises
                                                          10. "Leased worker" means a person leased to you
        while rented to you or temporarily occupied
                                                              by a labor leasing firm under an agreement be-
        by you with permission of the owner is not
                                                              tween you and the labor leasing firm, to perform
        an "insured contract";
                                                              duties related to the conduct of your business.
    b. A sidetrack agreement;                                 "Leased worker" does not include a "temporary
                                                              worker".




                                                  Page 14 of 17


                                                                                                    AFP-META2-08-PRINT001-0577-011O-D
      11. "Loading or unloading" means the handling of                            equipment are not "mobile equipment" but
          property:                                                               will be considered "autos":
           a. After it is moved from the place where it is                         (1) Equipment designed primarily for:
              accepted for movement into or onto an air-
                                                                                       (a) Snow removal;
              craft, watercraft or "auto";
                                                                                       (b) Road maintenance, but not con-
           b. While it is in or on an aircraft, watercraft or
                                                                                           struction or resurfacing; or
              "auto"; or
                                                                                       (c) Street cleaning;
           c. While it is being moved from an aircraft, wa-
              tercraft or "auto" to the place where it is fi-                      (2) Cherry pickers and similar devices
              nally delivered;                                                         mounted on automobiles or truck
                                                                                       chassis and used to raise or lower
          but "loading or unloading" does not include the
                                                                                       workers; and
          movement of property by means of a mechanical
          device other than a hand truck that is not at                            (3) Air compressors, pumps and genera-
          tached to the aircraft, wercraftOr "auto".                                   tors, including spraying, welding, build-
                                                                                       ing cleaning, geophysical exploration,
      12. "Mobile equipment" me :s aryof the following                                 lighting and well servicing equipment.
          types of land vehicles, :in ding any attached
          machinery or equipment:                                             However, "mobile equipment" does not include
                                                                              any land vehicles that are subject to a compul-
           a. Bulldozers, farm machinery, fork if                             sory or financial responsibility law or other motor
              other vehicles designed for use principally                     vehicle insurance law in the state where it is li-
              off public roads                                                censed or principally garaged. Land vehicles
           b Vehicles maintained for use solely on ir rct                     subject to a compulsory or financial responsibility
c\J           to premises you own or rent;                                    law or other motor vehicle insurance law are
00
                                                                              considered "autos".
00         c. Vehicles that travel on crawler treads;
c\J                                                                                        means an accident, including con-
           d. Vehicles, whether self-propelled or not,
0                                                                         Jinudt'U
                                                                    :::::::       8 or repeated exposure to substantially the
                                                                                 -'
              maintained primarily to provide mobility to
0
                                                                             M_6 general harmful conditions.
o1            permanently mounted:
c\J
tJ-             (1) Power cranes, shovels, loaders, diggers      14'i:::::: "Personal and advertising injury" means injury,
LX
                    or drills; or                                          including consequential "bodily injury", arising
0
                                                                           out of one or more of the following offenses:
                (2) Road construction or resurfacing equip-
Cl)
                    ment such as graders, scrapers or roll-                   a. False arrest,, detention or imprisonment;
cc
c\J                 ers;                                                      b Malicious prosecution
0
0          e. Vehicles not described in Paragraph a., b.,                     c. The wrongfU1eviction from, wrongful entry
0              c. or d. above that are not self-propelled and                    into, or invask'n of the right of private occu-
0
0              are maintained primarily to provide mobility                      pancy of a room, dwelling or premises that a
               to permanently attached equipment of the                          person occupies, committed by or on behalf
               following types:                                                  of its owner, landlord or lessor;
                (1) Air compressors, pumps and genera-                        d. Oral or written publication, in any manner, of
                    tors, including spraying, welding, build-                    material that slanders or libels a person or
                    ing cleaning, geophysical exploration,                       organization or disparages a person's or or-
                    lighting and well servicing equipment;                       ganization's goods, products or services;
                    or
                                                                              e. Oral or written publication, in any manner, of
                (2) Cherry pickers and similar devices used                      material that violates a person's right of pri-
                    to raise or lower workers;                                   vacy;
            f. Vehicles not described in Paragraph a., b.,                     f. The use of another's advertising idea in your
                c. or d. above maintained primarily for pur-                       "advertisement"; or
                poses other than the transportation of per-
                sons or cargo.                                                g. Infringing upon another's copyright, trade
                                                                                  dress or slogan in your "advertisement".
               However, self-propelled vehicles with the
               following types of permanently attached           15. "Pollutants" mean any solid, liquid, gaseous or
                                                                     thermal irritant or contaminant, including smoke,


      CG 00 01 12 07                                     Page 15 of 17                                                             EP


                                                                                                                 AFP-META2-08-PRINT001-0577-0111-D
    vapor, soot, fumes, acids, alkalis, chemicals and                  such loss of use shall be deemed to occur
    waste. Waste includes materials to be recycled,                    at the time of the physical injury that caused
    reconditioned or reclaimed.                                        it; or

16. "Products-completed operations hazard":                        b. Loss of use of tangible property that is not
                                                                       physically injured. All such loss of use shall
    a. Includes all "bodily injury" and "property                      be deemed to occur at the time of the
        damage" occurring away from premises you                       "occurrence" that caused it.
        own or rent and arising out of "your product"
        or "your work" except:                                     For the purposes of this insurance, electronic
                                                                   data is not tangible property.
        (1) Products that are still in your physical
            possession; or                                         As used in this definition, electronic data means
                                                                   information, facts or programs stored as or on,
        (2) Work that has not yet been completed                   created or used on, or transmitted to or from
            or abandoned. However, "your work"                     computer software, including systems and appli-
            will be deemed completed at the earliest               cations software, hard or floppy disks,
            of the following times:                                CD-ROMS, tapes, drives, cells, data processing
            (a) When all of the work called for in                 devices or any other media which are used with
                your contract has been completed.                  electronically controlled equipment.

            (b) When all of the work to be done at         18. "Suit" means a civil proceeding in which dam-
                the job site has been completed if             ages because of "bodily injury", "property
                your contract calls for work at more           damage" or "personal and advertising injury" to
                than one job site.                             which this insurance applies are alleged. "Suit"
                                                               includes:
            (c) When that part of the work done at
                a job site has been put to its in-                 a. An arbitration proceeding in which such
                tended use by any person or organ-                    damages are claimed and to which the in-
                ization other than another contractor                 sured must submit or does submit with our
                or subcontractor working on the                       consent; or
                same project.
                                                                   b. Any other alternative dispute resolution pro-
             Work that may need service, mainte-                      ceeding in which such damages are claimed
             nance, correction repair or replacement,                 and to which the insured submits with our
             but which is otherwise complete, will be                 consent.
             treated as completed.
                                                           19. "Temporary worker" means a person who is fur-
    b. Does not include "bodily injury" or "property           nished to you to substitute for a permanent
        damage" arising out of:                                "employee" on leave or to meet seasonal or
        (1) The transportation of property, unless             short-term workload conditions.
            the injury or damage arises out of a
                                                           20. "Volunteer worker" means a person who is not
            condition in or on a vehicle not owned
                                                               your "employee", and who donates his or her
            or operated by you, and that condition
                                                               work and acts at the direction of and within the
            was created by the "loading or
                                                               scope of duties determined by you, and is not
            unloading" of that vehicle by any in-
                                                               paid a fee, salary or other compensation by you
            sured;
                                                               or anyone else for their work performed for you.
        (2) The existence of tools, uninstalled
            equipment or abandoned or unused               21. "Your product":
            materials; or                                          a. Means:
        (3) Products or operations for which the                       (1) Any goods or products, other than real
            classification, listed in the Declarations                     property, manufactured, sold, handled,
            or in a policy schedule, states that pro-                      distributed or disposed of by:
            ducts-completed operations are subject
            to the General Aggregate Limit.                                (a) You;
                                                                           (b) Others trading under your name; or
17. "Property damage" means:
                                                                           (c) A person or organization whose
    a. Physical injury to tangible property, including
                                                                               business or assets you have ac-
        all resulting loss of use of that property. All
                                                                               quired; and



                                                   Page 16 of 17


                                                                                                     AFP-META2-08-PRINTOO1-0577-0112-D
               (2) Containers (other than vehicles), mate-    22. "Your work":
                   rials, parts or equipment furnished in
                                                                      a. Means:
                   connection with such goods or prod-
                   ucts.                                                 (1) Work or operations performed by you
                                                                             or on your behalf; and
           b. Includes:
                                                                          (2) Materials, parts or equipment furnished
               (1) Warranties or representations made at
                                                                              in connection with such work or oper-
                   any time with respect to the fitness,
                                                                              ations.
                   quality, durability, performance or use
                   of "your product"; and                             b. Includes:
               (2) The providing of or failure to provide                (1) Warranties or representations made at
                   warnings or instructions.                                 any time with respect to the fitness,
                                                                             quality, durability, performance or use
           c. Does not include vending machines or other
                                                                             of "your work", and
               property rented to or Iocted for the use of
               others but not sold                                       (2) The providing of or failure to provide
                                                                             warnings or instructions.




rn
00
00
c\J

0

0
o1
c\J
tJ-
LX
0


Cl)
cc
c\J

0
0
0
0
0




      CG 00 01 1207                                   Page 17 of 17                                                     EP


                                                                                                      AFP-META2-08-PRINT001-0577-0113-D
                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 00 68 05 09


                          RECORDING AND DISTRIBUTION OF MATERIAL OR
                          INFORMATION IN VIOLATION OF LAW EXCLUSION

This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

 A. Exclusion q. of Paragraph 2. Exclusions of                  B. Exclusion p. of Paragraph 2. Exclusions of
    Section I   Coverage A
                  -           Bodily Injury And
                                   -                               Section I  - Coverage B      - Personal And Ad-
    Property Damage Liability is replaced by the                   vertising Injury Liability is replaced by the fol-
    following:                                                     lowing:
     2. Exclusions                                                  2. Exclusions
         This insurance does not apply to:                              This insurance does not apply to:
          q. Recording And Distribution Of Mate-                         p. Recording And Distribution Of Mate-
             rial Or Information In Violation Of                            rial Or Information In Violation Of
             Law                                                            Law
                  "Bodily injury" or "property damage"                       "Personal and advertising injury" arising
                 arising directly or indirectly out of any                   directly or indirectly out of any action or
                 action or omission that violates or is al-                  omission that violates or is alleged to
                 leged to violate:                                           violate:
                 (1) The Telephone Consumer Pro-                             (1) The Telephone Consumer Pro-
                     tection Act (TCPA), including any                           tection Act (TCPA), including any
                     amendment of or addition to such                            amendment of or addition to such
                     law;                                                        law;
                 (2) The CAN-SPAM Act of 2003, in-                           (2) The CAN-SPAM Act of 2003, in-
                     cluding any amendment of or addi-                           cluding any amendment of or addi-
                     tion to such law;                                           tion to such law;
                 (3) The Fair Credit Reporting Act                           (3) The Fair Credit Reporting Act
                     (FCRA), and any amendment of or                             (FCRA), and any amendment of or
                     addition to such law, including the                         addition to such law, including the
                     Fair and Accurate Credit Trans-                             Fair and Accurate Credit Trans-
                     action Act (FACTA); or                                      action Act (FACTA); or
                 (4) Any federal, state or local statute,                    (4) Any federal, state or local statute,
                     ordinance or regulation, other than                         ordinance or regulation, other than
                     the TCPA, CAN-SPAM Act of 2003                              the TCPA, CAN-SPAM Act of 2003
                     or FCRA and their amendments and                            or FCRA and their amendments and
                     additions, that addresses, prohibits,                       additions, that addresses, prohibits,
                     or limits the printing, dissemination,                      or limits the printing, dissemination,
                     disposal,     collecting,   recording,                      disposal,     collecting,   recording,
                     sending, transmitting, communicat-                          sending, transmitting, communicat-
                     ing or distribution of material or in-                      ing or distribution of material or in-
                     formation.                                                  formation.




                                          @   Insurance Services Office, Inc., 2008


CG 00 68 05 09                                                                                                           EP


                                                                                                       AFP-META2-08-PRINTOO1-0577-0114-D
                                                                                     COMMERCIAL GENERAL LIABILITY
                                                                                                    CG 0220 1207


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                             FLORIDA CHANGES                   -




                                        CANCELLATION AND NONRENEWAL

      This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART
             ELECTRONIC DATA LIABILITY COVERAGE PART
             LIQUOR LIABILITY COVERAOE PART
             POLLUTION LIABILITTY COVERAGE PART
             PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
             PRODUCT WITHDRAWAL COVERAGE PART

       A. Paragraph 2. of the Cancellation Common Pol-                              (3) Failure to comply with underwriting
          icy Condition is replaced by the following                                    requirements established by the in-
                                                                                        surer within 90 days of the effective
           2 Cancellation Of Policies In Effect
                                                                                        date of coverage;
               a For 90 Days Or Less
                                                                                    (4) A substantial change in the risk
                     If this policy has been in effect for 90                           covered by the policy; or
00                   days or less, we may cancel this policy
00                                                                                  (5) The cancellation is for all insureds
                     by mailing or delivering to the first
c\J                                                                                     under such policies for a given class
                     Named Insured written notice of cancel-
0                                                                                       of insureds.
                     lation, accompanied by the reasons for
0                    cancellation, at least:                                        If we cancel this policy for any of these
o1
c\J                                                                                 reasons, we will mail or deliver to the
tJ-                  (1) 10 days before the effective date of
LX
                                                                                    first Named Insured written notice of
                         cancellation if we cancel for non-
0                                                                                   cancellation, accompanied by the rea-
                         payment of premium; or
                                                                                    sons for cancellation, at least:
Cl)                  (2) 20 days before the effective date of
cc                                                                                      (a 10 days before the effective
c\J                      cancellation if we cancel for any
                                                                                           :të of cancellation if we cancel
0                        other reason, except we may cancel
0                        immediately if there has been:
                                                                                            f.o.' nonpayment of premium; or
0
0                                                                                      (b) 45 days before the effective
                        (a) A material misstatement or mis-
                                                                                           date of cancellation if we cancel
                            representation; or
                                                                                           for any of the other reasons
                        (b) A failure to comply with the un-                               stated in Paragraph 2.b.
                            derwriting requirements estab-
                            lished by the insurer.                   B. Paragraph 5. of the Cancellation Common Pol-
                                                                        icy Condition is replaced by the following:
               b. For More Than 90 Days
                                                                           5. If this policy is canceled, we will send the
                     If this policy has been in effect for more                first Named Insured any premium refund
                     than 90 days, we may cancel this policy                   due. If we cancel, the refund will be pro rata.
                     only for one or more of the following                     If the first Named Insured cancels, the refund
                     reasons:                                                  may be less than pro rata. If the return pre-
                     (1) Nonpayment of premium;                                mium is not refunded with the notice of can-
                                                                               cellation or when this policy is returned to us,
                     (2) The policy was obtained by a mate-                    we will mail the refund within 15 working
                         rial misstatement;                                    days after the date cancellation takes effect,
                                                                               unless this is an audit policy.


                                                   ©   ISO Properties, Inc., 2007


      CG 0220 1207                                           Page 1 of 2                                                        EP


                                                                                                              AFP-META2-08-PRINTOO1-0577-0115-D
If this is an audit policy, then, subject to your     C. The following is added and supersedes any other
full cooperation with us or our agent in se-             provision to the contrary:
curing the necessary data for audit, we will
                                                            NONRENEWAL
return any premium refund due within 90
days of the date cancellation takes effect. If              1. If we decide not to renew this policy we will
our audit is not completed within this time li-                mail or deliver to the first Named Insured
mitation, then we shall accept your own au-                    written notice of nonrenewal, accompanied
dit, and any premium refund due shall be                       by the reason for nonrenewal, at least 45
mailed within 10 working days of receipt of                    days prior to the expiration of this policy.
your audit.
                                                            2. Any notice of nonrenewal will be mailed or
The cancellation will be effective even if we                  delivered to the first Named Insured's last
have not made or offered a refund.                             mailing address known to us. If notice is
                                                               mailed, proof of mailing will be sufficient
                                                               proof of notice.




                                              Page 2 of 2


                                                                                            AFP-META2-08-PRINTOO1-0577-0116-D
                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                             CG 21 46 07 98

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                    ABUSE OR MOLESTATION EXCLUSION

      This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

      The following exclusion is added to Paragraph 2., Exclusions of Section I      -   Coverage A   -   Bodily Injury
      And Property Damage LiabiUtj:and Paragraph 2., Exclusions of Section I         -   Coverage B   -   Personal And
      Advertising Injury Liability

      This insurance does not app:to "Lxily injury," "property damage," or "personal and advertising injury" arising
      out of:

       1. The actual or threatened abuse or molestation by anyone of any person while in the care, custody or control
           of any insured or

       2 The negligent
           a Employment
tJ-
           b. Investigation;
00
00
c\J        c. Supervision;
0          d Reporting to the proper authorities or failure to so report or
0          e. Retention;
o1
c\J
tJ-        of a person for whom any insured is or ever was legally responsible and whose conduct would be excluded
LX
0
           by Paragraph 1. above.

Cl)
cc
c\J                                  Copyright, Insurance Services Office, Inc., 1
0
0
      CG 21 46 07 98                                                                                                    EP
0
0
0




                                                                                                      AFP-META2-08-PRINT001-0577-0117-D
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 47 12 07

         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          EMPLOYMENT-RELATED PRACTICES EXCLUSION

This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

 A. The following exclusion is added to Paragraph 2.,        B. The following exclusion is added to Paragraph 2.,
    Exclusions of Section I      -  Coverage A        -          Exclusions of Section I  -  Coverage B     Per--


     Bodily Injury And Property Damage Liability:                sonal And Advertising Injury Liability:
    This insurance does not apply to:                           This insurance does not apply to:
    "Bodily injury" to:                                         "Personal and advertising injury" to:
    (1) A person arising out of any:                            (1) A person arising out of any:
         (a) Refusal to employ that person;                          (a) Refusal to employ that person;
         (b) Termination of that person's employ-                    (b) Termination of that person's employ-
             ment; or                                                    ment; or
         (c) Employment-related practices, policies,                 (c) Employment-related practices, policies,
             acts or omissions, such as coercion,                        acts or omissions, such as coercion,
             demotion, evaluation, reassignment,                         demotion, evaluation, reassignment,
             discipline, defamation, harassment, hu-                     discipline, defamation, harassment, hu-
             miliation, discrimination or malicious                      miliation, discrimination or malicious
             prosecution directed at that person; or                     prosecution directed at that person; or
    (2) The spouse, child, parent, brother or sister            (2) The spouse, child, parent, brother or sister
         of that person as a consequence of "bodily                  of that person as a consequence of
         injury" to that person at whom any of the                   "personal and advertising injury" to that per-
         employment-related practices described in                   son at whom any of the employment-related
         Paragraphs (a), (b), or (c) above is directed.              practices described in Paragraphs (a), (b),
                                                                     or (c) above is directed.
    This exclusion applies:
                                                                This exclusion applies:
    (1) Whether the injury-causing event described
        in Paragraphs (a), (b) or (c) above occurs              (1) Whether the injury-causing event described
        before employment, during employment or                     in Paragraphs (a), (b) or (c) above occurs
        after employment of that person;                            before employment, during employment or
                                                                    after employment of that person;
    (2) Whether the insured may be liable as an
        employer or in any other capacity; and                  (2) Whether the insured may be liable as an
                                                                    employer or in any other capacity; and
    (3) To any obligation to share damages with or
        repay someone else who must pay damages                 (3) To any obligation to share damages with or
        because of the injury.                                      repay someone else who must pay damages
                                                                    because of the injury.




                                            @   ISO Properties, Inc., 2006
CG 21 47 1207                                                                                                         EP




                                                                                                    AFP-META2-08-PRINTOO1-0577-0118-D
                                                                                   COMMERCIAL GENERAL LIABILITY
                                                                                                  CG 21 67 12 04


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                        FUNGI OR BACTERIA EXCLUSION

      This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART

       A. The following exclusion is added to Paragraph 2.         B. The following exclusion is added to Paragraph 2.
          Exclusions of Section 1      -  Coverage A        -          Exclusions of Section I     -  Coverage B           -


          Bodily Injury And Proplirty Damage Liability:                Personal And Advertising Injury Liability:
           2 Exclusions                                                2 Exclusions
              This insurance does not:apply to:                            This insurance does not apply to:
              Fungi Or Bacteria                                           Fungi Or Bacteria
                a. "Bodily injury" or "property.:dàftä'                     a. "Personal and advertising injury" which
                   which would not have occurred in                            would not have taken place, in whole or
                   whole or in part but for the      tual al                   in part, but for the actual, alleged or
                   leged or threatened inhalation OJ*1ges-                     threatened inhalation of, ingestion of,
                   tion of, contact with, exposure to,                         contact with, exposure to, existence of,
00                 existence of, or presence of, any                           or presence of any "fungi" or bacteria
00
c\J                 "fungi" or bacteria on or within a build-                  on or within a building or structure, in-
0
                   ing or structure, including its contents,                   cluding its contents regardless of
                   regardless of whether any other cause,                      whether any other cause event mate
0
o1                 event, material or product contributed                      rial or product contributed concurrently
c\J
tJ-
                   concurrently or in any sequence to such                     or in any sequence to such injury.
LX                 injury or damage.
0                                                                           b. Any loss, cost or expense arising out of
                b. Any loss, cost or expenses arising out                      the abating, testing for, monitoring,
Cl)                of the abating, testing for, monitoring,                    cleaning         removing, containing,
cc
c\J                cleaning up, removing, containing,                          treating, detoxifying neutralizing reme
0
                   treating, detoxifying, neutralizing, reme-                  diating oi disposing of, or in any way
0                  diating or disposing of, or in any way                      respondn to, or assessing the effects
0
0                  responding to, or assessing the effects                     of, "fun    or bacteria, by any insured
0                  of, "fungi" or bacteria, by any insured                     or by any other person or entity.
                   or by any other person or entity.
                                                                   C. The following definition is added to the Defi-
              This exclusion does not apply to any "fungi"            nitions Section:
              or bacteria that are, are on, or are contained
              in, a good or product intended for bodily                "Fungi" means any type or form of fungus, in-
              consumption.                                            cluding mold or mildew and any mycotoxins,
                                                                      spores, scents or byproducts produced or re-
                                                                      leased by fungi.




                                                  @   ISO Properties, Inc., 2003
      CG 21 67 1204                                                                                                       EP




                                                                                                        AFP-META2-08-PRINTOO1-0577-0119-D
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                            CG 21 70 01 15


          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                   CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM

This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART
        LIQUOR LIABILITY COVERAGE PART
        OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
        POLLUTION LIABILITY COVERAGE PART
        PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
        RAILROAD PROTECTIVE LIABILITY COVERAGE PART
        UNDERGROUND STORAGE TANK POLICY

 A. If aggregate insured losses attributable to terror-             2. The act is a violent act or an act that is dan-
     ist acts certified under the federal Terrorism Risk                gerous to human life, property or infrastruc-
     Insurance Act exceed $100 billion in a calendar                    ture and is committed by an individual or
     year and we have met our insurer deductible un-                    individuals as part of an effort to coerce the
     der the Terrorism Risk Insurance Act, we shall                     civilian population of the United States or to
     not be liable for the payment of any portion of the                influence the policy or affect the conduct of
     amount of such losses that exceeds $100 billion,                   the United States Government by coercion.
     and in such case insured losses up to that
     amount are subject to pro rata allocation in ac-         B. The terms and limitations of any terrorism exclu-
     cordance with procedures established by the                  sion, or the inapplicability or omission of a terror-
     Secretary of the Treasury.                                   ism exclusion, do not serve to create coverage
                                                                  for injury or damage that is otherwise excluded
     "Certified act of terrorism" means an act that is            under this Coverage Part.
    certified by the Secretary of the Treasury, in ac-
    cordance with the provisions of the federal Ter-
    rorism Risk Insurance Act, to be an act of
    terrorism pursuant to such Act. The criteria con-
    tained in the Terrorism Risk Insurance Act for a
     "certified act of terrorism" include the following:
     1. The act resulted in insured losses in excess
         of $5 million in the aggregate, attributable to
         all types of insurance subject to the Terror-
         ism Risk Insurance Act; and




                                       @   Insurance Services Office, Inc., 2015
CG 21 70 01 15                                        Page 1 of 1                                                        EP




                                                                                                      AFP-META2-08-PRINTOO1 -0577-0120-D
                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                               CG 86 13 1001


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                             EXCLUSION        -   ASBESTOS

      This endorsement modifies insurance provided under the following:

              COMMERCIAL GENERAL LIABILITY COVERAGE PART


      This insurance does not apply to.."bodily injury," "property damage," or "personal and advertising injury" arising
      out of or resulting from the matufatturing handling selling distribution disposal existence use of or exposure
      to asbestos, asbestos dust, sbestoS fibers or asbestos products.

      We will not have the duty to defend ny such claim or suit

      CG 86 13 1001                                                                                                         EP




00
00
c\J

0
0
o1
c\J
tJ-
LX
0

Cl)
cc
c\J

0
0
0
0
CD




                                                                                                        AFP-META2-08-PRINTOO1 -0577-0121 -D
AFP-META2-08-PRINTOO1 -0577-0122-D
                                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                                                 CG 2022 1001

      POLICY NUMBER: 25—CC-396770-1

               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                              ADDITIONAL INSURED    CHURCH MEMBERS     -




                                           AND OFFICERS

      This endorsement modifies insurance provided under the following:

             COMMERCIAL GENERAL LIABILITY COVERAGE PART

       A Paragraph 2.a., ExcIutons of Section I                 -                1 Any of your church members but only with
          Coverage C     -  MedicalPaijñients is replaced                           respect to their liability for your activities or
          by the following:                                                         activities they perform on your behalf.
              We will not pay expenses for "bodiLy                               2. Any:
               a To any insured except church mem-                                      a Trustee official or member of the board
                  bers who are not paid a fee salary or                                    of governors of the church or
                  other compensation.
                                                                                        b. Members of the clergy
      B. Section II  -  Who Is An Insured is amended to                               but only with respect to their duties as such.
00       include the following as insureds:
                                                               ................................
                                        Copyright ISO Properties,                        2000
0
o1
c\J
ti    0G20221001                                                                                                                       EP
LX
0


Cl)
cc
c\J
                                                                                                      ..........
0                                                                                                        .

0                                                                                                        .

0                                                                                                        .

0
0




                                                                                                                    AFP-META2-08-PRINTOO1 -0577-0123-D
                                                                            COMMERCIAL GENERAL LIABILITY
                                                                                           CG 76 35 02 07




          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                      LIABILITY PLUS ENDORSEMENT

This endorsement modifies insurance provided under the following:

        COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                    SCHEDULE

Name of Person or Organization:




ADDITIONAL INSURED    BY WRITTEN  -                                       lease or occupy, subject to the following
CONTRACT, AGREEMENT OR PERMIT, OR                                         additional provisions:
SCHEDULE
                                                                          (a) This insurance does not apply to
                                                                              any "occurrence" which takes place
The following paragraph is added to WHO IS AN
                                                                              after you cease to be a tenant in
INSURED (Section II):
                                                                              any premises leased to or rented to
 4. Any person or organization shown in the Sched-                            you;
    ule or for whom you are required by written con-                      (b) This insurance does not apply to
    tract, agreement or permit to provide insurance                           any structural alterations, new con-
    is an insured, subject to the following additional                        struction or demolition operations
    provisions:                                                               performed by or on behalf of the
     a. The contract, agreement or permit must be                             person or organization added as an
        in effect during the policy period shown in                           insured;
        the Declarations, and must have been exe-                     (2) Your ongoing operations for that in-
        cuted prior to the "bodily injury", "property                     sured, whether the work is performed
        damage", or "personal and advertising                             by you or for you;
        injury".
                                                                      (3) The maintenance, operation or use by
     b. The person or organization added as an in-                        you of equipment leased to you by such
        sured by this endorsement is an insured only                      person or organization, subject to the
        to the extent you are held liable due to:                         following additional provisions:
          (1) The ownership, maintenance or use of                        (a) This insurance does not apply to
              that part of premises you own, rent,                            any "occurrence" which takes place
                                                                              after the equipment lease expires;




                 Includes Copyrighted Material of Insurance Services Office, Inc., with its permission.
                                       Copyright, Insurance Services, 2001


CG 76 35 02 07                                        Page 1 of 4                                                     EP


                                                                                                   AFP-META2-08-PRINTOO1 -0577-0124-D
                   (b) This insurance does not apply to                       This exclusion applies even if the claims
                       "bodily injury" or "property dam-                      against any insured allege negligence or
                       age" arising out of the sole negli-                    other wrongdoing in the supervision, hiring,
                       gence of such person or                                employment, training or monitoring of others
                       organization;                                          by that insured, if the "occurrence" which
                                                                              caused the "bodily injury" or "property
               (4) Permits issued by any state or political                   damage" involved the ownership, mainte-
                   subdivision with respect to operations                     nance, use or entrustment to others of any
                   performed by you or on your behalf,                        aircraft, "auto" or watercraft that is owned
                   subject to the following additional pro-                   or operated by or rented or loaned to any in-
                   vision:                                                    sured.
                   This insurance does not apply to "bodily                   This exclusion does not apply to:
                   injury", "property damage", or
                                                                              (1) A watercraft while ashore on premises
                   "personal and advertising injury" arising
                                                                                  you own or rent;
                   out of operations perfcrmed for the state
                   or municipality                                            (2) A watercraft you do not own that is:

           c The insurance with respect to any architect                          (a) Less than 52 feet long; and
              engineer,or surveyor added as an insured                            (b) Not being used to carry persons or
              by this endorsement does not apply to                                   property for a charge;
               "bodily injury", "property damage", or "per-
              sonal and advertising injury arising ut of                      (3) Parking an "auto" on, or on the ways
              the rendering of or the failure to rrider ary                       next to, premises you own or rent, pro-
              professional services by or for you includ                          vided the "auto" is not owned by or
              ing:                                                                rented or loaned to you or the insured;
o.                                                                            (4) Liability assumed under any "insured
               (1) The preparing, approving, or failing to
                                                                                  contract" for the ownership, mainte-
00                 prepare or approve maps, drawings,
00                                                                                nance or use of aircraft or watercraft; or
c\J                opinions, reports, surveys, change or-
0
                   ders, designs or specifications; and                       (5) "Bodily injury" or "property damage"
                                                                                  arising out of:
0              (2) Supervisory, inspection or engineering
o1
c\J                services.                                                      (a) the operation of machinery or
tJ-                                                                                   equipment that is attached to, or
LX         d. This insurance does not apply to "bodily                                part of, a land vehicle that would
0
              injury" or "property damage" included within                            qualify under the definition of
              the "products-completed operations haz-                                 "rn.obil....equipment" if it were not
Cl)
cc            ard".                                                                   subjact to a compulsory or financial
c\J
                                                                                      respo1sibility law or other motor ye-
0     A person's or organization's status as an insured un-                           hicl insurance law in the state
0
0     der this endorsement ends when your operations for                              wheE it is licensed or principally
0
0
      that insured are completed.                                                     garaged; or
                                                                                  (b) the operation of any of the machin-
      No coverage will be provided if, in the absence of this
                                                                                      ery or equipment listed in Paragraph
      endorsement, no liability would be imposed by law on                            f.(2) or f.(3) of the definition of
      you. Coverage shall be limited to the extent of your                            "mobile equipment".
      negligence or fault according to the applicable princi-
      ples of comparative fault.                                              (6) An aircraft you do not own provided it is
                                                                                  not operated by any insured.
      NON-OWNED WATERCRAFT AND NON-OWNED
      AIRCRAFT LIABILITY                                           TENANTS' PROPERTY DAMAGE LIABILITY

      Exclusion g. of COVERAGE A (Section I) is replaced           When a Damage To Premises Rented To You Limit is
      by the following:                                            shown in the Declarations, Exclusion j. of Coverage
                                                                   A, Section I is replaced by the following:
           g. "Bodily injury" or "property damage" arising
               out of the ownership, maintenance, use or             j. Damage To Property
               entrustment to others of any aircraft, "auto"              "Property damage" to:
               or watercraft owned or operated by or rented
               or loaned to any insured. Use includes oper-               (1) Property you own, rent, or occupy, including
               ation and "loading or unloading",                               any costs or expenses incurred by you, or


                                                          Page 2   of 4

                                                                                                            AFP-META2-08-PRINT001 -0577-01 25-D
         any other person, organization or entity, for     WHO IS AN INSURED          -   MANAGERS
         repair, replacement, enhancement, restora-
         tion or maintenance of such property for any      The following is added to Paragraph 2.a. of WHO IS
         reason, including prevention of injury to a       AN INSURED (Section II):
         person or damage to another's property;
    (2) Premises you sell, give away or abandon, if        Paragraph (1) does not apply to executive officers, or
        the "property damage" arises out of any part       to managers at the supervisory level or above.
        of those premises;
                                                           SUPPLEMENTARY PAYMENTS    COVERAGES A-

    (3) Property loaned to you;                            AND B    BAIL BONDS
                                                                      -           TIME OFF FROM
                                                                                           -



    (4) Personal property in the care, custody or          WORK
        control of the insured;
                                                           Paragraph 1.b. of SUPPLEMENTARY PAYMENTS                     -


    (5) That particular part of real property on which     COVERAGES A AND B is replaced by the following:
        you or any contractors or subcontractors
        working directly or indirectly on your behalf             b. Up to $3,000 for cost of bail bonds required
        are performing operations, if the "property                   because of accidents or traffic law violations
        damage" arises out of those operations, or                    arising out of the use of any vehicle to which
                                                                      the Bodily Injury Liability Coverage applies.
    (6) That particular part of any property that must                We do not have to furnish these bonds.
        be restored, repaired or replaced because
        "your work" was incorrectly performed on it.       Paragraph 1.d. of SUPPLEMENTARY PAYMENTS                     -



    Paragraphs (1), (3) and (4) of this exclusion do       COVERAGES A AND B is replaced by the following:
    not apply to "property damage" (other than                    d. All reasonable expenses incurred by the in-
    damage by fire) to premises, including the con-                   sured at our request to assist us in the in-
    tents of such premises, rented to you. A separate                 vestigation or defense of the claim or "suit",
    limit of insurance applies to Damage To Prem-                     including actual loss of earnings up to $500
    ises Rented To You as described in Section III                    a day because of time off from work.
     - Limits Of Insurance.
     Paragraph (2) of this exclusion does not apply if     EMPLOYEES AS INSUREDS               -   HEALTH CARE
     the premises are "your work" and were never           SERVICES
     occupied, rented or held for rental by you.
                                                           Provision 2.a.(1)(d) of WHO IS AN INSURED (Section
     Paragraphs (3), (4), (5) and (6) of this exclusion    II) is deleted, unless excluded by separate endorse-
     do not apply to liability assumed under a side-       ment.
     track agreement.
     Paragraph (6) of this exclusion does not apply to     EXTENDED COVERAGE FOR NEWLY ACQUIRED
     "property damage" included in the "products-          ORGANIZATIONS
     completed operations hazard".
                                                           Provision 3.a. of WHO IS AN INSURED (Section II) is
Paragraph 6. of LIMITS OF INSURANCE (Section III)          replaced by the following:
is replaced by the following:                                     a. Coverage under this provision is afforded
                                                                     only until the end of the policy period.
 6. Subject to 5. above, the Damage To Premises
    Rented To You Limit is the most we will pay un-
                                                           EXTENDED "PROPERTY DAMAGE"
    der Coverage A for damages because of
     "property damage" to any one premises, while
                                                           Exclusion a. of COVERAGE A (Section I) is replaced
    rented to you, or in the case of damage by fire,
                                                           by the following:
    while rented to you or temporarily occupied by
    you with permission of the owner.                        a. "Bodily injury" or "property damage" expected
                                                                 or intended from the standpoint of the insured.
The Damage To Premises Rented To You limit is the                This exclusion does not apply to "bodily injury"
higher of the Each Occurrence Limit shown in the                 or "property damage" resulting from the use of
Declarations or the amount shown in the Declarations             reasonable force to protect persons or property.
as Damage To Premises Rented To You Limit.




CG 76 35 02 07                                      Page 3 of 4                                                        EP


                                                                                                    AFP-META2-08-PRINTOO1 -0577-0126-D
      EXTENDED DEFINITION OF BODILY INJURY                         interrupted only by a street, roadway, waterway, or
                                                                   right-of-way of a railroad.
      Paragraph 3. of DEFINITIONS (Section V) is replaced
      by the following:                                            INCREASED MEDICAL EXPENSE LIMIT

       3. "Bodily injury" means bodily injury, sickness or         The Medical Expense Limit is amended to $10,000.
           disease sustained by a person, including mental
           anguish or death resulting from any of these at         KNOWLEDGE OF OCCURRENCE
           any time.
                                                                   The following is added to Paragraph 2. Duties In The
      TRANSFER OF RIGHTS OF RECOVERY                               Event Of Occurrence, Offense, Claim Or Suit of
                                                                   COMMERCIAL GENERAL LIABILITY CONDITIONS
      The following is added to Paragraph 8. Transfer Of           (Section IV):
      Rights Of Recovery Against Others To Us of COM-
      MERCIAL GENERAL LlABlLiT:NDlTlONS (Sec-                      Knowledge of an "occurrence", claim or "suit" by
      tion IV):                                                    your agent, servant or employee shall not in itself
                                                                   constitute knowledge of the named insured unless an
      We waive any rights of recovery we may have against          officer of the named insured has received such notice
      any person or organization buse of payments we               from the agent, servant or employee.
      make for injury or damage arising out of your ongoing
      operations or "your work" done under a contrat..with         UNINTENTIONAL FAILURE TO DISCLOSE ALL
      that person or organization and included ri the              HAZARDS
       products completed operations hazard Ths waivo
      applies only to a person or organization for whom yu         The following is added to Paragraph 6. Representa-
      are required by written contract agreement or permit         tions of COMMERCIAL GENERAL LIABILITY CONDI-
CD    to waive these rights of recovery.                           TIONS (Section IV):
c\J
00
00
c\J   AGGREGATE LIMITS OF INSURANCE                 -   PER        If     1th1tentionally fail to disclose any hazards ex-
      LOCATION                                                     isti:ha at the inception date of your policy,we will not
0
                                                                   deny coverage under this Coverage Form because of
0
o1
      For all sums which the insured becomes legally obli-         such failure. However, this provision does not affect
c\J   gated to pay as damages caused by "occurrences"              ourright to collect additional premium or exercise our
tJ-
LX    under COVERAGE A (Section I), and for all medical            right of cancellation or non-renewal.
0     expenses caused by accidents under COVERAGE C
      (Section I), which can be attributed only to operations      LIBERALIZATION. CLAUSE
Cl)
cc    at a single "location":
c\J
                                                                   The following paragrIph is added to COMMERCIAL
0     Paragraphs 2.a. and 2.b. of Limits of Insurance (Sec-        GENERAL LIABILITY CONDITIONS (Section IV):
0
0
      tion III) apply separately to each of your "locations"
0     owned by or rented to you.                                   10. If a revision to this Coverage Part, which would
0
                                                                        provide more coverage with no additional pre-
      "Location" means premises involving the same or                   mium, becomes effective during the policy period
      connecting lots, or premises whose connection is                  in the state shown in the Declarations, your pol-
                                                                        icy will automatically provide this additional cov-
                                                                        erage on the effective date of the revision.




                                                          Page 4   of 4

                                                                                                           AFP-META2-08-PRINT001 -0577-01 27-D
AFP-META2-08-PRINTOO1 -0577-0128-D
                                                                                            COMMERCIAL INLAND MARINE
                                                                                                         CM 0001 0904



                                   COMMERCIAL INLAND MARINE CONDITIONS

      The following conditions apply in addition to the                         will not increase the Limit of Insurance.
      Common Policy Conditions and applicable Additional                        However, we will not pay for any subsequent
      Conditions in Commercial Inland Marine Coverage                           loss or damage resulting from a cause of
      Forms:                                                                    loss that is not a Covered Cause of Loss.
                                                                                Also, if feasible, set the damaged property
      LOSS CONDITIONS                                                           aside and in the best possible order for
                                                                                examination.
      A. Abandonment
                                                                            5. You will not, except at your own cost, volun-
          There can be no abandonment o any property to                        tarily make a payment, assume any obli-
          Us.                                                                  gation, or incur any expense without our
                                                                               consent.
      B Appraisal
                                                                            6. As often as may be reasonably required,
          If we and you disagree on the value of the prop-
                                                                               permit us to inspect the property proving the
          erty or the amount of loss, either may mak:writ-
                                                                               loss or damage and examine your books and
          ten demand for an appraisal of the lose In ths
                                                                               records.
          event each party will select a competent an
          impartial appraiser. The two appraisers w111 seløt                    Also permit us to take samples of damaged
          an umpire. If they cannot agree,                                      and undamaged property for inspection,
c\J       quest that selection be made by a judge of a                          testing and analysis, and permit us to make
00        court having jurisdiction. The appraisers will state                  copies from your books and records.
00
c\J       separately the value of the property and amount
                                                                             7 We may examine any insured under oath
          of loss. If they fail to agree, they will submit their
0                                                                                        while not in the presence of any other in
          differences to the umpire. A decision agreed to                  :::::::::::::: ured and at such times as may be reason-
0
o1        by any two will be binding. Each party will:
c\J                                                                                      ably required, about any matter relating to
tJ-        1. Pay its chosen appraiser; and                                              this insurance or the claim, including an in-
LX
0                                                                                        sured's books and records. In the event of
           2. Bear the other expenses of the appraisal and
                                                                                         an examination, an insured's answers must
              umpire equally.
Cl)                                                                                      be signed::::::
cc
c\J       If there is an appraisal, we will still retain our right
                                                                            8. Send us a      ied, sworn proof of loss con-
          to deny the claim.
0                                                                              taining the irrmation we request to settle
0
0     C. Duties In The Event Of Loss                                           the claim. Yu1 must do this within 60 days
0
0
                                                                               after our request. We will supply you with the
          You must see that the following are done in the                      necessary forms.
          event of loss or damage to Covered Property:
                                                                            9. Immediately send us copies of any demands,
           1. Notify the police if a law may have been                         notices, summonses or legal papers re-
              broken.                                                          ceived in connection with the claim or suit.
           2. Give us prompt notice of the loss or damage.                 10. Cooperate with us in the investigation or
              Include a description of the property in-                        settlement of the claim.
              volved.
                                                                      D. Insurance Under Two Or More Coverages
           3. As soon as possible, give us a description
              of how, when and where the loss or damage                    If two or more of this policy's coverages apply to
              occurred.                                                    the same loss or damage, we will not pay more
                                                                           than the actual amount of the loss or damage.
           4. Take all reasonable steps to protect the
              Covered Property from further damage, and               E. Loss Payment
              keep a record of your expenses necessary
              to protect the Covered Property, for consid-                  1. We will give notice of our intentions within
              eration in the settlement of the claim. This                     30 days after we receive the sworn proof of
                                                                               loss.


      0M00010904                                               Page lof3                                                              EP




                                                                                                                   AFP-META2-08-PRINTOO1 -0577-0129-D
    2. We will not pay you more than your financial              2. Parts
       interest in the Covered Property.
                                                                     In case of loss or damage to any part of
    3. We may adjust losses with the owners of lost                  Covered Property consisting of several parts
       or damaged property if other than you. If we                  when complete, we will only pay for the
       pay the owners, such payments will satisfy                    value of the lost or damaged part.
       your claim against us for the owners' prop-
       erty. We will not pay the owners more than          H. Recovered Property
       their financial interest in the Covered Prop-             If either you or we recover any property after loss
       erty.                                                     settlement, that party must give the other prompt
    4. We may elect to defend you against suits                  notice. At your option, the property will be re-
       arising from claims of owners of property.                turned to you. You must then return to us the
       We will do this at our expense.                           amount we paid to you for the property. We will
                                                                 pay recovery expenses and the expenses to re-
    5. We will pay for covered loss or damage                    pair the recovered property, subject to the Limit
       within 30 days after we receive the sworn                 of Insurance.
       proof of loss if you have complied with all the
       terms of this Coverage Part and:                     I. Reinstatement Of Limit After Loss
        a. We have reached agreement with you                    The Limit of Insurance will not be reduced by the
           on the amount of the loss; or                         payment of any claim, except for total loss or
                                                                 damage of a scheduled item, in which event we
        b. An appraisal award has been made.
                                                                 will refund the unearned premium on that item.
    6. We will not be liable for any part of a loss
       that has been paid or made good by others.          J. Transfer Of Rights Of Recovery Against Oth-
                                                              ers To Us
F. Other Insurance
                                                                 If any person or organization to or for whom we
    1. You may have other insurance subject to the               make payment under this Coverage Part has
       same plan, terms, conditions and provisions               rights to recover damages from another, those
       as the insurance under this Coverage Part.                rights are transferred to us to the extent of our
       If you do, we will pay our share of the cov-              payment. That person or organization must do
       ered loss or damage. Our share is the pro-                everything necessary to secure our rights and
       portion that the applicable Limit of Insurance            must do nothing after loss to impair them. But
       under this Coverage Part bears to the Limits              you may waive your rights against another party
       of Insurance of all insurance covering on the             in writing:
       same basis.
                                                                 1. Prior to a loss to your Covered Property.
    2. If there is other insurance covering the same
                                                                 2. After a loss to your Covered Property only if,
       loss or damage, other than that described in
                                                                    at time of loss, that party is one of the fol-
       1. above, we will pay only for the amount of
                                                                    lowing:
       covered loss or damage in excess of the
       amount due from that other insurance,                           a. Someone insured by this insurance; or
       whether you can collect on it or not. But we
                                                                      b. A business firm:
       will not pay more than the applicable Limit
       of Insurance.                                                      (1) Owned or controlled by you; or

G. Pair, Sets Or Parts                                                    (2) That owns or controls you.

    1. Pair Or Set                                               This will not restrict your insurance.

       In case of loss or damage to any part of a         GENERAL CONDITIONS
       pair or set we may:
                                                           A. Concealment, Misrepresentation Or Fraud
        a. Repair or replace any part to restore the
           pair or set to its value before the loss              This Coverage Part is void in any case of fraud,
           or damage; or                                         intentional concealment or misrepresentation of
                                                                 a material fact, by you or any other insured, at
        b. Pay the difference between the value of
                                                                 any time, concerning:
           the pair or set before and after the loss
           or damage.                                            1. This Coverage Part;
                                                                 2. The Covered Property;



                                                   Page 2 of 3


                                                                                                    AFP-META2-08-PRINTOO1 -0577-0130-D
          3. Your interest in the Covered Property; or           D. No Benefit To Bailee
          4. A claim under this Coverage Part.                         No person or organization, other than you, having
                                                                       custody of Covered Property will benefit from this
      B. Control Of Property                                           insurance.
          Any act or neglect of any person other than you
                                                                  E. Policy Period, Coverage Territory
          beyond your direction or control will not affect
          this insurance.                                              We cover loss or damage commencing:
          The breach of any condition of this Coverage                 1. During the policy period shown in the Decla-
          Part at any one or more locations will not affect                rations; and
          coverage at any location where, at the time of
                                                                       4. Within the coverage territory.
          loss or damage, the breach of condition does not
          exist.                                                  F. Valuation
      C. Legal Action Against                                          The value of property will be the least of the fol-
                                                                       lowing amounts:
          No one may bring a legaIaction against us under
          this Coverage Part unleSs                                    1. The actual cash value of that property;
          1. There has been full cOmpliance with all the               2. The cost of reasonably restoring that prop-
             terms of this Coverage Part; and                             erty to its condition immediately before loss
                                                                          or damage; or
          2. The action is brought within 2 years.:àteryø.0
             first have knowledge of the direCt loss or                3. The cost of replacing that property with sub-
             damage                                                       stantially identical property.
                                                                       In the event of loss or damage, the value of
c\J
c\J                                                                    property will be determined as of the time of loss
00                                                                     or damage.
00
c\J

0
0
o1
c\J
tJ-
LX
0

Cl)
cc
c\J

0
0
0
0
0




      CM 0001 0904                                       Page 3 of 3                                                          EP


                                                                                                           AFP-META2-08-PRINT001 -0577-01 31-D
                                                                                  COMMERCIAL INLAND MARINE
                                                                                               CM 00 66 09 04



                            ACCOUNTS RECEIVABLE COVERAGE FORM


Various provisions in this policy restrict coverage.
Read the entire policy carefully to determine rights,
                                                                    4. Additional Coverage     -   Collapse
duties and what is and is not covered.
                                                                       We will pay for direct physical loss or dam-
Throughout this policy, the words "you" and "your"                     age to Covered Property, caused by collapse
refer to the Named Insured shown in the Declarations.                  of a building or any part of a building that
The words "we", "us" and "our" refer to the                            contains Covered Property insured under
Company providing this insurance.                                      this Coverage Form, if the collapse is caused
                                                                       by one or more of the following:
Other words and phrases that appear in quotation
                                                                        a. Fire; lightning; windstorm; hail; explo-
marks have special meaning. Refer to Section E        -

                                                                           sion; smoke; aircraft; vehicles; riot; civil
Definitions.
                                                                           commotion; vandalism; leakage from
 A. Coverage                                                               fire extinguishing equipment; sinkhole
                                                                           collapse; volcanic action; breakage of
     1. We will pay:                                                       building glass; falling objects; weight of
          a. All amounts due from your customers                           snow, ice or sleet; water damage;
             that you are unable to collect;                               earthquake; all only as insured against
                                                                           in this Coverage Form;
          b. Interest charges on any loan required to
             offset amounts you are unable to collect                   b. Decay that is hidden from view, unless
             pending our payment of these amounts;                         the presence of such decay is known to
                                                                           an insured prior to collapse;
          c. Collection expenses in excess of your
             normal collection expenses that are                        c. Insect or vermin damage that is hidden
             made necessary by the loss or damage;                         from view, unless the presence of such
             and                                                           damage is known to an insured prior to
                                                                           collapse;
          d. Other reasonable expenses that you in-
             cur to re-establish your records of ac-                    d. Weight of people or personal property;
             counts receivable;                                         e. Weight of rain that collects on a roof;
         that result from Covered Causes of Loss to                          Use of defective materials or methods
         your records of accounts receivable.                                in construction, remodeling or reno-
     2. Property Not Covered                                                 vation if the collapse occurs during the
                                                                             course of the construction, remodeling
         Coverage does not apply to:                                         or renovation. However, if the collapse
          a. Records of accounts receivable in stor-                         occurs after construction, remodeling or
             age away from the "premises" shown in                           renovation is complete and is caused in
             the Declarations; or                                            part by a cause of loss listed in Para-
                                                                             graphs a. through e., we will pay for the
          b. Contraband, or property in the course                           loss or damage even if use of defective
             of illegal transportation or trade.                             material or methods, in construction,
     3. Covered Causes Of Loss                                               remodeling or renovation, contributes to
                                                                             the collapse.
         Covered Causes of Loss means RISKS OF
         DIRECT PHYSICAL LOSS OR DAMAGE to                             This Additional Coverage does not increase
         your records of accounts receivable except                    the Limits of Insurance provided in this Cov-
         those causes of loss listed in the Exclusions.                erage Form.




                                            ©   ISO Properties, Inc., 2003
CM 00 66 09 04                                        Page 1 of 4                                                        EP




                                                                                                      AFP-META2-08-PRINTOO1 -0577-0132-D
         5. Coverage Extension                                                     military personnel or other agents;
                                                                                   or
            REMOVAL
                                                                               (3) Insurrection, rebellion, revolution,
            If you give us written notice within 10 days
                                                                                   usurped power or action taken by
            of removal of your records of accounts re-
                                                                                   governmental authority in hindering
            ceivable because of imminent danger of loss
                                                                                   or defending against any of these.
            or damage, we will pay for loss or damage
            while they are:                                                    Exclusions B.1.a. through B.1.c. apply
                                                                               whether or not the loss event results in
              a. At a safe place        away    from    your
                                                                               widespread damage or affects a sub-
                  premises; or
                                                                               stantial area.
              b. Being taken to and returned from that
                                                                        2. We will not pay for loss or damage caused
                 place.
                                                                           by or resulting from any of the following:
            This Coverage Exter        included within
                                                                            a. Delay, loss of use, loss of market or any
            the Limit of Insurance applicable to the
                                                                               other consequential loss.
             premises from wiich the records of ac-
            counts receivable ar removed                                    b Dishonest or criminal act committed by

      B. Exclusions                                                            (1) You, any of your partners, employ-
                                                                                   ees, directors, trustees, or author-
         1. We will not pay for loss or damage .used                               ized representatives;
            directly or indirectly by any of the ::fI16viii.
            Such loss or damage is excluded i1?gardless                        (2) A manager or a member if you are
            of any other cause or event that contributes                           a limited liability company
            concurrently or in any sequence to                                 (3) Anyone else with an interest in the
rn
c\J           a. Governmental Action                                               property, or their employees or au-
00                                                                                 thorized representatives; or
00
c\J              Seizure or destruction of property by
                 order of governmental authority.                              (4) Anyone else to whom the property
0                                                                                  is entrusted for any purpose.
0
                 But we will pay for loss or damage
o1               caused by or resulting from acts of de                        This exclusion applies whether or not
c\J
tJ-              struction ordered by governmental au-                         such persons are acting alone or in col-
LX
                 thority and taken at the time of a fire to                    lusion with other persons or such acts
0
                 prevent its spread if the fire would be                       occur during the hours of employment.
Cl)              covered under this Coverage Form.                             This    .lusi€n does not apply to Coy-
cc
c\J           b. Nuclear Hazard                                                ered Property that is entrusted to others
0
                                                                               who are carriers for hire or to acts of
0                (1) Any weapon employing atomic fis-                          destructh by your employees. But
0                    sion or fusion; or                                        theft by rnployees is not covered.
0
0
                 (2) Nuclear reaction or radiation, or ra-                  c. Alteration, falsification, concealment or
                     dioactive contamination from any                          destruction of records of accounts re-
                     other cause. But if nuclear reaction                      ceivable done to conceal the wrongful
                     or radiation, or radioactive contam-                      giving, taking or withholding of money,
                     ination results in fire, we will pay for                  securities or other property.
                     the direct loss or damage caused
                     by that fire if the fire would be coy-                    This exclusion applies only to the extent
                     ered under this Coverage Form.                            of the wrongful giving, taking or with-
                                                                               holding.
              c. War And Military Action
                                                                            d. Bookkeeping, accounting or billing er-
                 (1) War, including undeclared or civil                        rors or omissions.
                     war;
                                                                            e. Electrical or magnetic injury, distur-
                 (2) Warlike action by a military force,                       bance or erasure of electronic re-
                     including action in hindering or de-                      cordings that is caused by or results
                     fending against an actual or ex-                          from:
                     pected attack, by any government,
                     sovereign or other authority using                        (1) Programming errors or faulty ma-
                                                                                   chine instructions;



                                                          Page 2 of 4


                                                                                                        AFP-META2-08-PRINTOO1 -0577-0133-D
             (2) Faulty installation or maintenance of                 (4) Maintenance; of part or all of any
                 data processing equipment or com-                         property wherever located.
                 ponent parts;
                                                                    d. Collapse except as provided in the Ad-
             (3) An occurrence that took place more                    ditional Coverage   -Collapse Section
                 than 100 feet from your "premises";                   of this Coverage Form.
                 or
                                                          C. Limits Of Insurance
             (4) Interruption of electrical power sup-
                 ply, power surge, blackout or                 The most we will pay for loss or damage in any
                 brownout if the cause of such oc-             one occurrence is the applicable Limit of Insur-
                 currence took place more than 100             ance shown in the Declarations.
                 feet from your "premises".
                                                          D. Additional Conditions
             But we will pay for direct loss or damage
                                                               1. Determination Of Receivables
             caused by lightning.
                                                                   General Condition F. Valuation in the Com-
         f. Voluntary parting with any property by
                                                                   mercial Inland Marine Conditions is replaced
            you or anyone entrusted with the prop-
                                                                   by the following:
            erty if induced to do so by any fraudu-
            lent scheme, trick, device or false                     a. If you cannot accurately establish the
            pretense.                                                   amount of accounts receivable out-
                                                                        standing as of the time of loss or dam-
        g. Unauthorized instructions to transfer
                                                                        age, the following method will be used:
           property to any person or to any place.
                                                                       (1) Determine the total of the average
        h. Neglect of an insured to use all reason-
                                                                           monthly amounts of accounts re-
           able means to save and preserve prop-
                                                                           ceivable for the 12 months imme-
           erty from further damage at and after
                                                                           diately preceding the month in
           the time of loss.
                                                                           which the loss or damage occurs;
    3. We will not pay for loss or damage that re-                         and
       quires any audit of records or any inventory
                                                                       (2) Adjust that total for any normal fluc-
       computation to prove its factual existence.
                                                                           tuations in the amount of accounts
    4. We will not pay for loss or damage caused                           receivable for the month in which
       by or resulting from any of the following. But                      the loss or damage occurred or for
       if loss or damage by a Covered Cause of                             any demonstrated variance from the
       Loss results, we will pay for the loss or                           average for that month.
       damage caused by that Covered Cause of
                                                                    b. The following will be deducted from the
       Loss.
                                                                        total amount of accounts receivable,
        a. Weather Conditions. But this exclusion                       however that amount is established:
           only applies if weather conditions con-
                                                                       (1) The amount of the accounts for
           tribute in any way with a cause or event
                                                                           which there is no loss or damage;
           excluded in Paragraph 1. above to pro-
           duce the loss or damage.                                    (2) The amount of the accounts that
                                                                           you are able to re-establish or col-
        b. Acts or decisions, including the failure
                                                                           lect;
           to act or decide, of any person, group,
           organization or governmental body.                          (3) An amount to allow for probable bad
                                                                           debts that you are normally unable
        c. Faulty, inadequate or defective:
                                                                           to collect; and
             (1) Planning, zoning, development, sur-
                                                                       (4) All unearned interest and service
                 veying, siting;
                                                                           charges.
             (2) Design, specifications, workman-
                                                               2. Recoveries
                 ship, repair, construction, reno-
                 vation,   remodeling,     grading,                The following is added to Loss Condition H.
                 compaction;                                       Recovered Property in the Commercial In-
                                                                   land Marine Conditions:
             (3) Materials used in repair, con-
                 struction, renovation or remodeling;              You will pay us the amount of all recoveries
                 or                                                you receive for loss or damage paid by us.



0M00660904                                         Page 3of4                                                       EP

                                                                                                AFP-META2-08-PRINTOO1 -0577-0134-D
         But any recoveries in excess of the amount                              (1) Multiply the value of all accounts
         we have paid belong to you.                                                 receivable, except those in transit,
                                                                                     at the time of loss by the Coinsu-
      3. The following conditions apply in addition to
                                                                                     rance percentage;
          the Commercial Inland Marine Conditions
          and the Common Policy Conditions:                                      (2) Divide the Limit of Insurance for
                                                                                     Coverage Applicable at All Lo-
          a. Coverage Territory
                                                                                     cations by the figure determined in
              We cover records of accounts receiv-                                   Step (1); and
              able:
                                                                                 (3) Multiply the total amount of loss by
              (1) Within your "premises"; and                                        the figure determined in Step (2).
              (2) Away from your "premises" while in                             We will pay the amount determined in
                  transit or within premises of others                           Step (3) or the Limit of Insurance,
                  if those premises:::are located or the                         whichever is less. For the remainder,
                  transit is within                                              you will either have to rely on other in-
                             .                                                   surance or absorb the loss yourself.
                  (a) The U       States of America
                      (includir its territories and                               This condition will not apply to records
                      possessions);                                               of accounts receivable in transit, interest
                                                                                  charges, excess collection expenses or
                  (b) Puerto Rico; and
                                                                                  expenses to re-establish your records
                  (c) Canada                                                      of accounts receivable.
          b Coinsurance                                                       c. Protection Of Records
              If a Coinsurance percentage is :h*nin                              Whenever you are not open for busi-
c\J           the Declarations, the following condition                          ness, and except while you are actually
00            applies.                                                           using the records, you must keep all
00
c\J                                                                              records of accounts receivable in re-
              We will not pay the full amount of any
0                                                                                ceptacles that are described in the
              loss if the value of all accounts receiv-
                                                                                 Declarations.
0             able, except those in transit, at the time
o1
c\J           of loss times the Coinsurance percent-             E.Definitions
tJ-           age shown for it in the Declarations is
LX
0             greater than the Limit of Insurance for                    "Premises" means that interior portion of the
              Coverage Applicable at All Locations.                      building at the address shown in the Declarations
Cl)                                                                      that you occup.:for.:your business.
cc            Instead, we will determine the most we
c\J
              will pay using the following steps:
0
0
0
0
CD




                                                     Page   4   of   4

                                                                                                            AFP-META2-08-PRINTOO1 -0577-0135-D
                                                                                 COMMERCIAL INLAND MARINE
                                                                                              CM 01 16 02 12

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                                FLORIDA CHANGES

This endorsement modifies insurance provided under the following:

        COMMERCIAL INLAND MARINE COVERAGE PART

 A. Paragraph 5. of Loss Condition E. Loss Pay-                   B. The following provisions are added to Loss Con-
    ment in the Commercial Inland Marine Condi-                       dition C. Duties In The Event Of Loss in the
    tions is replaced by the following:                               Commercial Inland Marine Conditions:
     5. Provided you have complied with all the                       1. A claim, supplemental claim or reopened
        terms of this Coverage Part, we will pay for                     claim for loss or damage caused by hurri-
        covered loss or damage within:                                   cane or other windstorm is barred unless
                                                                         notice of claim is given to us in accordance
          a. 20 days after we receive the sworn
                                                                         with the terms of this Coverage Part within
             proof of loss and reach written agree-
                                                                         three years after the hurricane first made
             ment with you; or
                                                                         landfall or a windstorm other than hurricane
          b. 30 days after we receive the sworn                          caused the covered damage. (Supplemental
             proof of loss and:                                          claim or reopened claim means an additional
                                                                         claim for recovery from us for losses from
                 (1) There is an entry of final judgment;
                                                                         the same hurricane or other windstorm which
                     or
                                                                         we have previously adjusted pursuant to the
                 (2) There is a filing of an appraisal                   initial claim.)
                     award with us.
                                                                         This provision concerning time for sub-
                                                                         mission of claim, supplemental claim or reo-
Paragraph A. does not apply to the Mail Coverage
                                                                         pened claim does not affect any limitation for
Form.
                                                                         legal action against us as provided in this
                                                                         Coverage Part under the Legal Action
                                                                         Against Us Condition, including any amend-
                                                                         ment to that condition.
                                                                      2. Any inspection or survey by us, or on our
                                                                         behalf, of property that is the subject of a
                                                                         claim, will be conducted with at least 48
                                                                         hours' notice to you. The 48-hour notice
                                                                         may be waived by you.




                                         @   Insurance Services Office, Inc., 2011
CM 01 16 02 12                                          Page 1 of 1                                                     EP




                                                                                                     AFP-META2-08-PRINTOO1 -0577-0136-D
                                                                                       COMMERCIAL INLAND MARINE
                                                                                                    CM 78 09 11 88


                                          PROCESSORS COVERAGE FORM


      Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
      what is and is not covered.

      Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
      words "we," "us" and "our" refer to the Company providing this insurance.

      Other words and phrases th.t::::a.pPear in quotation marks have special meaning. Refer to Section F                    -


      DEFINITIONS
       A COVERAGE                                                        4 a ADDITIONAL COVERAGE                  -     COL-
                                                                             LAPSE
          We will pay for loss to Covered Property from
          any of the Covered Causes of Loss.                                    We will pay for direct "loss" caused by
                                                                                or resulting from risks of direct physical
           1. COVERED PROPERTY, as used.:::ji.:::::this
                                                                                "loss" involving collapse of all or part of
              Coverage Form means lawful goods or arti
                                                                                a building or structure caused by one
              des incidental to your business whh is
                                                                                or more of the following:
                a Your property
                                                                                (1) Fire; lightning; windstorm; hail; ex-
tJ-                                                                                 plosion; smoke; aircraft; vehicles;
c\J
                b. The property of others which you accept
00                 in trust, on commission or on consign-                           riot; civil commotion; vandalism;
00
c\J                ment; or                                                         breakage of glass; falling objects;
                                                                                    weight of snow, ice or sleet; water
0               c. Property you have sold but have not                              damage; all only as covered in this
                   delivered,
0                                                                                   Coverage Form;
o1
c\J            while on the premises of processors or while
tJ-                                                                             (2) Hidden decay;
LX             in transit between your premises and the
0              premises of processors.                                          (3) Hidden insect or vermin damage;

Cl)        2. PROPERTY NOT COVERED                                              (4) Weight ..of people or personal prop-
cc
c\J            Covered Property does not include:
0                                                                               (5) Weight of rain that collects on a
                a. Automobiles, or other vehicles designed
0                                                                                   roof
0                  for highway use, unless unlicensed and
0
0                  not operated on public roads;                                (6) Use of defective materials or meth-
                                                                                    ods in construction, remodeling or
                b. Watercraft;                                                      renovation if the collapse occurs
                c. Aircraft;                                                        during the course of the con-
                                                                                    struction, remodeling or renovation.
                d. Property while located on your prem-
                   ises;                                                        (7) Earth movement, including earth-
                                                                                    quake, volcanic eruption, landslide,
                e. Property shipped by mail.                                        mudflow, mine subsidence, earth
           3. COVERED CAUSES OF LOSS                                                sinking, rising or shifting.
               Covered Causes of Loss means RISKS OF                            (8) Flood, surface water, waves, tides,
               DIRECT PHYSICAL "LOSS" to Covered                                    tidal waves, overflow of any body of
               Property except those causes of "loss"                               water or their spray.
               listed in the Exclusions.                                        This Additional Coverage does not in-
                                                                                crease the Limits of Insurance provided
                                                                                in this Coverage Form.




      CM 7809 11 88                                        Page 1 of 3                                                      EP


                                                                                                          AFP-META2-08-PRINTOO1-0577-0137-D
       b. ADDITIONAL COVERAGE              -   CON-                  d. Dishonest acts by you, anyone else with
          FUSION OF GOODS                                               an interest in the property, your or their
                                                                        employees or authorized represen-
          We will pay for "loss" caused by or re-
                                                                        tatives or anyone entrusted with the
          sulting from confusion of goods. Such
                                                                        property, whether or not acting alone or
          confusion must be a direct result of a
                                                                        in collusion with other persons or oc-
          Covered Causes of Loss.
                                                                        curring during the hours of employment.
B. EXCLUSIONS                                                           But this exclusion does not apply to a
                                                                        carrier for hire.
   1. We will not pay for a "loss" caused directly
      or indirectly by any of the following. Such                    e. Artificially generated current creating a
       "loss" is excluded regardless of any other                       short circuit or other electric disturbance
      cause or event that contributes concurrently                      within an article covered under this
      or in any sequence to the "loss".                                 Coverage Form. But we will pay for di-
                                                                        rect "loss" caused by resulting fire or
       a. GOVERNMENTAL ACTION                                           explosion, if these causes of "loss"
           Seizure or destruction of property by                        would be covered under this Coverage
           order of governmental authority. But we                      Form. This exclusion only applies to
           will pay for acts of destruction ordered                     "loss" to that article in which the dis-
           by governmental authority and taken at                       turbance occurs.
           the time of a fire to prevent its spread if                f. The weight of the load exceeding the
           the fire would be covered under this                          registered lifting or supporting capacity
           Coverage Form.                                                of the equipment.
       b. NUCLEAR HAZARD                                             g. Your neglect to use all reasonable
          (1) Any weapon employing atomic fis-                          means to save and preserve the prop-
              sion or fusion; or                                        erty at and after any "loss" or when the
                                                                        property is so endangered.
          (2) Nuclear reaction or radiation, or ra-
              dioactive contamination from any                   3. We will not pay for a "loss" caused by or
              other cause. But we will pay for di-                  resulting from any of the following. But if
              rect "loss" caused by resulting fire                  "loss" by a Covered Cause of Loss results,
              if the fire would be covered under                    we will pay for that resulting "loss".
              this Coverage Form.                                    a. Weather conditions. But this exclusion
       c. WAR AND MILITARY ACTION                                       only applies if weather conditions con-
                                                                        tribute in any way with a cause or event
          (1) War, including undeclared or civil                        excluded in paragraph 1. above to pro-
              war;                                                      duce the "loss".
          (2) Warlike action by a military force,                    b. Acts or decisions, including the failure
              including action in hindering or de-                      to act or decide, of any person, group,
              fending against an actual or ex-                          organization or governmental body.
              pected attack, by any government,
              sovereign or other authority using                     c. Faulty, inadequate or defective:
              military personnel or other agents;                       (1) Planning, zoning, development, sur-
              or                                                            veying, siting;
          (3) Insurrection, rebellion, revolution,                      (2) Design, specifications, workman-
              usurped power or action taken by                              ship, repair, construction, reno-
              governmental authority in hindering                           vation,   remodeling,     grading,
              or defending against any of these.                            compaction;
   2. We will not pay for a "loss" caused by or                         (3) Materials used in repair, con-
      resulting from any of the following:                                  struction, renovation or remodeling;
       a. Delay, loss of use, loss of market or any                         or
          other consequential loss.                                     (4) Maintenance;
       b. Unexplained disappearance.                                    of part or all of any property wherever
       C. Shortage found upon taking inventory.                         located.




                                                   Page 2 of 3


                                                                                                  AFP-META2-08-PRINTOO1 -0577-0138-D
                d. Collapse except as provided in the Ad-                 b. Canada.
                   ditional Coverage  -  Collapse section
                                                                      2. COINSURANCE
                   of this Coverage Form.
                                                                         All Covered Property must be insured for
                e. Wear and tear, any quality in the prop-
                                                                         100% of its total value as of the time of
                   erty that causes it to damage or destroy
                                                                          "loss" or you will incur a penalty. The pen-
                   itself, hidden or latent defect, gradual
                                                                         alty is that we will pay only the proportion of
                   deterioration, depreciation; mechanical
                                                                         any "loss" that the Limit of Insurance shown
                   breakdown; insects, vermin, rodents;
                                                                         in the Declarations for all Covered Property
                   corrosion, rust, dampness, cold or heat.
                                                                         at all locations bears to 100% of the total
       C. LIMITS OF INSURANCE                                            value of all property at all locations as of the
                                                                         time of "loss".
          The most we will pay for "loss" in any one oc-
          currence is the applicable Limit of Insurance               3. RECOVERY RIGHTS AGAINST OTHERS
          shown in the Declarations.:::::..                              You may not enter into any special agree-
                                                                         ment which releases or limits the liability of
      D. DEDUCTIBLE
                                                                         any carrier or bailee except:
          We will not pay for "los:ina:one occurrence
                                                                           a. You may accept the ordinary Bills of
          until the amount of the adlusled "loss" before
                                                                              Lading or receipts issued by any carrier,
          applying the applicable Limits of Insurance ex-
                                                                              but you cannot release the carrier from
          ceeds the Deductible shown in the Declarations.
                                                                              its common law or statutory liability; or
          We will then pay the amount of the edjusd
           loss in excess of the Deductible up to the ap                  b. You may release public truckmen to a
          plicable Limit of Insurance                                        valuation of not less than $50 per ship-
                                                                             ment.
       E. ADDITIONAL CONDITIONS
00
                                                                      4. NOTICE TO POLICE
00        The following conditions apply in addition to the
          Commercial Inland Marine Conditions and the                     pu agree that you will report promptly to the
CD        Common Policy Conditions:                                      Pølice Department all thefts or acts of van
CD
01
           1. COVERAGE TERRITORY
                                                                 FDEFINITIONS
Ln            We cover property wherever located within:
o                                                                     "Loss" means accidental loss or damage.
                a. The United States of America; and

Cl)
cc
c\J


0
0
0
0
0




      CM 7809 11 88                                     Page 3 of 3                                                        EP


                                                                                                        AFP-META2-08-PRINTOO1 -0577-0139-D
                                                                                 COMMERCIAL INLAND MARINE
                                                                                              CM 78 40 01 98


                                   ELECTRONIC DATA PROCESSING
                                                   COVERAGE
Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.

Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we", "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section F                         -



DEFINITIONS.

 A. COVERAGE                                                           a. EXTRA EXPENSE
    We will pay for "loss" to Covered Property from                       We will pay for the actual "extra
    any of the Covered Causes of Loss.                                    expense" you incur to avoid or minimize
                                                                          the suspension of your "data processing
     1. COVERED PROPERTY, as used in this
                                                                          operation" to continue your business.
        Coverage Form means:
                                                                          The "loss" must be caused by direct
         "Electronic data processing equipment",                          physical "loss" to Covered Property by
         electronic data processing "data" and                            or resulting from any Covered Cause of
         "media" which is:                                                Loss. The most we will pay in any one
                                                                          occurrence is $5,000 or the limit shown
          a. Your property; or
                                                                          in the Declarations, whichever is
          b. Property of others which is in your care                     greater.
             and for which you are liable.
                                                                       b. DATA AND MEDIA
     2. PROPERTY NOT COVERED
                                                                          The most we will pay in any one occur-
         Covered Property does not include:                               rence for "loss" to "data" and "media"
                                                                          is $5,000 or the limit shown in the Dec-
          a. Accounts, bills, evidences of debt, valu-
                                                                          laration, whichever is greater.
             able papers, records, deeds, manu-
             scripts, abstracts or programs                            c. DEBRIS REMOVAL
             supportive documentation, unless they
                                                                          We will pay for expenses you incur for
             are converted into data form, and then
                                                                          the removal of debris of Covered Prop-
             only in that form; or
                                                                          erty caused by or resulting from a Cov-
          b. Property you have loaned, rented or                          ered Cause of Loss that occurs during
             leased to others while away from your                        the policy period. The expenses must
             premises.                                                    be reported to us in writing within 180
                                                                          days of the date of direct physical
          c. Electronic data processing "data" or
                                                                          "loss". Payments made under this Ad-
             "media" that cannot be replaced with
                                                                          ditional Coverage will not increase the
             similar property of equal quality.
                                                                          applicable Limit of Insurance.
          d. Contraband, or property in the course
                                                                          The most we will pay under this Addi-
             of illegal transit or trade.
                                                                          tional Coverage is 25% of the amount
     3. COVERED CAUSES OF LOSS                                            we pay for the direct physical "loss" to
                                                                          Covered Property, plus the deductible in
         Covered Causes of Loss means RISKS OF
                                                                          this policy applicable; but if,
         DIRECT PHYSICAL "LOSS" to Covered
         Property except those causes of "loss"                           (1) The sum of direct physical "loss"
         listed in the Exclusions.                                            or damage, and debris removal ex-
                                                                              pense exceeds the Limits of Insur-
     4. ADDITIONAL COVERAGES:
                                                                              ance; or,




CM 78 40 01 98                                       Page 1 of 5                                                       EP


                                                                                                    AFP-META2-08-PRINTOO1 -0577-0140-D
         (2) The debris removal expense ex-                             No deductible applies to this Additional
             ceeds the amount payable under                             Coverage.
             the 25% limitation stated above;
                                                                       We will not cover any discharge that
          we will pay up to an additional $50,000                      occurs at the time of installation, testing,
          for each location in any one occurrence.                     repair or recharging of the automatic
                                                                       extinguishing system.
       d. POLLUTANT CLEAN UP AND RE-
          MOVAL                                                     g. DUPLICATE "DATA" AND "MEDIA"
          We will pay your expenses to extract                         We will pay up to $50,000 in any one
           "pollutants" from land or water if the re-                  occurrence for "loss" to duplicate or
          lease, discharge or dispersal of the                         back-up "data" and "media" which are
           "pollutants" is caused by or results from                   stored at premises other than those
          a Covered Cause of Loss that occurs                          shown in the Declarations.
          during the policy...pri.od. The expenses
          will be paid on'y if they are reported to       B EXCLUSIONS
          us in writing      iui 180 days of the ear-           1. We will not pay for a "loss" caused directly
          her of:                                                  or indirectly by any of the following Such
         (1) The date ofdiit physical "loss";                      "loss" is excluded regardless of any other
             or,                                                   cause or event that contributes concurrently
                                                                   or in any sequence to the "loss."
         (2) The end of the policy period
                                                         a. GOVERNMENTAL ACTIONS
          The most we will pay under this Cover.-
          age Extension is $10,000 for the sum              Seizure or destruction of property by
          of all such expenses arising oJf       v          order of governmental authority.
          ered Causes of Loss occurring during              But we will pay for acts of destruction
 00       each separate 12 month period of this ordered by governmental authority and
 00
          policy                                            taken at the time of a fire to prevent its
 CD    e PRESERVATION OF PROPERTY                           spread if the fire would be covered un
 CD
                                                            der this Coverage Form.
 011      If it is necessary to move Covered
          Property from the described premises to        b. NUCLEAR HAZARD
 Ln
          preserve it from "loss" by a Covered              (1) Any weapon employing atomic fis-
          Cause of Loss, we will pay for any direct             sion or fusion; or
          physical "loss" to that property:
                                                            (2) NIear reaction or radiation, or ra-
          (1) While it is being moved or while                  dide contamination from any
 CD
               temporarily stored at another lo-                other cause But we will pay for di-
 CD            cation; and,                                     rect:Ioss" caused by resulting fire
 CD
 CD
          (2) Only if the "loss" occurs within 10               if the fire would be covered under
 CD
               days after the property is first                 this Coverage Form.
              moved.                                                c. WAR AND MILITARY ACTION
       f. AUTOMATICE    EXTINGUISHING                                  (1) War, including undeclared or civil
          SYSTEM RECHARGE                                                  war;
          We will pay up to $25,000 for expenses                       (2) Warlike action by a military force,
-         you incur to recharge Automatic Extin-                           including action in hindering or de-
          guishing Systems used exclusively to                             fending against an actual or ex-
___

          protect Covered Property when they                               pected attack, by any government,
-         discharge as intended to control a Coy-                          sovereign or other authority using
          ered Cause of Loss.                                              military personnel or other agents;
          We will also pay up to $25,000 for ex-                           or
          penses you incur to recharge these                           (3) Insurrection, rebellion, revolution,
          systems should they accidentally dis-                            usurped power or action taken by
          charge.                                                          governmental authority in hindering
                                                                           or defending against any of these.




                                                  Page 2 of 5

                                                                                                  AFP-META2-08-PRINTOO1 -0577-0141 -D
    2. We will not pay for a "loss" caused by or                          This exclusion only applies to "loss" to
       resulting from any of the following:                               that article in which the disturbance oc-
                                                                          curs.
        a. Delay, loss of market, loss of use, loss
           of income or interruption of business.                     h. Your neglect to use all reasonable
                                                                         means to save and preserve the prop-
        b. Unexplained disappearance.
                                                                         erty at and after any "loss" or when the
        c. Error or omission caused by program-                          property is so endangered.
           ming error or incorrect instructions to
                                                                 3. We will not pay for a "loss" caused by or
           the machine.
                                                                    resulting from any of the following. But if
        d. Dishonest or criminal act committed by:                  "loss" by a Covered Cause of Loss results,
                                                                    we will pay for that resulting "loss."
             (1) You, any of your partners, employ-
                 ees, directors, trustees, or author-                 a. Weather conditions. But this exclusion
                 ized representatives;                                   only applies if weather conditions con-
                                                                         tribute in any way with a cause or event
             (2) Anyone else with an interest in the
                                                                         excluded in paragraph 1. above to pro-
                 property, or their employees or au-
                                                                         duce the "loss."
                 thorized representatives; or
                                                                      b. Acts or decisions, including the failure
             (3) Anyone else to whom the property
                                                                         to act or decide, of any person, group,
                 is entrusted for any purpose.
                                                                         organization or governmental body.
             This exclusion applies whether or not
                                                                      c. Wear and tear, any quality in the prop-
             such:
                                                                         erty that causes it to damage or destroy
             (1) Persons are acting alone or in col-                     itself, hidden or latent defect, gradual
                 lusion with other persons; or                           deterioration, depreciation, mechanical
                                                                         breakdown, insect, vermin, rodents,
             (2) Acts occur during the hours of em-
                                                                         corrosion, rust, dampness, cold or heat.
                 ployment.
             This exclusion does not apply to:              C. LIMITS OF INSURANCE

             (1) Covered Property that is entrusted              The most we will pay for "loss" in any one oc-
                 to others who are carriers for hire;            currence is the applicable Limit of Insurance
                 or                                              shown in the Declarations.

             (2) Acts of destruction by your employ-        D. DEDUCTIBLE
                 ees. But theft by employees is not
                                                                 We will not pay for "loss" in any one occurrence
                 covered.
                                                                 until the amount of the adjusted "loss" before
        e. Artifically generated electric current, in-           applying the applicable Limits of Insurance ex-
           cluding electric arcing and short circuit,            ceeds the Deductible shown in the Declarations.
           that disturbs electrical devices, equip-              We will then pay the amount of the adjusted
           ment, appliances or wires.                            "loss" in excess of the Deductible, up to the ap-
                                                                 plicable Limit of Insurance.
             But if "loss" by fire or explosion results,
             we will pay for that resulting "loss".         E. ADDITIONAL CONDITIONS
        f. Disturbance in electric power supply,                 The following conditions apply in addition to the
           resulting from artificial causes such as              Commercial Inland Marine Conditions and the
           blackout, power surge, brownout, blow-                Common Policy Conditions:
           out, short circuit or other electrical or
           magnetic disturbance, if the interruption             1. COVERAGE TERRITORY
           originates more than 1000 feet from                       We cover property while:
           your premises.
                                                                      a. It is located in your premises.
        g. Actual work upon the property covered.
                                                                      b. It is in transit to or from your premises.
             But we will pay for direct "loss" caused
             by resulting fire or explosion, if these                 c. It is temporarily located elsewhere for a
             causes of "loss" would be covered un-                       period not exceeding 60 days.
             der this Coverage Form.




0M78400198                                           Page 3of5                                                        EP


                                                                                                   AFP-META2-08-PRINTOO1 -0577-0142-D
      2. VALUATION                                               4. ADDITIONAL ACQUIRED PROPERTY
        General Condition E. Valuation in the Com-                  If during the policy period you acquire addi-
        mercial Inland Marine Conditions is replaced                tional property of a type already covered by
        by the following:                                           this form, we will cover such property for up
                                                                    to 60 days.
         a. Equipment
                                                                    The most we will pay in a "loss" is the lesser
            The value of the electronic data proc-
                                                                    of:
            essing equipment shall be the actual
            retail replacement cost of the property                  a. 25% of the total Limit of Insurance
            at the time of "loss." The "loss" shall                     shown in the Declarations for that type
            be adjusted based on the actual retail                      of property; or
            replacement cost of electronic process-
                                                                     b. $500,000.
            ing equipment similar to the property in-
            sured at the time. .of:.:."Ioss".                            You will report such property within 30
                                                                         days from the date acquired and will pay
         b. Data and Media
                                                                         any additional premium due. If you do
            The value of 1ho covered "data" and                          not report such property, coverage will
              media shall b th aetual reproduction                       cease automatically 30 days after the
            cost to replace the "data" and "media".                      date the property is acquired.
            If the "data" is not reproduced or re-
            placed we will not pay more thti the           F. DEFINITIONS
            cost of the blank value of the inedia':              1. "Data" means information stored on the me-
      3. COINSURANCE                                                dia and includes facts, instructions, con-
                                                                    cepts, and programs converted to a form
00      The following condition applies                             usable in the "data processing operation".
c\J
00
        Coinsurance percentage shown in the Dec-
00      larations.                                               2. "Data processing operation" means:
c\J
        We will not pay the full amount of any loss if               a Covered electronic data processing
0
        the value of the Covered Property at the time                   equipment.
0
o1      of loss, times the Coinsurance percentage                    b. Covered data processing data and me-
c\J
tJ-
        shown for it in the Declarations, is greater                     dia.
LX      than the Limit of Insurance for the property.
0                                                                    c. The air conditioning system that ser-
        Instead we will determine the most we will                      vices your data processing operation.
Cl)     pay using the following steps:
cc
c\J
                                                                 3 Electronic data processing equipment
         a. Multiply the value of Covered Property                  means mainframe computers, mini- or micro
0           at the time of loss by the Coinsurance                  computer sytems, word processors, com-
0
0           percentage;                                             puters for cøiil:munication/tracking, telecom-
0
0        b. Divide the Limit of Insurance of the                    munication systems, and component parts
            property by the figure determined in                    and related equipment. It includes air condi-
            step (a);                                               tioning and fire protective equipment, used
                                                                    solely for the "data processing operation".
         c. Multiply the total amount of loss, before
            the application of any deductible, by the            4. "Extra Expense" means any necessary op-
            figure determined in step (b); and                      erating expenses over and above your nor-
                                                                    mal cost of operating your data processing
         d. Subtract the deductible from the figure                 operation, had no loss occurred. This ex-
            determined in step (c).                                 pense could include rental of additional
        We will pay the amount determined in step                   equipment or facilities and the cost of addi-
        (d) or the limit of insurance, whichever is                 tional labor.
        less. For the remainder, you will either have            5. "Loss" means accidental loss or damage.
        to rely on other insurance or absorb the loss
        yourself.                                                6. "Media" means materials on which data is
                                                                    stored, such as disks, disk packs, magnetic
        This coinsurance provision is not applicable                tapes, drums or cells.
        regarding the "business income" and "extra
        expense" provided within this form.



                                                   Page 4 of 5


                                                                                                  AFP-META2-08-PRINT001 -0577-01 43-D
    7. "Period of Restoration" means the period of               a. Regulates the construction, use or re-
       time that:                                                   pair, or requires the tearing down of any
                                                                    property; or
        a. Begins with the date of direct physical
           "loss" caused by or resulting from any                b. Requires any insured or other to test
           Covered Cause of Loss at the described                   for, monitor, clean-up, remove, contain,
           premises; and,                                           treat, detoxify or neutralize, or in any
                                                                    way respond to, or assess the effects
        b. Ends on the date when the property at
                                                                    of "nollutants"
           the described premises should be re-
            paired, rebuilt or replaced with reason-            The expiration date of this policy will not cut
           able speed and similar quality,                      short the "period of restoration".
       "Period of restoration" does not include in-          8. "Pollutants" means any solid, liquid, gase-
       creased period required due to the enforce-              ous, or thermal irritant or contaminant, in-
       ment of any ordinance or law that:                       cluding smoke, vapor, soot, fumes, acids,
                                                                alkalis, chemicals and waste. Waste includes
                                                                material to be recycled, reconditioned or re-
                                                                claimed.




0M78400198                                       Page 5of5                                                       EP


                                                                                              AFP-META2-08-PRINTOO1 -0577-0144-D
                                                                                     COMMERCIAL INLAND MARINE
                                                                                                  CM 7841 01 98


               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                         ELECTRONIC DATA PROCESSING
                                          MECHANICAL AND ELECTRICAL
                                                 BREAKDOWN COVERAGE
                                                     ENDORSEMENT

      This endorsement modifies insurance provided under the following:

              ELECTRONIC DATA PROCESSING COVERAGE

      We will pay for direct physical loss" to

       1. Covered "electronic data processing equipment" resulting from:
           a. Mechanical breakdown;
           b Artificially generated electric current incliithng electric arcing and short circuit that disturbs electrical
              devices equipment appliances or wires

o.         c. Disturbance in electric power suppl resulting from artificial causes such as blackout, power surge,
c\J            brownout, blow-out, short circuit or other electrical or magnetic disturbances that originate more than
00
00             1000 feet from your premises.
c\J
           d Actual work upon the property covered
0

0      2 Covered data and media resulting from
o1
c\J
tJ-        a. Mechanical breakdown;
LX
0          b. Electrical or magnetic injury or electric disturbance, resulting in erasure of electronic recordings;

Cl)
           c. Disturbance in electric power supply, resulting from artificial causes such as blackout, power surge,
cc            brownout blow-out, short circuit or other electrical or magnetic disturbarces that originate more than
c\J
              1000 feet from your premises.
0
0
0     DEDUCTIBLE
0
0
      We will not pay for "loss" in any one occurrence until the amount of the adjusted "loss" before applying the
      applicable Limits of Insurance exceeds the Electronic Data Processing Mechanical and Electrical Breakdown
      deductible shown in the Declarations. We will then pay the amount of the adjusted "loss" in excess of the De-
      ductible, up to the applicable Limit of Insurance.


      CM 7841 01 98                                                                                                         EP




                                                                                                         AFP-META2-08-PRINTOO1 -0577-0145-D
                                                                                 COMMERCIAL INLAND MARINE
                                                                                              CM 78 50 01 98


                                     MOTOR TRUCK CARGO OWNERS
                                          COVERAGE FORM

Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
what is and is not covered.

Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
words "we," "us" and "our" refer to the Company providing this insurance.

Other words and phrases that appear in quotation marks have special meaning. Refer to Section F                         -


DEFINITIONS.

 A. COVERAGE                                                          Property except those causes of "loss"
                                                                      listed in the Exclusions.
    We will pay for "loss" to Covered Property from
    any of the Covered Causes of Loss.                              4. a. ADDITIONAL COVERAGE             -    OTHER
                                                                          VEHICLES
     1. COVERED PROPERTY, as used in this
        Coverage Form, means:                                             We will pay for "loss" to Covered Prop-
                                                                          erty from any of the Covered Causes of
         Your lawful goods and merchandise or simi-
                                                                          Loss while the property is contained in
         lar property of others which you have on
                                                                          or on:
         consignment while:
                                                                          (1) A "motor vehicle" which replaces
          a. Being loaded on or unloaded from your
                                                                              one listed in the Declarations;
              "motor vehicles" described in the Dec-
             larations; or                                                (2) A temporary substitute "motor
                                                                              vehicle" for a disabled "motor
          b. Loaded for shipment or in transit in or
                                                                              vehicle" listed in the Declarations;
             on your "motor vehicles" described in
             the Declarations.                                            (3) A trailer being used with a tractor
                                                                              listed in the Declarations; or
     2. PROPERTY NOT COVERED
                                                                          (4) A newly acquired additional "motor
         Covered Property does not include:
                                                                              vehicle", if all of your other "motor
          a. Property in or on your premises unless                           vehicles" are listed in the Declara-
             loaded for shipment on your "motor                               tions.
             vehicles";
                                                                          You must report any newly acquired
          b. Tarpaulins, equipment or fittings of the                     "motor vehicle" to us within 30 days
             "motor vehicles";                                            from the date you acquire it. Premium
                                                                          will be charged from the date of acqui-
          c. Money, currency, gold or silver bullion,
                                                                          sition.
             or platinum;
                                                                       b. ADDITIONAL COVERAGE                 -      RE-
          d. Securities or evidences of debt; or
                                                                          FRIGERATION BREAKDOWN
          e. Precious stones, jewelry or similar valu-
                                                                          We will pay for "loss" to Covered Prop-
             ables.
                                                                          erty caused by the mechanical break-
     3. COVERED CAUSES OF LOSS                                            down of the refrigeration machinery of
                                                                          your "motor vehicle" transporting the
         Covered Causes of Loss means RISKS OF
                                                                          Covered Property.
         DIRECT PHYSICAL "LOSS" to Covered




                 Includes copyrighted material of Insurance Services Office, Inc., with its permission.


CM 78 50 01 98                                        Page 1 of 3                                                      EP


                                                                                                    AFP-META2-08-PRINTOO1 -0577-0146-D
         5. COVERAGE EXTENSIONS                                                  if the fire would be covered under
                                                                                 this Coverage Form.
             a. Debris Removal
                                                                          c. WAR AND MILITARY ACTION
                We will pay for expenses you incur for
                the removal of debris of the covered                         (1) War, including undeclared or civil
                property, which is occasioned by a                               war;
                "loss" covered by this coverage part.
                                                                             (2) Warlike action by a military force,
                This payment shall be in addition to the
                                                                                 including action in hindering or de-
                insurance provided under this coverage
                                                                                 fending against an actual or ex-
                part, but in no event will we be liable for
                                                                                 pected attack, by any government,
                more than $50,000 under this extension
                                                                                 sovereign or other authority using
                in any one "loss".
                                                                                 military personnel or other agents;
             b. Pollutant Clean Up and Removal                                   or
                We will pay youexpenses to extract                           (3) Insurrection, rebellion, revolution,
                "pollutants" frOlandô water if the re-                           usurped power or action taken by
                lease, dischars or dispersal of the                              governmental authority in hindering
                 pollutants is caused by or results from                         or defending against any of these.
                a Covered CauseofLoss that occurs
                                                                      2. We will not pay for a "loss" caused by or
                during the policy period. The expenses
                                                                         resulting from any of the following:
                will be paid only if they are rep.otod.to
                us in writing within 180 days 01 the ear                  a. Delay, loss of use, loss of market or any
                her of                                                       other consequential loss.
                (1) The date of direct physical 1QSS'                     b. Unexplained disappearance.
CD                  or
rn                                                                        c. Shortage found upon taking inventory.
00              (2) The end of the policy period.
00                                                                        d. Dishonest or criminal act committed by:
c\J
                 The most we will pay under this Cover-
0                                                                            (1) You any of your partners employ
                 age Extension is $10,000 for the sum
                                                                                 ees directors trustees or author
0                of all such expenses arising out of Cov-
o1                                                                               ized representatives;
c\J              ered Causes of Loss occurring during
tJ-              each separate 12 month period of this                       (2) Anyone else with an interest in the
LX
0                policy.                                                         property, or their employees or au-
                                                                                 thorized representatives; or
Cl)   B. EXCLUSIONS
cc                                                                           (3) Arcon else to whom the property
c\J      1. We will not pay for a "loss" caused directly                         is rtristed for any purpose
0           or indirectly by any of the following. Such
0
             "loss" is excluded regardless of any other                      This exckjsion applies whether or not
0
0           cause or event that contributes concurrently                     such:
0
            or in any sequence to the "loss".                                (1) Persons are acting alone or in col-
             a. GOVERNMENTAL ACTION                                              lusion with other persons; or

                 Seizure or destruction of property by                       (2) Acts occur during the hours of em-
                 order of governmental authority.                                ployment.

                 But we will pay for acts of destruction                     This exclusion does not apply to:
                 ordered by governmental authority and                       (1) Covered Property that is entrusted
                 taken at the time of a fire to prevent its                      to others who are carriers for hire;
                 spread if the fire would be covered un-                         or
                 der this Coverage Form.
                                                                             (2) Acts of destruction by your employ-
             b. NUCLEAR HAZARD                                                   ees. But theft by employees is not
                (1) Any weapon employing atomic fis-                             covered.
                    sion or fusion; or                                    e. Improper packing, shifting of the load or
                (2) Nuclear reaction or radiation, or ra-                     rough handling.
                    dioactive contamination from any                      f. Your neglect to use all reasonable
                    other cause. But we will pay for di-                     means to save and preserve the
                    rect "loss" caused by resulting fire


                                                        Page 2 of 3


                                                                                                      AFP-META2-08-PRINT001 -0577-01 47-D
             property at and after any "loss" or when         2. VALUATION
             the property is so endangered.
                                                                  General Conditions E. Valuation in the Com-
    3. We will not pay for a "loss" caused by or                  mercial Inland Marine Conditions is replaced
       resulting from any of the following. But if                by the following:
       "loss" by a Covered Cause of Loss results,
                                                                  All Covered Property shall be valued at the
       we will pay for that resulting "loss".
                                                                  amount of invoice.
        a. Weather conditions. But this exclusion
                                                                  If the Covered Property is not under invoice
           only applies if weather conditions con-
                                                                  then the value of the Covered Property will
           tribute in any way with a cause or event
                                                                  be the least of the following amounts:
           excluded in paragraph 1. above to pro-
           duce the "loss".                                         a. The actual cash value of that property;
        b. Chipping, scratching, denting, marring,                  b. The cost of reasonably restoring that
           or be being spotted, discolored, moldy,                     property to its condition immediately
           rusted, frosted, rotted, soured, steamed,                   before "loss"; or
           change in flavor, breakage or leakage.
                                                                    c. The cost of replacing that property with
        c. Wear and tear, any quality in the prop-                     substantially identical property.
           erty that causes it to damage or destroy
                                                                  In the event of "loss" the value of property
           itself, hidden or latent defect, gradual
                                                                  will be determined as of the time of "loss".
           deterioration, depreciation, mechanical
           breakdown, insects, vermin, rodents,               3. COINSURANCE
           corrosion, rust, dampness, cold or heat.
                                                                  All Covered Property must be insured for
C. LIMITS OF INSURANCE                                            100% of its total value as of the time of
                                                                  "loss" or you will incur a penalty.
   The most we will pay for "loss" in any one oc-
   currence is the applicable Limit of Insurance                  The penalty is that we will pay only the pro-
   shown in the Declarations.                                     portion of any "loss" that the Limit of Insur-
                                                                  ance shown in the Declarations for all goods
D. DEDUCTIBLE                                                     on that "motor vehicle" bears to 100% of the
                                                                  total value of all goods on that "motor
   We will not pay for "loss" in any one occurrence
                                                                  vehicle" as of the time of "loss".
   until the amount of the adjusted "loss" before
   applying the applicable Limits of Insurance ex-            4. NOTICE TO POLICE
   ceeds the Deductible shown in the Declarations.
                                                                  You agree that you will report promptly to the
   We will then pay the amount of the adjusted
                                                                  Police Department all thefts or acts of van-
   "loss" in excess of the Deductible, up to the ap-
                                                                  dals.
   plicable Limit of Insurance.
                                                         F. DEFINITIONS
E. ADDITIONAL CONDITIONS
                                                              "Loss" means accidental loss or damage.
   The following conditions apply in addition to the
   Commercial Inland Marine Conditions and the                "Motor vehicle" means a land vehicle, automo-
   Common Policy Conditions:                                  bile, truck, trailer or semitrailer designed for travel
                                                              on public roads and used for transportation of
    1. COVERAGE TERRITORY
                                                              cargo. But "motor vehicle" does not include
       We cover property while in transit, wherever           bulldozers, farm machinery, fork lifts and other
       located within:                                        vehicles designed for use principally off public
                                                              roads.
        a. The United States of America;
                                                              "Pollutants" means any solid, liquid, gaseous, or
        b. Canada; or
                                                              thermal irritant or contaminant including smoke,
        c. Puerto Rico.                                       vapor, soot, fumes, acids alkalis, chemicals and
                                                              waste. Waste includes material to be recycled,
                                                              reconditioned or reclaimed.




0M78500198                                        Page 3of3                                                           EP


                                                                                                   AFP-META2-08-PRINTOO1 -0577-0148-D
                                                                                       COMMERCIAL INLAND MARINE
                                                                                                    CM 7870 1098


                                      PEAK PROGRAM   EXHIBITION RISKS
                                                             -




                                              COVERAGE FORM


      Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
      what is and is not covered.

      Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
      words "we," "us" and "our" refer to the Company providing this insurance.

      Other words and phrases            appear in quotation marks have special meaning. Refer to Section F                   -


      DEFINITIONS.

       A. COVERAGE                                                              But we will pay for acts of destruction
                                                                                ordered by governmental authority and
          We will pay for "loss" to Covered Property from
                                                                                taken at the time of a fire to prevent its
          any of the Covered Causes of Loss
                                                                                spread if the fire would be covered un-
           1 COVERED PROPERTY, as used in this                                  der this Coverage Form.
              Coverage Form means
                                                                             b. NUCLEAR HAZARD
                a. Your property, or
                                                                                (1) Any weapon employing atomic fis-
rn
00              b. Property of others which is in your care                         sion or fusion; or
00                 and for which you are liable,
c\J                                                                             (2) Nuclear reaction or radiation, or ra-
0              at any exhibition, trade show or fair.                               dioactive contamination from any
                                                                                    other cause But we will pay for di
0          2. PROPERTY NOT COVERED                                                  rect "loss" caused by resulting fire
o1
c\J                                                                                 if the fire would be covered under
tJ-
               Covered Property does not include:
LX                                                                                  this Coverage Form.
0               a. Property while airborne or waterborne,
                   except while in transit;                                  c. WAR AND MILITARY ACTION
Cl)
cc              b. Property while in cofferdams or while                        (1) W: .i      uding undeclared or civil
c\J
                   below the surface of the ground; or
0
0               c. Property which has become a perma-                           (2) Warlk:e action by a military force,
0                  nent part of any structure.                                      including action in hindering or de-
0
0                                                                                   fending against an actual or ex-
           3. COVERED CAUSES OF LOSS                                                pected attack, by any government,
               Covered Causes of Loss means RISKS OF                                sovereign or other authority using
               DIRECT PHYSICAL "LOSS" to Covered                                    military personnel or other agents;
               Property except those causes of "loss"                               or
               listed in the Exclusions.                                        (3) Insurrection, rebellion, revolution,
                                                                                    unsurped power or action taken by
       B. EXCLUSIONS
                                                                                    governmental authority in hindering
           1. We will not pay for a "loss" caused directly                          or defending against any of these.
              or indirectly by any of the following. Such
                                                                         2. We will not pay for a "loss" caused by or
               "loss" is excluded regardless of any other
                                                                            resulting from any of the following:
              cause or event that contributes concurrently
              or in any sequence to the "loss."                              a. Delay, loss of use, loss of market or any
                                                                                 other consequential loss.
                a. GOVERNMENTAL ACTION
                     Seizure or destruction of property by
                     order of governmental authority.




      CM 7870 1098                                         Page 1 of 2                                                       EP


                                                                                                          AFP-META2-08-PRINTOO1 -0577-0149-D
    b. Dishonest or criminal act committed by:                        (2) Design, specifications, workman-
                                                                          ship, repair, construction, reno-
       (1) You, any of your partners, employ-
                                                                          vation,   remodeling,     grading,
           ees, directors, trustees, or author-
                                                                          compaction;
           ized representatives;
                                                                      (3) Materials used in repair, con-
       (2) Anyone else with an interest in the
                                                                          struction, renovation or remodeling;
           property, or their employees or au-
                                                                          or
           thorized representatives; or
                                                                      (4) Maintenance;
       (3) Anyone else to whom the property
           is entrusted for any purpose.                               of part or all of any property wherever
                                                                       located.
       This exclusion applies whether or not
       such:                                                       d. Wear and tear, any quality in the prop-
                                                                      erty that causes it to damage or destroy
       (1) Persons are acting alone or in col-
                                                                      itself, hidden or latent defect, gradual
           lusion with other persons; or
                                                                      deterioration, depreciation, mechanical
       (2) Acts occur during the hours of em-                         breakdown, insects, vermin, rodents,
           ployment.                                                  corrosion, rust, dampness, cold or heat.
       This exclusion does not apply to:                               But if "loss" by fire or explosion results,
                                                                       we will pay for that resulting "loss".
       (1) Covered Property that is entrusted
           to others who are carriers for hire;         C. LIMITS OF INSURANCE
           or
                                                              The most we will pay for "loss" in any one oc-
       (2) Acts of destruction by your employ-                currence is the applicable Limit of Insurance
           ees. But theft by employees is not                 shown in the Declarations or in the PEAK PRO-
           covered.                                           GRAM Limits Summary.
    c. Artificially generated current creating a
                                                        D. DEDUCTIBLE
        short circuit or other electric disturbance
        within an article covered under this                  We will not pay for "loss" in any one occurrence
        Coverage Form.                                        until the amount of the adjusted "loss" before
                                                              applying the applicable Limits of Insurance ex-
       This exclusion only applies to "loss" to
                                                              ceeds the Deductible shown in the Declarations.
       that article in which the disturbance oc-
                                                              We will then pay the amount of the adjusted
       curs.
                                                              "loss" in excess of the Deductible, up to the ap-
    d. Your neglect to use all reasonable                     plicable Limit of Insurance.
       means to save and preserve the prop-
       erty at and after any "loss" or when the         E. ADDITIONAL CONDITIONS
       property is so endangered.                             The following conditions apply in addition to the
3. We will not pay for a "loss" caused by or                  Commerical Inland Marine Conditions and the
   resulting from any of the following. But if                Common Policy Conditions:
   "loss" by a Covered Cause of Loss results,                 1. COVERAGE TERRITORY
   we will pay for that resulting "loss."
                                                                   a. The United States of America;
    a. Weather conditions. But this exclusion
       only applies if weather conditions con-                     b. Canada; and
       tribute in any way with a cause or event                    c. Puerto Rico.
       excluded in paragraph 1. above to pro-
       duce the "loss."                                       2. NOTICE TO POLICE

    b. Acts or decisions, including the failure                   You agree that you will report promptly to the
       to act or decide, of any person, group,                    Police Department all thefts or acts of van-
       organization or governmental body.                         dals.

    c. Faulty, inadequate or defective:                 F. DEFINITIONS
       (1) Planning, zoning, development, sur-                "Loss" means accidental loss or damage.
           veying, siting;




                                                Page 2 of 2


                                                                                                 AFP-META2-08-PRINTOO1 -0577-0150-D
                                                                                  COMMERCIAL INLAND MARINE
                                                                                               CM 78 71 1098


                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                     PEAK PROGRAM COMMERCIAL INLAND
                                       MARINE CHANGES ENDORSEMENT

      This endorsement modifies insurance provided under the following:

              ACCOUNTS RECEIVABLE COVERAGE FORM
              ELECTRONIC DATA PROCESSING COVERAGE
              PEAK PROGRAM     )(B!TlON RISKS COVERAGE FORM
                                 -


              COMMERCIAL FINE ARTS COVERAGE FORM
              MOTOR TRUCK CARGO OWNERS COVERAGE FORM
              TRANSPORTATION ::.QVERAGE FORM
              SALESPERSON SAMi.:E:$COVERAGE FORM
              PROCESSORS COVERAGE FORM

      The provisions of this endorsement apply when the                 SUMMARY or the PEAK EXTRA LIMITS
      Deductible applicable to the above coverages (except              SUMMARY form.
      the ACCOUNTS RECEIVABLE COVERAGE FORM)
      is $1, 000 or more If a lower Deductible is shown in      2. The following applies to the SALESPERSON
c\J   the Declarations, the insurance provided by this             SAMPLES COVERAGE FORM:
rn    endorsement does not apply.
00                                                                        a. EXCLUSION 13.1.e. WATER is deleted.
00
c\J    1. The following applies to the coverage forms                     b EXCLUSION 13.11J. EARTH MOVE-
0         shown above (unless otherwise stated):                             MENT is deleted.
0
o1
           a. The COINSURANCE condition is deleted.                       C. Paragraph E.1. COVERAGE TERRI-
c\J           Any other references to coinsurance or                         TORY is amended to read:
tJ-
LX
              coinsurance conditions in the forms are
0             deleted.                                                       1. COVERAGE TERRITORY

           b. DEDUCTIBLE     - when the same occurrence                     We cover property wherever located
Cl)                                                                         withiri::::.
cc            involves "loss" to insurance under more
c\J
              than one of the above coverage parts, or to                    a The United States of America
0             any of the above coverage parts and "loss"
0
              under the COMMERCIAL PROPERTY COV-                             b Puerto Rico and
0
0             ERAGE PART, only one Deductible will be                        c. Canada.
0
              applied to the occurrence. This provision
              does not apply to the ACCOUNTS RECEIV-            3. The following applies to the TRANSPORTATION
              ABLE COVERAGE FORM.                                   COVERAGE FORM:
           c. DEDUCTIBLE     -   the Deductible applicable           a. Paragraph A.1. COVERED PROPERTY is
              to each coverage form is shown in the Dec-                amended to include item e. Inland water-
              larations. If the Deductible is not shown in              ways.
              the Declarations, the Deductible will be the
                                                                     b. Paragraph C. LIMITS OF INSURANCE is
              same as the Deductible applicable to cover-
                                                                        amended to read:
              age under the COMMERCIAL PROPERTY
              COVERAGE PART. This provision does not                    The most we will pay for "loss" in any one
              apply to the ACCOUNTS RECEIVABLE                          occurrence is the applicable Limit of Insur-
              COVERAGE FORM.                                            ance shown in the Declarations, or on the
                                                                        Schedule, or in the PEAK PROGRAM LIM-
           d. The applicable Limit of Insurance for each
                                                                        ITS SUMMARY or the PEAK EXTRA LIMITS
              coverage form is shown in the Declarations.
                                                                        SUMMARY form. The Limit of Insurance
              If the applicable limit is not shown in the
                                                                        shown applies to property in transit by public
              Declarations, the Limit of Insurance will be
                                                                        truckman, contract carrier, scheduled air
              shown in the PEAK PROGRAM LIMITS
                                                                        carrier, railroad carrier, or inland waterways.



      CM 78 71 10 98                                   Page 1 of 2                                                       EP


                                                                                                      AFP-META2-08-PRINTOO1 -0577-0151 -D
4. The following applies to the MOTOR TRUCK                   a. Paragraph C. LIMITS OF INSURANCE is
   CARGO OWNERS COVERAGE FORM:                                   amended to read:
   a. Paragraphs A.1.a. and A.1.b. are amended                  The most we will pay for "loss" in any one
       to read:                                                 occurrence is the applicable Limit of Insur-
                                                                ance shown in the Declarations. If no limit is
       a. Being loaded on or unloaded from your
                                                                shown in the Declarations, the applicable
          "motor vehicles"; or
                                                                Limit of Insurance will be shown in the PEAK
       b. Loaded for shipment or in transit in or               PROGRAM LIMITS SUMMARY or the PEAK
          on your "motor vehicles".                             EXTRA LIMITS SUMMARY form. If the Limit
                                                                of Insurance is not shown on the Declara-
   b. Paragraph A.4.a. is amended to read:
                                                                tions, and the Limit of Insurance in one of
        a. ADDITIONAL COVERAGE         -   OTHER                these forms applies, the limit shown is a
           VEHICLES                                             combined limit for "electronic data process-
                                                                ing equipment", "data" and "media".
          We will pay for "loss" to Covered Prop-
          erty from any of the Covered Causes of              b. Paragraph E.4. ADDITIONAL ACQUIRED
          Loss while the property is contained in                PROPERTY is amended to read:
          or on:
                                                                If during the policy period you acquire addi-
          (1) A "motor vehicle" which replaces                  tional property of a type already covered by
              one of your "motor vehicles";                     this form, we will cover such property for up
                                                                to 90 days. You will report such property
          (2) A temporary substitute "motor
                                                                within 90 days of the date acquired and will
              vehicle" for one of your disabled
                                                                pay any additional premium due. If you do
              "motor vehicles";
                                                                not report such property, coverage will cease
          (3) A trailer being used with a tractor               automatically 90 days after the date the
              you own or operate;                               property is acquired. The most we will pay
                                                                for additional acquired property is $500,000.
          (4) A newly acquired additional "motor
              vehicle", if all of your other "motor           c. Paragraph E.1. COVERAGE TERRITORY is
              vehicles" are insured under this                   amended to read:
              coverage form.
                                                                  1. COVERAGE TERRITORY
          If your "motor vehicles" are described
                                                                We cover property wherever located within:
          in the Declarations, you must report any
          newly acquired "motor vehicle" to us                       a. The United States of America;
          within 30 days from the date you ac-
                                                                     b. Puerto Rico; and
          quire it.
                                                                     c. Canada.
5. The following applies to the ELECTRONIC DATA
   PROCESSING COVERAGE:




                                                Page 2 of 2


                                                                                              AFP-META2-08-PRINTOO1 -0577-0152-D
                                                                                       COMMERCIAL INLAND MARINE
                                                                                                    CM 78 72 11 88


                                    SALESPERSON SAMPLES COVERAGE FORM

      Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
      what is and is not covered.

      Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
      words "we", "us" and "our" refer to the Company providing this insurance.

      Other words and phrases that appear in quotation marks have special meaning. Refer to Section F                         -


      DEFINITIONS.

       A COVERAGE                                                               (4) Weight of people or personal prop-
                                                                                    erty;
          We will pay for loss tc Covered Property from
          any of the Covered CausLôss.                                          (5) Weight of rain that collects on a
                                                                                    roof;
           1. COVERED PROPERTY, as used in this
              Coverage Form, means samples                                      (6) Use of defective materials or meth-
              chandise described in the   0.hs:                                     ods in construction, remodeling or
                                                                                    renovation if the collapse occurs
                a. while in transit between you premiss
                                                                                    during the course of the con-
                   and the salesperson and
                                                                                    struction, remodeling or renovation.
rn              b. while in charge or control of the sales-
rn                                                                              We will not pay for loss or damage to
00                 person who is traveling on your behalf.
00                                                                              the following types of property, if other-
c\J
           2. PROPERTY NOT COVERED                                              wise covered in this Coverage Part un
0                                                                               der items (2), (3), (4), (5) and (6) unless
               Covered Property does not include:                               the loss or damage is a direct result of
0
o1              a. Jewelry;                                                     the collapse of a building:
c\J
tJ-
                b. Furs; or                                                          outdoor radio or television antennas,
LX
0                                                                                    including their lead-in wiring, mast
                c. Articles consisting principally of fur.                           or towers; awnings; gutters and
Cl)        3. COVERED CAUSES OF LOSS                                                 downspouts; yard fixtures; outdoor
cc                                                                                   swrnmrng pools fences piers
c\J
               Covered Causes of Loss means RISKS OF                                 whaves and docks; beach or diving
0              DIRECT PHYSICAL "LOSS" to Covered                                     platfcl*ms or appurtenances; retain-
0
0
               Property except those causes of "loss"                                ing walls; walks; roadways and
0              listed in the Exclusions.                                             otherpaved surfaces.
0
           4. a. ADDITIONAL COVERAGE                  -   COL-                  Collapse does not include settling,
                 LAPSE                                                          cracking, shrinkage, bulging or expan-
                      We will pay for direct "loss" caused by                   sion.
                      or resulting from risks of direct physical                This Additional Coverage does not in-
                      "loss" involving collapse of all or part of               crease the Limits of Insurance provided
                      a building or structure caused by one                     in this Coverage Form.
                      or more of the following:
                                                                             b. ADDITIONAL COVERAGE            -    DEBRIS
                      (1) Fire; lightning; windstorm; hail; ex-                 REMOVAL
                          plosion; smoke; aircraft; vehicles;
                          riot; civil commotion; vandalism;                     We will pay for expenses you incur for
                          breakage of glass; falling objects;                   the removal of debris of the covered
                          weight of snow, ice or sleet; water                   property, which is occasioned by a
                          damage; all only as covered in this                   "loss" covered by this coverage part.
                          Coverage Form;                                        This payment shall be in addition to the
                                                                                insurance provided under this coverage
                      (2) Hidden decay;                                         part, but in no event will we be liable for
                      (3) Hidden insect or vermin damage;                       more than $50,000 under this extension
                                                                                in any one "loss".


      CM 7872 11 88                                           Page 1 of 3                                                    EP


                                                                                                          AFP-META2-08-PRINTOO1 -0577-0153-D
B. EXCLUSIONS                                                           But we will pay for direct "loss" caused
                                                                        by resulting fire, explosion or theft if
   1. We will not pay for a "loss" caused directly
                                                                        these causes of "loss" would be cov-
      or indirectly by any of the following. Such
                                                                        ered under this coverage form.
       "loss" is excluded regardless of any other
      cause or event that contributes concurrently                      This exclusion applies only to property
      or in any sequence to the "loss".                                 at the described premises.
       a. GOVERNMENTAL ACTION                                         f. EARTH MOVEMENT
           Seizure or destruction of property by                        Earth movement, including but not lim-
           order of governmental authority. But we                      ited to: earthquake; volcanic eruption;
           will pay for acts of destruction ordered                     landslide; mudflow; earth sinking, rising
           by governmental authority and taken at                       or shifting.
           the time of a fire to prevent its spread if
                                                                 2. We will not pay for a "loss" caused by or
           the fire would be covered under this
                                                                    resulting from any of the following:
           Coverage Form.
                                                                     a. Delay, loss of use, loss of market or any
       b. NUCLEAR HAZARD
                                                                        other consequential loss.
          (1) Any weapon employing atomic fis-
                                                                     b. Unexplained disappearance.
              sion or fusion; or
                                                                     c. Dishonest acts by you, anyone else with
          (2) Nuclear reaction or radiation, or ra-
                                                                        an interest in the property, your or their
              dioactive contamination from any
                                                                        employees or authorized represen-
              other cause. But we will pay for di-
                                                                        tatives or anyone entrusted with the
              rect "loss" caused by resulting fire
                                                                        property, whether or not acting alone or
              if the fire would be covered under
                                                                        in collusion with other persons or oc-
              this Coverage Form.
                                                                        curring during the hours of employment.
       c. WAR AND MILITARY ACTION
                                                                        But this exclusion does not apply to a
          (1) War, including undeclared or civil                        carrier for hire.
              war;
                                                                     d. Artificially generated current creating a
          (2) Warlike action by a military force,                       short circuit or other electric disturbance
              including action in hindering or de-                      within an article covered under this
              fending against an actual or ex-                          Coverage Form.
              pected attack, by any government,
                                                                        But we will pay for direct "loss" caused
              sovereign or other authority using
                                                                        by resulting fire or explosion, if these
              military personnel or other agents;
                                                                        causes of "loss" would be covered un-
              or
                                                                        der this Coverage Form. This exclusion
          (3) Insurrection, rebellion, revolution,                      only applies to "loss" to that article in
              usurped power or action taken by                          which the disturbance occurs.
              governmental authority in hindering
                                                                     e. Explosion, rupture or bursting of steam
              or defending against any of these.
                                                                        boilers, steam pipes, steam turbines or
       d. BUILDING ORDINANCE                                            steam engines.
          The enforcement of any ordinance or                         f. Your neglect to use all reasonable
          law:                                                           means to save and preserve the prop-
                                                                         erty at and after any "loss" or when the
          (1) Regulating the construction, use or
                                                                         property is so endangered.
              repair of any property; or
                                                                 3. We will not pay for a "loss" caused by or
          (2) Requiring the tearing down of any
                                                                    resulting from any of the following. But if
              property, including the cost of re-
                                                                    "loss" by a Covered Cause of Loss results,
              moving its debris.
                                                                    we will pay for that resulting "loss".
       e. WATER
                                                                     a. Weather conditions. But this exclusion
           Flood, surface water, waves, tides tidal                     only applies if weather conditions con-
           waves, overflow of any body of water or                      tribute in any way with a cause or event
           their spray, all whether driven by wind                      excluded in paragraph 1. above to pro-
           or not.                                                      duce the "loss".



                                                   Page 2 of 3


                                                                                                  AFP-META2-08-PRINTOO1 -0577-0154-D
                b. Acts or decisions, including the failure        E. ADDITIONAL CONDITIONS
                   to act or decide, of any person, group,
                                                                         The following conditions apply in addition to the
                   organization or governmental body.
                                                                         Commercial Inland Marine Conditions and the
                c. Collapse except as provided in the Ad-                Common Policy Conditions:
                   ditional Coverage    -Collapse section
                                                                         1. COVERAGE TERRITORY
                   of this Coverage Form.
                                                                             We cover property while:
                d. Wear and tear, any quality in the prop-
                   erty that causes it to damage or destroy                   a. It is located at the premises described
                   itself, hidden or latent defect, gradual                      in the Declarations.
                   deterioration, depreciation, mechanical
                                                                              b. It is in transit to or from the premises
                   breakdown, insects, vermin, rodents,
                                                                                 described in the Declarations.
                   corrosion, rust, dampness, cold or heat.
                                                                              c. It is temporarily located elsewhere for a
                e. The failure of pQW::.Q.r other utility ser-
                                                                                 period not exceeding 60 days.
                   vice supplied to th deribed premised
                   however caus:1, if the failure occurs                 2. COINSURANCE
                   away from the d.scribe premises.
                                                                             All Covered Property must be insured for
       C. LIMITS OF INSURANCE                                                100% of its total value as of the time of
                                                                             "loss" or you will incur a penalty.
          The most we will pay for "loss" in any
          currence is the applicable Limit of ft'surance                     The penalty is that we will pay only the pro-
          shown in the Declarations.                                         portion of any "loss" that the Limit of Insur-
                                                                             ance shown in the Declarations for all
      D. DEDUCTIBLE                                                          Covered Property at all locations bears to
                                                                             100% of the total value of all property at all
rn        We will not pay for "loss" in any one occurrence
                                                                             locations as of the time of "loss".
00        until the amount of the adjusted "loss" before
00
c\J       applying the applicable Limits of Insurance ex-           F.DEFtNITIONS
0         ceeds the Deductible shown in the Declarations.
          We will then pay the amount of the adjusted                     Loss" means accidental loss or damage
0
o1        "loss" in excess of the Deductible, up to the ap-
c\J
tJ-
          plicable Limit of Insurance.
LX
0

Cl)
cc
c\J

0
0
0
0
CD




      CM 7872 11 88                                        Page 3 of 3                                                        EP


                                                                                                           AFP-META2-08-PRINTOO1 -0577-0155-D
                                                                          COMMERCIAL INLAND MARINE
                                                                                       CM 7878 1098


         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       PEAK PROGRAM
                               REPLACEMENT COST ENDORSEMENT

This endorsement modifies insurance provided under the following:

       PEAK PROGRAM EXHIBITION RISKS COVERAGE FORM
       MOTOR TRUCK CARGO OWNERS COVERAGE FORM
       TRANSPORTATION COVERAGE FORM
       SALESPERSON SAMPLES COVERAGE FORM
       PROCESSORS COVERAGE FORM

Paragraph E. VALUATION of the Commercial Inland Marine General Conditions any Valuation provisions in the
above forms are deleted and replaced by the following:

REPLACEMENT COST                                            (2) Unless the repairs or replacement are made
                                                                 as soon as reasonably possible after the
 a. The value of Covered Property will be replace-               "loss" or damage.
    ment cost (without deduction for depreciation).
                                                         d. In the event of "loss", we will not pay more on a
 b. You may make a claim for "loss" covered by this          replacement cost basis than the least of:
    insurance on an actual cash value basis instead
    of on a replacement cost basis. In the event you        (1) The Limit of Insurance applicable to the lost
    elect to have the "loss" settled on an actual cash          or damaged property;
    value basis, you may still make a claim for re-         (2) The cost to replace the lost or damaged
    placement cost coverage if you notify us of your            property with other property of comparable
    intent to do so within 180 days after the "loss".           material and quality; and used for the same
                                                                purpose; or
 c. We will not pay on a replacement cost basis for
    any "loss" or damage:                                   (3) The amount you actually spent that is nec-
                                                                essary to repair or replace the lost or dam-
    (1) Until the lost or damaged property is actually
                                                                aged property.
         repaired or replaced; and
                                                         e. In the event of "loss", the value of property will
                                                             be determined as of the time of "loss".




CM 7878 1098                                                                                                     EP


                                                                                              AFP-META2-08-PRINTOO1 -0577-0156-D
                                                                                           COMMERCIAL INLAND MARINE
                                                                                                        CM 78 81 1188



                                  COMMERCIAL FINE ARTS COVERAGE FORM
      Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
      what is and is not covered.

      Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
      words "we," "us" and "our" refer to the Company providing this insurance.

      Other words and phrases that appear in quotation marks have special meaning. Refer to Section F                             -


      DEFINITIONS.

       A COVERAGE                                                                    ice or sleet; water damage; all only as
                                                                                     covered in this Coverage Form;
          We will pay for loss tc Covered Property from
          any of the Covered CausesofLoss.                                       b. Hidden decay;
           1. COVERED PROPERTY, as used                Jn .   this               c. Hidden insect or vermin damage;
              Coverage Form means
                                                                                 d. Weight of people or personal property;
               Fine Arts described in the Declarations whith
                                                                                 e. Weight of rain that collects on a roof;
               is:
                                                                                  f. Use of defective materials or methods
tJ-             a. Your property; or
rn                                                                                   in construction, remodeling or reno-
00              b. Property of others which is in your care                          vation if the collapse occurs during the
00
c\J                and for which you are liable.                                     course of the construction remodeling
0                                                                                    or renovation
           2. PROPERTY NOT COVERED
0                                                                                g Earth movement including earthquake
o1             Covered Property does not include:
c\J                                                                                 volcanic eruption, landslide, mudflow,
tJ-
LX
                a. Property on exhibition at fair grounds or                        mine subsidence, earth sinking, rising
0                  on the premises of any national or in-                           or shifting.
                   ternational exposition;
Cl)
                                                                                 h. Flood, surface water, waves, tides, tidal
cc              b. Contraband; or                                                    waves ovrf low of any body of water or
c\J
                                                                                     their 5t:
0
                c. Property in the course of illegal trans-
0                  portation or trade.                                          This Additiori Coverage does not increase
0
0                                                                               the Limits offrsurance provided in this Cov-
0          3. COVERED CAUSES OF LOSS
                                                                                erage Form.
               Covered Causes of Loss means RISKS OF
               DIRECT PHYSICAL "LOSS" to Covered                       B. EXCLUSIONS
               Property except those causes of "loss"                        1. We will not pay for a "loss" caused directly
               listed in the Exclusions.                                        or indirectly by any of the following. Such
           4. ADDITIONAL COVERAGE            -   COLLAPSE                       "loss" is excluded regardless of any other
                                                                                cause or event that contributes concurrently
               We will pay for direct "loss" caused by or                       or in any sequence to the "loss."
               resulting from risks of direct physical "loss"
               involving collapse of all or part of a building                   a. GOVERNMENTAL ACTION
               or structure caused by one or more of the                             Seizure or destruction of property by
               following:                                                            order of governmental authority.
                a. Fire; lightning; windstorm; hail; explo-                          But we will pay for acts of destruction
                   sion; smoke; aircraft; vehicles; riot; civil                      ordered by governmental authority and
                   commotion; vandalism; breakage of                                 taken at the time of a fire to prevent its
                   glass; falling objects; weight of snow,                           spread if the fire would be covered un-
                                                                                     der this Coverage Form.



      CM 78 8111 88                                            Page 1 of 3                                                       EP


                                                                                                              AFP-META2-08-PRINT001 -0577-01 57-D
    b. NUCLEAR HAZARD                                               But this exclusion does not apply to a
                                                                    carrier for hire.
       (1) Any weapon employing atomic fis-
           sion or fusion; or                                    g. Your neglect to use all reasonable
                                                                    means to save and preserve the prop-
       (2) Nuclear reaction or radiation, or ra-
                                                                    erty at and after any "loss" or when the
           dioactive contamination from any
                                                                    property is so endangered.
           other cause. But we will pay for di-
           rect "loss" caused by resulting fire             3. We will not pay for a "loss" caused by or
           if the fire would be covered under                  resulting from any of the following. But if
           this Coverage Form.                                 "loss" by a Covered Cause of Loss results,
                                                               we will pay for that resulting "loss."
    c. WAR AND MILITARY ACTION
                                                                 a. Weather conditions. But this exclusion
       (1) War, including undeclared or civil
                                                                    only applies if weather conditions con-
           war;
                                                                    tribute in any way with a cause or event
       (2) Warlike action by a military force,                      excluded in paragraph 1. above to pro-
           including action in hindering or de-                     duce the "loss."
           fending against an actual or ex-
                                                                 b. Acts or decisions, including the failure
           pected attack, by any government,
                                                                    to act or decide, of any person, group,
           sovereign or other authority using
                                                                    organization or governmental body.
           military personnel or other agents;
           or                                                    c. Faulty, inadequate or defective:
       (3) Insurrection, rebellion, revolution,                     (1) Planning, zoning, development, sur-
           usurped power or action taken by                             veying, siting;
           governmental authority in hindering
                                                                    (2) Design, specifications, workman-
           or defending against any of these.
                                                                        ship, repair, construction, reno-
2. We will not pay for a "loss" caused by or                            vation,   remodeling,     grading,
   resulting from any of the following:                                 compaction;
    a. Delay, loss of use, loss of market or any                    (3) Materials used in repair, con-
       other consequential loss.                                        struction, renovation or remodeling;
                                                                        or
    b. Voluntary parting with any property by
       you or anyone entrusted with the prop-                       (4) Maintenance;
       erty if induced to do so by any fraudu-
                                                                    or part or all of any property wherever
       lent scheme, trick, device or false
                                                                    located.
       pretense.
                                                                 d. Collapse except as provided in the Ad-
    c. Unauthorized instruction to transfer pro-
                                                                    ditional Coverage   - Collapse section
       perty to any person or to any place.
                                                                    of the Coverage Form.
    d. Repairing, restoration or retouching pro-
                                                                 e. Wear and tear, any quality in the prop-
       cess.
                                                                    erty that causes it to damage or destroy
    e. Breakage of art glass windows, statuary,                     itself, hidden or latent defect, gradual
       marbles, glassware, bric-a-brac, porce-                      deterioration, depreciation, mechanical
       lains and similar fragile articles, unless                   breakdown, insects, vermin, rodents,
       caused by fire, lightning, aircraft, theft                   corrosion, rust, dampness, cold or heat.
       or attempted theft, weather conditions,
       earthquake, flood, explosion, malicious        C. LIMITS OF INSURANCE
       damage or collision, derailment or over-             The most we will pay for "loss" in any one oc-
       turn of the transporting conveyance.                 currence is the applicable Limit of Insurance
    f. Dishonest acts by you, anyone else with              shown in the Declarations.
       an interest in the property, your or their
                                                      D. DEDUCTIBLE
       employees or authorized represen-
       tatives or anyone entrusted with the                 We will not pay for "loss" in any one occurrence
       property, whether or not acting alone or             until the amount of the adjusted "loss" before
       in collusion with other persons or oc-               applying the applicable Limits of Insurance ex-
       curring during the hours of employment.              ceeds the Deductible shown in the Declarations.
                                                            We will then pay the amount of the adjusted


                                              Page 2 of 3


                                                                                             AFP-META2-08-PRINTOO1 -0577-0158-D
         "loss" in excess of the Deductible, up to the ap-                         insured for their total value as of the
         plicable Limit of Insurance.                                              time of "loss" or you will incur a penalty.

      E. ADDITIONAL CONDITIONS                                                     The penalty is that we will pay only the
                                                                                   proportion of any "loss" to these items
         The following conditions apply in addition to the                         that the Limit of Insurance shown in the
         Commercial Inland Marine Conditions and the                               Declarations for them bears to their total
         Common Policy Conditions:                                                 as of the time of "loss."
          1. COVERAGE TERRITORY                                           4. ADDITIONAL ACQUIRED PROPERTY
             We cover property wherever located within:                      If during the policy period you acquire addi-
               a. The United States of America;                              tional property of a type already covered by
                                                                             this form, we will cover such property for up
               b. Puerto Rico; and                                           to 30 days. The most we will pay in a "loss"
               c. Canada.                                                    is the lesser of:

          2 VALUATION                                                          a. 25% of the total Limit of Insurance
                                                                                  shown in the Declarations for that type
             General Condition E Valuon in the Com                                of property; or
             mercial Inland Marinéonditions is replaced
             by the following:                                                 b. $10,000.

               a. The value of property individuaUiHited                     You will report such property within 30 days
                  and described in the declaratQns is thø                    from the date acquired and will pay any ad-
                  amount shown as Limit of Insurance for                     ditional premium due. If you do not report
                  the individual item in the Decláátion•                     such property, coverage will cease automat-
                                                                             ically 30 days after the date the property is
10             b. The value of property covered but not                      acquired.
00                individually listed and described will be
00
                  the least of the following amounts:                 •:.:.:.:.:. :.:.:.:N0TICE TO POLICE

CD                   (1) The actual cash value of that prop-                 Yøu agree that you will report promptly to the
                         erty;                                               Police Department all thefts or acts of van
CD
o.                                                                           dais.
                     (2) The cost of reasonably restoring
Ln                                                                        6. PACKING AND UNPACKING
                         that property to its condition imme-
                         diately before the "loss"; or                       You agree that the covered property will be
                     (3) The cost of replacing that property                 packed and unpacked by competent pack-
                         with substantially identical property.              ers.

CD        3. COINSURANCE                                             F DEFINITIONS
CD
CD                   All items that are covered but not mdi-              "Loss" means a®dental loss or damage.
CD
o                    vidually listed and described must be




     CM 78 8111 88                                          Page 3 of 3                                                         EP


                                                                                                             AFP-META2-08-PRINTOO1 -0577-0159-D
AFP-META2-08-PRINTOO1 -0577-0160-D
                                                                                           COMMERCIAL INLAND MARINE
                                                                                                        CM 78 56 01 98



                                       TRANSPORTATION COVERAGE FORM


      Various provisions in this policy restrict coverage. Read the entire policy carefully to determine rights, duties and
      what is and is not covered.

      Throughout this policy, the words "you" and "your" refer to the Named Insured shown in the Declarations. The
      words "we," "us" and "our" refer to the Company providing this insurance.

      Other words and phrases th:ppear in quotation marks have special meaning. Refer to Section F                                 -


      DEFINITIONS

       A COVERAGE                                                         4 COVERAGE EXTENSION
          We will pay for "loss" to Covered Property from                    F.O.B.
          any of the Covered Causes of Loss.                                          :.
                                                                             I lII IlIUFdlIU is eXLenUeU LO UUVF ship-
           1. COVERED PROPERTY, as used in this                              ments of Covered Property sold F.O.B. point
               Coverage Form means                                           of shipment or otherwise, and your interest
                                                                             in such shipments is admitted.
               Your lawful goods and merchandise or
               lar property of others, which you have on            B. EXCLUSIONS
rn             consignment, while in transit by:
00
00
                                                                          1. We will not pay for a "loss" caused directly
c\J             a. Public truckman;                                          or indirectly by any of the following Such
0               b. Contract carrier;                                         loss is excluded regardless of any other
0
                                                                              àuse or event that contributes concurrently
o1              c. Scheduled air carrier; or                                 or in any sequence to the "loss."
c\J
tJ-             d. Railroad carrier or railroad express                       a. GOVERNMENTAL ACTION
LX
0                  agency, as described in the schedule.
                                                                                     Seizure or destruction of property by
           2. PROPERTY NOT COVERED                                                   order.:of governmental authority. But we
Cl)
cc
               Covered Property does not include:                                    will pay for acts of destruction ordered
c\J
                                                                                     by governmental authority and taken at
0               a. Property in or on your premises,                                  the time 1f a fire to prevent its spread if
0
0                  whether loaded on "motor vehicles" or                             the fire IIould be covered under this
0                  not;
CD                                                                                   Coverage Form.
                b. Money, currency, gold or silver bullion,                   b. NUCLEAR HAZARD
                   or platinum;
                                                                                     (1) Any weapon employing atomic fis-
                c. Securities or evidences of debt;                                      sion or fusion; or
                d. Precious stones, jewelry or similar valu-                         (2) Nuclear reaction or radiation, or ra-
                   ables;                                                                dioactive contamination from any
                e. Property in transit by a method of trans-                             other cause. But we will pay for di-
                   portation for which there is no Limit of                              rect "loss" caused by resulting fire
                   Insurance shown.                                                      if the fire would be covered under
                                                                                         this Coverage Form.
           3. COVERED CAUSES OF LOSS
                                                                              c. WAR AND MILITARY ACTION
               Covered Causes of Loss means RISKS OF
               DIRECT PHYSICAL "LOSS" to Covered                                     (1) War, including undeclared or civil
               Property except those causes of "loss"                                    war;
               listed in the Exclusions.




      CM 78 56 01 98                                        Page 1 of 3                                                           EP



                                                                                                               AFP-META2-08-PRINTOO1 -0577-0161 -D
       (2) Warlike action by a military force,             3. We will not pay for a "loss" caused by or
           including action in hindering or de-               resulting from any of the following. But if
           fending against an actual or ex-                   "loss" by a Covered Cause of Loss results,
           pected attack, by any government,                  we will pay for that resulting "loss."
           sovereign or other authority using
                                                                a. Weather conditions. But this exclusion
           military personnel or other agents;
                                                                   only applies if weather conditions con-
           or
                                                                   tribute in any way with a cause or event
       (3) Insurrection, rebellion, revolution,                    excluded in paragraph 1. above to pro-
           usurped power or action taken by                        duce the "loss."
           governmental authority hindering or
                                                                b. Chipping, scratching, denting, marring,
           defending against any of these.
                                                                   or by being spotted, discolored, moldy,
2. We will not pay for a "loss" caused by or                       rusted, frosted, rotted, soured, steamed,
   resulting from any of the following:                            change in flavor, breakage or leakage.
    a. Delay, loss of use, loss of market or any                    This exclusion does not apply while in
        other consequential loss.                                   the possession of a hired carrier.
    b. Unexplained disappearance and short-                     c. Wear and tear, any quality in the prop-
       age found upon taking inventory. This                       erty that causes it to damage or destroy
       exclusion does not apply while in the                       itself, hidden or latent defect, gradual
       possession of a hired carrier.                              deterioration, depreciation, mechanical
                                                                   breakdown, insects, vermin, rodents,
    c. Dishonest or criminal act committed by:
                                                                   corrosion, rust, dampness, cold or heat.
       (1) You, any of your partners, employ-
           ees, directors, trustees, or author-      C. LIMITS OF INSURANCE
           ized representatives;                        Property in transit by:
       (2) Anyone else with an interest in the             Public Truckmen                $
           property, or their employees or au-             Contract Carrier               $
           thorized representatives; or                    Scheduled Air Carrier          $
                                                           Railroad Carrier               $
       (3) Anyone else to whom the property
           is entrusted for any purpose.                   The most we will pay for "loss" in any one oc-
       This exclusion applies whether or not               currence is the applicable Limit of Insurance
       such:                                               shown above or in the Declarations or on the
                                                           Schedule.
       (1) Persons are acting alone or in col-
           lusion with other persons; or             D. DEDUCTIBLE
       (2) Acts occur during the hours of em-              We will not pay for "loss" in any one occurrence
           ployment.                                       until the amount of the adjusted "loss" before
                                                           applying the applicable Limits of Insurance ex-
       This exclusion does not apply to:                   ceeds the Deductible shown in the Declarations.
       (1) Covered Property that is entrusted              We will then pay the amount of the adjusted
           to others who are carriers for hire;            "loss" in excess of the Deductible, up to the ap-
           or                                              plicable Limit of Insurance.

       (2) Acts of destruction by your employ-       E. ADDITIONAL CONDITIONS
           ees. But theft by employees is not
           covered.                                        The following conditions apply in addition to the
                                                           Commercial Inland Marine Conditions and the
    d. Improper packing, shifting of load or               Common Policy Conditions:
        rough handling. This exclusion does not
        apply while in the possession of a hired           1. COVERAGE TERRITORY
        carrier.                                               We cover property while in transit, wherever
    e. Your neglect to use all reasonable                      located within:
       means to save and preserve the prop-                     a. The United States of America; or
       erty at and after any "loss" or when the
       property is so endangered.                               b. Canada
                                                                c. Puerto Rico




                                             Page 2 of 3


                                                                                              AFP-META2-08-PRINTOO1 -0577-0162-D
           2. VALUATION                                                    The penalty is that we will pay only the pro-
                                                                           portion of any "loss" that the Limit of Insur-
               General Conditions E. Valuation in the Com-
                                                                           ance shown in the Declarations for all goods
               mercial Inland Marine Conditions is replaced
                                                                           in transit bears to 100% of the total value of
               by the following:
                                                                           all goods in transit as of the time of "loss."
               All Covered Property shall be valued at the
                                                                       4. NOTICE TO POLICE
               amount of invoice.
                                                                           You agree that you will report promptly to the
               If the Covered Property is not under invoice
                                                                           Police Department all thefts or acts of van-
               then the value of the Covered Property will
                                                                           dals.
               be the least of the following amounts:
                a. The actual cash value of that property;        F. DEFINITIONS

                b. The cost of reasonably restoring that               "Loss" means accidental loss or damage.
                   property to its condition immediately               "Motor vehicle" means a land vehicles, automo-
                   before loss or                                      bile, truck, trailer or semitrailer designed for travel
                c. The cost of replacing that property with            on public roads and used for transportation of
                   substantially idstical property.                    cargo. But "motor vehicle" does not include
                                                                       bulldozers, farm machinery, fork lifts and other
               In the event of "loss'9Pe\value of property             vehicles designed for use principally off public
               will be determined as of the time of "loss."            roads.
           3. COINSURANCE
               All Covered Property must be insured for
               100% of its total value as of th time Qf
               "loss" or you will incur a penalty
00
rn
00
00
c\J

0

0
o1
c\J
tJ-
LX
0


Cl)
cc
c\J

0
0
0
0
0




      CM 78 56 01 98                                     Page 3 of 3                                                          EP


                                                                                                            AFP-META2-08-PRINT001-0577-0163-D
AFP-META2-08-PRINTOO1 -0577-0164-D
                                                                                  IL 01 75 09 07



               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                             FLORIDA CHANGES              -




                                           LEGAL ACTION AGAINST US

      This endorsement modifies insurance provided under the following:

              CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
              COMMERCIAL INLAND MARINE COVERAGE PART
              COMMERCIAL PROPERTY COVERAGE PART
              EQUIPMENT BREAKI:OWNJCOVERAGE PART
              FARM COVERAGE :PART

      The following replaces the second paragraph of the
      Legal Action Against Us condition:

      LEGAL ACTION AGAINST US

      Legal action against us involving direct physical loss
      or damage to property must be brought withiñ5yE ärs
o.
rn    from the date the loss occurs.
00
00
c\J

0

0
o1
c\J
tJ-
LX
0


Cl)
cc
c\J

0
0
0
0
0




                                                 @   ISO Properties, Inc., 2006


          L 01 75 09 07                                                                                    EP

                                                                                  AFP-META2-08-PRINTOO1 -0577-0165-D
                                                                                                        IL 02 55 03 16



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                FLORIDA CHANGES   CANCELLATION
                                                            -




                                        AND NONRENEWAL

This endorsement modifies insurance provided under the following:

        CAPITAL ASSETS PROGRAM (OUTPUT POLICY) COVERAGE PART
        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CRIME AND FIDELITY COVERAGE PART
        EQUIPMENT BREAKDOWN COVERAGE PART
        FARM COVERAGE PART
        STANDARD PROPERTY POLICY

 A. Paragraph 2. of the Cancellation Common Pol-                                 of God, unless we can demonstrate,
    icy Condition is replaced by the following:                                  by claims frequency or otherwise,
                                                                                 that you have failed to take action
     2. Cancellation For Policies In Effect 90
                                                                                 reasonably necessary as requested
        Days Or Less
                                                                                 by us to prevent recurrence of
           a. If this policy has been in effect for 90                           damage to the insured property; or
               days or less, we may cancel this policy
                                                                            (2) Solely on the basis of a single
               by mailing or delivering to the first
                                                                                property insurance claim which is
               Named Insured written notice of cancel-
                                                                                the result of water damage, unless
               lation, accompanied by the specific rea-
                                                                                we can demonstrate that you have
               sons for cancellation, at least:
                                                                                failed to take action reasonably re-
                (1) 10 days before the effective date of                        quested by us to prevent a future
                    cancellation if we cancel for non-                          similar occurrence of damage to the
                    payment of premium; or                                      insured property.
                (2) 20 days before the effective date of      B. Paragraph 5. of the Cancellation Common Pol-
                    cancellation if we cancel for any            icy Condition is replaced by the following:
                    other reason, except we may cancel
                    immediately if there has been:                  5. If this policy is cancelled, we will send the
                                                                        first Named Insured any premium refund
                   (a) A material misstatement or mis-                  due. If we cancel, the refund will be pro rata.
                       representation; or                               If the first Named Insured cancels, the refund
                   (b) A failure to comply with under-                  may be less than pro rata. If the return pre-
                       writing requirements established                 mium is not refunded with the notice of can-
                       by the insurer.                                  cellation or when this policy is returned to us,
                                                                        we will mail the refund within 15 working
           b. We may not cancel:                                        days after the date cancellation takes effect,
                (1) On the basis of property insurance                  unless this is an audit policy.
                    claims that are the result of an act




                                       ©   Insurance Services Office, Inc., 2015
L 02 55 03 16                                         Page 1 of 4                                                         EP


                                                                                                       AFP-META2-08-PRINTOO1 -0577-0166-D
            If this is an audit policy, then, subject to your                     (8) The cancellation of some or all of
            full cooperation with us or our agent in se-                              our policies is necessary to protect
            curing the necessary data for audit, we will                              the best interests of the public or
            return any premium refund due within 90                                   policyholders and such cancellation
            days of the date cancellation takes effect. If                            is approved by the Florida Office of
            our audit is not completed within this time                               Insurance Regulation.
            limitation, then we shall accept your own au-
                                                                              b. If we cancel this policy for any of these
            dit, and any premium refund due shall be
                                                                                  reasons, we will mail or deliver to the
            mailed within 10 working days of receipt of
                                                                                  first Named Insured written notice of
            your audit.
                                                                                  cancellation, accompanied by the spe-
            The cancellation will be effective even if we                         cific reasons for cancellation, at least:
            have not made or offered a refund.
                                                                                  (1) 10 days before the effective date of
      C. The following is added tQ..the Cancellation                                   cancellation if cancellation is for
         Common Policy Condition                                                       nonpayment of premium;

         7. Cancellation For f:0eS In Effect For                                  (2) 45 days before the effective date of
            More Than 90 Days                                                         cancellation if:

              a. If this policy has been in effect for more                           (a) Cancellation is for one or more
                  than 90 days, we may cancel this policy                                 of the reasons stated in Para-
                  only for one or more of the .f•ng                                       graphs 7.a.(2) through 7.a.(7)
                  reasons                                                                 above, and this policy does not
                                                                                          cover a residential structure or
                 (1) Nonpayment of premium                                                its contents; or
                 (2) The policy was obtained                                          (b) Cancellation is based on the
CD
                     rial misstatement;                                                   reason stated in Paragraph
00
00
                 (3) In the event of failure to comply,                                   7.a.(8) above;
c\J
                     within 90 days after the effective                           (3) 120 days before the effective date
0
                     date of coverage with underwriting                               of cancellation if:
0                    requirements established by us be-
o1
c\J                  fore the effective date of coverage;                             (a) Cancellation is for one or more
tJ-                                                                                       of the reasons stated in Para-
LX
0                (4) There has been a substantial                                         graphs 7.a.(2) through 7.a.(7)
                     change in the risk covered by the                                    above; and
Cl)                  policy;
cc                                                                                    (bThs policy covers a residential
c\J              (5) The cancellation is for all insureds                                :Str:Ucture or its contents.
0                    under such policies for a given class
0                    of insureds;                                             c. If this pôy has been in effect for more
0
0                                                                                 than 90days and covers a residential
CD               (6) On the basis of property insurance                           structure or its contents, we may not
                     claims that are the result of an act                         cancel this policy based on credit infor-
                     of God, if we can demonstrate, by                            mation available in public records.
                     claims frequency or otherwise, that
                     you have failed to take action rea-             D. The following is added:
                     sonably necessary as requested by
                                                                          Nonrenewal
                     us to prevent recurrence of damage
                     to the insured property;                             1. If we decide not to renew this policy, we will
                                                                              mail or deliver to the first Named Insured
                 (7) On the basis of a single property in-
                                                                              written notice of nonrenewal, accompanied
                     surance claim which is the result of
                                                                              by the specific reason for nonrenewal, at
                     water damage, if we can demon-
                                                                              least:
                     strate that you have failed to take
                     action reasonably requested by us                        a. 45 days prior to the expiration of the
                     to prevent a future similar occur-                          policy if this policy does not cover a re-
                     rence of damage to the insured                              sidential structure or its contents, or if
                     property; or                                                nonrenewal is for the reason stated in
                                                                                 Paragraph D.5.; or



                                             @   Insurance Services Office, Inc., 2015
                                                            Page 2 of 4


                                                                                                           AFP-META2-08-PRINT001 -0577-0167-D
                 b. 120 days prior to the expiration of the                 5. Notwithstanding the provisions of Paragraph
                     policy if this policy covers a residential                D.3., we may refuse to renew this policy if
                     structure or its contents.                                 nonrenewal of some or all of our policies is
                                                                                necessary to protect the best interests of the
        2. Any notice of nonrenewal will be mailed or
                                                                                public or policyholders and such nonrenewal
            delivered to the first Named Insured at the
                                                                                is approved by the Florida Office of Insur-
            last mailing address known to us. If notice is
                                                                                ance Regulation.
           mailed, proof of mailing will be sufficient
            proof of notice.                                           E. Limitations On Cancellation And Nonrenewal
        3. We may not refuse to renew this policy:                        In The Event Of Hurricane Or Wind Loss                   -


                                                                          Residential Property
                 a. On the basis of property insurance
                    claims that are the result of an act of                 1. The following provisions apply to a policy
                    God, unless we can demonstrate, by                         covering a residential structure or its con-
                    claims frequency or otherwise, that you                    tents, if such property has sustained damage
                    have failed to take action reasonably                      as a result of a hurricane or windstorm that
                    necessary as requested by us to pre-                       is the subject of a declaration of emergency
                    vent recurrence of damage to the in-                       by the Governor and filing of an order by the
                    sured property;                                            Commissioner of Insurance Regulation:

                 b. On the basis of filing of claims for sink-                   a. Except as provided in Paragraph E.1.b.,
                    hole loss. However, we may refuse to                            we may not cancel or nonrenew the
                    renew this policy if:                                           policy until at least 90 days after repairs
                                                                                    to the residential structure or its con-
                    (1) The total of such property insurance                        tents have been substantially completed
                        claim payments for this policy                              so that it is restored to the extent that it
                        equals or exceeds the policy limits                         is insurable by another insurer writing
                        in effect on the date of loss for pro-                      policies in Florida. If we elect to not re-
                        perty damage to the covered build-                          new the policy, we will provide at least
                        ing; or                                                     100 days' notice that we intend to non-
                    (2) You have failed to repair the struc-                        renew 90 days after the substantial
                        ture in accordance with the engi-                           completion of repairs.
                        neering recommendations upon                             b. We may cancel or nonrenew the policy
                        which any loss payment or policy                            prior to restoration of the structure or its
                        proceeds were based; or                                     contents for any of the following rea-
                 c. Solely on the basis of a single property                        sons:
                    insurance claim which is the result of                          (1) Nonpayment of premium;
                     water damage, unless we can demon-
                     strate that you have failed to take action                     (2) Material misstatement or fraud re-
                    reasonably requested by us to prevent                               lated to the claim;
                     a future similar occurrence of damage                          (3) We determine that you have unrea-
                     to the insured property.                                           sonably caused a delay in the repair
        4. Notwithstanding the provisions of Paragraph                                  of the structure; or
            D.3., we may refuse to renew this policy if                             (4) We have paid the policy limits.
            this policy includes Sinkhole Loss coverage.
            If we nonrenew this policy for purposes of                              If we cancel or nonrenew for nonpay-
            removing Sinkhole Loss coverage, pursuant                               ment of premium, we will give you 10
            to section 627.706, Florida Statutes, we will                           days' notice. If we cancel or nonrenew
            offer you a policy that includes catastrophic                           for a reason listed in Paragraph b.(2),
            ground cover collapse coverage.                                         b.(3) or b.(4), we will give you 45 days'
                                                                                    notice.
                                                                            2. With respect to a policy covering a residen-
                                                                               tial structure or its contents, any cancellation
                                                                               or nonrenewal that would otherwise take
                                                                               effect during the duration of a hurricane will
                                                                               not take effect until the end of the duration
                                                                               of such hurricane, unless a replacement pol-


                                                @   Insurance Services Office, Inc., 2015
IL 02 55 03 16                                                Page 3 of 4



                                                                                                               AFP-META2-08-PRINT001 -0577-01 68-D
         icy has been obtained and is in effect for a               Center of the National Weather Service
         claim occurring during the duration of the                 (hereafter referred to as NHC). The hurri-
         hurricane. We may collect premium for the                  cane occurrence begins at the time a hurri-
         period of time for which the policy period is              cane watch or hurricane warning is issued
         extended.                                                  for any part of Florida by the NHC and ends
                                                                    72 hours after the termination of the last
      3. With respect to Paragraph E.2., a hurricane
                                                                    hurricane watch or hurricane warning issued
         is a storm system that has been declared to
                                                                    for any part of Florida by the NHC.
         be a hurricane by the National Hurricane




00
00
c\J

0

0
o1
c\J
tJ-
LX
0


Cl)
cc
c\J

0
0
0
0
0




                                       @   Insurance Services Office, Inc., 2015
                                                      Page 4 of 4


                                                                                                AFP-META2-08-PRINT001 -0577-0169-D
                                                                                                     IL 09 35 07 02



          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                       EXCLUSION OF CERTAIN
                                     COMPUTER-RELATED LOSSES

This endorsement modifies insurance provided under the following:

        COMMERCIAL INLAND MARINE COVERAGE PART
        COMMERCIAL PROPERTY COVERAGE PART
        CRIME AND FIDELITY COVERAGE PART
        STANDARD PROPERTY POLICY

 A. We will not pay for loss ("loss") or damage                   2. Any advice, consultation, design, evaluation,
    caused directly or indirectly by the following.                   inspection, installation, maintenance, repair,
    Such loss ("loss") or damage is excluded re-                      replacement or supervision provided or done
    gardless of any other cause or event that con-                    by you or for you to determine, rectify or test
    tributes concurrently or in any sequence to the                   for, any potential or actual problems de-
    loss ("loss") or damage.                                          scribed in Paragraph A.1. of this endorse-
                                                                      ment.
     1. The failure, malfunction or inadequacy of:
           a. Any of the following, whether belonging         B. If an excluded Cause of Loss as described in
              to any insured or to others:                        Paragraph A. of this endorsement results:

                (1) Computer hardware, including mi-              1. In a Covered Cause of Loss under the Crime
                    croprocessors;                                   and Fidelity Coverage Part, the Commercial
                                                                     Inland Marine Coverage Part or the Standard
                (2) Computer application software;                   Property Policy; or
                (3) Computer operating systems and                2. Under the Commercial Property Coverage
                    related software;                                Part:
                (4) Computer networks;                                 a. In a "Specified Cause of Loss", or in
                (5) Microprocessors (computer chips)                      elevator collision resulting from me-
                    not part of any computer system; or                   chanical breakdown, under the Causes
                                                                          of Loss  - Special Form; or
                (6) Any other computerized or elec-
                    tronic equipment or components; or                 b. In a Covered Cause of Loss under the
                                                                          Causes of Loss    Basic Form or the
                                                                                             -


           b. Any other products, and any services,                       Causes of Loss   Broad Form;
                                                                                            -


              data or functions that directly or indi-
              rectly use or rely upon, in any manner,                we will pay only for the loss ("loss") or
              any of the items listed in Paragraph                   damage caused by such "Specified Cause
              A.1.a. of this endorsement;                            of Loss", elevator collision, or Covered
                                                                     Cause of Loss.
         due to the inability to correctly recognize,
         process, distinguish, interpret or accept one        C. We will not pay for repair, replacement or modifi-
         or more dates or times. An example is the               cation of any items in Paragraphs A.1.a. and
         inability of computer software to recognize             A.1.b. of this endorsement to correct any defi-
         the year 2000.                                          ciencies or change any features.




                                             @   ISO Properties, Inc., 2001


L 09 35 07 02                                                                                                          EP


                                                                                                    AFP-META2-08-PRINTOO1-0577-01 70-D
                                                                                                             IL 09 52 01 15



                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                 CAP ON LOSSES FROM CERTIFIED ACTS OF
                                             TERRORISM

      This endorsement modifies insurance provided under the following:

              BOILER AND MACHINERY COVERAGE PART
              COMMERCIAL INLAND MARINE COVERAGE PART
              COMMERCIAL PROPERTY COVERAGE PART
              EQUIPMENT BREAKI:. OWNJCOVERAGE PART
              FARM COVERAGE :PART
              STANDARD PROPERTY POLICY

      A. Cap On Certified Terrorism Losses                               If aggregate insured losses attributable to terror-
                                                                         ist acts certified under the Terrorism Risk Insur-
           "Certified act of terrorism" means an    ttht:$
                                                                         ance Act exceed $100 billion in a calendar year
          certified by the Secretary of the Treasury in ac
                                                                         and we have met our insurer deductible under
          cordance with the provisions of the federal Ter
                                                                         the Terrorism Risk Insurance Act, we shall not
          rorism Risk Insurance Act to be an act of
c\J                                                                      be liable for the payment of any portion of the
          terrorism pursuant to such Act. The criteria
                                                                         amount of such losses that exceeds $100 billion,
00        contained in the Terrorism Risk Insurance Act for
00                                                                       and in such case insured losses up to that
c\J       a "certified act of terrorism" include the follow-
                                                                         amcnt are subject to pro rata allocation in ac
          ing:
0                                                                        cordance with procedures established by the
0          1. The act resulted in insured losses in excess               se:etary of the Treasury.
o1            of $5 million in the aggregate, attributable to
c\J
tJ-           all types of insurance subject to the Terror-        BAppIication Of Exclusions
LX
0             ism Risk Insurance Act; and                                The terms and limitations of any terrorism exclu-
           2. The act is a violent act or an act that is dan-            sion, or the inapplicability or omission of a terror-
Cl)
cc            gerous to human life, property or infrastruc-              ism exclusion;d.p tit serve to create coverage
c\J
              ture and is committed by an individual or                  for any loss whh would otherwise be excluded
0             individuals as part of an effort to coerce the             under this Coverge Part or Policy, such as
0
              civilian population of the United States or to             losses excluded      the Nuclear Hazard Exclusion
0
0             influence the policy or affect the conduct of              or the War And Military Action Exclusion.
              the United States Government by coercion.




                                            @   Insurance Services Office, Inc., 2015
      L 09 52 01 15                                        Page 1 of 1                                                          EP




                                                                                                             AFP-META2-08-PRINTOO1-0577-0171 -D
                                                                                                       IL 00 17 11 98




                                     COMMON POLICY CONDITIONS

All coverage Parts included in this policy are subject to the following conditions.

 A. Cancellation                                                   during the policy period and up to three years
                                                                   afterward.
     1. The first Named Insured shown in the Dec-
         larations may cancel this policy by mailing         D. Inspections And Surveys
         or delivering to us advance written notice of
         cancellation.                                             1. We have the right to:

     2. We may cancel this policy by mailing or de-                     a. Make inspections and surveys at any
        livering to the first Named Insured written                        time;
        notice of cancellation at least:                                b. Give you reports on the conditions we
          a. 10 days before the effective date of                          find; and
             cancellation if we cancel for nonpay-                      c. Recommend changes.
             ment of premium; or
                                                                   2. We are not obligated to make any in-
          b. 30 days before the effective date of                     spections, surveys, reports or recommenda-
             cancellation if we cancel for any other                  tions and any such actions we do undertake
             reason.                                                  relate only to insurability and the premiums
     3. We will mail or deliver our notice to the first               to be charged. We do not make safety in-
        Named Insured's last mailing address known                    spections. We do not undertake to perform
        to us.                                                        the duty of any person or organization to
                                                                      provide for the health or safety of workers or
     4. Notice of cancellation will state the effective               the public. And we do not warrant that
         date of cancellation. The policy period will                 conditions:
         end on that date.
                                                                        a. Are safe or healthful; or
     5. If this policy is canceled, we will send the
         first Named Insured any premium refund                         b. Comply with laws, regulations, codes or
         due. If we cancel, the refund will be pro rata.                   standards.
         If the first Named Insured cancels, the refund            3. Paragraphs 1. and 2. of this condition apply
         may be less than pro rata. The cancellation                   not only to us, but also to any rating, advi-
         will be effective even if we have not made                    sory, rate service or similar organization
         or offered a refund.                                          which makes insurance inspections, sur-
     6. If notice is mailed, proof of mailing will be                  veys, reports or recommendations.
         sufficient proof of notice.                               4. Paragraph 2. of this condition does not apply
                                                                       to any inspections, surveys, reports or re-
 B. Changes
                                                                       commendations we may make relative to
    This policy contains all the agreements between                    certification, under state or municipal
    you and us concerning the insurance afforded.                      statutes, ordinances or regulations, of boil-
    The first Named Insured shown in the Declara-                      ers, pressure vessels or elevators.
    tions is authorized to make changes in the terms
    of this policy with our consent. This policy's           E. Premiums
    terms can be amended or waived only by en-                     The first Named Insured shown in the Declara-
    dorsement issued by us and made a part of this                 tions:
    policy.
                                                                   1. Is responsible for the payment of all premi-
 C. Examination Of Your Books And Records                             ums; and
    We may examine and audit your books and                        2. Will be the payee for any return premiums
    records as they relate to this policy at any time                 we pay.


                                   Copyright, Insurance Services Office, Inc., 1998


LOU 17 11 98                                         Page 1 of 2                                                          EP


                                                                                                       AFP-META2-08-PRINTOO1-0577-01 72-D
      F. Transfer Of Your Rights And Duties Under                   If you die, your rights and duties will be trans-
         This Policy                                                ferred to your legal representative but only while
                                                                    acting within the scope of duties as your legal
        Your rights and duties under this policy may not
                                                                    representative. Until your legal representative is
        be transferred without our written consent except
                                                                    appointed, anyone having proper temporary
        in the case of death of an individual named
                                                                    custody of your property will have your rights and
        insured.
                                                                    duties but only with respect to that property.




rn
00
00
c\J

0
0
o1
c\J
tJ-
LX
0

Cl)
cc
c\J

0
0
0
0
CD




                                                      Page 2 of 2


                                                                                                      AFP-META2-08-PRINTOO1-0577-01 73-D
                                                                                                    IL 0021 0702



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                    NUCLEAR ENERGY LIABILITY
                                    EXCLUSION ENDORSEMENT
                                          (Broad Form)

This endorsement modifies insurance provided under the following:

       COMMERCIAL AUTOMOBILE COVERAGE PART
       COMMERCIAL GENERAL LIABILITY COVERAGE PART
       FARM COVERAGE PART
       LIQUOR LIABILITY COVERAGE PART
       OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
       POLLUTION LIABILITY COVERAGE PART
       PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
       PROFESSIONAL LIABILITY COVERAGE PART
       RAILROAD PROTECTIVE LIABILITY COVERAGE PART
       UNDERGROUND STORAGE TANK POLICY

 1. The insurance does not apply:                                   injury" resulting from the "hazardous
                                                                    properties" of "nuclear material" and arising
    A. Under any Liability Coverage, to "bodily
                                                                    out of the operation of a "nuclear facility" by
       injury" or "property damage":
                                                                    any person or organization.
         (1) With respect to which an "insured" un-
                                                                 C. Under any Liability Coverage, to "bodily
             der the policy is also an insured under
                                                                    injury" or "property damage" resulting from
             a nuclear energy liability policy issued
                                                                     "hazardous     properties"  of     "nuclear
             by Nuclear Energy Liability Insurance
                                                                    material", if:
             Association, Mutual Atomic Energy Li-
             ability Underwriters, Nuclear Insurance                 (1) The "nuclear material" (a) is at any
             Association of Canada or any of their                       "nuclear facility" owned by, or operated
             successors, or would be an insured un-                      by or on behalf of, an "insured" or (b)
             der any such policy but for its termi-                      has been discharged or dispersed
             nation upon exhaustion of its limit of                      therefrom;
             liability; or
                                                                     (2) The "nuclear material" is contained in
         (2) Resulting     from    the      "hazardous                   "spent fuel" or "waste" at any time
             properties" of "nuclear material" and                       possessed, handled, used, processed,
             with respect to which (a) any person or                     stored, transported or disposed of, by
             organization is required to maintain fi-                    or on behalf of an "insured"; or
             nancial protection pursuant to the
                                                                     (3) The "bodily injury" or "property
             Atomic Energy Act of 1954, or any law
                                                                         damage" arises out of the furnishing by
             amendatory thereof, or (b) the
                                                                         an "insured" of services, materials,
             "insured" is, or had this policy not been
                                                                         parts or equipment in connection with
             issued would be, entitled to indemnity
                                                                         the planning, construction, mainte-
             from the United States of America, or
                                                                         nance, operation or use of any "nuclear
             any agency thereof, under any agree-
                                                                         facility", but if such facility is located
             ment entered into by the United States
                                                                         within the United States of America, its
             of America, or any agency thereof, with
                                                                         territories or possessions or Canada,
             any person or organization.
                                                                         this exclusion (3) applies only to
    B. Under any Medical Payments coverage, to                           "property damage" to such "nuclear
       expenses incurred with respect to "bodily                         facility" and any property thereat.


                                           ©   ISO Properties, Inc., 2001


L00210702                                            Page lof2                                                        EP


                                                                                                   AFP-META2-08-PRINTOO1-0577-01 74-D
      2. As used in this endorsement:                                 (b) Any equipment or device designed or used
                                                                          for (1) separating the isotopes of uranium or
          "Hazardous properties" includes radioactive,
                                                                          plutonium, (2) processing or utilizing "spent
         toxic or explosive properties.
                                                                          fuel", or (3) handling, processing or packag-
         "Nuclear material" means "source material",                      ing "waste";
         "special nuclear material" or "by-product
                                                                      (c) Any equipment or device used for the proc-
         material".
                                                                          essing, fabricating or alloying of "special nu-
          "Source material", "special nuclear material",                  clear material" if at any time the total amount
         and "by-product material" have the meanings                      of such material in the custody of the
         given them in the Atomic Energy Act of 1954 or                   "insured" at the premises where such
         in any law amendatory thereof.                                   equipment or device is located consists of
                                                                          or contains more than 25 grams of plutonium
         "Spent fuel" means any fuel element or fuel
                                                                          or uranium 233 or any combination thereof,
         component, solid or liquid, which has been used
                                                                          or more than 250 grams of uranium 235;
         or exposed to radiation in a nuclear reactor
                                                                      (d) Any structure, basin, excavation, premises
          "Waste" means any wate material (a) contain-
                                                                          or place prepared or used for the storage or
         ing "by-product materia1 other than the tailings
                                                                          disposal of "waste";
         or wastes produced by the extraction or concen-
         tration of uranium or thorium from any ore                   and includes the site on which any of the fore-
         processed primarily for its "source material"                going is located, all operations conducted on
         content and (b) resulting from the operation by              such site and all premises used for such oper-
         any person or organization of any nuclear                    ations.
         facility included under the first two paragraphs
                                                                      "Nuclear reactor" means any apparatus de-
         of the definition of nuclear facility
                                                                      signed or used to sustain nuclear fission in a
         "Nuclear facility" means:                                    self-supporting chain reaction or to contain a cri-
00                                                                    tical mass of fissionable material.
00      (a) Any "nuclear reactor";
c\J
                                                                        Prcperty damage includes all forms of radioac
0                                                                     tive contamination of property.
0
o1
c\J
tJ-
LX
0


Cl)
cc
c\J

0
0
0
0
CD




                                                      Page 2   of 2

                                                                                                         AFP-META2-08-PRINTOO1-0577-01 75-D
                                                                                                 IL 7201 0392




                            COMPANY COMMON POLICY CONDITIONS

This policy consists of:
    Common Policy Declarations which include your name and mailing address, the policy period, premium
    information and coverage part(s) included.
    Common Policy Conditions.
    Coverage parts consist of one or more of the following:

              Commercial Property
              Commercial Liability
              Commercial Inland Marine
              Commercial Crime/Bonds
              Commercial Automobile
              Businessowners
              Boiler and Machinery
              Workers' Compensation.

              Each of the coverage parts consist of:

                   One or more coverage forms
                   One or more coverage part conditions
                   Applicable endorsements.

If you have any questions, please contact your agent listed on the Common Policy Declarations.




In Witness Whereof, the company has caused this policy to be executed and attested, but this policy shall not
be valid unless countersigned by a duly authorized representative of the company.




  *T~--                                                         $Ar~w t I
   Paul Condrin                                                 Dexter [egg
   President                                                    Vice President and Secretary




L 7201 0392                                                                                                      EP


                                                                                              AFP-META2-08-PRINTOO1-0577-01 76-D
                                                                                                       C 4086 1202



                                     ADVISORY NOTICE TO POLICYHOLDERS

      This is a summary of the major changes in your Commercial Property Coverage Part. No coverage is provided
      by this summary nor can it be construed to replace any provisions of your policy. You should read your policy
      and review your declaration page for complete information on the coverages you are provided. If there is any
      conflict between the policy and this summary, THE PROVISIONS OF THE POLICY SHALL PREVAIL.

      The areas within the policy th..t::::brOaden, reduce or clarify coverage are highlighted below. The material is
      organized by coverage forms and erdorsements however,not all coverage forms or endorsements are included
      in a particular policy.

                                    •:•:•:•:•.PR•c•pERTY DAMAGE COVERAGE FORMS

        I. CHANGES IN COVERAGE; ELECTRONIC DATA (CP 00 10, CP 00 17, CP 00 18, CP 00 99)

      In the revised policy,electronic data (which is defined) is characterized as Property Not Covered except as
      provided under Additional Coverage Electronic Da      [The characterization of electronic data as Property Not
      Covered is not a comment on the essential nature electronic data Rather Property Not Covered is designed
Ln    to address situations which serve as exceptiOns:b Covered Property or simply need to be identified as being
-J-   outside the purview of coverage or full coverage.]
00
00
      Under the Additional Coverage Electronic Data coverage is provided for the cost of replacing or restoring
CD    electronic data which has been destroyed or corrupted by a Coved Cause of Loss The Covered Causes of
CD    Loss in this situation are certain named perils, including comtrirus as limited. The Electronic Data coverage
01    is subject to an annual aggregate limit of $2,500 per policy, which applies regardless of the number of occur-
tj-   rences, premises, locations or computer systems involved.
LX
0
i-'   Reduction in coverage: The new annual aggregate limit of $2,500 per policy represents a reduction in cover-
      age with respect to losses that would have been covered in the past under VakabIe. Papers And Records: Cost
      of Research The previous coverage was in the amount of $2,500 per premises for each occurrence unless the
N-    Declarations showed a higher limit.
0
0
CD    Potential broadening of coverage: As revised, the policy explicitly provides coverage under certain circum-
o     stances for corruption of electronic data, a type of loss that was not explicitly addressed in the policy in the past.
      The revised policy also makes it explicit that a computer virus is a covered cause of loss in many circumstances.
      To the extent that such losses would not have been covered in the past, the Additional Coverage, Electronic
      Data represents a broadening of coverage.

       II. CLARIFICATION OR PROCEDURAL CHANGES
            • INCREASED COST OF CONSTRUCTION (CP 00 10, CP 00 17)

      The Additional Coverage, Increased Cost of Construction currently contains an exclusionary provision relating
      to pollution. Text is added, to make it explicit that the exclusion regarding pollution affects all aspects of the In-
      creased Cost of Construction coverage.
            • VALUABLE PAPERS AND RECORDS (OTHER THAN ELECTRONIC DATA) (CP 00 10, CP 00 17,
              CP 00 18, CP 00 99)

      Valuable Papers and Records (Other Than Electronic Data) are addressed in a Coverage Extension of that title.
      There is no change in coverage.



       C 40 86 12 02                                        Page 1 of 6                                                      EP


                                                                                                           AFP-META2-08-PRINTOO1-0577-01 77-D
III. POTENTIAL REDUCTION OF COVERAGE
      • INCREASED COST OF CONSTRUCTION (CP 00 10, CP 00 17)

The Additional Coverage, Increased Cost Of Construction, is revised to specify that such coverage does not
respond to losses related to enforcement of laws which require, for example, demolition or repair of property due
to fungus, wet rot, dry rot or bacteria, or the assessment or cleanup of fungus, wet rot, dry rot or bacteria.
      • ELECTRONIC DATA, LEGAL LIABILITY AND MORTGAGEHOLDERS ERRORS AND OMISSIONS
        (CP 00 40, CP 00 70)

Under the revised Legal Liability Coverage Form CP 00 40, Covered Property does not include electronic data.

In the revised Mortgageholders Errors And Omissions Coverage Form CP 00 70, under Coverage A (Mort-
gageholders Interest) and Coverage B (Property Owned Or Held In Trust), Covered Property does not include
electronic data.

                              BUSINESS INTERRUPTION COVERAGE FORMS

    CHANGES IN COVERAGE. INTERRUPTION OF COMPUTER OPERATIONS (CP 00 30, CP 00 32,
    CP 00 50)

In the past, coverage for business income loss due to damage to electronic media and records was limited to
the longer of 60 days or the time needed to restore other property (unless a greater number of days was pro-
vided via endorsement CP 15 29). These time limitations, including amendment via CP 15 29, no longer apply.

In the revised policy, under an Additional Coverage, Interruption of Computer Operations, coverage is provided
for business income loss and/or extra expense (depending on the Coverage Form used in a particular policy)
arising from a business interruption loss caused by destruction or corruption of electronic data by a Covered
Cause of Loss. The Covered Causes of Loss in this situation are certain named perils, including computer virus
as limited. The Interruption of Computer Operations coverage is subject to an annual aggregate limit of $2,500
per policy, which applies regardless of the number of occurrences, premises, locations or computer systems
involved.

Reduction in coverage: In comparison to the time limitation used in the past, the new aggregate dollar limit
represents a reduction in business income coverage. Coverage is also reduced for extra expense, because the
aforementioned time limitation did not affect extra expense; the new aggregate limit affects business income and
extra expense.

Potential broadening of coverage: As revised, the policy explicitly provides coverage under certain circum-
stances for corruption of electronic data, a type of loss which was not explicitly addressed in the policy in the
past. The revised policy also makes it explicit that a computer virus is a covered cause of loss in many circum-
stances. To the extent that business interruptions related to such losses would not have been covered in the
past, the Additional Coverage, Interruption of Computer Operations represents a broadening of coverage.

 II. REDUCTION OF COVERAGE           -   PERIOD OF RESTORATION

In the past, policies providing business interruption coverage automatically included form CP 15 56, which
eliminated the 72-hour waiting period. The form is no longer automatically included and the 72-hour waiting pe-
riod does apply. The waiting period may be waived or modified for an additional premium charge.

III. CLARIFICATION OR PROCEDURAL CHANGES
      • RENTAL VALUE (CP 00 30, CP 00 32)

The definition of rental value has been revised to emphasize that continuing normal operating expenses are in-
cluded and non-continuing expenses are deducted in computing loss of rental value.




                                                  Page 2 of 6

                                                                                                 AFP-META2-08-PRINTOO1-0577-01 78-D
            • EXTRA EXPENSE COVERAGE (CP 00 30, CP 00 50)

      The Extra Expense coverage grant, as revised, omits explicit reference to the expense of replacing valuable
      papers and records. The new limitations on electronic data, discussed above, affect valuable papers and records
      stored as electronic data. There is no particular restriction (and no change in coverage) relating to valuable pa-
      pers and records in the paper medium.

      The Extra Expense coverage grant is revised to clarify that repair or replacement of property is covered only to
      the extent that it reduces the amount of loss that otherwise would have been payable under the Coverage Form
      (CP 00 30 or CP 00 50).
                                                CAUSES OF LOSS FORMS
                          (AND CAUSES OF LOSS SECTIONS OF CP 00 70 AND CP 00 99 AS
                                         LISTED IN INDIVIDUAL ITEMS)

        I. CLARIFICATION OR PROCEDURAL CHANGES
            • UTILITY SERVICES EXCLUSIONS (CP 10 10, CP 10 20, CP 10 30, CP 00 70, CP 00 99)

      A statement has been added tc the Utility Services exclusions explaining that failure of power or other utility
      service includes lack of sufficientäapacity and a reduction in the supply of the service.

          REDUCTION OF COVERAGE
            • LOSSES INVOLVING FUNGUS, WET ROT, DRY ROT OR BACTERIA
              (CP 10 10, CP 10 20, CP 10 30, OP 00 70, CP 00 99)

      In the past, losses caused by fungus (includinqmold, wet rot and dry rot) were only covered if the fungus re-
00
      sulted from a Covered Cause of Loss and then coverage for all damage was provided up to the Limit of Insur-
00    ance. If included, business interruption coverage applied without exception to a suspension of operations
c\J
      involving fungus Such coverage for property damage and business interruption still applies when fungus re
0     suits from a fire or lightning loss
0
o1
c\J   As revised, the policy still provides coverage when fungus rs101ts from a Covered Cause of Loss other than fire
tJ-   or lightning (Forms CP 10 10, CP 10 20, CP 00 99) or a specified cause of loss other than fire or lightning (as
LX
0     defined in forms CP 10 30, CP 00 70) but the coverage is now subject to a $15,000 annual aggregate limit per
      policy (unless such limitation is increased via endorsement CP 04 31). The coverage will pay for loss caused
Cl)   by fungus, including the cost of removal of the fungus, the cost to tear out and:, repiace property to gain access
cc
c\J   to the fungus and cost of testing property after repair or replacement of the prcpry if there is reason to believe
0     that fungus is present. The $15,000 (or higher) limit, which does not increase :tt1ë amount of insurance on the
0     affected property, represents a reduction in coverage. Under business interruptk'n coverage, if included in your
0
0     policy, when a business interruption is attributable to fungus, the period of restoration is limited to 30 days (not
CD    necessarily consecutive days). When fungus prolongs a business interruption that is attributable to other dam-
      age, a delay of up to a total of 30 days is covered (regardless of when the delay occurs during the period of
      restoration). In each case, the 30-day period (or a longer period if endorsed via CP 04 31) represents a re-
      duction in coverage.

      III. POTENTIAL REDUCTION OF COVERAGE
            • EXCLUSION OF CONTINUOUS OR REPEATED SEEPAGE OR LEAKAGE OF WATER OR STEAM
              (CP 10 10, CP 10 20, CP 10 30, CP 00 99)

      This exclusion has been revised by adding reference to the presence or condensation of humidity, moisture or
      vapor. The exclusion addresses conditions that persist over a period of 14 or more days.

                                                     ENDORSEMENTS

        I. CLARIFICATION OR PROCEDURAL CHANGES
            • CP 0405 ORDINANCE OR LAW COVERAGE ENDORSEMENT
            • CP 15 31 ORDINANCE OR LAW INCREASED PERIOD OF RESTORATION ENDORSEMENT



      C 4086 1202                                         Page 3 of 6                                                       EP

                                                                                                          AFP-META2-08-PRINTOO1-0577-01 79-D
These endorsements contain an exclusionary provision relating to pollution. In the revised endorsements, text
has been added to make it explicit that such exclusion affects all aspects of the Ordinance or Law coverage.
      .CP 15 45 UTILITY SERVICES. TIME ELEMENT

The revised endorsement includes a paragraph explaining the function of the Schedule entry for a Limit of In-
surance. The title of that Schedule entry is revised to make it more explicit.
      • CP 15 08 BUSINESS INCOME FROM DEPENDENT PROPERTIES, BROAD FORM
      • CP 15 09 BUSINESS INCOME FROM DEPENDENT PROPERTIES, LIMITED FORM
      • CP 15 34 EXTRA EXPENSE FROM DEPENDENT PROPERTIES

Under these endorsements, contributing locations (a property that delivers materials or services to the insured)
do not include suppliers of water, communication service or power. In the revised endorsements, there is explicit
mention that services relating to Internet access (or access to any electronic network) fall under communication
supply services.
      • CP 11 05 BUILDERS RISK REPORTING FORM
      • CP 13 10 VALUE REPORTING FORM

New language has been added to the Premium Adjustment section of these forms, stating that the due date for
any additional premium is the date shown on the bill as the due date.

 II. POTENTIAL REDUCTION OF COVERAGE

CP 0405 ORDINANCE OR LAW COVERAGE ENDORSEMENT
CP 15 31 ORDINANCE OR LAW; INCREASED PERIOD OF RESTORATION ENDORSEMENT

These endorsements are revised to specify that ordinance or law coverage does not respond to losses related
to enforcement of ordinances or laws which require, for example, demolition or repair of property due to fungus,
wet rot, dry rot or bacteria, or the assessment or cleanup of fungus, wet rot, dry rot or bacteria.
      • CP 15 08 BUSINESS INCOME FROM DEPENDENT PROPERTIES, BROAD FORM
      • CP 15 09 BUSINESS INCOME FROM DEPENDENT PROPERTIES, LIMITED FORM
      • CP 15 34 EXTRA EXPENSE FROM DEPENDENT PROPERTIES

As revised, coverage under these endorsements does not apply when the only damage at the premises of the
dependent property is damage to electronic data. If the dependent property suffers damage to electronic data
and other property, resulting in a suspension of operations at the insured's premises, coverage under these
endorsements will not continue after such other property is repaired or replaced.
      • CP 04 17 UTILITY SERVICES, DIRECT DAMAGE

Loss or damage to electronic data, caused by an interruption in utility service, is not covered.
      • CP 15 45 UTILITY SERVICES, TIME ELEMENT

Coverage under this endorsement does not apply to business income loss or extra expense related to an inter-
ruption in utility service that causes loss or damage to electronic data.
      • CP 75 91 PROPERTY PLUS ENDORSEMENT

Endorsement no longer applies if coverage is provided using the Basic Cause of Loss Form (CP 10 10).

The Inflation Guard provision of this endorsement has been modified. The building(s) to which this coverage
applies must be insured on a Replacement Cost basis. The coverage is now provided by the Optional Coverage
-  Inflation Guard in the Building and Personal Property Coverage Form at 4%. Higher percentages may be
purchased.




                                                   Page 4 of 6

                                                                                                   AFP-META2-08-PRINTOO1 -0577-0180-D
           • CP 75 07 ASI CLASSIC PROPERTY ENDORSEMENT

     The Inflation Guard provision of this endorsement has been modified. The building(s) to which this coverage
     applies must be insured on a Replacement Cost basis. The coverage is now provided by the Optional Coverage
     -  Inflation Guard in the Building and Personal Property Coverage Form at 4%. Higher percentages may be
     purchased.

     The Specified Causes of Loss for Outdoor Property has been deleted. The causes of loss listed in the Building
     and Personal Property Coverage Form now apply.

     The Period of Restoration definition has been modified to add a 72-hour waiting period.
           • CP 75 51 APARTMENT ULTRA PROPERTY PLUS ENDORSEMENT
           • CP 75 52 AUTOMOBILE SERVICE STATIONS ULTRA PROPERTY PLUS ENDORSEMENT
           • CP 75 53 AUTOMOBILE "SPEC IALTY SHOPS ULTRA PROPERTY PLUS ENDORSEMENT
           • CP 75 54 CONDOMINIUM ULTRA PROPERTY PLUS ENDORSEMENT
           • CP 75 58 RELlGlOUIINS11TUTlONS ULTRA PROPERTY PLUS ENDORSEMENT
           • CP 75 60 CONTRACTORS ULTRA PROPERTY PLUS ENDORSEMENT
           • CP 75 61 SPECIALTY SERVICES ULTRA PROPERTY PLUS ENDORSEMENT
           • CP 75 85 RESTAURANT ULTRA PROPERTY PLUS ENDORSEMENT

     The Inflation Guard provision of this endorsernet has been modified. The building(s) to which this coverage
     applies must be insured on a Replacement Cost basis. The coverage is now provided by the Optional Coverage
00   -  Inflation Guard in the Building and Personal Property Coverage Form at 4%. Higher percentages may be
00
c.i  purchased.
...................
0               ....


     The Period of Restoration definition has been modified to ad i2hour waiting period.
CD
01
           • CP 75 15 PEAK PROPERTY ENDORSEMENT
Ln
           • CP 75 16 PEAK EXTRA PROPERTY ENDORSEMENT
0

           • CP 75 17 ULTRA PEAK APARTMENT PROPERTY ENDORSEMENT
           • CP 75 18 ULTRA PEAK AUTOMOBILE SERVICE STATIONS END.SEAENT
           • CP 7519 ULTRA PEAK AUTOMOBILE SPECIALTY SHOPS PROPERTY ENDORSEMENT
CD
CD         S   CP 75 20 ULTRA PEAK CONDOMINIUM PROPERTY ENDORSEMENT:
0
CD
           • CP 75 21 ULTRA PEAK RELIGIOUS INSTITUTIONS PROPERTY ENDORSEMENT
           • CP 75 22 ULTRA PEAK RESTAURANT PROPERTY ENDORSEMENT
           • CP 75 27 ULTRA PEAK EXTRA PROPERTY APARTMENT ENDORSEMENT
           • CP 75 28 ULTRA PEAK EXTRA PROPERTY AUTOMOBILE SERVICE STATIONS ENDORSEMENT
           • CP 75 29 ULTRA PEAK EXTRA PROPERTY AUTOMOBILE SPECIALTY SHOPS ENDORSEMENT

-
           • CP 75 30 ULTRA PEAK EXTRA PROPERTY CONDOMINIUM ENDORSEMENT
           • CP 75 31 ULTRA PEAK EXTRA PROPERTY RELIGIOUS INSTITUTIONS ENDORSEMENT
           • CP 75 32 ULTRA PEAK EXTRA PROPERTY RESTAURANT ENDORSEMENT

     The Automatic Increase at Time of Loss provision has been renamed Inflation Guard and modified. The
     building(s) to which this coverage applies must be insured on a Replacement Cost basis. The coverage is now
     provided by the Optional Coverage   -  Inflation Guard in the Building and Personal Property Coverage Form at
     4%. Higher percentages may be purchased.
_




     C 40 86 12 02                                     Page 5 of 6                                                    EP

                                                                                                   AFP-META2-08-PRINTOO1 -0577-0181 -D
The Period of Restoration definition has been modified to add a 72-hour waiting period.
      • CP 75 23 ULTRA PEAK ASI CLASSIC PROPERTY ENDORSEMENT
      • CP 75 33 ULTRA PEAK EXTRA PROPERTY ASI CLASSIC ENDORSEMENT

The Specified Causes of Loss for Outdoor Property has been deleted. The causes of loss listed in the Building
and Personal Property Coverage Form now apply.

The Automatic Increase at Time of Loss provision has been renamed Inflation Guard and modified. The
building(s) to which this coverage applies must be insured on a Replacement Cost basis. The coverage is now
provided by the Optional Coverage   -  Inflation Guard in the Building and Personal Property Coverage Form at
4%. Higher percentages may be purchased.

The Period of Restoration definition has been modified to add a 72-hour waiting period.
      • CP 75 26 PEAK EXTRA BUSINESS INCOME COVERAGE EXTENSION ENDORSEMENT

The Period of Restoration definition was removed. The Business Income Coverage Form Period of Restoration
now applies to this endorsement.

III. POTENTIAL BROADENING OF COVERAGE
      • CP 75 91 PROPERTY PLUS ENDORSEMENT
      • CP 75 07 ASI CLASSIC PROPERTY ENDORSEMENT
      • CP 75 51 APARTMENT ULTRA PROPERTY PLUS ENDORSEMENT
      • CP 75 52 AUTOMOBILE SERVICE STATIONS ULTRA PROPERTY PLUS ENDORSEMENT
      • CP 75 53 AUTOMOBILE SPECIALTY SHOPS ULTRA PROPERTY PLUS ENDORSEMENT
      • CP 75 54 CONDOMINIUM ULTRA PROPERTY PLUS ENDORSEMENT
      • CP 75 58 RELIGIOUS INSTITUTIONS ULTRA PROPERTY PLUS ENDORSEMENT
      • CP 75 60 CONTRACTORS ULTRA PROPERTY PLUS ENDORSEMENT
      • CP 75 61 SPECIALTY SERVICES ULTRA PROPERTY PLUS ENDORSEMENT
      • CP 75 85 RESTAURANT ULTRA PROPERTY PLUS ENDORSEMENT

Coverage for building plate glass for which a tenant has a contractual obligation to insure has been included in
the definition of Your Business Personal Property.




                                                  Page 6 of 6

                                                                                                AFP-META2-08-PRINTOO1 -0577-0182-D
                                                                                                                                 6-2937
                                                                                                                                  (6-93)




      Dear Florida Policyholder:

      On your policy declarations attached, you will see a heading titled "Florida Emergency Fund. This policy surcharge is the
      result of legislation in the state of Florida, effective May 1, 1993.

      All money collected under the surcharge will be forwarded to the Florida Department of Revenue. When the surcharge is
      received and audited by the Department, the proceeds will be deposited into the Emergency Management, Preparedness, and
      Assistance Trust Fund.

      If you have any questions regarding the surcharge on your policy, please contact your Independent Agent


                                                               AMERICAN STATES INSURANCE COMPANIES




00

00
00
c\J

0
0
o1
c\J
tJ-
LX
0

Cl)
cc
c\J

0
0
0
0




                                                                                                                AFP-META2-08-PRINT001 -0577-01 83-D
AFP-META2-08-PRINTOO1 -0577-01 84-D-L
